





SECOND AMENDED AND RESTATED CREDIT AGREEMENT


by and among
WABASH NATIONAL CORPORATION,
THE SUBSIDIARIES OF WABASH NATIONAL CORPORATION
IDENTIFIED ON THE SIGNATURE PAGES HEREOF AND THE ADDITIONAL BORROWERS FROM TIME
TO TIME PARTY HERETO,
as Borrowers,


THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO CAPITAL FINANCE, LLC
as the Administrative Agent, Joint Lead Arranger and Joint Bookrunner,
and


CITIZENS BUSINESS CAPITAL,
a division of Citizens Asset Finance, Inc.,
as Syndication Agent, Joint Lead Arranger and Joint Bookrunner,


Dated as of December 21, 2018





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
1.
   
DEFINITIONS AND CONSTRUCTION.
1
 
1.1.
 
Definitions.
1
 
1.2.
 
Accounting Terms.
1
 
1.3.
 
Code.
2
 
1.4.
 
Construction.
2
 
1.5.
 
Schedules and Exhibits.
3
 
1.6.
 
Currency Matters.
3
 
1.7.
 
Effect of Amendment and Restatement; No Novation.
4
2.
   
LOAN AND TERMS OF PAYMENT.
4
 
2.1.
 
Revolver Advances.
4
 
2.2.
 
Revolver Increases.
6
 
2.3.
 
Borrowing Procedures and Settlements.
6
 
2.4.
 
Payments; Reduction of Commitments; Prepayments.
14
 
2.5.
 
Overadvances.
20
 
2.6.
 
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.
21
 
2.7.
 
Crediting Payments.
22
 
2.8.
 
Designated Account.
22
 
2.9.
 
Maintenance of Loan Account; Statements of Obligations.
23
 
2.10.
 
Fees.
23
 
2.11.
 
Letters of Credit.
24
 
2.12.
 
LIBOR Option.
29
 
2.13.
 
Capital Requirements.
32
 
2.14.
 
Joint and Several Liability of Borrowers.
33
 
2.15.
 
Dollars; Conversion to Dollars.
36
 
 
 
Judgment Currency; Contractual Currency.
36
 
 
 
Common Enterprise.
37
 
2.18.
 
Extensions of Revolver Commitments.
37
 
2.19.
 
Additional Borrowers.
40
3.
   
CONDITIONS; TERM OF AGREEMENT.
41
 
3.1.
 
Conditions Precedent to the Initial Extension of Credit.
41

 
 
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

 
3.2.
 
Conditions Precedent to all Extensions of Credit.
41
 
3.3.
 
Maturity.
42
 
3.4.
 
Effect of Maturity.
42
 
3.5.
 
Early Termination by Borrowers.
42
4.
   
REPRESENTATIONS AND WARRANTIES.
42
 
4.1.
 
Due Organization and Qualification; Subsidiaries.
43
 
4.2.
 
Due Authorization; No Conflict.
44
 
4.3.
 
Governmental Consents.
44
 
4.4.
 
Binding Obligations; Perfected Liens.
44
 
4.5.
 
Title to Assets; No Encumbrances.
45
 
4.6.
 
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.
45
 
4.7.
 
Litigation.
46
 
4.8.
 
Compliance with Laws.
46
 
4.9.
 
No Material Adverse Change.
46
 
4.10.
 
Fraudulent Transfer.
46
 
4.11.
 
Employee Benefits.
46
 
4.12.
 
Environmental Condition.
47
 
4.13.
 
Intellectual Property.
47
 
4.14.
 
Leases.
47
 
4.15.
 
Deposit Accounts and Securities Accounts.
48
 
4.16.
 
Complete Disclosure.
48
 
4.17.
 
Material Contracts.
48
 
4.18.
 
Patriot Act.
49
 
4.19.
 
Indebtedness.
49
 
4.20.
 
Payment of Taxes.
49
 
4.21.
 
Margin Stock.
50
 
4.22.
 
Governmental Regulation.
50
 
4.23.
 
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
50
 
4.24.
 
Employee and Labor Matters.
51
 
4.25.
 
Eligible Accounts.
51
 
4.26.
 
Eligible Inventory.
52
 
4.27.
 
[Intentionally Omitted].
52
 
4.28.
 
[Intentionally Omitted].
52
 
4.29.
 
Locations of Inventory and Equipment.
52
 
4.30.
 
Inventory Records.
52
 
4.31.
 
Business Activity.
52
 
4.32.
 
Vehicles.
52
5.
   
AFFIRMATIVE COVENANTS.
52
 
5.1.
 
Financial Statements, Reports, Certificates.
53
 
5.2.
 
Collateral Reporting.
53
 
5.3.
 
Existence.
53
 
5.4.
 
Maintenance of Properties.
53
 
5.5.
 
Taxes.
54
 
5.6.
 
Insurance.
54
 
5.7.
 
Inspection.
55
 
5.8.
 
Compliance with Laws.
55
 
5.9.
 
Environmental.
56
 
5.10.
 
Disclosure Updates.
56
 
5.11.
 
Formation of Subsidiaries.
56
 
5.12.
 
Further Assurances.
58
 
5.13.
 
Employee Benefits.
58
 
5.14.
 
[Intentionally Omitted].
58
 
5.15.
 
Location of Inventory and Equipment.
58
 
5.16.
 
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
59
 
5.17.
 
Physical and Cycle Counts of Inventory.
59
 
5.18.
 
Vehicle Titles.
59
 
5.19.
 
Post-Closing Obligations.
59
6
   
NEGATIVE COVENANTS.
60
 
6.1.
 
Indebtedness.
60

 
-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

 
6.2.
 
Liens.
60
 
6.3.
 
Restrictions on Fundamental Changes.
61
 
6.4.
 
Disposal of Assets.
61
 
6.5.
 
Change Name.
62
 
6.6.
 
Nature of Business.
62
 
6.7.
 
Prepayments and Amendments.
62
 
6.8.
 
Change of Control.
63
 
6.9.
 
Restricted Junior Payments.
63
 
6.10.
 
Accounting Methods.
64
 
6.11.
 
Investments; Controlled Investments.
64
 
6.12.
 
Transactions with Affiliates.
65
 
6.13.
 
Use of Proceeds.
66
 
6.14.
 
Limitation on Issuance of Stock.
66
 
6.15.
 
Consignments and Other Arrangements.
67
 
6.16.
 
Inventory and Equipment with Bailees.
67
7.
   
FINANCIAL COVENANT.
67
8.
   
EVENTS OF DEFAULT.
67
9.
   
RIGHTS AND REMEDIES.
70
 
9.1.
 
Rights and Remedies.
70
 
9.2.
 
Remedies Cumulative.
71
10.
   
WAIVERS; INDEMNIFICATION.
71
 
10.1.
 
Demand; Protest; etc.
71
 
10.2.
 
The Lender Group's Liability for Collateral.
71
 
10.3.
 
Indemnification.
71
11.
   
NOTICES.
72
12.
   
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
73
13.
   
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
74
 
13.1.
 
Assignments and Participations.
74
 
13.2.
 
Successors.
78

 
-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
14.
   
AMENDMENTS; WAIVERS.
79
 
14.1.
 
Amendments and Waivers.
79
 
14.2.
 
Replacement of Certain Lenders.
81
 
14.3.
 
No Waivers; Cumulative Remedies.
82
15.
   
AGENT; THE LENDER GROUP.
82
 
15.1.
 
Appointment and Authorization of Agent.
82
 
15.2.
 
Delegation of Duties.
83
 
15.3.
 
Liability of Agent.
83
 
15.4.
 
Reliance by Agent.
83
 
15.5.
 
Notice of Default or Event of Default.
84
 
15.6.
 
Credit Decision.
84
 
15.7.
 
Costs and Expenses; Indemnification.
85
 
15.8.
 
Agent in Individual Capacity.
86
 
15.9.
 
Successor Agent.
86
 
15.10.
 
Lender in Individual Capacity.
87
 
15.11.
 
Collateral and Guaranty Matters.
87
 
15.12.
 
Restrictions on Actions by Lenders; Sharing of Payments.
89
 
15.13.
 
Agency for Perfection.
90
 
15.14.
 
Payments by Agent to the Lenders.
90
 
15.15.
 
Concerning the Collateral and Related Loan Documents.
90
 
15.16.
 
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.
90
 
15.17.
 
Several Obligations; No Liability.
91
 
15.18.
 
Documentation and Syndication Agent.
92
 
15.19.
 
Disqualified Institutions.
92
16.
   
WITHHOLDING TAXES.
92
 
16.1.
 
Payments
92
 
16.2.
 
Exemptions.
93
 
16.3.
 
Reductions.
95
 
16.4.
 
Refunds
96

 
 
 
 
-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
17.
   
GENERAL PROVISIONS.
96
 
17.1.
 
Effectiveness.
96
 
17.2.
 
Section Headings.
96
 
17.3.
 
Interpretation.
96
 
17.4.
 
Severability of Provisions.
96
 
17.5.
 
Bank Product Providers.
97
 
17.6.
 
Debtor-Creditor Relationship.
98
 
17.7.
 
Counterparts; Electronic Execution.
98
 
17.8.
 
Revival and Reinstatement of Obligations.
98
 
17.9.
 
Confidentiality.
98
 
17.10.
 
Lender Group Expenses.
100
 
17.11.
 
Survival.
100
 
17.12.
 
Patriot Act; Due Diligence.
100
 
17.13.
 
Integration.
100
 
17.14.
 
Wabash as Agent for Borrowers.
101
 
17.15.
 
Intercreditor Agreement.
101
 
17.16.
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
101

 
 
 
 
-v-

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES



Exhibit A-1
Form of Assignment and Acceptance

Exhibit B-1
Form of Borrowing Base Certificate

Exhibit B-2
Form of Bank Product Provider Letter Agreement

Exhibit C-1
Form of Compliance Certificate

Exhibit D-1
Form of Notice of Additional Borrower

Exhibit E-1
Form of Borrower Termination Notice

Exhibit L-1
Form of LIBOR Notice

Exhibit 3.1
Closing Checklist




Schedule A-1
Agent's Account

Schedule A-2
Authorized Persons

Schedule C-1
Commitments

Schedule D-1
Designated Account

Schedule E-1
Eligible Inventory Locations

Schedule P-1
Permitted Investments

Schedule P-2
Permitted Liens

Schedule 1.1
Definitions

Schedule 2.11(g)
Existing Letters of Credit

Schedule 3.1
Conditions Precedent

Schedule 4.1(b)
Capitalization of Borrowers

Schedule 4.1(c)
Capitalization of Borrowers' Subsidiaries

Schedule 4.6(a)
Jurisdictions of Organization

Schedule 4.6(b)
Chief Executive Offices

Schedule 4.6(c)
Organizational Identification Numbers

Schedule 4.6(d)
Commercial Tort Claims

Schedule 4.11
Benefit Plans

Schedule 4.12
Environmental Matters

Schedule 4.13
Intellectual Property

Schedule 4.15
Deposit Accounts and Securities Accounts

Schedule 4.17
Material Contracts

Schedule 4.19
Permitted Indebtedness

Schedule 4.24
Union Activity

Schedule 4.29
Locations of Inventory and Equipment

Schedule 5.1
Financial Statements, Reports, Certificates

Schedule 5.2
Collateral Reporting

Schedule 6.6
Nature of Business



-vi-

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered
into as of December 21, 2018, by and among the lenders identified on the
signature pages hereof (each of such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter as a "Lender", as
that term is hereinafter further defined), WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as joint lead arranger, joint bookrunner and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, "Agent"), CITIZENS BUSINESS CAPITAL, a
division of Citizens Asset Finance, Inc., as joint lead arranger, joint
bookrunner and syndication agent (in such capacity, the "Syndication Agent"),
WABASH NATIONAL CORPORATION, a Delaware corporation ("Wabash"), the Subsidiaries
of Wabash identified on the signature pages hereof and the Additional Borrowers
from time to time party thereto (such Additional Borrowers and such
Subsidiaries, together with Wabash, are referred to hereinafter each
individually as a "Borrower", and individually and collectively, jointly and
severally, as the "Borrowers").
STATEMENT OF PURPOSE
Wabash, certain of the other Borrowers, the lenders party thereto, and Agent
executed and delivered that certain Amended and Restated Credit Agreement dated
as of the Existing Credit Facility Closing Date (as amended, restated or
otherwise modified prior to the Closing Date, the "Existing Credit Agreement").
Borrowers have requested, and, subject to the terms and conditions hereof, Agent
and such Lenders have agreed, effective on the Closing Date, to amend and
restate the Existing Credit Agreement on the terms and conditions of this
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree, effective on the Closing Date, as follows:

1.
DEFINITIONS AND CONSTRUCTION.

1.1. Definitions.
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.
1.2. Accounting Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if any Borrower notifies Agent
that such Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies any
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice
 

--------------------------------------------------------------------------------

is given before or after such Accounting Change or in the application thereof,
then Agent and such Borrower agree that they will negotiate in good faith
amendments to the provisions of this Agreement that are directly affected by
such Accounting Change with the intent of having the respective positions of the
Lenders and such Borrower after such Accounting Change conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. 
Notwithstanding any changes in GAAP after the Closing Date (including the
phase-in of the effectiveness of any changes to GAAP pursuant to any amendment
to GAAP adopted as of the Closing Date), any lease of the Borrowers or their
Subsidiaries that would be characterized as an operating lease under GAAP in
effect on the Closing Date (without giving effect to such phase-in), whether
such lease is entered into before or after the Closing Date, shall not
constitute a Capital Lease under this Agreement or any other Loan Document
(except for purposes of provisions relating to the preparation of financial
statements in accordance of GAAP) as a result of such changes in GAAP unless
otherwise agreed to in writing by Administrative Borrower and Agent. When used
herein, the term "financial statements" shall include the notes and schedules
thereto.  Whenever the term "Borrower" or "Borrowers" is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Borrowers and their Subsidiaries on a consolidated basis in accordance with
GAAP, unless the context clearly requires otherwise.
 
1.3. Code.
Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.
1.4. Construction.
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and  "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or."  The words "hereof," "herein,"
"hereby," "hereunder," and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified. 
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights.  Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean the repayment in full in cash
or immediately available funds (or, (a) in the case of
 
-2-

--------------------------------------------------------------------------------

 
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Obligations (including the payment of
any termination amount then applicable (or which would or could reasonably be
expected to become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification, reimbursement and similar
Obligations, (ii) any Bank Product Obligations (other than Hedge Obligations)
that, at such time, are allowed by the applicable agreements between the
applicable Loan Party and the applicable Bank Product Provider to remain
outstanding without being required to be repaid or cash collateralized, and
(iii) any Hedge Obligations that, at such time, are allowed by the applicable
Hedge Provider to remain outstanding without being required to be repaid.  Any
reference herein or in any other Loan Document to any Person shall be construed
to include such Person's successors and permitted assigns.  Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.
1.5. Schedules and Exhibits.
All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
1.6. Currency Matters.
Notwithstanding anything to the contrary contained herein, for purposes of any
determination under Article 4, Article 5, Article 6 or Article 8 (any of the
foregoing, an "Applicable Transaction"), in a currency other than Dollars,
(i) the Dollar Equivalent of an applicable transaction in any such currency
shall be calculated as of the date of such applicable transaction (which, in the
case of any distribution, shall be deemed to be the date of the declaration
thereof and, in the case of the incurrence of Indebtedness, shall be deemed to
be on the date first committed); provided, that if any Indebtedness is incurred
to refinance or replace other Indebtedness denominated in a currency other than
Dollars, and the relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
does not exceed an amount sufficient to repay the principal amount of such
Indebtedness being refinanced or replaced, except by an amount equal to (x)
unpaid accrued interest and premiums (including tender premiums) thereon plus
other reasonable and customary fees and expenses (including upfront fees and
original issue discount) incurred in connection with such refinancing or
replacement, (y) any existing commitments unutilized thereunder and (z)
additional amounts permitted to be incurred under another clause of the
definition of Permitted Indebtedness (provided such incurrence shall be deemed a
usage of such additional clause of the definition of Permitted Indebtedness for
all purposes) and (ii) for the avoidance of doubt, no Default or Event of
Default shall be deemed to have occurred solely as a result of a change in the
rate of currency exchange occurring after the time of any Applicable Transaction
so long as such Applicable Transaction was permitted at the time incurred, made,
acquired, committed, entered or declared.
-3-

--------------------------------------------------------------------------------



1.7. Effect of Amendment and Restatement; No Novation.
On the Closing Date, upon the effectiveness of this Agreement, the Existing
Credit Agreement shall be amended and restated in its entirety by this
Agreement.  The Existing Obligations (as amended and restated hereby) shall
continue in full force and effect, and the effectiveness of this Agreement on
the Closing Date shall not constitute a novation or repayment of the Existing
Obligations.  Such Existing Obligations, together with any and all additional
Obligations incurred by Borrowers under this Agreement or under any of the other
Loan Documents, shall continue to be secured by, among other things, the
Collateral, whether now existing or hereafter acquired and wheresoever located,
all as more specifically set forth in the Loan Documents.  Each Borrower hereby
reaffirms its obligations, liabilities, grants of security interests, pledges
and the validity of all covenants by it contained in any and all Loan Documents,
as amended, supplemented or otherwise modified by this Agreement and by the
other Loan Documents delivered on the Closing Date (including, without
limitation, as modified by any releases of Collateral delivered on the Closing
Date).  On the Closing Date, any and all references in any Loan Documents to the
Existing Credit Agreement shall be deemed to be amended to refer to this
Agreement.

2.
LOAN AND TERMS OF PAYMENT.

2.1. Revolver Advances.
(a) On the Closing Date, the outstanding principal balance of the Advances (as
defined in the Existing Credit Agreement) is $49,157.51.  All Advances (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement on the Closing Date shall be continued and shall, for all purposes of
this Agreement, constitute Advances hereunder owing to Lenders as if such
Advances had been made by Lenders to Borrowers hereunder.  Subject to the terms
and conditions of this Agreement, and during the term of this Agreement, each
Lender with a Revolver Commitment agrees (severally, not jointly or jointly and
severally) to make revolving loans ("Advances") to Borrowers in an amount at any
one time outstanding not to exceed the lesser of:
(i) such Lender's Revolver Commitment, or
(ii) such Lender's Pro Rata Share of an amount equal to the lesser of:
(A) the Maximum Revolver Amount less the sum of (1) the Letter of Credit Usage
at such time, plus (2) the principal amount of Swing Loans outstanding at such
time, and
(B) the Borrowing Base at such time less the sum of (1) the Letter of Credit
Usage at such time, plus (2) the principal amount of Swing Loans outstanding at
such time.
(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, in the case of an Extended Revolver Commitment, the applicable extended
maturity date, or in either case, if earlier, on the date on which they are
declared due and payable pursuant to the terms of this Agreement.
 
-4-

--------------------------------------------------------------------------------

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the Borrowing
Base or the Maximum Revolver Amount in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, and (ii) reserves with respect to (A) sums that any Borrower is
or its Subsidiaries are required to pay under any Section of this Agreement or
any other Loan Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has or have failed to pay when due, (B) amounts owing by any Borrower or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien which is a permitted purchase
money Lien or the interest of a lessor under a Capital Lease or Liens securing
the Term Loan Indebtedness and subject to the Intercreditor Agreement), which
Lien or trust, in the Permitted Discretion of Agent likely would be pari passu
with or have a priority superior to Agent's Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, (C) price adjustments, damages, unearned discounts, returned
products or other matters for which credit memoranda are issued in the ordinary
course of a Borrower's business; (D) shrinkage, spoilage and obsolescence of
Inventory; (E) slow moving Inventory; (F) amounts relating to currency exchange
rate risk; (G) amounts determined by Agent (in its Permitted Discretion) to be
necessary in order to complete any Remedial Action required in order for
Borrowers and their Subsidiaries to be in compliance in all material respects
with applicable Environmental Law or to cause to be discharged any existing or
reasonably expected Environmental Liabilities; and (H) such other specific
events, conditions or contingencies as to which Agent, in its reasonable credit
judgment as is customary for asset based facilities of this type, determines
reserves should be established from time to time hereunder.  Agent will provide
written notice in reasonable detail to Administrative Borrower at least five (5)
Business Days' prior to the establishment of any new categories of reserves
after the date hereof or any change in the methodology of calculating an
existing reserve after the date hereof that results in an increase to such
reserve, except that such prior notice shall not be required (i) for a change
that arises from the application of any existing criteria of reserves, (ii) for
a change that arises as a result of Agent correcting any errors in calculation
by the Borrowers, (iii) at any time that an Event of Default has occurred and is
continuing, (iv) at any time there is a Dominion Period, or (v) if in the
commercially reasonable good faith determination of Agent, it is necessary to
act sooner to preserve or protect the Collateral or its value or the rights of
Agent therein or to otherwise address any event, condition or circumstance that,
in the commercially reasonable good faith judgment of the Agent, is reasonably
likely to imminently cause a diminution in the value of the Collateral or to
imminently threaten the ability to realize upon any portion of the Collateral,
and provided, however, that, during such period of five (5) Business Days, no
additional Borrowings that would cause an Overadvance to exist upon giving
effect to such change shall be permitted.  Upon receipt of such notice,
Administrative Borrower may take such action as may be required so that the
event, condition, or matter that is the basis for the reserve no longer exists. 
In any case where the foregoing does not require prior written notice of the
establishment of any new categories of reserves or any change in the methodology
of calculating an existing reserve that results in an increase to such reserve,
Agent shall provide written notice thereof in reasonable detail to
Administrative Borrower as promptly as practicable following the application
thereof.
 
-5-

--------------------------------------------------------------------------------

2.2. Revolver Increases.
Borrowers may, prior to the Latest Maturity Date, by written notice to Agent
(whereupon Agent shall promptly deliver a copy to each of the Lenders), request
up to 4 increases (in minimum increments of $25,000,000) and not to exceed
$100,000,000 in the aggregate, to the amount of the Maximum Revolver Amount (any
such increase, a "Revolver Increase" and collectively, the "Revolver
Increases"); provided, that (i) no such request shall be made, and no Revolver
Increase shall be effective, if at the time that such Revolver Increase is to be
made (and upon giving effect thereto) a Default or Event of Default shall exist
and (ii) any such Revolver Increase may be subject to a closing fee to be
determined.  The notice from Borrowers pursuant to this Section shall set forth
the requested amount of such Revolver Increase.  Each Lender shall have the
right to increase by its Pro Rate Share of any proposed Revolver Increase by
written notice to Administrative Borrower and Agent by the deadline therefor
reasonably established by Agent in consultation with Administrative Borrower. 
Any Lender who fails to respond to any such Revolver Increase by such deadline
shall be deemed to have elected to not participate in such Revolver Increase. No
Lender shall have any obligation to participate in any Revolver Increase. If any
Lender shall elect not to participate in any Revolver Increase, Agent or
Borrowers may invite any prospective lender who is reasonably satisfactory to
Agent and Borrowers to become a Lender in connection with such proposed Revolver
Increase, subject to the provisions of Section 13 (including, without
limitation, consent rights of Agent and Administrative Borrower with respect to
any such prospective lender as if it were an Assignee).  In connection with each
Revolver Increase and as a further condition to providing each Revolver
Increase, Lenders and each Loan Party shall execute such amendments, agreements,
instruments and documents, if any, as Agent shall reasonably request to evidence
such Revolver Increase and to increase each minimum Excess Availability or
minimum Availability threshold set forth in this Agreement and the other Loan
Documents by an amount in proportion to such Revolver Increase and, any Person
that becomes a Lender shall execute a joinder to this Agreement as a Lender.
2.3. Borrowing Procedures and Settlements.
(a) Procedure for Borrowing.  Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent.  Such notice must be received by
Agent no later than 1:00 p.m. (Chicago time) on the Business Day that is the
requested Funding Date (in the case of a Swing Loan) or no later than 1:00 p.m.
(Chicago time) on (A) the Business Day prior to the date that is the requested
Funding Date in the case of a Base Rate Loan and (B) the Business Day that is
three Business Days' prior to the requested Funding Date in the case of a LIBOR
Loan as required by Section 2.12(b), specifying, in each case, (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day.  At Agent's election, in lieu of delivering the above-described written
request, any Authorized Person may give Agent telephonic notice of such request
by the required time.  In such circumstances, each Borrower agrees that any such
telephonic notice will be confirmed in writing within 24 hours of the giving of
such telephonic notice, but the failure to provide such written confirmation
shall not affect the validity of the request.  All Borrowing requests which are
not made on-line via Agent's
 
-6-

--------------------------------------------------------------------------------

electronic platform or portal shall be subject to (and unless Agent elects
otherwise in the exercise of its sole discretion, such Borrowings shall not be
made until the completion of) Agent's authentication process (with results
satisfactory to Agent) prior to the funding of any such requested Advance.
(b) Making of Swing Loans.  In the case of a request for an Advance and so long
as the aggregate amount of Swing Loans made since the last Settlement Date,
minus the amount of Collections or payments applied to Swing Loans since the
last Settlement Date, plus the amount of the requested Advance does not exceed
an amount equal to ten percent (10%) of the Maximum Revolver Amount, and Swing
Lender, in its sole discretion, shall agree to make a Swing Loan, Swing Lender
shall make an Advance in the amount of such requested Borrowing (any such
Advance made solely by Swing Lender pursuant to this Section 2.3(b) being
referred to as a "Swing Loan" and such Advances being referred to collectively
as "Swing Loans") available to Borrowers on the Funding Date applicable thereto
by transferring immediately available funds to the Designated Account.  Each
Swing Loan shall be deemed to be an Advance hereunder and shall be subject to
all the terms and conditions (including Section 3) applicable to other Advances,
except that all payments on any Swing Loan shall be payable to Swing Lender
solely for its own account.  Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date.  Swing Lender
shall not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan.  The Swing Loans shall be
secured by Agent's Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.
(c) Making of Loans.
(i) Promptly after receipt of a request for a Borrowing (other than a Swing
Loan) pursuant to Section 2.3(a), Agent shall notify the Lenders, not later than
3:00 p.m. (Chicago time) on the Business Day immediately preceding the Funding
Date applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender's Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent's Account, not later than 12:00 noon
(Chicago time) on the Funding Date applicable thereto.  After Agent's receipt of
the proceeds of such Advances, Agent shall make the proceeds thereof available
to Borrowers on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
 
-7-

--------------------------------------------------------------------------------

(ii) Unless Agent receives notice from a Lender prior to 11:00 a.m. (Chicago
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrowers the amount of
that Lender's Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount.  If and to the extent that any Lender shall not have made
its full amount available to Agent in immediately available funds and if Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period.  A notice submitted by Agent to any Lender with respect to
amounts owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest
or demonstrable error.  If such amount is so made available, such payment to
Agent shall constitute such Lender's Advance on the date of Borrowing for all
purposes of this Agreement.  If such amount is not made available to Agent on
the Business Day following the Funding Date, Agent will notify Borrowers of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent's account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.  The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.
(d) Protective Advances and Optional Overadvances.
(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv) and the last sentence of this
Section 2.3(d)(i), Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent's sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to, or for the benefit of, Borrowers on behalf of
the Lenders (subject to the aggregate amount limitation set forth in
Section 2.4(d)(iv)) that Agent, in its Permitted Discretion deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof, or
(2) to enhance the likelihood of repayment of the Obligations (other than the
Bank Product Obligations) (any of the Advances described in this
Section 2.3(d)(i) shall be referred to as "Protective Advances").  In any event,
if any Protective Advances remain outstanding for more than 30 days, unless
otherwise agreed to by the Required Lenders, Agent shall not make additional
Protective Advances.
(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), and the last sentence of
this Section 2.3(d)(ii), the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrowers notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) upon giving effect to such Advances, the
aggregate amount of Overadvances and Protective Advances does not exceed the
limitation set forth in Section 2.4(d)(iv), and (B) upon giving effect to such
Advances, the outstanding Revolver Usage (except for and excluding amounts
charged to the Loan Account for
 
-8-

--------------------------------------------------------------------------------

interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount.  In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Advances to Borrowers to an amount
permitted by the immediately preceding sentence.  In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.5.  Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) (or Section 2.3(g),
as applicable) for the amount of such Lender's Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.  In any event: (x) if any Overadvance remains
outstanding for more than 30 days, unless otherwise agreed to by the Required
Lenders, Borrowers shall immediately repay Advances in an amount sufficient to
eliminate all such Overadvances, and (y) after the date all such Overadvances
have been eliminated, there must be at least five consecutive days before
Overadvances are made.
(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own
account.  The Protective Advances and Overadvances shall be repayable on demand,
secured by Agent's Liens, constitute Obligations hereunder, and bear interest at
the rate applicable from time to time to Advances that are Base Rate Loans.  The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances.  For the avoidance of
doubt, the limitations on Agent's ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent's ability to make
Overadvances do not apply to Protective Advances.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers in any way.
(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary:  (A) no Overadvance or Protective Advance may be made
by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Revolver Amount or such higher amount as the
Required Lenders may approve; (B) to the extent any Protective Advance causes
the aggregate Revolver Usage to exceed the
 
-9-

--------------------------------------------------------------------------------

Maximum Revolver Amount, each such Protective Advance shall be for Agent's sole
and separate account and not for the account of any Lender and shall be entitled
to priority in repayment in accordance with Section 2.4(b); and (C) no Lender
shall be required to make Advances (including reimbursement to Agent of
Overadvances and Protective Advances) in excess of the amount of its Revolver
Commitment.
(e) Settlement.  It is agreed that each Lender's funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender's Pro Rata Share
of the outstanding Advances.  Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
(i) Agent shall request settlement ("Settlement") with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrowers' or their Subsidiaries' Collections or payments received, as to each
by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 4:00 p.m. (Chicago
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the "Settlement Date"). 
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing  Loans, and Protective Advances for the period
since the prior Settlement Date.  Subject to the terms and conditions contained
herein (including Section 2.3(g)):  (y) if the amount of the Advances (including
Swing Loans and Protective Advances) made by a Lender that is not a Defaulting
Lender exceeds such Lender's Pro Rata Share of the Advances (including Swing
Loans and Protective Advances) as of a Settlement Date, then Agent shall, by no
later than 2:00 p.m. (Chicago time) on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if the amount of the
Advances (including Swing Loans and Protective Advances) made by a Lender is
less than such Lender's Pro Rata Share of the Advances (including Swing Loans
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 2:00 p.m. (Chicago time) on the Settlement Date transfer in immediately
available funds to Agent's Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans and Protective Advances).  Such amounts
made available to Agent under clause (z) of the immediately preceding sentence
shall be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Lender's Pro Rata Share thereof, shall constitute
Advances of such Lenders.  If any such amount is not made available to Agent by
any Lender on the Settlement Date applicable thereto to the extent required by
the terms hereof, Agent shall be entitled to recover for its account such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate.
 
-10-

--------------------------------------------------------------------------------

(ii) In determining whether a Lender's balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender's Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and, if applicable, proceeds of Collateral.
(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any Collections or payments received by Agent that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans.  Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent that in accordance with the terms of this Agreement would be applied to
the reduction of the Advances, for application to Swing Lender's Pro Rata Share
of the Advances.  If, as of any Settlement Date, Collections or payments of
Borrowers or their Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender's Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Advances of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Advances. 
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans, Agent with respect to Protective Advances, and each Lender (subject to
the effect of agreements between Agent and individual Lenders) with respect to
the Advances other than Swing Loans and Protective Advances, shall be entitled
to interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f) Notation.  Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances owing
to Agent, and the interests therein of each Lender, from time to time and such
register shall, absent manifest error, conclusively be presumed to be correct
and accurate.
(g) Defaulting Lenders.
(i) Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by any Borrower to Agent for the Defaulting Lender's benefit or any
Collections or proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (A) first, to Swing Lender to the
extent of any Swing Loans that were made by Swing Lender and that were required
to be, but were not, repaid by the Defaulting Lender, (B) second,
 
-11-

--------------------------------------------------------------------------------

to the Issuing Lender, to the extent of the portion of a Letter of Credit
Disbursement that was required to be, but was not, repaid by the Defaulting
Lender, (C) third, to each Non-Defaulting Lender ratably in accordance with
their Commitments (but, in each case, only to the extent that such Defaulting
Lender's portion of an Advance (or other funding obligation) was funded by such
other Non-Defaulting Lender), (D) to a suspense account maintained by Agent, the
proceeds of which shall be retained by Agent and may be made available to be
re-advanced to or for the benefit of Borrowers as if such Defaulting Lender had
made its portion of Advances (or other funding obligations) hereunder, and
(E) from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (L) of Section
2.4(b)(ii).  Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, prior to the occurrence and continuation of an Application Event,
re-lend to Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender.  Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a "Lender" and such
Lender's Commitment shall be deemed to be zero; provided, however, that the
foregoing shall not apply to any of the matters governed by Section 14.1(a)(i)
through (iii).  The provisions of this Section 2.3(g) shall remain effective
with respect to such Defaulting Lender until the earlier of (y) the date on
which the Non-Defaulting Lenders, Agent, Issuing Lender and Borrowers shall have
waived, in writing, the application of this Section 2.3(g) to such Defaulting
Lender, or (z) the date on which such Defaulting Lender makes payment of all
amounts that it was obligated to fund hereunder, pays to Agent all amounts owing
by Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent or Administrative Borrower, provides
adequate assurance of its ability to perform its future obligations hereunder
(on which earlier date, so long as no Event of Default has occurred and is
continuing, any remaining cash collateral held by Agent pursuant to Section
2.3(g)(ii) shall be released to Administrative Borrower).  The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrowers of their duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender.  Any failure by a Defaulting Lender to fund amounts that it was
obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender (which
may be a new Lender) to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent.  In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of the Letters of Credit);
provided, however, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups'
or any Borrower's rights or remedies against any such Defaulting Lender arising
out of or in relation to such failure to fund.  In the event of a direct
conflict between the priority provisions of this Section 2.3(g) and any other
provision contained in this Agreement or any other Loan Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.
 
-12-

--------------------------------------------------------------------------------

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A) such Defaulting Lender's Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of the Revolving
Loan Exposure of all Non-Defaulting Lenders plus such Defaulting Lender's Swing
Loan Exposure and Letter of Credit Exposure does not exceed the total of all
Non-Defaulting Lenders' Revolver Commitments and (y) the conditions set forth in
Section 3.2 are satisfied at such time;
(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender's Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender's Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that (I) Borrower shall not be
obligated to cash collateralize any Defaulting Lender's Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Lender and (II) Agent
shall from time to time upon Borrower's request release any such cash collateral
to Borrower to the extent the amount of such cash collateral exceeds such
Defaulting Lender's Letter of Credit Exposure not otherwise reallocated;
(C) if Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
(E) to the extent any Defaulting Lender's Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all Letter of Credit fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Lender until
such portion of such Defaulting Lender's Letter of Credit Exposure is cash
collateralized or reallocated;
 
-13-

--------------------------------------------------------------------------------

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Lender shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated (or, in the case of Swing Loan Exposure, reduced by
prepayment) pursuant to this Section 2.3(g)(ii) or (y) the Swing Lender or
Issuing Lender, as applicable, has not otherwise entered into arrangements
reasonably satisfactory to the Swing Lender or Issuing Lender, as applicable,
and Borrower to eliminate the Swing Lender's or Issuing Lender's risk with
respect to the Defaulting Lender's participation in Swing Loans or Letters of
Credit, including the cash collateralization of any Defaulting Lender's Letter
of Credit Exposure as provided in Section 2.3(g)(ii)(B); and
(G) Agent may release any cash collateral provided by Borrower pursuant to this
Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender may apply any
such cash collateral to the payment of such Defaulting Lender's Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrower pursuant
to Section 2.11(a).
(h) Independent Obligations.  All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
2.4. Payments; Reduction of Commitments; Prepayments.
(a) Payments by Borrower.
(i) Except as otherwise expressly provided herein, all payments by any Borrower
or any Guarantor shall be made to Agent's Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 1:00 p.m.
(Chicago time) on the date specified herein.  Any payment received by Agent
later than 1:00 p.m. (Chicago time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.  If the due date for any payment to be
made by any Borrower or any Guarantor shall fall due on a day that is not a
Business Day, payment shall instead be due on the next succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such next succeeding Business Day would fall
after the Latest Maturity Date, payment shall be made on the immediately
preceding Business Day.
(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent
 
-14-

--------------------------------------------------------------------------------

Borrowers do not make such payment in full to Agent on the date when due, each
Lender severally shall repay to Agent on demand such amount distributed to such
Lender, together with interest thereon at the Defaulting Lender Rate for each
day from the date such amount is distributed to such Lender until the date
repaid.
(b) Apportionment and Application.
(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  All payments to be
made hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv) and Section 2.4(e)) such payments, and all proceeds of
Collateral received by Agent, shall be applied, so long as no Application Event
has occurred and is continuing, except as otherwise provided herein with respect
to Defaulting Lenders, to reduce the balance of the Advances outstanding and,
thereafter, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.
(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent in respect of the Obligations and all proceeds of
Collateral received by Agent shall be applied to the Obligations as follows:
(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) then due to Agent or indemnities then due to Agent under the
Loan Documents, until paid in full,
(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C) third, to pay interest due in respect of all Protective Advances until paid
in full,
(D) fourth, to pay the principal of all Protective Advances until paid in full,
(E) fifth, ratably, to pay any Lender Group Expenses then due to the Lender
Group (including cost or expense reimbursements) or indemnities then due to any
of the Lenders under the Loan Documents, until paid in full,
(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,
 
-15-

--------------------------------------------------------------------------------

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,
(H) eighth, to pay the principal of all Swing Loans until paid in full,
(I) ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,
(J) tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 103% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) to the Bank
Product Providers to the extent that the amount of Bank Product Obligations owed
to each such Bank Product Provider is reflected in the Bank Product Reserve
Amount at such time (after taking into account any amounts previously paid
pursuant to this clause (iii) during the continuation of the applicable
Application Event),
(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations in excess of the amounts described in tier (J) hereof, with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (A) hereof),
(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and
(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by any Loan
Party to Agent and specified by such Loan Party to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
 
-16-

--------------------------------------------------------------------------------

(v) For purposes of Section 2.4(b)(ii), "paid in full" of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.
(c) Reduction of Commitments.
(i) The Revolver Commitments shall terminate on the Latest Maturity Date. 
Borrowers may from time to time reduce the Revolver Commitments, without premium
or penalty, other than any payments required pursuant to Section 2.12(b)(ii), to
an amount (which may be zero) (A) not less than the sum of (x) the Revolver
Usage as of such date, plus (y) the principal amount of all Advances not yet
made as to which a request has been given by Borrowers under Section 2.3(a),
plus (z) the amount of all Letters of Credit not yet issued as to which a
request has been given by Borrowers pursuant to Section 2.11(a), and (B) except
in the case of a reduction of the Revolver Commitments to zero, that would not
cause WFCF's Pro Rata Share of the Maximum Revolver Amount to be less than
$30,000,000 or if WFCF has assigned all or any portion of its Revolver
Commitment after the Closing Date in accordance with the terms of this
Agreement, an amount equal to $30,000,000 minus such assigned amounts.  Each
such reduction shall be in an amount which is not less than $5,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than seven (7) Business Days
prior written notice to Agent and shall be irrevocable; provided, however, that
a notice of reduction may state that such notice is conditioned upon the
consummation of one or more transactions specified therein, in which case such
notice may be revoked or modified by Administrative Borrower (by notice to the
Agent on or prior to the specified date of reduction) if such transaction is not
consummated.  Once reduced, the Revolver Commitments may not be increased.  Each
such reduction of the Revolver Commitments shall reduce the Revolver Commitments
of each Lender proportionately in accordance with its Pro Rata Share thereof.
(d) Optional Prepayments.  Borrowers may prepay the principal of any Advance at
any time in whole or in part, without premium or penalty, other than payments
required pursuant to Section 2.12(b)(ii).
 
-17-

--------------------------------------------------------------------------------

(e) Mandatory Prepayments.
(i) Borrowing Base.  If, at any time, (A) the Revolver Usage on such date
exceeds (B) the Borrowing Base (such excess being referred to as the "Borrowing
Base Excess"), then Borrowers shall within one (1) Business Day thereof prepay
the Obligations in accordance with Section 2.4(f) in an aggregate amount equal
to the Borrowing Base Excess; provided, however, that such one (1) Business Day
time period shall be extended to five (5) Business Days in the case of any
Borrowing Base Excess caused solely by the imposition of a new category of
reserves or the change in the methodology of calculating an existing reserve and
provided further that Agent is obligated to provide Administrative Borrower with
at least five (5) Business Days' notice thereof in accordance with Section
2.1(c).
(ii) Dispositions.  Subject to the applicable provisions of the Intercreditor
Agreement, within three (3) Business Days of the date of receipt by any Loan
Party or any of its Subsidiaries of the Net Cash Proceeds in excess of
$1,000,000 (provided, however, that such amount shall automatically increase to
$5,000,000 upon the effectiveness of the Term Loan Mandatory Prepayment
Amendment) from any voluntary or involuntary sale or disposition by any Loan
Party or any of its Subsidiaries of assets (excluding sales or dispositions
which qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e),
(i), (j) and (l) of the definition of Permitted Dispositions and, to the extent
that a Dominion Period is not then in effect, clause (f) of the definition of
Permitted Disposition, but including casualty losses or condemnations in respect
thereof), such Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of such
Net Cash Proceeds (including condemnation awards and payments in lieu thereof)
received by such Person in connection with such sales or dispositions; provided
that, so long as (A) no Default or Event of Default shall have occurred and is
continuing or would result therefrom, (B) Borrowers shall have given Agent prior
written notice of Borrowers' intention to apply such monies to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrowers or their Subsidiaries, (C) pending such application,
the monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest (subject to Permitted Liens), and (D) Borrowers
or their Subsidiaries, as applicable, complete such replacement, purchase, or
construction, or enter into a binding commitment with respect to such
replacement, purchase or construction, in each case within 365 days after the
initial receipt of such monies, then the Loan Party or Subsidiary whose assets
were the subject of such disposition (in the case of a replacement) or any of
the Loan Parties shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Borrowers or their Subsidiaries unless and to the extent that such applicable
period shall have expired without such replacement, purchase, or construction
being made or completed (or, in the case of replacements, purchases or
construction to which Borrowers or their Subsidiaries have committed within such
365-day period, to the extent that such replacement, purchase or construction
shall not have been made or completed within 180 days from the end of such
365-day period), in which case, any amounts remaining in the Deposit Account
referred to in clause (C) above shall be paid to Agent and applied in accordance
with Section 2.4(f); provided, however, that (x) in the case of ABL Priority
Collateral, Borrowers and their Subsidiaries shall not have the right to use
such Net Cash Proceeds to make such replacements, purchases, or construction in
excess of $1,500,000 in any
 
-18-

--------------------------------------------------------------------------------

given fiscal year and (y) in the case of the Term Priority Collateral, Borrowers
and their Subsidiaries shall not have the right to use such Net Cash Proceeds to
make such replacements, purchases or construction unless, while the Term Loan
Credit Agreement is in effect, such replacements, purchases and construction are
permitted by the terms of the Term Loan Credit Agreement (as in effect on the
Closing Date, or in the case of the Net Cash Proceeds from the sale or other
disposition of the Real Property located at 10498 North Vancouver Way, Portland,
Oregon as may be consented by the requisite lenders party to the Term Loan
Credit Agreement) or, if the Term Loan Credit Agreement is no longer in effect,
such Net Cash Proceeds are in excess of $1,500,000 in any given fiscal year;
provided, however, that each of the monetary caps in the foregoing clauses (x)
and (y) shall no longer apply upon the effectiveness of the Term Loan Mandatory
Prepayment Amendment.  Nothing contained in this Section 2.4(e)(ii) shall permit
any Loan Party or any of its Subsidiaries to sell or otherwise dispose of any
assets other than in accordance with Section 6.4.  For clarity, in the event
that Borrowers at any time elect to apply the Net Cash Proceeds described in
this Section 2.4(e)(ii) to prepay the Obligations, the reinvestment requirements
described herein shall cease to be applicable to Borrowers and their
Subsidiaries without regard to whether such amounts are subsequently reborrowed.
(iii) Extraordinary Receipts.  Subject to the applicable provisions of the
Intercreditor Agreement, within three (3) Business Days of the date of receipt
by any Loan Party or any of its Subsidiaries of any Extraordinary Receipts,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f) in an amount equal to 100% of the Net Cash
Proceeds of such Extraordinary Receipts.
(iv) Indebtedness.  Subject to the applicable provisions of the Intercreditor
Agreement, within 1 Business Day of the date of incurrence by any Loan Party or
any of its Subsidiaries of any Indebtedness (other than Permitted Indebtedness),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence.  The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.
(v) Net Cash Proceeds Rejected by a Term Loan Lender.  Within 1 Business Day of
the date that Administrative Borrower is permitted under the Term Loan Credit
Agreement to retain any Net Cash Proceeds that otherwise would have been
required to be paid as a mandatory prepayment of the Term Loan Indebtedness
under any of Sections 5.2(a), (b) and (e) of the Term Loan Credit Agreement (the
"Rejected Term Loan Prepayment Proceeds"), Borrowers shall prepay the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Rejected Term Loan Prepayment Proceeds.
(vi) No Reduction of Maximum Revolver Amount.  For clarity, none of the
mandatory prepayments described in this Section 2.4(e) shall have the effect of
reducing the Maximum Revolver Amount or any Lender's Revolver Commitment.
(vii) Exceptions for Foreign Subsidiaries.  Notwithstanding anything to the
contrary contained in this Section 2.4(e), (i) to the extent that any of or all
the Net Cash Proceeds of any disposition by a Foreign Subsidiary (a "Foreign
Disposition") or Extraordinary Receipts attributable to Foreign Subsidiaries are
prohibited or delayed by applicable local law
 
-19-

--------------------------------------------------------------------------------

from being repatriated to the United States, the portion of such Net Cash
Proceeds or Extraordinary Receipts so affected will not be required to be
applied to repay Obligations at the times provided in this Section 2.4(e) but
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable local law will not permit repatriation to the United States
(Borrowers hereby agree to cause the applicable Foreign Subsidiary to promptly
take all commercially reasonable actions required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds or Extraordinary Receipts is permitted under the applicable
local law, such repatriation will be immediately effected and such repatriated
Net Cash Proceeds or Extraordinary Receipts will be promptly (and in any event
not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.4(e) and (ii) to the extent
that the Administrative Borrower has determined in good faith that repatriation
of any of or all the Net Cash Proceeds of any Foreign Disposition or
Extraordinary Receipts attributable to Foreign Subsidiaries would have adverse
tax cost consequences with respect to such Net Cash Proceeds or Extraordinary
Receipts (including, without limitation, creating a tax obligation or requiring
the use of  net operating losses or similar tax credits to reduce such tax
obligation), such Net Cash Proceeds or Extraordinary Receipts so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this clause (ii), on or before the date on which any such Net Cash Proceeds or
Extraordinary Receipts so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section 2.4(e)(ii),
Borrowers may, at their option, apply an amount equal to such Net Cash Proceeds
or Extraordinary Receipts to such reinvestments or prepayments, as applicable,
as if such Net Cash Proceeds or Extraordinary Receipts had been received by a
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against (or, if applicable, the
net operating losses that would have been applied) if such Net Cash Proceeds or
Extraordinary Receipts had been repatriated (or, if less, the Net Cash Proceeds
or Extraordinary Receipts that would be calculated if received by such Foreign
Subsidiary).
(f) Application of Payments.  Each prepayment pursuant to Section 2.4(e)(i),
2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv) and 2.4(e)(v) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Advances until paid in full, and second,
to cash collateralize the Letters of Credit in an amount equal to 103% of the
then extant Letter of Credit Usage, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).
2.5. Overadvances.
If, at any time or for any reason, the amount of Obligations owed by Borrowers
to the Lender Group pursuant to Section 2.1 or Section 2.11 is greater than any
of the limitations set forth in Section 2.1 or Section 2.11, as applicable (an
"Overadvance"), Borrowers shall immediately pay to Agent, in cash, the amount of
such excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.4(b).  Borrowers promise
to pay the Obligations (including principal, interest, fees, costs, and
expenses) in full on the Latest Maturity Date or, if earlier, on the date on
which the Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement.
 
-20-

--------------------------------------------------------------------------------

2.6. Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.
(a) Interest Rates.  Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:
(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b) Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a per annum rate equal to the LIBOR Rate Margin times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.
(c) Default Rate.  Upon the occurrence and during the continuation of an Event
of Default and at the election of the Required Lenders (written notice of which
election promptly shall be given by Agent to Administrative Borrower),
(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable hereunder, and
(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.
(d) Payment.  Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), all interest, all Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, and all costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month at any time
that Obligations or Commitments are outstanding; provided, however, that the
Borrowers shall have 2 Business Days to review the invoice for any Lender Group
Expenses comprised of attorneys' fees prior to the same becoming due and payable
under this sentence.  Each Borrower hereby authorizes Agent, from time to time
without prior notice to such Borrower, to charge all interest, Letter of Credit
fees, and all other fees payable  hereunder or under any of the other Loan
Documents (in each case, as and when due and payable), all costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
(in each case, as and when incurred), all charges, commissions, fees, and costs
provided for in Section 2.11(e) (as and when accrued or incurred), all fees and
costs provided for in Section 2.10 (as and when accrued or incurred), and all
other payments as and when due and payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products) to the Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances that are Base Rate Loans; provided, however,
that the Borrowers
 
-21-

--------------------------------------------------------------------------------

shall have 2 Business Days to review and pay Lender Group Expenses comprised of
attorneys' fees prior to Agent charging the Loan Account.  Any interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement that are
properly charged to the Loan Account shall thereafter constitute Advances
hereunder and shall initially accrue interest at the rate then applicable to
Advances that are Base Rate Loans (unless and until converted into LIBOR Rate
Loans in accordance with the terms of this Agreement).
(e) Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year or in the case of Base Rate
Loans only, on the basis of a 365 or 366 day year (as the case may be), in each
case, for the actual number of days elapsed in the period during which the
interest or fees accrue.  In the event the Base Rate is changed from time to
time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
(f) Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Each Borrower and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrowers are and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.
2.7. Crediting Payments.
The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent's Account or unless and until such payment item is
honored when presented for payment.  Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent's Account on a Business Day on or before
1:00 p.m. (Chicago time).  If any payment item is received into Agent's Account
on a non-Business Day or after 1:00 p.m. (Chicago time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.
2.8. Designated Account.
Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be (and reasonably and in good
faith believed by Agent to be) an Authorized Person or, without instructions, if
pursuant to Section 2.6(d).  Borrowers agree
 
-22-

--------------------------------------------------------------------------------

to establish and maintain the Designated Account with the Designated Account
Bank for the purpose of receiving the proceeds of the Advances requested by
Borrowers and made by Agent or the Lenders hereunder.  Unless otherwise agreed
by Agent and Borrowers, any Advance or Swing Loan requested by Borrowers and
made by Agent or the Lenders hereunder shall be made to the Designated Account.
2.9. Maintenance of Loan Account; Statements of Obligations.
Agent shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrowers or for Borrowers' account, the Letters of Credit issued or arranged
by Issuing Lender for Borrowers' account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses.  In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for any Borrower's account.  Agent shall render monthly statements regarding
the Loan Account to Borrowers, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest or demonstrable error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrowers and the Lender Group unless, within 30 days
after receipt thereof by Borrowers, Borrowers shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.
2.10. Fees.
Borrower shall pay to Agent,
(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.
(b) for the ratable account of those Lenders (excluding Defaulting Lenders) with
Revolver Commitments, on the first day of each month from and after the Closing
Date up to the first day of the month prior to the Payoff Date and on the Payoff
Date, an unused line fee in an amount equal to 0.20% per annum times the result
of (i) the aggregate amount of the Revolver Commitments (excluding the Revolver
Commitments of Defaulting Lenders), less (ii) the average Daily Balance of the
Revolver Usage (excluding Revolving Usage attributable to Defaulting Lenders)
during the immediately preceding month (or portion thereof).  For the avoidance
of doubt, Borrowers need not pay any unused line fee attributable to the
Revolver Commitment of any Defaulting Lender, to such Defaulting Lender or
otherwise.
(c) audit, appraisal, field examination, and valuation fees and charges, as and
when incurred or chargeable, as follows (i) a fee of $1,000 per day, per
auditor, plus reasonable and documented out-of-pocket expenses for each
financial audit of the Loan Parties performed by personnel employed by Agent,
(ii) if implemented, a fee of $1,000 per day, per applicable individual, plus
reasonable and documented out-of-pocket expenses for the establishment of
electronic collateral reporting systems, and (iii) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of the Loan Parties, to establish electronic
collateral reporting systems, or any portion thereof, or to appraise
 
-23-

--------------------------------------------------------------------------------

the Collateral consisting of Inventory, or any portion thereof or, to the extent
required by applicable law, Real Property; provided, however, that (A) so long
as no Event of Default shall have occurred and be continuing and (x) Borrowers
have Excess Availability in an amount equal to or greater than 15% of the
Maximum Revolver Amount as of the date such audit is scheduled, Borrowers shall
not be obligated to reimburse Agent for more than 1 audit during any calendar
year, or (y) Borrowers have Excess Availability in an amount less than 15% of
the Maximum Revolver Amount as of the date such audit is scheduled, Borrowers
shall not be obligated to reimburse Agent for more than 2 audits during any
calendar year, and (B) so long as no Event of Default shall have occurred and be
continuing, Borrowers shall not be obligated to reimburse Agent for more than 1
appraisal during any calendar year of each of the following types of
Collateral:  Inventory consisting of trailers and Inventory consisting of raw
materials, parts and work-in-process; provided, further, however, that to the
extent an Event of Default has occurred and is continuing, Borrowers shall be
obligated to reimburse Agent for all fees and charges for each audit and
appraisal during any calendar year occurring from and after such Event of
Default.
2.11. Letters of Credit.
(a) Subject to the terms and conditions of this Agreement, upon the request of
Administrative Borrower made in accordance herewith, the Issuing Lender agrees
to issue, or to cause an Underlying Issuer (including, as Issuing Lender's
agent) to issue, a requested Letter of Credit.  If Issuing Lender, at its
option, elects to cause an Underlying Issuer to issue a requested Letter of
Credit, then Issuing Lender agrees that it will enter into arrangements relative
to the reimbursement of such Underlying Issuer (which may include, among, other
means, by becoming an applicant with respect to such Letter of Credit or
entering into undertakings which provide for reimbursements of such Underlying
Issuer with respect to such Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a "Reimbursement Undertaking")
with respect to Letters of Credit issued by such Underlying Issuer.  By
submitting a request to Issuing Lender for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Lender issue or that an
Underlying Issuer issue the requested Letter of Credit and to have requested
Issuing Lender to issue a Reimbursement Undertaking with respect to such
requested Letter of Credit if it is to be issued by an Underlying Issuer (it
being expressly acknowledged and agreed by each Borrower that Borrowers are and
shall be deemed to be applicants (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit).  Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension.  Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, in the case of
an amendment, renewal, or extension, identification of the Letter of Credit to
be so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit.  Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in
 
-24-

--------------------------------------------------------------------------------

respect of an Underlying Letter of Credit, in either case, that supports the
obligations of Borrowers or their Subsidiaries in respect of (A) a lease of real
property or (B) an employment contract.  The Issuing Lender shall have no
obligation to issue a Letter of Credit or a Reimbursement Undertaking in respect
of an Underlying Letter of Credit, in either case, if any of the following would
result after giving effect to the requested issuance:
(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans), or
(ii) the Letter of Credit Usage would exceed $15,000,000, or
(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans).
Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if (I) any order, judgment, or decree of any Governmental Authority
or arbitrator shall, by its terms, purport to enjoin or restrain Issuing Lender
from issuing such Letter of Credit or Reimbursement Undertaking or Underlying
Issuer from issuing such Letter of Credit, or any law applicable to Issuing
Lender or Underlying Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Lender or Underlying Issuer shall prohibit or request that Issuing Lender or
Underlying Issuer refrain from the issuance of letters of credit generally or
such Letter of Credit or Reimbursement Undertaking (as applicable) in
particular, or (II) the issuance of such Letter of Credit would violate one or
more policies of Issuing Lender or Underlying Issuer applicable to letters of
credit generally.
Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that, except as provided in the
next paragraph of this Section 2.11(a)(iii), the amounts payable thereunder must
be payable in Dollars.  If Issuing Lender makes a payment under a Letter of
Credit or an Underlying Issuer makes a payment under an Underlying Letter of
Credit, Borrowers shall pay to Agent an amount equal to the applicable Letter of
Credit Disbursement on the date such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be an Advance hereunder
notwithstanding any timing requirements in Section 2.3 to the contrary, and,
initially, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans. If a Letter of Credit Disbursement is deemed to be an Advance
hereunder, Borrowers' obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be discharged and replaced by the resulting
Advance.  Promptly following receipt by Agent of any payment from Borrowers
pursuant to this paragraph, Agent shall distribute such payment to the Issuing
Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.
After the Closing Date, Borrowers may request that Letters of Credit and/or
Reimbursement Undertakings be issued in any lawful currency other than Dollars
that is at such time freely traded in the offshore interbank foreign exchange
and foreign deposit market in which Issuing Lender customarily funds loans in
currencies other than Dollars, by means of a
 
-25-

--------------------------------------------------------------------------------

written request received by Agent at least 7 Business Days prior to the issuance
date for the Letter of Credit or Reimbursement Undertaking.  Agent may accept or
reject such request in the exercise of its sole discretion and shall promptly
inform Borrowers thereof.  If Agent accepts any such request, the currency
designated shall be referred to as an "Agreed Alternate Currency". 
Notwithstanding the foregoing, any otherwise Agreed Alternate Currency shall
automatically cease being an Agreed Alternate Currency at such time that, in
Agent's reasonable determination, such currency could not reasonably be
converted by Agent into Dollars within 3 Business Days.  Upon any draw upon a
Letter of Credit or Reimbursement Undertaking, the amount of such draw shall be
immediately converted into Dollars in the manner provided in Section 2.15.  The
Letter of Credit Usage shall be adjusted at a frequency determined by Agent (but
no less frequently than monthly) on the basis of a mark-to-market conversion
completed in the manner set forth in Section 2.15.
(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrowers had requested the amount
thereof as an Advance and Agent shall promptly pay to Issuing Lender the amounts
so received by it from the Lenders.  By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment to a Letter of Credit or a
Reimbursement Undertaking increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender's Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender's Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrowers on the date due as provided in Section 2.11(a), or of
any reimbursement payment required to be refunded to Borrowers for any reason. 
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3.  If any such Lender fails to make available to Agent the amount of
such Lender's Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.
(c) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16), and
reasonable and documented attorneys' fees incurred by Issuing Lender, any other
member of the Lender Group,
 
-26-

--------------------------------------------------------------------------------

or any Underlying Issuer arising out of or in connection with any Reimbursement
Undertaking or any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify the Issuing Lender, any other member of the
Lender Group or the Underlying Issuer for any loss, cost, expense, or liability
that a court of competent jurisdiction finally determines to have resulted from
the bad faith, gross negligence or willful misconduct of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer.  Each Borrower
agrees to be bound by the Underlying Issuer's regulations and good faith
interpretations of any Letter of Credit, and each Borrower understands and
agrees that none of the Issuing Lender, the Lender Group, or any Underlying
Issuer shall be liable for any error, negligence, or mistake, whether of
omission or commission, in following any Borrower's instructions or instructions
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto.  Each Borrower understands that the Reimbursement
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by a Borrower against such
Underlying Issuer.  Each Borrower hereby agrees to indemnify, save, defend, and
hold Issuing Lender and the other members of the Lender Group harmless with
respect to any loss, cost, expense (including reasonable and documented
attorneys' fees), or liability (other than Taxes, which shall be governed by
Section 16) incurred by them as a result of the Issuing Lender's indemnification
of an Underlying Issuer; provided, however, that no Borrower shall be obligated
hereunder to indemnify any Issuing Lender or other member of the Lender Group
for any such loss, cost, expense, or liability that a court of competent
jurisdiction finally determines to have resulted from the bad faith, gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group.  Each Borrower hereby acknowledges and agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.

(d) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender's instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
(e) Any and all issuance charges, usage charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrowers to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by Borrowers that, as of the Closing Date, the
usage charge imposed by the Underlying Issuer is .825% per annum times the
undrawn amount of each Underlying Letter of Credit, that such usage charge may
be changed from time to time on a prospective basis, and that the Underlying
Issuer also imposes a schedule of charges for amendments, extensions, drawings,
and renewals.
(f) If by reason of (i) any change after the Closing Date (or, as to any Lender
that becomes a Lender after the Closing Date, the date such Lender becomes a
Lender) in any applicable law, treaty, rule, or regulation or any change in the
interpretation or application thereof by any Governmental Authority, or
(ii) compliance by the Issuing Lender, any other member of the Lender Group, or
Underlying Issuer with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):
 
-27-

--------------------------------------------------------------------------------

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking, and the result of the foregoing is to
increase, directly or indirectly, the cost to the Issuing Lender, any other
member of the Lender Group, or an Underlying Issuer of issuing, making,
guaranteeing, or maintaining any Reimbursement Undertaking or Letter of Credit
or to reduce the amount receivable in respect thereof by the Issuing Lender, the
Underlying Issuer or any other member of the Lender Group, then, and in any such
case, Agent may, at any time within a reasonable period after the additional
cost is incurred or the amount received is reduced, notify Administrative
Borrower, and Borrowers shall pay within 30 days after demand therefor in
accordance with this Section accompanied by a certificate in reasonable detail
as contemplated below, such amounts as Agent may specify to be necessary to
compensate the Issuing Lender, any other member of the Lender Group, or an
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided,
however, that no Borrower shall be required to provide any compensation pursuant
to this Section 2.11(f) for any such amounts incurred more than 90 days prior to
the date on which the demand for payment of such amounts is first made to
Borrowers (provided, that notwithstanding anything herein to the contrary,
(A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (B) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a change in applicable law or compliance requirement enacted after the
Closing Date regardless of the date actually enacted, adopted or issued);
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.  The determination
by Agent of any amount due pursuant to this Section 2.11(f), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.
(g) As of the Closing Date, there are certain outstanding letters of credit that
were issued under the Existing Credit Agreement (the "Existing Letters of
Credit"), all as described on Schedule 2.11(g) hereto.  Effective as of the
Closing Date, the Existing Letters of Credit shall be deemed to be Letters of
Credit issued under this Agreement.
 
-28-

--------------------------------------------------------------------------------

2.12. LIBOR Option.
(a) Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the "LIBOR Option") to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that interest on each LIBOR Rate Loan having an Interest
Period of six (6) months shall be payable on the last day of each 3 month
interval; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Administrative Borrower properly has
exercised the LIBOR Option with respect to a continuation or conversion of the
applicable Borrowing as contemplated by this Agreement, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder.  At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances bear interest at a rate
based upon the LIBOR Rate.
(b) LIBOR Election.
(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 1:00 p.m. (Chicago time) at least 3 Business
Days prior to the commencement of the proposed Interest Period (the "LIBOR
Deadline").  Notice of Administrative Borrower's election of the LIBOR Option
for a permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline. Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.
(ii) Each LIBOR Notice shall be irrevocable and binding on each Borrower.  In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, "Funding Losses").  A
certificate of Agent or a Lender delivered to Borrowers setting forth the
calculation in reasonable detail of any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest or demonstrable error.  Borrowers shall pay such amount to Agent
or the Lender, as applicable, within 30 days of the date of its receipt of such
certificate.  If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Administrative Borrower, hold the amount
of such payment as cash collateral in support of the Obligations until the last
day of such Interest Period and apply such amounts to the payment of the
applicable LIBOR Rate Loan
 
-29-

--------------------------------------------------------------------------------

on such last day, it being agreed that Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that Agent
does not defer such application, Borrowers shall be obligated to pay any
resulting Funding Losses.  Neither Agent nor any Lender shall be entitled to
recover under this Section losses, costs or expenses incurred by Agent or such
Lender as a result of the bad faith, gross negligence or willful misconduct of
Agent or such Lender, as applicable.
(iii) Borrowers shall have not more than 6 LIBOR Rate Loans in effect at any
given time.  Borrowers only may exercise the LIBOR Option for proposed LIBOR
Rate Loans of at least $1,000,000.
(iv) The parties hereto agree that all interest periods with respect to LIBOR
Rate Loans under the Existing Credit Agreement in existence as of the Closing
Date shall be deemed for all purposes to be Interest Periods selected under this
Agreement for a like period, commencing and ending on the same dates as the
existing interest periods.
(c) Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate Loans at
any time; provided, however, that in the event that LIBOR Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrowers' and their
Subsidiaries' Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).
(d) Special Provisions Applicable to LIBOR Rate.
(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the LIBOR
Rate.  In any such event, the affected Lender shall give Borrowers and Agent
prompt written notice of such a determination and adjustment and Agent promptly
shall transmit the notice to each other Lender and, upon its receipt of the
notice from the affected Lender,  Borrowers may, by notice to such affected
Lender (y) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (z) repay the LIBOR Rate Loans with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any additional or
increased costs incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of such law giving rise to such additional or increased
costs and of such Lender's demand for compensation therefor in
 
-30-

--------------------------------------------------------------------------------

accordance herewith; provided further that if such claim arises by reason of the
adoption of or change in any law that is retroactive, then the 180 day period
day period referred to above shall be extended to include the period of
retroactive effect thereof.
(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the Closing Date, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
written notice of such changed circumstances to Agent and Borrowers and Agent
promptly shall transmit the notice to each other Lender and (y) in the case of
any LIBOR Rate Loans of such Lender that are outstanding, the date specified in
such Lender's notice shall be deemed to be the last day of the Interest Period
of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrowers shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.
(iii) If at any time the Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the Agent
(with a copy to the Administrative Borrower) that the Required Lenders have
determined, that (i) adequate and reasonable means do not exist for ascertaining
the LIBOR Rate (including because the LIBOR Rate is not available or published
on a current basis or the circumstances set forth in Section 2.12(d)(ii) above
have occurred) and such circumstances are unlikely to be temporary; (ii) the
administrator of the LIBOR Rate or a Governmental Authority has made a public
statement identifying a specific date after which the LIBOR Rate shall no longer
be made available or used for determining the interest rate of loans (such
specific date, the "Scheduled Unavailability Date"); or (iii) the LIBOR Rate is
no longer a widely recognized benchmark rate for newly-originated loans in the
United States syndicated loan market, then the Agent and the Administrative
Borrower shall endeavor to establish an alternate rate of interest to the LIBOR
Rate and agree on the margin applicable thereto, giving due consideration to any
selection, endorsement or recommendation of a replacement rate and/or
replacement spread or the mechanism for determining such a rate or spread by the
relevant Governmental Authority in effect at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest, the
margin applicable thereto and such other related changes to this Agreement as
may be applicable; provided that such amendment shall provide that if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.  Notwithstanding anything to the
contrary in Section 14.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Agent shall not have received, within ten (10) Business Days of the date a copy
of such amendment is provided to the Lenders, written notice from the Required
Lenders stating that such Required Lenders object to such amendment and
including a reasonably detailed description of the basis for the objection
thereto.  If no such alternate rate has been determined and implemented in
accordance with the foregoing and the circumstances under clause (i) or (iii)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Agent will promptly so notify the Administrative Borrower and each Lender. 
Thereafter until implementation of such an alternate rate in accordance with the
foregoing, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended, and (y) the LIBOR Rate
 
-31-

--------------------------------------------------------------------------------

component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, any Borrower may revoke any pending request for an
Advance of, conversion to or continuation of LIBOR Rate Loans (to the extent of
the affected LIBOR Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
(e) No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13. Capital Requirements.
(a) If, after the Closing Date (or, as to any Lender that becomes a Lender after
the Closing Date, the date such Lender becomes a Lender), any Lender reasonably
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital or reserve requirements for banks or bank holding
companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender's or such holding company's capital as a consequence of such
Lender's Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender's or such holding company's then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity's capital) by any amount deemed by such Lender to be material, then
such Lender may notify Administrative Borrower and Agent thereof (provided, that
notwithstanding anything herein to the contrary, (A) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall each be deemed to be a change in
applicable law or compliance requirement enacted after the Closing Date
regardless of the date actually enacted, adopted or issued).  Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest or demonstrable error).  In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any reductions in return
incurred more than 120 days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender's demand for compensation therefor in accordance
herewith; provided further that if such claim arises by reason of the adoption
of or change in any law, rule,
 
-32-

--------------------------------------------------------------------------------

regulation or guideline that is retroactive, then the 120-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
"Affected Lender"), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it.  Borrowers agree to pay
all reasonable and documented out-of-pocket costs and expenses incurred by such
Affected Lender in connection with any such designation or assignment.  If,
after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers' obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.12(d)(i) or Section 2.13(a), as applicable) may
seek a substitute Lender (which may be a new Lender) reasonably acceptable to
Agent to purchase the Obligations (other than any Bank Product Obligations if so
specified pursuant to agreements between the relevant Bank Product Provider and
the applicable Loan Party) owed to such Affected Lender and such Affected
Lender's Commitments hereunder (a "Replacement Lender"), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and Commitments, pursuant to an Assignment
and Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a "Lender" for purposes of this
Agreement and such Affected Lender shall cease to be a "Lender" for purposes of
this Agreement.  In connection with the arrangement of such a Replacement
Lender, the Affected Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of Replacement Lender (and agrees that it shall be deemed to
have executed and delivered such document if it fails to do so) subject only to
being paid its share of the outstanding Obligations at par (other than Bank
Product Obligations, but including (1) all interest, fees, and other amounts
than may be due and payable in respect thereof, and (2) an assumption of its Pro
Rata Share of its participation in the Letters of Credit).
2.14. Joint and Several Liability of Borrowers.
(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
 
-33-

--------------------------------------------------------------------------------

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
(d) The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.
(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement).  Except as expressly provided otherwise in this Agreement, each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by Agent or Lenders
at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Agent or Lenders in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of any Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.14 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.14, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.14 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.14 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any other
Borrower or any Agent or Lender.
 
-34-

--------------------------------------------------------------------------------

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers'
financial condition and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.
(g) The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and permitted assigns, and may be enforced by it or them from time to
time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or permitted assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy.  The provisions
of this Section 2.14 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by Agent or any Lender upon
the insolvency, bankruptcy or reorganization of any Borrower, or otherwise as
required by applicable law, the provisions of this Section 2.14 will forthwith
be reinstated in effect, as though such payment had not been made.
(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash.  Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash.  If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).
 
-35-

--------------------------------------------------------------------------------

(j) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to guaranty
and otherwise honor all Obligations in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.14(j) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.14(j), or
otherwise under the Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section 2.14(j) shall
remain in full force and effect until payment in full of the Obligations.  Each
Qualified ECP Guarantor intends that this Section 2.14(j) constitutes and this
Section 2.14(j) shall be deemed to constitute a "keepwell, support or other
agreement" for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
2.15. Dollars; Conversion to Dollars.
Unless otherwise specifically set forth in this Agreement, all monetary amounts
shall be in Dollars.  Subject to the provisions of Section 1.6, (a) all
valuations or computations of monetary amounts set forth in this Agreement shall
include the Dollar Equivalent of amounts designated in any Agreed Alternate
Currency, and (b) in connection with all Dollar amounts set forth in this
Agreement, all amounts in any Agreed Alternate Currency shall be converted to
Dollars in accordance with prevailing exchange rates, as determined by Agent in
its reasonable discretion, on the applicable date.
          Judgment Currency; Contractual Currency.
(a) If, for the purpose of obtaining or enforcing judgment against any Borrower
or Guarantor or any other party to this Agreement in any court in any
jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 2.16 referred to as the
"Judgment Currency") an amount due under any Loan Document in any currency (the
"Obligation Currency") other than the Judgment Currency, the conversion shall be
made at the rate of exchange prevailing on the Business Day immediately
preceding (i) the date of actual payment of the amount due, in the case of any
proceeding in the courts of any jurisdiction that will give effect to such
conversion being made on such date, or (ii) the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 2.16 being hereinafter in this Section 2.16 referred to as the "Judgment
Conversion Date").
(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 2.16(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Borrower or Guarantor shall pay such additional
amount (if any, but in any event not a lesser amount) as is necessary to ensure
that the amount actually received in the Judgment Currency, when converted at
the rate of exchange prevailing on the date of payment, will produce the amount
of the Obligation Currency which could have been purchased with the amount of
the Judgment Currency stipulated in the judgment or judicial order at the rate
of exchange prevailing on the Judgment Conversion Date.  Any amount due from a
Borrower or Guarantor under this Section 2.16(b) shall be due as a separate debt
and shall not be affected by judgment being obtained for any other amounts due
under or in respect of any of the Documents.
 
-36-

--------------------------------------------------------------------------------

(c) The term "rate of exchange" in this Section 2.16 means the rate of exchange
at which Agent would, on the relevant date at or about 12:00 noon (Chicago
time), be prepared to sell the Obligation Currency against the Judgment
Currency.
(d) Any amount received or recovered by Agent in respect of any sum expressed to
be due to it (whether for itself or as trustee for any other person) from any
Borrower or Guarantor of any other party under this Agreement or under any of
the other Loan Documents in a currency other than the currency (the "contractual
currency") in which such sum is so expressed to be due (whether as a result of
or from the enforcement of, any judgment or order of a court or tribunal of any
jurisdiction, the winding-up of a Borrower or Guarantor or otherwise) shall only
constitute a discharge of such Borrower or Guarantor to the extent of the amount
of the contractual currency that Agent is able, in accordance with its usual
practice, to purchase with the amount of the currency so received or recovered
on the date of receipt or recovery (or, if later, the first date on which such
purchase is practicable).  If the amount of the contractual currency so
purchased is less than the amount of the contractual currency so expressed to be
due, such Borrower or Guarantor shall indemnify Agent against any loss sustained
by it as a result, including the cost of making any such purchase.
       Common Enterprise.
Wabash is the direct or indirect and beneficial owner and holder of all of the
issued and outstanding shares of stock or other equity interests in each other
Borrower and each Guarantor.  Borrowers and Guarantors make up a related
organization of various entities constituting a single economic and business
enterprise so that Borrowers and Guarantors share a substantial identity of
interests such that any benefit received by any one of them benefits the
others.  Borrowers and certain of the Guarantors render services to or for the
benefit of Borrowers and/or the other Guarantors, as the case may be, purchase
or sell and supply goods to or from or for the benefit of the others, make
loans, advances and provide other financial accommodations to or for the benefit
of Borrowers and Guarantors (including inter alia, the payment by Borrowers and
Guarantors of creditors of the Borrowers or Guarantors and guarantees by
Borrowers and Guarantors of indebtedness of Borrowers and Guarantors and provide
administrative, marketing, payroll and management services to or for the benefit
of Borrowers and Guarantors).  Borrowers and Guarantors have centralized
accounting, common officers and directors and are in certain circumstances,
identified to creditors as a single economic and business enterprise.
2.18. Extensions of Revolver Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an "Extension Offer") made from time to time by
Administrative Borrower to all Lenders with Revolver Commitments with a like
maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of such Revolver Commitments with a like maturity
date) and on the same terms to each such Lender, Borrowers are hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such
 
-37-

--------------------------------------------------------------------------------

Lender's Revolver Commitments and otherwise modify the terms of such Revolver
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing or decreasing the interest rate margin, interest rate floor, all-in
yield pricing or fees payable in respect of such Revolver Commitments (and
related outstandings) (each, an "Extension," and each portion of Revolver
Commitments in each case as so extended, as well as the original Revolver
Commitments (in each case not so extended), being a "tranche"; any Extended
Revolver Commitments shall constitute a separate tranche of Revolver Commitments
from the tranche of Revolver Commitments from which they were converted), in
each case, so long as each of the following terms is satisfied:  (i) no Event of
Default shall have occurred and be continuing at the time the offering document
in respect of an Extension Offer is delivered to the Lenders, (ii) except as to
interest rate margin, interest rate floor, all-in yield pricing, fees, AHYDO
Payments, optional redemption or prepayment terms, final maturity, and, after
the final maturity date of the other existing Revolver Commitments, any other
covenants and provisions (which shall be determined by Borrowers and the
Extending Revolver Lenders and set forth in the relevant Extension Offer), the
Revolver Commitment of any Lender (an "Extending Revolver Lender") extended
pursuant to an Extension (an "Extended Revolver Commitment"), and the related
outstandings, shall be a Revolver Commitment (or related outstandings, as the
case may be) with such other terms substantially identical to, or not more
favorable to the Extending Revolver Lenders than, those applicable to the
Revolver Commitments not subject to such Extension Offer (and related
outstandings); provided, that (1) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on Extended Revolver
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolver Commitments, and (C) repayment made
in connection with a permanent repayment and termination of commitments) of
Advances with respect to Extended Revolver Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolver
Commitments, (2) all Swing Loans and Letters of Credit shall be participated on
a pro rata basis by all Lenders with Revolver Commitments in accordance with
their percentage of the Revolver Commitments subject to the express terms
herein, (3) the permanent repayment of Advances with respect to, and termination
of, Extended Revolver Commitments after the applicable Extension date shall be
made on a pro rata basis with all other Revolver Commitments, except that
Borrowers shall be permitted to permanently repay and terminate commitments of
any tranche on a better than a pro rata basis as compared to any other tranche
with a later maturity date than such tranche, (4) assignments and participations
of Extended Revolver Commitments and extended Advances shall be governed by the
same assignment and participation provisions applicable to Revolver Commitments
and Advances, and (5) at no time shall there be Revolver Commitments hereunder
(including Extended Revolver Commitments and any original Revolver Commitments)
which have more than three different maturity dates, (iii) if the aggregate
principal amount of Revolver Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolver Commitments offered to be extended by Borrowers
pursuant to such Extension Offer, then the Revolver Commitments of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings or commitments of record)
with respect to which such Lenders have accepted such Extension Offer, (iv)
Borrowers shall have delivered to Agent such legal opinions, certificates,
resolutions and other documents as Agent shall reasonably request with respect
to the transactions contemplated by this Section 2.18, (v) all documentation in
respect of such Extension shall be consistent with the foregoing, (vi) the
Revolver Commitments extended pursuant to any Extension Offer shall be in a
minimum amount of $50,000,000 and increments of $5,000,000 in excess thereof,
and (vii) any Extension made pursuant to any Extension Offer must be consummated
within 60 days of such Extension Offer.
 
-38-

--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by Borrowers pursuant to this
Section 2.18, such Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement.  Agent and the Lenders
hereby consent to the Extensions and the other transactions contemplated by this
Section 2.18 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Revolver Commitments on such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.18.
(c) No consent of any Lender or Agent shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to its Revolver Commitment (or a portion thereof), and (ii) the
consent of the Issuing Lender or Swing Lender to the extent the Letter of Credit
facility and/or Swing Loan facility is to be extended, which consent shall not
be unreasonably withheld, delayed or conditioned.  All Extended Revolver
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents.  The Lenders hereby irrevocably authorize Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Loan Parties as may be necessary or appropriate in order to establish new
tranches or sub-tranches in respect of Revolver Commitments so extended, that
reflect the terms and conditions of any such Extension and such technical
amendments as may be necessary or appropriate in the reasonable opinion of Agent
and Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.18.  All such
amendments entered into with the Loan Parties by Agent hereunder shall be
binding and conclusive on the Lenders.  In addition, if so provided in such
amendment and with the consent of Issuing Bank, participations in Letters of
Credit expiring on or after the Maturity Date in respect of the Advances shall
be re-allocated from Lenders holding Revolver Commitments to Lenders holding
Extended Revolver Commitments in accordance with the terms of such amendment;
provided, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Extended Revolver Commitments, be deemed to be
participation interests in respect of such Extended Revolver Commitments and the
terms of such participation interests (including the fees applicable thereto)
shall be adjusted accordingly.  On and after the applicable maturity date with
respect to the Revolver Commitment and Advances of any Lender that has not
extended its Revolver Commitments and Advances beyond such maturity date
pursuant to this Section 2.18, the Letter of Credit Exposure of such Lender
shall be reallocated to Lenders that have extended their Advances and Revolver
Commitments beyond such maturity date pro rata in accordance with the Revolver
Commitments and Advances of all Lenders that have so extended their Revolver
Commitments and Advances.  Notwithstanding the provisions of this Section 2.18,
Agent shall have the right to resign on the Maturity Date in accordance with
Section 15.9.
 
-39-

--------------------------------------------------------------------------------

(d) In connection with any Extension, Borrowers shall provide Agent at least ten
days (or such shorter period as may be agreed by Agent) prior written notice
thereof, and shall agree to such procedures (including regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, Agent, in each case acting reasonably
to accomplish the purposes of this Section 2.18.
(e) The provisions of this Section 2.18 shall govern notwithstanding any other
provisions of this Agreement to the contrary, including, without limitation, any
contrary provisions contained in Section 14.1.
2.19. Additional Borrowers.
(a) At any time after the Closing Date, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, Administrative
Borrower may elect that any wholly-owned Domestic Subsidiary (other than an
Excluded Subsidiary) that is a Loan Party to be added as an Additional Borrower
hereunder by delivery to the Agent of a Notice of Additional Borrower as
follows:
(i) such Subsidiary shall (x) be deemed a "Borrower" hereunder and under the
Loan Documents upon confirmation from Agent of receipt of, in form and substance
reasonably satisfactory to Agent, joinder and any other documentation reasonably
requested by Agent with respect to such Additional Borrower, including the
materials set forth in clause (iii) below, any promissory notes requested by a
Lender through Agent and written opinions of the Loan Parties' counsel, and (y)
substantially contemporaneously with the effectiveness of becoming a "Borrower"
in accordance with the terms hereof, automatically cease to be a Guarantor
without the necessity of any further action;
(ii) such Additional Borrower shall deliver the documents required by
Section 5.11 with respect thereto; and
(iii) as a condition to the effectiveness of any joinder of any Additional
Borrower, such Additional Borrower shall deliver all documentation and other
information reasonably requested in writing (at least five (5) Business Days
prior to the effective date of such joinder) by and reasonably acceptable to
Agent and each Lender to satisfy requirements under Agent's and such Lender's
applicable "know your customer" and anti‑money laundering rules and regulations,
including the Patriot Act.
(b) Notwithstanding anything herein to the contrary, until the completion of an
appraisal and field examination of the assets of any Additional Borrower, in
each case, reasonably satisfactory to Agent, no asset of such Additional
Borrower shall be included in the Borrowing Base.
(c) Any Additional Borrower shall continue to be a Borrower under this Agreement
until Administrative Borrower delivers a Borrower Termination Notice with
respect to such Subsidiary to Agent, whereupon such Subsidiary shall cease to be
a Borrower hereunder; provided that no Borrower Termination Notice will become
effective as to any Additional Borrower until a new Borrowing Base Certificate
reflecting the removal of such Additional Borrower has been delivered to Agent,
all Loans made to such Additional
 
-40-

--------------------------------------------------------------------------------

Borrower shall have been repaid, all Letters of Credit issued for the account of
such Additional Borrower have been drawn in full or have expired or have been
cash collateralized in an amount equal to 103% of the then extant Letter of
Credit Usage with respect thereto and all amounts payable by such Additional
Borrower in respect of the Issuing Lender, interest and/or fees (and, to the
extent notified by Agent, the Issuing Lender or any Lender, any other amounts
payable under this Agreement by such Additional Borrower) shall have been paid
in full; provided further that (i) such Borrower Termination Notice shall be
effective to terminate the right of such Additional Borrower to request or
receive further Advances under this Agreement, (ii) no Borrower Termination
Notice shall be effective if there is only one Borrower prior to delivery of the
Borrower Termination Notice, (iii) no Borrower Termination Notice shall be
effective to remove Wabash as a Borrower and (iv) substantially
contemporaneously with the effectiveness of any such Borrower Termination
Notice, the applicable Subsidiary shall become a Guarantor by delivering a
joinder to the Guaranty and any other documentation reasonably required by
Agent, unless such Subsidiary is then an Excluded Subsidiary or ceases to be a
Subsidiary of Wabash as a result of a transaction permitted under this
Agreement.

3.
CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit.
This Agreement shall not become effective, and the Commitments hereunder shall
not become effective, neither the Agent nor any Lender shall have any obligation
to make any extension of credit hereunder, and no Borrower or other Loan Party
shall, notwithstanding anything herein to the contrary, have any obligations,
duties or liabilities of any kind whatsoever hereunder, in each case until the
date upon which each of the conditions precedent set forth on Schedule 3.1 is
fulfilled subject to the satisfaction of Agent and each Lender.  Upon the
occurrence of the Closing Date, and the satisfaction or waiver of the conditions
set forth on Schedule 3.1, this Agreement shall, without the taking of any
further action, be deemed to have amended and restated in its entirety the
Existing Credit Agreement as provided in Section 1.7 hereof.  Agent or any
Agent-Related Party shall provide written notice (which may be by electronic
means) to Administrative Borrower and the Lenders of the occurrence of the
Closing Date, which notice shall be conclusive and binding.
3.2. Conditions Precedent to all Extensions of Credit.
The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:
(a) each of the representations and warranties of each Loan Party and its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date); and
 
-41-

--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.
3.3. Maturity.
This Agreement shall continue in full force and effect for a term ending on the
Latest Maturity Date.  The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without prior notice to
Administrative Borrower upon the occurrence and during the continuation of an
Event of Default in accordance with Section 9.1.
3.4. Effect of Maturity.
On the Latest Maturity Date, all commitments of the Lender Group to provide
additional credit hereunder shall automatically be terminated and all of the
Obligations immediately shall become due and payable without notice or demand
and Borrowers shall be required to repay all of the Obligations in full.  No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent's Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all monetary
Obligations have been paid in full and the Commitments have been terminated. 
When all of the monetary Obligations have been paid in full and the Lender
Group's obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrowers' sole expense, deliver all
possessory collateral held under or in connection with the Loan Documents and
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably requested to release, as of
record, Agent's Liens and all notices of security interests and liens previously
filed or delivered by Agent with respect to the Obligations.
3.5. Early Termination by Borrowers.
Borrowers have the option, at any time upon at least seven (7) Business Days
prior written notice by Administrative Borrower to Agent, to terminate this
Agreement and terminate the Commitments hereunder by repaying to Agent all of
the Obligations in full; provided, however, that any notice of termination may
state that such notice is conditioned upon the consummation of one or more
transactions specified therein, in which case such notice may be revoked or
modified by the Administrative Borrower (by notice to the Agent on or prior to
the specified date of termination) if such transaction is not consummated.

4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes each of the following representations and warranties to the Lender Group,
each of which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct and complete in all material respects (except that such materiality
qualifier
 
-42-

--------------------------------------------------------------------------------

shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof)  at and as of the date
of the making of each Advance (or other extension of credit) made after the
Closing Date, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date) and such representations and warranties
shall survive the execution and delivery of this Agreement.
4.1. Due Organization and Qualification; Subsidiaries.
(a) Each Loan Party (i) is duly organized and existing and in good standing (or
the equivalent) under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
(b) Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized capital Stock of each Borrower, by class, and a description of the
number of shares of each such class that are issued and outstanding, in each
case as of the Closing Date.  Other than as described on Schedule 4.1(b), as of
the Closing Date, there are no subscriptions, options, warrants, or calls
relating to any shares of any Borrower's capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument. 
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock, other
than any of the foregoing that would not constitute a Restricted Junior Payment
in violation of this Agreement.
(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time by notice from Administrative Borrower to Agent to reflect changes
resulting from transactions permitted under this Agreement reasonably promptly
after the occurrence of such transactions), is a complete and accurate list of
the Loan Parties' direct and indirect Subsidiaries, showing:  (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by the Loan Parties.  All of the
outstanding capital Stock of each such Subsidiary has been validly issued and,
in the case of each Subsidiary that is a corporation, is fully paid and
non-assessable.
(d) Except as set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time by notice from the Administrative Borrower to Agent to reflect
changes resulting from transactions permitted under this Agreement reasonably
promptly after the occurrence of such transactions), there are no subscriptions,
options, warrants, or calls relating to
 
-43-

--------------------------------------------------------------------------------

any shares of Borrowers' Subsidiaries' capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument. 
Neither Borrowers nor any of their Subsidiaries are subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of Borrowers' Subsidiaries' capital Stock or any security convertible
into or exchangeable for any such capital Stock, other than any of the foregoing
that would not constitute a Restricted Junior Payment in violation of this
Agreement.
4.2. Due Authorization; No Conflict.
(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party's interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
4.3. Governmental Consents.
The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than (i) registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect, and (ii) filings and recordings with respect to the
Collateral to be made or otherwise delivered to Agent for filing or recordation
from time to time as contemplated by the terms of the Loan Documents.
4.4. Binding Obligations; Perfected Liens.
(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
reorganization, moratorium, or similar laws relating to or
 
-44-

--------------------------------------------------------------------------------

limiting creditors' rights generally (regardless of whether such enforceability
is considered in a proceeding at law or in equity).
(b) Agent's Liens are validly created, perfected (to the extent perfection is
required by the terms of the Loan Documents) and first priority Liens, subject,
with respect to their priority, only to Permitted Liens and the terms of the
Intercreditor Agreement.
4.5. Title to Assets; No Encumbrances.
Each of the Loan Parties and its Domestic Subsidiaries has (a) good, sufficient
and legal title to (in the case of fee interests in Real Property), (b) valid
leasehold interests in or other contractual rights to use (in the case of
leasehold interests or other contractual interests in real or personal
property), and (c) good and marketable title to (in the case of all other
personal property), all of their respective assets necessary for the ordinary
conduct of their respective businesses except, with respect to any Real
Property, for easements, rights of way, covenants, conditions, zoning
restrictions and minor defects in title that do not interfere with the ability
of the Loan Parties, taken as a whole, to conduct their business as currently
conducted and, in each case, any Permitted Liens.  All of such assets are free
and clear of Liens except for Permitted Liens.
4.6. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Domestic
Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule may be updated
from time to time by notice from the Administrative Borrower to Agent to reflect
changes resulting from transactions permitted under this Agreement reasonably
promptly after the occurrence of such transactions).  As of the Closing Date,
the name of and jurisdiction of organization of each Foreign Subsidiary of each
Loan Party is set forth on Schedule 4.6(a).
(b) The chief executive office of each Loan Party and each of its Domestic
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time by notice from the Administrative
Borrower to Agent to reflect changes resulting from transactions permitted under
this Agreement reasonably promptly after the occurrence of such transactions). 
As of the Closing Date, the chief executive office of each Foreign Subsidiary of
each Loan Party is located at the address indicated on Schedule 4.6(b).
(c) Each Loan Party's and each of its Domestic Subsidiaries' tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.6(c) (as such Schedule may be updated from time to time by notice
from the Administrative Borrower to Agent to reflect changes resulting from
transactions permitted under this Agreement reasonably promptly after the
occurrence of such transactions).
(d) As of the Closing Date, no Loan Party and no Domestic Subsidiary of a Loan
Party holds any commercial tort claims that exceed $5,000,000 in amount, except
as set forth on Schedule 4.6(d).
 
-45-

--------------------------------------------------------------------------------

4.7. Litigation.
(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrowers, after due inquiry, threatened in writing against a Loan Party or any
of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.
(b) [Reserved].
4.8. Compliance with Laws.
No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.
4.9. No Material Adverse Change.
All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by any of the Borrowers to Agent in
connection with this Agreement or the Existing Credit Agreement have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly, in all material respects, the Loan Parties' and
their Subsidiaries' consolidated financial condition as of the date thereof and
results of operations for the period then ended.  Since December 31, 2017, no
Material Adverse Change has occurred.
4.10. Fraudulent Transfer.
(a) Upon giving effect to the Advances made hereunder and the Letters of Credit
and Reimbursement Obligations to be issued hereunder, and the consummation of
the other transactions contemplated hereby, the Loan Parties, on a consolidated
basis, are Solvent.
(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.11. Employee Benefits.
Except as disclosed on Schedule 4.11 hereto, as of the Closing Date, no Loan
Party, none of their Domestic Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan or Multiemployer Plans.  Except as
could not reasonably be expected to have a Material Adverse Change: (i) each
Employee Benefit Plan is compliant with, and has been operated in compliance
with, all applicable laws, including ERISA and the IRC, and the terms of such
plan, and (ii) no Loan Party or Subsidiary has any liability for any excise
 
-46-

--------------------------------------------------------------------------------

tax, fine, penalty, or breach of fiduciary duty with respect to any Employee
Benefit Plan.  No ERISA Event has occurred, and neither the Borrowers nor any
ERISA Affiliate is aware of any fact, event or circumstance that, either
individually or in the aggregate, could reasonably be expected to constitute or
result in an ERISA Event with respect to any Benefit Plan that, in each case,
either individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Change.
4.12. Environmental Condition.
Except as set forth on Schedule 4.12, (a) to Borrowers' knowledge, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation of any applicable Environmental
Law, except to the extent that the foregoing could not reasonably be expected to
result in a Material Adverse Change, (b) no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been designated or identified on
(i) the National Priorities List or (ii) CERCLIS or on any other governmental
database or list of properties indicating an actual or potential material
liability under any Environmental Law, which in the case of this clause (b),
could reasonably be expected to result in a Material Adverse Change, (c) no Loan
Party nor any of its Subsidiaries has received written notice that a Lien
arising under any Environmental Law securing an amount in excess of $500,000 has
attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, except to the extent that such Liens are subject to a
Permitted Protest or are Permitted Liens, and (d) no Loan Party nor any of its
Subsidiaries nor any of their respective facilities or operations is subject to
any outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
4.13. Intellectual Property.
Each Loan Party and its Domestic Subsidiaries own, or hold licenses in, all
trademarks, trade names, copyrights, patents, and licenses that are necessary
and material to the conduct of its business as currently conducted, and attached
hereto as Schedule 4.13 (as updated from time to time by notice from
Administrative Borrower to Agent as contemplated by the proviso below) is a
true, correct, and complete listing of all material trademarks, trade names,
copyrights, patents, and licenses as to which any Borrower or one of its
Domestic Subsidiaries is the owner or is an exclusive licensee; provided,
however, that any Borrower may amend Schedule 4.13 to add additional
intellectual property or remove intellectual property that is no longer within
the scope of the foregoing representation and warranty, in each case so long as
such amendment occurs by written notice to Agent by the time that such Borrower
provides its Compliance Certificate pursuant to Section 5.1 for the related
period.
4.14. Leases.
Except as could not individually or in the aggregate reasonably be expected to
result in a Material Adverse Change, (a) each Loan Party and its Subsidiaries
enjoy peaceful and undisturbed possession under all leases material to their
business and to which they are parties or under which they are operating, and,
(b) subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Loan Party or its
Subsidiaries exists under any of them.
 
-47-

--------------------------------------------------------------------------------

4.15. Deposit Accounts and Securities Accounts.
Set forth on Schedule 4.15 (as such Schedule may be updated pursuant to the
provisions of the Security Agreement from time to time or by notice from
Administrative Borrower to Agent to reflect changes resulting from transactions
otherwise permitted or required under the Loan Documents reasonably promptly
after the occurrence of such transactions) is a listing of all of the Loan
Parties' and their Domestic Subsidiaries' Deposit Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary
(a) the name and address of such Person, and (b) the account numbers of the
Deposit Accounts or Securities Accounts maintained with such Person.
4.16. Complete Disclosure.
All written factual information taken as a whole (other than materials marked as
drafts and forward-looking information and projections and information of a
general economic nature and general information about Borrowers' industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents, and all other such written factual
information taken as a whole (other than materials marked as drafts and
forward-looking information and projections and information of a general
economic nature and general information about Borrowers' industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries for purposes of or
pursuant to the terms of this Agreement or the other Loan Documents in writing
to Agent or any Lender will be, true and accurate, in all material respects, on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided.  The Projections
delivered to Agent on November 13, 2018 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, on a consolidated basis, Borrowers' good faith estimate, on the date
such Projections are delivered, of the Loan Parties' and their Subsidiaries'
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to uncertainties
and contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, that no assurances can be given that such Projections will
be realized, and that actual results may differ in a material manner from such
Projections).
4.17. Material Contracts.
Set forth on Schedule 4.17 is a reasonably detailed description of the Material
Contracts of each Loan Party and its Domestic Subsidiaries as of the Closing
Date. As of the Closing Date, except for matters which, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, each Material Contract of a Loan Party or its Domestic
Subsidiaries (other than those that have expired at the end of their normal
 
-48-

--------------------------------------------------------------------------------

terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Loan Party or its Domestic Subsidiary and, to Borrower's
knowledge, after due inquiry, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.7(b)), and (c) is not in
default in any material respect due to the action or inaction of the applicable
Loan Party or its Domestic Subsidiary.
4.18. Patriot Act.
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the "Patriot Act").  No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in each case
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.
4.19. Indebtedness.
Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date (other than Indebtedness with respect to any one transaction or
series of related transactions in an amount not to exceed $5,000,000; provided,
that all such unscheduled Indebtedness shall not exceed $15,000,000 in the
aggregate) that is to remain outstanding immediately after giving effect to the
closing hereunder on the Closing Date and such Schedule accurately sets forth
the aggregate principal amount of such Indebtedness as of the Closing Date.
4.20. Payment of Taxes.
Except as could not reasonably be expected to result in a Material Adverse
Change, all tax returns and reports of each Loan Party and its Subsidiaries
required by law to be filed by any of them have been timely filed, and all Taxes
shown on such tax returns to be due and payable and all other Taxes,
assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable; provided, however,
that, notwithstanding the foregoing Material Adverse Change qualification,
(a) no such payment delinquency in excess of 30 days exists as to the payment of
any such Taxes and assessments in an aggregate amount in excess of $500,000, and
(b) no Liens (other than inchoate Liens) secure any such delinquent Taxes and
assessments in an aggregate amount in excess of $500,000.  Each Loan Party and
each of its Subsidiaries have made adequate provision in accordance with GAAP
for all taxes not yet due and payable.  No Borrower knows of any proposed Tax
assessment against a Loan Party or any of its Subsidiaries that could reasonably
be expected to result in a Material Adverse Change that is not being actively
contested by such Loan Party or such Subsidiary through a Permitted Protest;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
 
-49-

--------------------------------------------------------------------------------

4.21. Margin Stock.
No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates any of the provisions of
Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.
4.22. Governmental Regulation.
No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  No Loan Party nor any of its Subsidiaries is a "registered
investment company" or a company "controlled" by a "registered investment
company" or a "principal underwriter" of a "registered investment company" as
such terms are defined in the Investment Company Act of 1940.
4.23. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. 
No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities that would
be prohibited by Sanctions, or (c) derives revenues from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities, in each case that
would be prohibited by Sanctions applicable to any party thereto.  Each of the
Loan Parties and its Subsidiaries has implemented and maintains in effect
policies and procedures designed in a commercially reasonable manner to promote
and achieve compliance with all applicable Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.  Each of the Loan Parties and its Subsidiaries, and
to the knowledge of each such Loan Party, each director, officer, employee,
agent and Affiliate of each such Loan Party and each such Subsidiary, is in
compliance in all material respects with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws.  The proceeds of any
Advance, Swing Loan, Protective Advance or Letter of Credit made hereunder will
not be used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity, in each
case that would be prohibited by Sanctions applicable to any party thereto, or
otherwise used in any manner that would result in a violation of any Sanction,
Anti-Corruption Law or Anti-Money Laundering Law by any Person (including any
Lender, Bank Product Provider, or other individual or entity participating in
any transaction).
 
-50-

--------------------------------------------------------------------------------

4.24. Employee and Labor Matters.
There is (i) no unfair labor practice complaint pending or, to the knowledge of
Borrowers, threatened in writing against any Loan Party or any of its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened in writing against any Loan Party or any of its
Subsidiaries which arises out of or under any collective bargaining agreement
and, in each case, that could reasonably be expected to result in a Material
Adverse Change, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against Loan Party or any
of its Subsidiaries that could reasonably be expected to result in a Material
Adverse Change, or (iii) except as set forth on Schedule 4.24 (as such Schedule
may be updated from time to time by notice from Administrative Borrower to Agent
to reflect changes in circumstances after the Closing Date reasonably promptly
after the occurrence of such changes) to the knowledge of Borrowers, after due
inquiry, no union representation question existing with respect to the employees
of any Loan Party or any of its Domestic Subsidiaries and no material union
organizing activity taking place with respect to any of the employees of any
Loan Party or any of its Domestic Subsidiaries.  No Loan Party and no Subsidiary
of any Loan Party has incurred any liability or obligation in excess of $500,000
under the Worker Adjustment and Retraining Notification Act or similar state
law, which is due and remains unpaid or unsatisfied.  The hours worked and
payments made to employees of each Loan Party and its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change. 
All material payments due from each Loan Party and its Subsidiaries on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Loan Party or Subsidiary,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.
4.25. Eligible Accounts.
As to each Account that is identified by any Borrower as an Eligible Account in
a Borrowing Base Certificate submitted to Agent, such Account is (a) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of Borrowers' business (except to the extent that the
foregoing was true as of the date of the Borrowing Base Certificate most
recently delivered to Agent, but ceases to be true after the date of such
Borrowing Base Certificate, solely as a result of payment of the amounts owed by
the applicable Account Debtor to the applicable Borrower in respect of such
Account after the date of such Borrowing Base Certificate), (b) owed to one or
more of the Borrowers, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Agent-discretionary criteria) set
forth in the definition of Eligible Accounts (except to the extent that the
foregoing was true as of the date of the Borrowing Base Certificate most
recently delivered to Agent, but ceases to be true after the date of such
Borrowing Base Certificate solely as a result of the excluding criteria set
forth in clauses (a), (h) and (i) of the definition of Eligible Accounts and
such change does not cause the occurrence of any of (i) an Overadvance, (ii) a
Triggering Event, and (iii) the delivery of the Borrowing Base Certificate on a
weekly basis).
 
-51-

--------------------------------------------------------------------------------

4.26. Eligible Inventory.
As to each item of Inventory that is identified by any Borrower as Eligible
Inventory in a Borrowing Base Certificate submitted to Agent, such Inventory is
(a) of good and merchantable quality, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than Agent-discretionary criteria) set forth in the definition of Eligible
Inventory, except to the extent that the foregoing ceases to be true solely as a
result of the sale or use of, or casualty event with respect to, such Inventory
by Borrowers since the date of the Borrowing Base Certificate most recently
delivered to Agent.
4.27. [Intentionally Omitted].
4.28. [Intentionally Omitted].
4.29. Locations of Inventory and Equipment.
Except as disclosed in Schedule 4.29 (as such Schedule may be updated by notice
from the Administrative Borrower to Agent pursuant to Section 5.15), the
Inventory and Equipment (other than (i) Inventory and Equipment stored at
temporary (not to exceed 90 days) locations in the ordinary course of business,
(ii) vehicles and Equipment out for repair or refurbishment and (iii) other
Inventory and Equipment with an aggregate net book value of less than
$5,000,000) of the Loan Parties and their Domestic Subsidiaries are not stored
with a bailee, warehouseman, or similar party and are located only at, or
in-transit between or to, the locations identified on Schedule 4.29.
4.30. Inventory Records.
Each Loan Party keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its and its Domestic Subsidiaries' Inventory and
the book value thereof, pursuant to physical inventories and/or cycle counts
contemplated by Section 5.17.
4.31. Business Activity.
No Inactive Subsidiary engages in any business activity or has any material
assets, or has or incurs any Indebtedness, other than the performance of its
obligations under intercompany agreements and agreements with its shareholders
that have been disclosed to Agent in writing.
4.32. Vehicles.
Each Borrower or Guarantor that at any time holds title to any used vehicles
returned to it on a trade-in basis is primarily in the business of selling new
and used vehicles.

5.
AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries (as applicable) to comply with each of
the following:
 
-52-

--------------------------------------------------------------------------------

5.1. Financial Statements, Reports, Certificates.
Deliver to Agent each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein; Agent will make
available to the Lenders electronic copies of all items delivered pursuant to
Schedule 5.1 reasonably promptly after Agent's receipt thereof from Borrowers. 
In addition, each Borrower agrees that no Subsidiary of a Loan Party will have a
fiscal year different from that of Borrowers.  In addition, each Borrower agrees
to maintain a system of accounting that enables such Borrower to produce
financial statements in accordance with GAAP.  Each Loan Party shall also
(a) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to its and its Subsidiaries' sales in accordance in
all material respects with any applicable requirements of GAAP and/or applicable
law, and (b) maintain its billing systems/practices substantially as in effect
as of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.
5.2. Collateral Reporting.
Provide Agent with each of the reports set forth on Schedule 5.2 at the times
specified therein; Agent will make available to the Lenders electronic copies of
all items delivered pursuant to Schedule 5.2 reasonably promptly after Agent's
receipt thereof.  In addition, each Borrower agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.
5.3. Existence.
Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect (a) its existence (including
being in good standing (or the equivalent) in its jurisdiction of organization)
and (b) all rights and franchises (if any), licenses and permits that are
material to its business except (in the case of this clause (b)) as could not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the interests of the Lenders or to the business of any Loan Party.
5.4. Maintenance of Properties.
(a) Maintain and preserve all of its assets that are material to the proper
conduct of its business in good working order and condition, ordinary wear,
tear, and casualty excepted and Permitted Dispositions excepted (and except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Change).
(b) Comply with the provisions of all leases to which it is a party as lessee,
so as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest, except (in the case of this clause (b)) where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.
 
-53-

--------------------------------------------------------------------------------

5.5. Taxes.
Cause all federal and other material assessments and Taxes imposed, levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that (a) the validity of such assessment or Tax shall be
the subject of a Permitted Protest and so long as, in the case of an assessment
or Tax that has or may become a Lien against any of the Collateral, such contest
proceedings operate to stay the sale of any portion of the Collateral to satisfy
such assessment or Tax and/or (b) such assessments and Taxes, in the aggregate,
could not reasonably be expected to result in a Material Adverse Change;
provided, however, that, notwithstanding the foregoing Material Adverse Change
qualification, (i) the aggregate amount of any such assessments and taxes
delinquent in excess of 30 days shall in no event exceed $500,000, and (ii) the
aggregate amount of any such delinquent assessments and taxes secured by Liens
(other than inchoate Liens) shall in no event exceed $500,000.  Each Loan Party
will and will cause each of its Subsidiaries to make timely payment or deposit
of all Tax payments and withholding taxes required of it and them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income Taxes, in each of the foregoing cases to the
extent that the failure to make such payment or deposit could reasonably be
expected to result in a Material Adverse Change, and will, upon request, furnish
Agent with proof reasonably satisfactory to Agent indicating that each Borrower
and each of its Subsidiaries have made such payments or deposits.
5.6. Insurance.
At Borrowers' expense, maintain insurance, or cause such insurance to be
maintained, respecting each of the Loan Parties' and their Subsidiaries' assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain (with
respect to each of the Loan Parties and their Subsidiaries) business
interruption, general liability, product liability insurance, director's and
officer's liability insurance, and fiduciary liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation and with
respect to owned Real Property located in a flood zone, flood insurance.  All
such policies of insurance shall be with responsible and reputable insurance
companies (as determined at the time of entry into or renewal of the applicable
coverage) reasonably acceptable to Agent and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and in any event in amount, adequacy
and scope reasonably satisfactory to Agent (and Agent acknowledges that based on
the information provided to it on or prior to the Closing Date with respect to
the Loan Parties' and their Subsidiaries' insurance coverage in effect on such
date, the amounts, adequacy and scope are reasonably satisfactory to it and such
insurance coverage otherwise complies with the requirements of this Section). 
All property insurance policies covering the Collateral are to be made payable
to Agent for the benefit of Agent and the Lenders, as their interests may
appear, in case of loss, pursuant to a standard loss payable endorsement with a
standard non-contributory "lender" or "secured party" clause and are to contain
such other provisions as Agent may reasonably require to fully protect the
Lenders' interest in the Collateral and to any payments to be made under such
policies.  All certificates of property and general liability insurance are to
be delivered to Agent, with the loss payable (but only in respect of
 
-54-

--------------------------------------------------------------------------------

Collateral) and additional insured endorsements in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation.  If any
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at such Borrower's expense and without any responsibility on Agent's part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims; provided, that such
Borrower may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence reasonably satisfactory to Agent that such
Borrower has obtained insurance as required by this Agreement.  Borrowers shall
give Agent prompt notice of any loss exceeding $2,000,000 covered by its
casualty or business interruption insurance.  Upon the occurrence and during the
continuance of an Event of Default and, subject to the terms of the
Intercreditor Agreement, Agent shall have the sole right to file claims under
any property and general liability insurance policies in respect of the
Collateral, to receive, receipt and give acquittance for any payments that may
be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.
5.7. Inspection.
Subject to Section 2.10(c), permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to
Administrative Borrower. Agent and each of its duly authorized representatives
or agent, as applicable, shall use commercially reasonable efforts to conduct
all appraisals and field examinations in such a manner as to minimize impact on
the operations of the Loan Parties and their Subsidiaries.  Notwithstanding
anything to the contrary in this Agreement, none of Wabash nor any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to Agent or any
Lender (or their respective representatives or contractors) is prohibited by any
applicable legal requirement or any binding agreement or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided, however, that if the foregoing is relied upon to withhold any
information and Agent reasonably deems such information necessary or appropriate
to determine eligibility of any asset under the Borrowing Base, such asset shall
be excluded from the Borrowing Base.
5.8. Compliance with Laws.
Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.
 
-55-

--------------------------------------------------------------------------------

5.9. Environmental.
(a) Keep any property either owned or operated by any Loan Party free of any
Environmental Liens securing an amount in excess of $500,000 or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, except to the extent that such Liens are
subject to a Permitted Protest,
(b) Comply with Environmental Laws and provide to Agent material documentation
of such compliance which Agent reasonably requests, except to the extent that
non-compliance, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change,
(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Loan Party and take any Remedial Actions required to abate said
release or otherwise to come into compliance, in all material respects, with
applicable Environmental Law, and
(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) written notice
that an Environmental Lien has been filed against any of the real or personal
property of any Loan Party, (ii) written notice of commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority relating to any
liability of any Loan Party with respect to Environmental Laws in excess of
$5,000,000.
5.10. Disclosure Updates.
Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report (other than
materials marked as drafts and forward-looking information and projections and
information of a general economic nature and general information about
Borrowers' industry) furnished to Agent or the Lenders pursuant to any Loan
Document contained, at the time it was furnished and taken together with all
information then or thereafter furnished, any untrue statement of a material
fact or omitted to state any material fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made. 
The foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.
5.11. Formation of Subsidiaries.
At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date or any
Excluded Subsidiary becomes a non-Excluded Subsidiary, such Loan Party shall
(a) within 15 days of such formation or acquisition or change in status (or, in
the case of a Subsidiary that ceases to be an Immaterial Subsidiary, by the date
delivery of the Compliance Certificate relating to the period during which
 
-56-

--------------------------------------------------------------------------------

such change in status occurred or, in any case, such later date as permitted by
Agent in its sole discretion), cause such Subsidiary to provide to Agent a
joinder to the Guaranty and the Security Agreement, together with such other
security documents, as well as appropriate financing statements, all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens and the Intercreditor
Agreement) in and to the assets (other than Real Property) of such newly formed
or acquired Subsidiary or such existing Subsidiary that becomes a non‑Excluded
Subsidiary; provided that (i) such joinder to the Guaranty, the Security
Agreement, and such other security documents shall not be required to be
provided to Agent with respect to any Excluded Subsidiary, so long as such
Subsidiary does not guaranty any of the Term Loan Indebtedness and (ii) no
Excluded Subsidiary shall be excluded from the foregoing requirements to the
extent that such Subsidiary is, or is required to become, an obligor in respect
of Term Loan Indebtedness, (b) within 15 days of such formation or acquisition
or change in status (or, in the case of a Subsidiary that ceases to be an
Immaterial Subsidiary, by the date delivery of the Compliance Certificate
relating to the period during which such change in status occurred or, in any
case, such later date as permitted by Agent in its sole discretion) provide to
Agent a pledge agreement (or an addendum to the Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such Subsidiary reasonably
satisfactory to Agent; provided that (i) only 65% of the total outstanding
voting Stock of any first tier Foreign Subsidiary of any Borrower shall be
required to be pledged (which pledge, (1) if provided to the Term Loan
Administrative Agent and/or the lenders under the Term Loan Credit Agreement or
(2) if reasonably requested by Agent with respect to a Foreign Subsidiary that
generates annual revenue in excess of 5.0% of the consolidated annual revenue of
Borrowers and their Subsidiaries or owns assets the book value of which exceeds
5.0% of the consolidated book value of the total assets of Borrowers and their
Subsidiaries, shall be governed by the laws of the jurisdiction of such Foreign
Subsidiary), and (ii) this clause (b) shall not apply to the Stock of any
Excluded Subsidiary, other than to the extent contemplated by the immediately
preceding clause (i), and (c) within 15 days of such formation or acquisition or
change in status (or, in the case of a Subsidiary that ceases to be an
Immaterial Subsidiary, by the date delivery of the Compliance Certificate
relating to the period during which such change in status occurred or, in any
case, such later date as permitted by Agent in its sole discretion) provide to
Agent all other documentation, including, if requested by Agent, one or more
opinions of counsel reasonably satisfactory to Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above.  In addition, no Loan Party that is a limited
liability company shall be permitted to divide itself into two or more limited
liability companies (pursuant to a "plan of division" as contemplated under the
Delaware Limited Liability Company Act or otherwise) other than to effectuate a
Permitted Disposition without the prior written consent of Agent, and in the
event that any Loan Party that is a limited liability company divides itself
into two or more limited liability companies (with or without the prior consent
of Agent as required above), any limited liability companies formed as a result
of such division shall be required to comply with the obligations set forth in
this Section 5.11 (regardless of whether any such new companies are
"Subsidiaries" or not, unless any such new company is not a Subsidiary as the
result of a Permitted Disposition or such new company is an Excluded
Subsidiary) and the other further assurances obligations set forth in the Loan
Documents and, except in the case of an Excluded Subsidiary or a Person that is
not a Subsidiary as the result of a Permitted Disposition, become a Borrower or
Guarantor under this Agreement and the other Loan Documents.  Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
be a Loan Document.  This Section 5.11 is subject in all respects to the
provisions of the Intercreditor Agreement.
 
-57-

--------------------------------------------------------------------------------

5.12. Further Assurances.
At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, security agreements, pledges, assignments,
endorsements of certificates of title, opinions of counsel, and all other
similar documents (collectively, the "Additional Documents") that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent's Liens in
substantially all of the personal property assets of each Loan Party (whether
now owned or hereafter arising or acquired, tangible or intangible), including
without limitation the Stock of each Borrower (other than Administrative
Borrower) and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents; provided that the foregoing shall not
apply to any Real Property or to any Foreign Subsidiary of Borrowers or if
providing such documents would result in adverse tax consequences or the costs
to the Loan Parties of providing such documents are unreasonably excessive (as
reasonably determined by Agent in consultation with Borrowers) in relation to
the benefits of Agent and the Lenders of the benefits afforded thereby.  To the
maximum extent permitted by applicable law, if any Loan Party refuses or fails
to execute or deliver any reasonably requested Additional Documents within a
reasonable period of time following the request to do so, such Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party's or its Subsidiary's name, as applicable, and authorizes Agent to file
such executed Additional Documents in any appropriate filing office. In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as Agent may reasonably request from time to time to ensure that
the Obligations are guaranteed by the Subsidiaries (other than any Excluded
Subsidiary) and are secured by substantially all of the personal property assets
of the Subsidiaries (other than any Excluded Subsidiary) and all of the
outstanding capital Stock of Borrowers (other than Administrative Borrower) and
their Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents with respect to Foreign Subsidiaries and Excluded Subsidiaries).  This
Section 5.12 is subject in all respects to the provisions of the Intercreditor
Agreement.
5.13. Employee Benefits.
Promptly notify Agent if any Loan Party or any of its Subsidiaries becomes
obligated to make a contribution in excess of $500,000 in the aggregate in any
fiscal year to any Benefit Plan or Multiemployer Plan or the occurrence of any
ERISA Event that could reasonably be expected to have a Material Adverse Effect.
5.14. [Intentionally Omitted].
5.15. Location of Inventory and Equipment.
Keep each Loan Parties' and its Domestic Subsidiaries' Inventory and Equipment
(other than (i) Inventory and Equipment stored at temporary (not to exceed
90 days) locations in the ordinary course of business, (ii) vehicles and
Equipment out for repair or refurbishment and (iii) other Inventory and
Equipment with an aggregate net book value of less than $5,000,000)
 
-58-

--------------------------------------------------------------------------------

only at the locations identified on Schedule 4.29 and their chief executive
offices only at the locations identified on Schedule 4.6(b); provided, however,
that by notice from any Borrower to Agent Schedule 4.29 or Schedule 4.6(b) may
be amended so long as such amendment occurs by written notice to Agent, which
notice shall be delivered prior to or concurrently with the first Borrowing Base
Certificate required to be delivered pursuant to Section 5.2 after the date on
which such Inventory or Equipment is moved to such new location or such chief
executive office is relocated and so long as such new location is within the
continental United States.
5.16. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Comply, and cause each of its Subsidiaries to comply, with all applicable
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws, in each case in
all material respects.  Each of the Loan Parties and its Subsidiaries shall
implement and maintain in effect policies and procedures designed in a
commercially reasonable manner to promote and achieve compliance by the Loan
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all applicable Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws.
5.17. Physical and Cycle Counts of Inventory.
Conduct one or more physical inventories and/or cycle counts of the Inventory of
each Loan Party and its Domestic Subsidiaries during each fiscal year sufficient
to enable the delivery of audited financial statements in accordance with GAAP
(accompanied by the requisite audit report) pursuant to Section 5.1, and, in
each case, provide to Agent a report based on each such physical inventory or
cycle count promptly thereafter, together with such supporting information as
Agent shall reasonably request.
5.18. Vehicle Titles.
Maintain in place at all times its current system for processing and safekeeping
of certificates of title for Inventory comprised of used trailers.
5.19. Post-Closing Obligations.
(a) On or before the 45th day following the Closing Date (or such later date as
Agent may agree in writing in its reasonable discretion), Borrowers shall use
commercially reasonable efforts to deliver, or cause to be delivered to Agent, a
recorded copy of an amendment to UCC financing statement number 20184241200
filed by Summit Funding Group, Inc., and assigned to MB Financial Bank. N.A.
against Continental Transit Corporation and Wabash, filed on June 21, 2018 with
the Delaware Department of State, in form and substance reasonably acceptable to
Agent.
(b) On or before the 60th day following the Closing Date (or such later date as
Agent may agree in writing in its reasonable discretion), Borrowers shall
deliver, or cause to be delivered to Agent, if then binding on a Loan Party, a
recorded copy of a UCC termination statement, terminating UCC financing
statement number 07-0017647395 filed by DaimlerChrysler Services Americas LLC,
and assigned to Mercedes-Benz Financial Services USA LLC, filed on May 24, 2007
with the Secretary of State of Texas, in form and substance reasonably
acceptable to Agent.
 
-59-

--------------------------------------------------------------------------------

(c) On or before the 25th day following the Closing Date (or such later date as
Agent may agree in writing in its reasonable discretion), to the extent required
by Section 5.10, Borrowers shall cause Supreme Armored, Inc. to be joined as a
Borrower or Guarantor under the Loan Documents, together with such other
documentation and deliverables required by Agent, in each case in accordance
with the provisions of Section 5.10.
(d) On or before the 45th day following the Closing Date (or such later date as
Agent may agree in writing in its reasonable discretion), Borrowers shall
deliver, or cause to be delivered, to Agent, Control Agreements with respect to
the accounts maintained with PNC Bank, National Association with account numbers
ending in -4043, -9097 and -0993, respectively.
(e) On or before the 120th day following the Closing Date (or such later date as
Agent may agree in writing in its reasonable discretion), Borrowers shall
provide access to Agent, or use commercially reasonable efforts to provide
access to any applicable third parties, to permit Agent to receive an appraisal
of the Inventory of Borrowers, which appraisal shall be performed by an
appraiser reasonably acceptable to Agent, and shall be in form, substance and
scope reasonably acceptable to Agent.
(f) On or before the 90th day following the Closing Date (or such later date as
Agent may agree in writing in its reasonable discretion), Borrowers shall use
commercially reasonable efforts to deliver, or cause to be delivered, to Agent,
Collateral Access Agreements with respect to the leased and third party
locations listed on Schedule E-1, to the extent not previously received by
Agent.
(g) On or before the 15th day following the Closing Date (or such later date as
Agent may agree in writing in its reasonable discretion), Borrowers shall
deliver to Agent the certificates of insurance and related endorsements
contemplated by Section 5.6 of this Agreement, in form and substance reasonably
acceptable to Agent.

6.
NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries (as applicable) to do any of the
following:
6.1. Indebtedness.
Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
6.2. Liens.
Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
 
-60-

--------------------------------------------------------------------------------

6.3. Restrictions on Fundamental Changes.
(a) Other than in order to consummate a Permitted Acquisition, or a sale or
other disposition of a Borrower (other than Administrative Borrower) or a
Subsidiary of a Borrower permitted by Section 6.4, enter into any merger,
consolidation, reorganization, or recapitalization, other than mergers,
consolidations and reorganizations (i) between Borrowers, (ii) between
Guarantors, (iii) between Subsidiaries that are not Loan Parties, (iv) between
any Subsidiary of any Borrower that is not a Loan Party and any Loan Party
(other than a Borrower), provided that, in the case of this clause (iv), such
Loan Party is the surviving entity of such merger, consolidation or
reorganization, and (v) between any Borrower and any Subsidiary of
Administrative Borrower, provided that, in the case of this clause (v), (y) such
Borrower is the surviving entity of such merger, consolidation or
reorganization, and (z) the Accounts of such Subsidiary shall not be Eligible
Accounts, and the Inventory of such Subsidiary shall not be Eligible Inventory,
in each case until such time as the Agent and the Lenders shall have completed
an audit of such Accounts and Inventory, as applicable, and such other due
diligence reasonably requested by the Agent, in a manner and with results
reasonably satisfactory to the Agent,
(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Inactive
Subsidiaries or non-operating Subsidiaries of any Borrower with no material
assets and no material liabilities, (ii) the liquidation or dissolution of a
Loan Party (other than Administrative Borrower) or any of any Borrower's
wholly-owned Subsidiaries, in each case so long as all of the assets (including
any interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party (or, in the case of a liquidating or
dissolving non-Loan Party, to another wholly-owned Subsidiary of any Borrower)
that is not liquidating or dissolving, or (iii) the liquidation or dissolution
of a Subsidiary of any Borrower that is not a Loan Party so long as (A) all of
the assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of a Borrower that is not liquidating or dissolving and (B) if all or
any portion of the Stock of the liquidating or dissolving Subsidiary is subject
to a Lien in favor of Agent, the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of a Borrower the Stock of which is
subject to a Lien in favor of Agent (subject to exceptions and limitations
contained in the Loan Documents with respect to Foreign Subsidiaries and
Excluded Subsidiaries), or
(c) Suspend or discontinue a substantial portion of any material line of
business of Borrowers and their Subsidiaries, taken as a whole, except as
permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4; provided, however, that the
foregoing requirement shall not apply to temporary suspensions of operations in
the ordinary course of business or in response to the occurrence of any force
majeure events.
6.4. Disposal of Assets.
Other than Permitted Dispositions, Permitted Investments or transactions
expressly permitted by Section 6.3 (including without limitation in connection
with any merger, dissolution or liquidation permitted thereunder) or
Section 6.11, convey, sell, lease, license, assign, transfer, or otherwise
dispose of (or (unless the effectiveness of such agreement is expressly
conditioned upon the consent thereto by the Required Lenders or the repayment in
full of the Obligations) enter into an agreement to convey, sell, lease,
license, assign, transfer, or otherwise dispose of) any of the assets of any
Loan Party or any of the Subsidiaries of a Loan Party.
 
-61-

--------------------------------------------------------------------------------

6.5. Change Name.
Change any Loan Party's name, organizational identification number, state of
organization or type of organization; provided, however, that any Loan Party may
change its name upon at least 10 days prior written notice (or such shorter
period approved by Agent in its sole discretion) to Agent of such change.
6.6. Nature of Business.
Make any change in the principal nature of its or their business as described in
Schedule 6.6 or acquire any properties or assets that are not reasonably similar
or related to the conduct of such business activities; provided, however, that
the foregoing shall not prevent any Loan Party or any of its Subsidiaries from
engaging in any business that is reasonably related or ancillary to, or a
reasonable extension of, its or their business.
6.7. Prepayments and Amendments.
(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, (C) the Term Loan Indebtedness, which is addressed in
Section 6.7(a)(iii), or (D) any other Indebtedness so long as, in the case of
this clause (D), the Payment Conditions are satisfied,
(ii) [Reserved],
(iii) optionally or mandatorily pay, prepay, redeem, defease, purchase or
otherwise acquire any or all of the Term Loan Indebtedness, except for (A) the
mandatory prepayment of the Term Loan Indebtedness pursuant to Sections 5.2(a),
(b) and (e) of the Term Loan Credit Agreement (as in existence on the Closing
Date and otherwise amended or modified in accordance with Section 6.7(b) or as
set forth in analogous provisions of any instruments, agreements or documents
evidencing Refinancing Indebtedness thereof), to the extent permitted under the
Intercreditor Agreement, (B) annual payments of "Excess Cash Flow" (as defined
in the Term Loan Agreement, as in existence on the Closing Date and otherwise
amended or modified in accordance with Section 6.7(b) or as defined in analogous
provisions of any instruments, agreements or documents evidencing Refinancing
Indebtedness thereof) pursuant to the terms of the Term Loan Credit Agreement
(as in existence on the Closing Date and otherwise amended or modified in
accordance with Section 6.7(b) or as set forth in analogous provisions of any
instruments, agreements or documents evidencing Refinancing Indebtedness
thereof), to the extent permitted under the Intercreditor Agreement and
(C) optional prepayments of the Term Loan Indebtedness from time to time, so
long as, in the case of this clause (C), the Payment Conditions are satisfied,
or
 
-62-

--------------------------------------------------------------------------------

(iv) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of:
(i) except in connection with Refinancing Indebtedness permitted by Section 6.1,
any agreement, instrument, document, indenture, or other writing evidencing or
concerning Permitted Indebtedness for borrowed money other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, (C) Indebtedness permitted under clauses (c), (h), (j), (k), (o) and
(s) of the definition of Permitted Indebtedness, and (D) the Term Loan
Indebtedness to the extent permitted pursuant to the terms of the Intercreditor
Agreement,
(ii) any Material Contract of a Loan Party or its Domestic Subsidiaries except
to the extent that such amendment, modification, or change could not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the interests of the Lenders, or
(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.8. Change of Control.
Cause, permit, or suffer, directly or indirectly, any Change of Control.
6.9. Restricted Junior Payments.
Make any Restricted Junior Payment; provided, however, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would exist upon giving effect thereto,
(a) Administrative Borrower may make distributions to former employees,
officers, or directors of any Borrower (or any spouses, ex-spouses, or estates
of any of the foregoing), solely in the form of forgiveness of Indebtedness of
such Persons owing to Administrative Borrower on account of repurchases of the
Stock of Administrative Borrower held by such Persons; provided that such
Indebtedness was incurred by such Persons solely to acquire Stock of
Administrative Borrower,
(b) Administrative Borrower may make distributions to former employees,
officers, or directors of Administrative Borrower (or any spouses, ex-spouses,
or estates of any of the foregoing) on account of redemptions of Stock of
Administrative Borrower held by such Persons, provided, however, that the
aggregate amount of such redemptions made by Administrative Borrower plus the
amount of Indebtedness outstanding under clause (l) of the definition of
Permitted Indebtedness, does not exceed the Stock Redemption Base Amount in any
fiscal year; provided, that an amount of up to the Stock Redemption
Carry-Forward Amount (minus the amount of any Stock Redemption Carry-Forward
Amount for such year under clause
 
-63-

--------------------------------------------------------------------------------

 (l) of the definition of Permitted Indebtedness) may be carried forward to the
next succeeding fiscal year if not used in such fiscal year; provided further,
that any amount so carried over may not be used in that fiscal year until the
Stock Redemption Base Amount permitted to be expended in such fiscal year has
first been used in full and any such carry-over amount applicable to a
succeeding fiscal year may not be carried forward to another fiscal year,
(c) Administrative Borrower may make distributions in respect of its Stock or
purchase, redeem, or otherwise acquire or retire for value any of its Stock so
long as the Payment Conditions are satisfied,
(d) Administrative Borrower may make Restricted Junior Payments consisting of
repurchases of Stock deemed to occur upon the non-cash exercise of stock
options, stock appreciation rights, restricted stock units, warrants or other
convertible or exchangeable securities,
(e) Administrative Borrower or any Subsidiary may make Restricted Junior
Payments consisting of cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Stock of Administrative Borrower or such
Subsidiary,
(f) Administrative Borrower may make withholding tax payments on behalf of
employees in connection with the exercise by such employees of stock options or
other rights to purchase Stock or the vesting of restricted Stock,
(g) Administrative Borrower or any Subsidiary may make cash payments
representing the "strike price" for any stock option, warrant or other
convertible or exchangeable security payable by the holder thereof, but only to
the extent such "strike price" was actually received by Administrative Borrower
or such Subsidiary and no netting of such payment was made by Administrative
Borrower or such Subsidiary, in each case, prior to Administrative Borrower or
such Subsidiary making any cash payment in respect of such stock option, warrant
or other convertible or exchangeable security, and
(h) any other Restricted Junior Payments so long as the Payment Conditions are
satisfied.
6.10. Accounting Methods.
Modify or change its fiscal year or its method of accounting (other than
Accounting Changes as may be required by GAAP or, subject to Section 1.2,
permitted by GAAP).
6.11. Investments; Controlled Investments.
(a) Except for Permitted Investments, directly or indirectly, make or acquire
any Investment.
 
-64-

--------------------------------------------------------------------------------

(b) Other than (i) an aggregate amount of not more than (x) $400,000 in any
individual Deposit Account or Securities Account of any Borrower or any of its
Domestic Subsidiaries, or (y) $2,500,000 in the aggregate in all such Deposit
Accounts and Securities Accounts of Borrowers and their Domestic Subsidiaries,
in each case at any one time, (ii) Term Loan Collateral Accounts, (iii) amounts
deposited into Deposit Accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the
employees of any Loan Party or any of its Subsidiaries and (iv) Securities
Accounts maintained in connection with 10b5-1 plans from time to time for the
purpose of holding shares of Stock of Wabash acquired pursuant thereto, make,
acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless such Loan Party or such Domestic Subsidiary, as applicable, and the
applicable bank or securities intermediary have entered into Control Agreements
with Agent governing such Permitted Investments in order to perfect (and further
establish) Agent's Liens in such Permitted Investments.  Except as provided in
Section 6.11(b)(i), (ii), and (iii), no Loan Party shall or shall permit any
Domestic Subsidiary of any Loan Party to establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.
6.12. Transactions with Affiliates.
Directly or indirectly enter into or permit to exist any transaction with any
Affiliate except for:
(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between any Loan Party or any of its Subsidiaries, on the one
hand, and any Affiliate of any Loan Party or Subsidiaries of any Loan Party, on
the other hand, so long as such transactions (i) are in the ordinary course of
business and (ii) are no less favorable, taken as a whole, to any Loan Party or
any of its Subsidiaries, as applicable, than would be obtained in an arm's
length transaction with a non-Affiliate,
(b) so long as it has been approved by such Loan Party's or such Subsidiary's
board of directors (or comparable governing body) in accordance with applicable
law, the provision of officers' and directors' (or the equivalent)
indemnification and insurance in reasonable amounts,
(c) so long as it has been approved by such Loan Party's or such Subsidiary's
board of directors (or comparable governing body or authorized officer) in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of each Loan Party and its Subsidiaries in the ordinary course of
business and consistent with industry practice,
(d) so long as the Borrowers' file a consolidated or unitary return for federal
and state income tax purposes, the Borrowers may make distributions to
Administrative Borrower to permit Administrative Borrower to pay federal or
state income taxes then due and owing, franchise taxes and other similar
expenses incurred in the ordinary course of business; provided that the amount
of such distribution shall not be greater, nor the receipt by Borrowers of tax
benefits less, than they would have been had the Borrowers been treated as if
they did not file a consolidated return or unitary return with Administrative
Borrower,
 
-65-

--------------------------------------------------------------------------------

(e) reorganizations of Subsidiaries consummated for the purpose of reducing tax
obligations of Administrative Borrower and its Subsidiaries, so long as the
transaction is permitted under Section 6.3,
(f) sales or leases of goods (other than goods constituting Accounts or
Inventory) to Affiliates in the ordinary course of business consistent with past
practice for less than fair market value, but for not less than cost, and
(g) transactions (i) among Loan Parties otherwise not prohibited by the terms of
this Agreement, (ii) permitted by Section 6.3 or Section 6.9, (iii) that are
Permitted Intercompany Advances, (iv) permitted by clauses (e) and (j) of the
definition of the term "Permitted Investments", or (v) solely with respect to
Investments in Joint Ventures, permitted by clause (o) of the definition of the
term "Permitted Investments".
6.13. Use of Proceeds.
Use the proceeds of any loan made hereunder for any purpose other than (a)  to
pay transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby, and (b) thereafter, consistent with the terms and conditions hereof,
for their lawful and permitted purposes, including without limitation to finance
the ongoing corporate needs of the Loan Parties, including Permitted
Acquisitions; provided, however, that (x) no part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that violates any of the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve, (y) no part
of the proceeds of any Advance, Swing Loan, Protective Advance or Letter of
Credit will be used, directly or indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, in each case that would be
prohibited by Sanctions applicable to any party hereto, or in any other manner
that would result in a violation of Sanctions by any Person, and (z) no part of
the proceeds of any Advance, Swing Loan, Protective Advance or Letter of Credit
will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws.
6.14. Limitation on Issuance of Stock.
Issue or sell or enter into any agreement or arrangement for the issuance and
sale of any of its Stock, other than (i) the issuance or sale of Qualified Stock
by Administrative Borrower, (ii) the issuance of Stock by any wholly-owned
Subsidiary to Wabash or any other wholly-owned Subsidiary that is a Loan Party
and (iii) any sale of Stock of any Subsidiary that complies with Section 6.4.
 
-66-

--------------------------------------------------------------------------------

6.15. Consignments and Other Arrangements.
Consign any of its or their Inventory or sell any of its or their Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale; provided that (a) Borrowers and their Subsidiaries may from time to time
in the ordinary course of business sell Inventory on a bill and hold basis, so
long as after sale and prior to delivery thereof to the applicable customer,
such inventory is at all times readily identifiable as inventory being held for
the account of a customer of such Borrower or Subsidiary, (b) Brenner may from
time to time in the ordinary course of business consign Inventory to certain of
its customers, so long as the aggregate amount of such Inventory does not exceed
$2,500,000 at any time, and (c) the Loan Parties and their Subsidiaries may from
time to time consign their Inventory so long as the applicable Loan Party or
Subsidiary has perfected its security interest in the consigned Inventory in
accordance with applicable law.
6.16. Inventory and Equipment with Bailees.
Except as disclosed in Schedule 4.29 (as such Schedule may be updated by notice
from the Administrative Borrower to Agent pursuant to Section 5.15), store the
Inventory or Equipment (other than (i) Inventory and Equipment stored at
temporary (not to exceed 90 days) locations in the ordinary course of business,
(ii) vehicles and Equipment out for repair or refurbishment and (iii) other
Inventory and Equipment with an aggregate net book value of less than
$5,000,000) of the Loan Parties and their Domestic Subsidiaries at any time now
or hereafter with a bailee, warehouseman, or similar party.

7.
FINANCIAL COVENANT.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, such Borrower will comply
with the following financial covenant:
Fixed Charge Coverage Ratio.  If any time during any month a Financial Covenant
Trigger Event occurs, Borrowers shall have a Fixed Charge Coverage Ratio,
measured on the last day of the most recent calendar month for which financial
statements have been delivered by Borrowers to Agent pursuant to Schedule 5.1,
calculated for each month commencing with the month ending on December 31, 2018,
on a trailing twelve month basis, of at least 1.00:1.00.

8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
8.1. If Borrowers fail to pay when due and payable, or when declared due and
payable in accordance with the Loan Documents, (a) all or any portion of the
Obligations consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days, or (b) all or any portion of the principal of the Obligations;
 
-67-

--------------------------------------------------------------------------------

8.2. If any Loan Party or any of its Subsidiaries:
(a) fails to perform or observe any covenant or other agreement applicable to it
contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower ceases to
exist), 5.6, 5.7 (solely if any Borrower refuses to allow Agent or its
representatives or agents to visit such Borrower's properties, inspect its
assets or books or records, examine and make copies of its books and records, or
discuss such Borrower's affairs, finances, and accounts with officers and
employees of such Borrower), 5.10, 5.11, 5.13 or 5.15 of this Agreement, (ii)
Sections 6.1 through 6.16 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 6 of the Security Agreement;
(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower ceases to exist), 5.4, 5.5, 5.8, and
5.12 of this Agreement and such failure continues for a period of 10 days after
the earlier of (i) the date on which such failure shall first become known to
any officer of any Borrower or (ii) the date on which written notice thereof is
given to Administrative Borrower by Agent;
(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent;
8.3. If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $25,000,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party, or any of its Domestic Subsidiaries or any of its Material
Foreign Subsidiaries, or with respect to any of their respective assets, and
either (a) there is a period of 30 consecutive days at any time after the entry
of any such judgment, order, or award during which (1) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;
8.4. If an Insolvency Proceeding is commenced by a Loan Party, any of its
Domestic Subsidiaries or any of its Material Foreign Subsidiaries;
8.5. If an Insolvency Proceeding is commenced against a Loan Party, any of its
Domestic Subsidiaries or any of its Material Foreign Subsidiaries and any of the
following events occur:  (a) such Loan Party or such Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or such Subsidiary, or (e) an order for relief shall have been
issued or entered therein;
 
-68-

--------------------------------------------------------------------------------

8.6. If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business affairs of the Loan Parties and their Subsidiaries, taken
as a whole;
8.7. If there is (a) an "Event of Default" (as defined in the Term Loan
Indebtedness Documents), (b) a default in one or more agreements to which a Loan
Party, any of its Domestic Subsidiaries or any of its Material Foreign
Subsidiaries is a party with one or more third Persons relative to a Loan
Party's or any of such Subsidiaries' Indebtedness involving an aggregate
outstanding principal or commitment amount of $25,000,000 or more, and, in the
case of this clause (b), such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by the holders of the related
Indebtedness, irrespective of whether exercised, to accelerate the maturity of
such Loan Party's or such Subsidiary's obligations; provided that there shall
not be an Event of Default hereunder as a result of the existence of a default
under the definitive documentation governing any Acquired Indebtedness permitted
as Permitted Indebtedness hereunder to the extent (x) such Acquired Indebtedness
is repaid in full within 60 days of the consummation of the Permitted
Acquisition, (y) Administrative Borrower has notified Agent in writing of the
Loan Parties' intent to so repay such Indebtedness in full during such 60 day
period, and (z) no holder of such Acquired Indebtedness has commenced any
enforcement actions with respect thereto or acceleration of the maturity
thereof; provided that no such event under the Term Loan Indebtedness Documents
(other than a payment default) shall constitute an Event of Default under this
Section 8.7 until the earliest to occur of (x) the date that is thirty (30) days
after such event or circumstance (but only if such event or circumstance has not
been waived or cured), (y) the acceleration of the Term Loan Indebtedness, and
(z) the exercise of any remedies by the Term Loan Administrative Agent or
collateral agent or any lenders holding Term Loan Indebtedness (or Refinancing
Indebtedness in respect thereof) in respect of any Collateral.
8.8. If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender pursuant to this Agreement or any other Loan Document proves to be untrue
in any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
8.9. If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);
8.10. An ERISA Event occurs with respect to a Benefit Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of any
Loan Party under Title IV of ERISA to the Benefit Plan, Multiemployer Plan or
the PBGC that could reasonably be expected to result in either a Material
Adverse Change or the imposition of a lien on the assets of any Loan Party under
Section 303(k) or Section 4068 of ERISA or Section 430(k) of the IRC securing an
amount in excess of $5,000,000;
 
-69-

--------------------------------------------------------------------------------

8.11. If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, except to the extent permitted by the terms thereof or
hereof, for any reason, fail or cease to create a valid and perfected, first
priority Lien on or security interest in the Collateral covered thereby (subject
to Permitted Liens), except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement, (b) with respect to
Collateral the aggregate value of which, for all such Collateral, does not
exceed at any time, $5,000,000, or (c) as the result of an action or failure to
act on the part of Agent; or
8.12. The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document (except as the result
of the release or termination thereof in accordance with the terms of the Loan
Documents).

9.
RIGHTS AND REMEDIES.

9.1. Rights and Remedies.
Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall (in each case under
clauses (a) or (b) by written notice to Administrative Borrower), in addition to
any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following:
(a) declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower;
(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Loan Party.
 
-70-

--------------------------------------------------------------------------------

9.2. Remedies Cumulative.
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements in connection herewith and therewith shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.
WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc.
Except for the written notice contemplated by the first sentence of Section 9.1,
each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such
Borrower may in any way be liable.
10.2. The Lender Group's Liability for Collateral.
Each Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.
10.3. Indemnification.
Borrowers shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable and documented fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrowers shall not be
liable for costs and expenses (including attorneys' fees) of any Lender (other
than WFCF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions
 
-71-

--------------------------------------------------------------------------------

contemplated hereby or thereby or the monitoring of each Loan Party's and its
Subsidiaries' compliance with the terms of the Loan Documents (provided,
however, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders or (ii) disputes solely between
or among the Lenders and their respective Affiliates; it being understood and
agreed that the indemnification in this clause (a) shall extend to Agent (but
not the Lenders) relative to disputes between or among Agent on the one hand,
and one or more Lenders, or one or more of their Affiliates, on the other hand,
or (iii) any claims primarily related to Taxes, which shall governed by
Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Loan Party or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of any Loan Party or
any of its Subsidiaries, if and to the extent required by law (each and all of
the foregoing, the "Indemnified Liabilities").  The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Person, any of
its Affiliates or any of its or its Affiliates' officers, directors, employees,
attorneys, or agents.  This provision shall survive the termination of this
Agreement and the repayment of the Obligations.  If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which any Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto. 
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT (BUT NOT GROSSLY NEGLIGENT) ACT OR
OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:
 
-72-

--------------------------------------------------------------------------------

If to Borrowers:
c/o WABASH NATIONAL CORPORATION
1000 Sagamore Parkway South
Lafayette, Indiana  47905
Attn:  Chief Financial Officer
Fax No.:  (765) 771-5308

with copies to:
FOLEY & LARDNER LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attn:  Patricia Lane, Esq.
Fax No.:  (414) 297-4900
Email:  plane@foley.com

If to Agent:
WELLS FARGO CAPITAL FINANCE, LLC
10 South Wacker Drive, 13th Floor
Chicago, Illinois  60606
Attn:  Relationship Manager - Wabash
Fax No. (312) 332-0424

with copies to:
GOLDBERG KOHN LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois  60603
Attn:  Anne Marie Pisano, Esq.
Fax No. (312) 863-7488

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).
If any notice, disclosure or report is required to be delivered pursuant to the
terms of this Agreement on a day that is not a Business Day, such notice,
disclosure or report shall be deemed to have been required to be delivered on
the immediately following Business Day.

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.
 
-73-

--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF
FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.
(a) (1) With the prior written consent of Administrative Borrower, which consent
of Administrative Borrower shall not be unreasonably withheld, delayed or
conditioned, and shall not be required if a Specified Event of Default has
occurred and is continuing, and (2) with the prior written consent of Agent,
which consent of Agent shall not be unreasonably withheld, delayed or
conditioned, and shall not be required in connection with an assignment to a
Person that is a Lender or an Affiliate (other than individuals) of a Lender,
other than a Defaulting Lender, any Lender may assign and delegate to one or
more assignees so long as such prospective assignee is an Eligible Transferee
(each, an "Assignee"; provided, however, that (i) no Loan Party or Affiliate of
a Loan Party shall be permitted to become an Assignee and (ii) so long as no
Specified Event of Default has occurred and is continuing at the time of such
assignment, no Disqualified Institution shall be permitted to be an Assignee)
all or any portion of the Obligations, the Commitments and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum amount (unless waived by Agent and, so long as no Event of Default shall
have occurred and be continuing, Administrative Borrower) of $5,000,000 (except
such minimum amount shall not apply to (x) an assignment or delegation by any
Lender to any other Lender or an Affiliate of any Lender or (y) a group of new
Lenders, each
 
-74-

--------------------------------------------------------------------------------

of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrowers and Agent may continue
to deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Administrative Borrower and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), (iii) such assignment is entered into the Register in
accordance with Section 13.1(h), and (iv) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent for Agent's separate account a processing
fee in the amount of $5,000.  To the extent Administrative Borrower's consent is
not required for any assignment, Agent shall provide Administrative Borrower
with notice thereof prior to or promptly after the occurrence thereof.
(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrowers) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, and such assignment
has been entered into the Register in accordance with Section 13.1(h), (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender's
obligations under Section 15 and Section 17.9(a).
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or any
of its Subsidiaries or the performance or observance by any Loan Party or any of
its Subsidiaries of any of its obligations under this Agreement or any other
Loan Document furnished pursuant hereto, (iii) such Assignee confirms that it
has received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall
 
-75-

--------------------------------------------------------------------------------

deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d) Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a "Participant"; provided, however, that so long
as no Specified Event of Default has occurred and is continuing at the time of
such sale, no Disqualified Institution shall be permitted to be a Participant)
participating interests in all or any portion of its Obligations, its
Commitment, and the other rights and interests of that Lender (the "Originating
Lender") hereunder and under the other Loan Documents; provided, however, that
(i) the Originating Lender shall remain a "Lender" for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating Lender hereunder shall not constitute a
"Lender" hereunder or under the other Loan Documents and the Originating
Lender's obligations under this Agreement and the other Loan Documents shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender's rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating (other than a
waiver of default interest), (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender (other
than a waiver of default interest), or (E) decrease the amount or postpone the
due dates of scheduled principal repayments or prepayments or premiums payable
to such Participant through such Lender, and (v) all amounts payable by
Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrowers, the Collections of
Borrowers or their Subsidiaries, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
 
-76-

--------------------------------------------------------------------------------

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to each Loan Party and their Subsidiaries and
their respective businesses.
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the "Register") on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitment
(and the principal amount thereof and stated interest thereon and the portion of
principal amount and interest of the Obligations assigned or transferred)) held
by such Lender (each, a "Registered Loan").  Other than in connection with an
assignment by a Lender of all or any portion of its portion of the Revolver
Commitment to an Affiliate of such Lender or a Related Fund of such Lender (i) a
Registered Loan (and the registered note, if any, evidencing the same) may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register (and each registered note shall expressly so provide) and
(ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any evidencing the same), Borrowers
shall treat the Person in whose name such Registered Loan (and the registered
note, if any, evidencing the same) is registered as the owner thereof for the
purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of its Revolver Commitment to an Affiliate of such
Lender or a Related Fund of such Lender, and which assignment is not recorded in
the Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.  The entries in the Register shall be
conclusive and Borrowers, Agent and Lenders shall treat each person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, in each case, in the absence of manifest or
demonstrable error. 
 
-77-

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, any assignment of any Obligation shall
be effective only upon appropriate entries with respect thereto being made in
the Register.  The Register shall be available for inspection by Borrowers,
Agent and any Lender (solely with respect to its Obligations and/or Commitment),
at any reasonable time and from time to time upon reasonable prior notice.  This
Section shall be construed so that the Obligations are at all times maintained
in "registered form" within the meaning of Sections 163(f), 165(j), 871(h)(2),
881(c)(2) and 4701 of the IRC and any related regulations (and any successor
provisions).  Nothing contained in this clause (h) shall be deemed to limit,
impair or override any other restrictions upon assignments set forth in this
Agreement.
(i) In the event that a Lender sells participations in a Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in such Registered Loan held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loan that is subject
to such participations) (the "Participant Register").  A Registered Loan (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of a Registered Loan (and the registered note, if any, evidencing
the same) may be effected only by the registration of such participation on the
Participant Register.  No Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under the IRC including Section 5f.103-1(c) of the United
States Treasury Regulations or any successor thereto. The entries in the
Participant Register shall be conclusive absent manifest or demonstrable error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.  Nothing contained in this clause (i) shall
be deemed to limit, impair or override any other restrictions upon
participations set forth in this Agreement.
(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register to the extent it has one as contemplated by Section
13.1(i)) available for review by Borrowers from time to time as Borrowers may
reasonably request.
13.2. Successors.
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Borrower may
assign this Agreement or any rights or duties hereunder without the Lenders'
prior written consent and any prohibited assignment shall be absolutely void ab
initio.  No consent to assignment by the Lenders shall, unless expressly
provided in such consent, release any Borrower from its Obligations.  A Lender
may assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 13.1 and, except as expressly
required pursuant to Section 13.1, no consent or approval by any Borrower is
required in connection with any such assignment.
 
-78-

--------------------------------------------------------------------------------

14.
AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.
(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements, the
Fee Letter, or a joinder executed pursuant to Section 2.2), and no consent with
respect to any departure by any Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:
(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),
(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document (it being understood that any waiver
or amendment with respect to any mandatory prepayment contemplated by
Section 2.4(e) shall not be subject to this clause (ii)),
(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),
(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
(v) other than as permitted by Section 15.11, release Agent's Lien in and to all
or substantially all of the Collateral,
(vi) amend, modify, or eliminate the definition of "Required Lenders" or "Pro
Rata Share",
(vii) other than as specifically provided in Section 15.11, contractually
subordinate any of Agent's Liens,
(viii) other than in connection with a merger, liquidation, dissolution or sale
or other disposition of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents,
 
-79-

--------------------------------------------------------------------------------

(ix) amend, modify, or eliminate any of the provisions of Section 2.3(b)(i),
Section 2.4(b)(i) or (ii), Section 2.4(f), or Section 2.5,
(x) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or
(xi) amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts and Eligible
Inventory, as well as any provision permitting Agent to exercise its discretion
in modifying any applicable criteria contained within any such definition) that
are used in such definition to the extent that any such change results in more
credit being made available to Borrowers based upon the Borrowing Base, but not
otherwise, or the definition of Maximum Revolver Amount, or change
Section 2.1(c).
(b) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders,
(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,
(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that
directly affects such Defaulting Lender, (iii) any amendment, waiver or other
modification with respect to any condition precedent set forth in Section 3.2,
affirmative or negative covenant, Default or Event of Default shall not
constitute an increase in, or extension of, the Commitment of any Lender within
the meaning of Section 14.1(a)(i); (iv) any amendment, waiver or other
modification with respect to the calculation of Monthly Average Excess
Availability (even if the effect thereof would be to
 
-80-

--------------------------------------------------------------------------------

reduce the rate of interest or any fee derived therefrom) shall require the
consent of Required Lenders (and not all Lenders or all Lenders directly
affected thereby), and (v) to the extent that a Lender will no longer be a
Lender upon the consummation of any amendment, waiver or other modification of
any provision of this Agreement or any other Loan Document (an "Exiting
Lender"), the signature, consent or other approval of such Exiting Lender shall
not be required to effectuate such amendment, waiver or other modification.
14.2. Replacement of Certain Lenders.
(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby (or directly affected thereby) and if such action has received
the consent, authorization, or agreement of the Required Lenders but not of all
such Lenders, (ii) any Lender makes a claim for compensation under
Section 2.11(f) or Section 16, or (iii) any Lender enters into an Assignment and
Acceptance or a participation with a Lender or Participant that is a
Disqualified Institution at the time of such assignment or participation and
such assignment or participation violates the terms of Section 13.1, then
Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a "Holdout Lender"), any Lender that made a claim for compensation
(a "Tax Lender"), or any Lender that entered into an assignment or participation
with a Disqualified Institution in violation of Section 13.1 (an "Assignor DQ
Lender") with one or more Replacement Lenders, and the Holdout Lender, Tax
Lender or Assignor DQ Lender, as applicable, shall have no right to refuse to be
replaced hereunder.  Such notice to replace the Holdout Lender, Tax Lender or
Assignor DQ Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b) Prior to the effective date of such replacement, the Holdout Lender, Tax
Lender or Assignor DQ Lender, as applicable, and each Replacement Lender shall
execute and deliver an Assignment and Acceptance, subject only to the Holdout
Lender, Tax Lender or Assignor DQ Lender, as applicable, being repaid in full
its share of the outstanding Obligations (including (i) all interest, fees and
other amounts that may be due and payable in respect thereof, and (ii) an
assumption of its Pro Rata Share of the Letters of Credit, but excluding any
Bank Product Obligations unless otherwise specified pursuant to agreements
between the relevant Bank Product Provider and the applicable Loan Party)
without any premium or penalty of any kind whatsoever.  If the Holdout Lender,
Tax Lender or Assignor DQ Lender, as applicable, shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender, Tax Lender or Assignor DQ Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Holdout Lender, Tax Lender or Assignor DQ
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1.  Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations (other than Bank Product Obligations), the
Commitments, and the other rights and obligations of the Holdout Lender, Tax
Lender or Assignor DQ Lender, as applicable, hereunder and under the other Loan
Documents, the Holdout Lender, Tax Lender or Assignor DQ Lender, as applicable,
shall remain obligated to make the Holdout Lender's, Tax Lender's or Assignor DQ
Lender's, as applicable, Pro Rata Share of Advances and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of such Letters of Credit.
 
-81-

--------------------------------------------------------------------------------

14.3. No Waivers; Cumulative Remedies.
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent's and each Lender's rights thereafter to require
strict performance by each Borrower of any provision of this Agreement.  Agent's
and each Lender's rights under this Agreement and the other Loan Documents will
be cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

15.
AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent.
Each Lender hereby designates and appoints WFCF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term "agent" in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of Collateral. 
Except as expressly otherwise provided in this Agreement, Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect: 
(a) maintain, in accordance with its customary business practices, ledgers and
records
 
-82-

--------------------------------------------------------------------------------

reflecting the status of the Obligations, the Collateral, the Collections of
Borrowers and their Subsidiaries, and related matters, (b) execute or file any
and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Advances, for itself or
on behalf of Lenders, as provided in the Loan Documents, (d) exclusively
receive, apply, and distribute the Collections of Borrowers and their
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Borrowers and their
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to each Loan Party and its
Subsidiaries, the Obligations, the Collateral, the Collections of each Loan
Party and its Subsidiaries, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.
15.2. Delegation of Duties.
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
15.3. Liability of Agent.
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by any Borrower or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Loan Party or any of its Subsidiaries.
15.4. Reliance by Agent.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation reasonably and in
good faith believed by it to be genuine and correct and to have
 
-83-

--------------------------------------------------------------------------------

been signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).
15.5. Notice of Default or Event of Default.
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a "notice of default."  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
15.6. Credit Decision.
Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of each Loan
Party and its Subsidiaries and Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider).  Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without
 
-84-

--------------------------------------------------------------------------------

reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of any Borrower or
any other Person party to a Loan Document.  Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender (or
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein), to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7. Costs and Expenses; Indemnification.
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys' fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise.  Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Borrowers and their
Subsidiaries received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers).  In the event Agent is not reimbursed for such costs and
expenses by a Loan Party or its Subsidiaries, each Lender hereby agrees that it
is and shall be obligated to pay to Agent such Lender's ratable share thereof. 
Each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so) from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person's gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers.  The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.
 
-85-

--------------------------------------------------------------------------------

15.8. Agent in Individual Capacity.
WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with each Loan Party and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though WFCF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group.  The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, WFCF or its Affiliates may receive information regarding each Loan
Party or their Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of each Loan Party or such
other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms "Lender" and "Lenders" include WFCF in its
individual capacity.
15.9. Successor Agent.
Agent may resign as Agent upon 45 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Administrative
Borrower (unless such notice is waived by Borrowers) and without any notice to
the Bank Product Providers.  If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Administrative Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), to appoint a successor Agent
for the Lenders (and the Bank Product Providers).  If, at the time that Agent's
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Administrative
Borrower, a successor Agent.  If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned).  In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term "Agent" shall mean such successor Agent and the retiring Agent's
appointment, powers, and duties as Agent shall be terminated.  Upon the
acceptance of a successor's appointment as Agent hereunder, such successor shall
succeed to and become vested
 
-86-

--------------------------------------------------------------------------------

with all of the rights, powers, privileges and duties of the retiring Issuing
Lender or Swing Lender, as applicable.  The fees payable by Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed to between Administrative Borrower and such successor.  After
any retiring Agent's resignation hereunder as Agent, the provisions of this
Section 15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.  If no successor Agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent's notice of resignation, the retiring Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.
15.10. Lender in Individual Capacity.
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with each Loan Party and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers).  The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding each Loan Party or their Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of each Loan Party or such other Person and that prohibit
the disclosure of such information to the other members of the Lender Group, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
15.11. Collateral and Guaranty Matters.
(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to, and Agent shall, (i) release any Lien on any Collateral (A) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all of the Obligations, (B) constituting property being conveyed, sold,
leased, licensed, assigned, transferred or otherwise disposed of if a release is
required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that such conveyance, sale, lease, license, assignment,
transfer or other disposition is permitted under Section 6.4 (and Agent may rely
conclusively on any such certificate, without further inquiry), (C) constituting
property in which neither a Loan Party nor any of its Subsidiaries owned any
interest at the time Agent's Lien was granted nor at any time thereafter,
(D) constituting property leased to any Loan Party or any of its Subsidiaries
under a lease that has expired or is terminated in a transaction permitted under
this Agreement or subject to a Permitted Lien securing Permitted Purchase Money
Indebtedness, or (E) constituting Real Property Collateral (under and as defined
in the Existing Credit Agreement), (ii) release any Borrower (other than
Administrative Borrower) or Guarantor from its Obligations (and any Lien on the
assets and Stock of such Borrower or Guarantor) if such Borrower or Guarantor
ceases to
 
-87-

--------------------------------------------------------------------------------

be a Subsidiary of Administrative Borrower as the result of a transaction
permitted under this Agreement, and (iii) promptly after Administrative
Borrower's written request therefor, release any Guarantor from its Obligations
(and any Lien on the assets of such Guarantor) if such Guarantor becomes an
Excluded Subsidiary.  Notwithstanding the foregoing, the Liens of the Agent on
Term Priority Collateral shall be automatically released upon the consummation
of any conveyance, sale, lease, license, assignment, transfer or other
disposition of such Collateral in a transaction permitted under Section 6.4. 
The Loan Parties and the Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, based upon the instruction of the Required Lenders, to credit
bid and purchase (either directly or through one or more acquisition vehicles)
or to sell or otherwise dispose of (or to consent to any such sale or other
disposition of) all or any portion of the Collateral at any sale thereof
conducted by Agent under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
or at any sale or foreclosure conducted by Agent (whether by judicial action or
otherwise) in accordance with applicable law.  Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or any Borrower at any time, the Lenders will (and if so requested, the
Bank Product Providers will) confirm in writing Agent's authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 15.11; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent's reasonable opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Loan Party in
respect of) all interests retained by the Loan Parties, including, the proceeds
of any sale, all of which shall continue to constitute part of the Collateral. 
The Lenders further hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at the request of the Administrative Borrower, to subordinate (on terms
and conditions reasonably satisfactory to Agent) any Lien granted to or held by
Agent under any Loan Document to the holder of any Permitted Lien on such
property if such Permitted Lien secures Permitted Purchase Money Indebtedness.
In connection with any termination or release that is authorized pursuant to
this Section 15.11, Agent shall promptly (i) execute and deliver to any Loan
Party, at such Loan Party's expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release and (ii) deliver to
the Loan Parties any portion of such Collateral so released that is in the
possession of Agent.
(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by any Loan
Party or any of its Subsidiaries or is cared for, protected, or insured or has
been encumbered, or that Agent's Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility
 
-88-

--------------------------------------------------------------------------------

criteria applicable in respect thereof or whether to impose, maintain, reduce,
or eliminate any particular reserve hereunder or whether the amount of any such
reserve is appropriate or not, or to exercise at all or in any particular manner
or under any duty of care, disclosure or fidelity, or to continue exercising,
any of the rights, authorities and powers granted or available to Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent's own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
(c) This Section 15.11 shall be subject in all respects to the provisions of the
Intercreditor Agreement.
15.12. Restrictions on Actions by Lenders; Sharing of Payments.
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or any deposit accounts (general
or special, time or demand, provisional or final, in whatever currency but
excluding deposits held in a trustee, fiduciary, agency or similar capacity or
otherwise for the benefit of a third party) of any Loan Party now or hereafter
maintained with such Lender.  Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.  Notwithstanding the foregoing and without limiting any
rights arising under any Bank Product Agreement in respect of amounts owing
thereunder, no Lender shall exercise any such right of set-off or any such
action unless an Event of Default has occurred and is continuing.
(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
-89-

--------------------------------------------------------------------------------

15.13. Agency for Perfection.
Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent's Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent's instructions.
15.14. Payments by Agent to the Lenders.
All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent.  Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.
15.15. Concerning the Collateral and Related Loan Documents.
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16. Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.
By becoming a party to this Agreement, each Lender:
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting any Borrower or its Subsidiaries (each, a "Report") prepared by or at
the request of Agent, and Agent shall so furnish each Lender with such Reports,
(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding a Borrower and its
Subsidiaries and will rely significantly upon each Borrower's and its
Subsidiaries' books and records, as well as on representations of each
Borrower's personnel,
 
-90-

--------------------------------------------------------------------------------

(d) agrees to keep all Reports and other material, non-public information
regarding each Loan Party and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or any Subsidiary of any Loan Party to Agent
that has not been contemporaneously provided by such Loan Party or Subsidiary to
such Lender, and, upon receipt of such request, Agent promptly shall provide a
copy of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or any of its Subsidiaries, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender's notice to Agent, whereupon Agent promptly shall request of
Administrative Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from a Loan Party, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to any Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.  As an alternative to
providing Lenders with a physical copy of any Report or other information
described in this Section 15.16, Agent may, in its discretion, post any such
Report or information in electronic form to a data site such as Intralinks.
15.17. Several Obligations; No Liability.
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments.  Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group.  No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank
 
-91-

--------------------------------------------------------------------------------

Product Provider) or on its behalf, nor to take any other action on behalf of
such Lender (or Bank Product Provider) hereunder or in connection with the
financing contemplated herein.
15.18. Documentation and Syndication Agent.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Syndication Agent shall have no
duties or responsibilities and the Syndication Agent shall not have or be deemed
to have any fiduciary relationship with any Lender, and no implied
responsibilities, duties or obligations shall be construed to exist in this
Agreement or any other Loan Document.
15.19. Disqualified Institutions.
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by or on behalf of
any Loan Party, Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and Agent, or (z) access any electronic site established
for the Lenders or confidential communications from counsel to or financial
advisors of Agent or the Lenders and (B) (x) for purposes of any consent to any
amendment, waiver or modification of, or any action under, and for the purpose
of any direction to Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Plan, each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Plan, (2) if such Disqualified
Institution does vote on such Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be "designated" pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other similar debtor relief laws), and such vote shall
not be counted in determining whether the applicable class has accepted or
rejected such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or
any similar provision in any other similar debtor relief laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

16.
WITHHOLDING TAXES.

16.1. Payments.  All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by applicable law, and in the event any
deduction or withholding of Taxes is required, the applicable Loan Party shall
make the requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.  
Furthermore, if any such Tax is an Indemnified Tax or an Indemnified Tax is so
levied or imposed, (i) the Loan Parties agree to pay the full amount of such
Indemnified Taxes to the relevant Governmental Authority pursuant to applicable
law and (ii)  the sum payable by the Loan Parties to the applicable recipient
under this Agreement, any note, or Loan Document shall be increased as may be
 
-92-

--------------------------------------------------------------------------------

necessary so that the applicable recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made. The Loan
Parties will promptly pay any Other Taxes or reimburse Agent for such Other
Taxes promptly after Agent's demand, accompanied by a reasonably detailed
description and calculation of the amount demanded.  The Loan Parties shall
jointly and severally indemnify each Indemnified Person (as defined in Section
10.3) (collectively a "Tax Indemnitee") for the full amount of Indemnified Taxes
arising in connection with this Agreement or any other Loan Document or breach
thereof by any Loan Party (including any Indemnified Taxes imposed or asserted
on, or attributable to, amounts payable under this Section 16) imposed on, or
paid by, such Tax Indemnitee and all reasonable and documented out-of-pocket
costs and expenses related thereto (including reasonable and documented fees and
disbursements of attorneys and other tax professionals), as and when they are
incurred and irrespective of whether suit is brought, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than Indemnified Taxes and additional amounts that
a court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Tax Indemnitee).  The obligations
of the Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.
16.2. Exemptions.
(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent and Administrative Borrower, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) and the
Administrative Borrower on behalf of all Borrowers one of the following before
receiving its first payment under this Agreement:
(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with
proper attachments as applicable);
(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;
(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (including a withholding statement and copies of the tax
certification documentation for its beneficial owner(s) of the income paid to
the intermediary, if required based on its status provided on the Form W-8IMY);
or
 
-93-

--------------------------------------------------------------------------------

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower (or, in the case of a Participant, to
the Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.  No Borrower
shall be required to pay additional amounts to any Lender pursuant to this
Section 16 with respect to United States federal withholding taxes to the extent
that the obligation to pay such additional amounts would not have arisen but for
the failure of such Lender to comply with its covenants under this Section 16.2.
(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender's reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, however, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including its tax
returns).  Each Lender and each Participant shall provide new forms (or
successor forms) (i) upon the expiration or obsolescence of any previously
delivered forms, (ii) to promptly notify Agent and Administrative Borrower (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction and (iii) upon the reasonable request of Agent or
Administrative Borrower.
(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant.  To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender's or such
Participant's documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid.  With respect to such percentage amount, such Participant or
Assignee shall provide new documentation, pursuant to Section 16.2(a) or
16.2(c), if applicable.  Borrowers agree that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.
 
-94-

--------------------------------------------------------------------------------

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent and Administrative Borrower (or,
in the case of a Participant, to the Lender granting the participation only) at
the time or times prescribed by law and at such time or times reasonably
requested by Agent or Administrative Borrower (or, in the case of a Participant,
the Lender granting the participation) such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by Agent or
Administrative Borrower (or, in the case of a Participant, the Lender granting
the participation) as may be necessary for Agent or Borrowers to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this paragraph (e),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.
16.3. Reductions.
(a) If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax.  If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.
(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
-95-

--------------------------------------------------------------------------------

 
16.4. Refunds. 
(a)                If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes with respect to which the Loan
Parties have paid additional amounts pursuant to this Section 16, so long as no
Default or Event of Default has occurred and is continuing, it shall pay over
such refund to the Administrative Borrower on behalf of the Loan Parties (but
only to the extent of payments made, or additional amounts paid, by the Loan
Parties under this Section 16 with respect to Indemnified Taxes giving rise to
such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that the Loan Parties, upon
the request of Agent or such Lender, agree to repay the amount paid over to the
Loan Parties (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16.4 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person or require Agent or any Lender to pay any amount to an indemnifying party
pursuant to Section 16.4, the payment of which would place Agent or such Lender
(or their Affiliates) in a less favorable net after-Tax position than such
Person would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

17.
GENERAL PROVISIONS.

17.1. Effectiveness.
This Agreement shall be binding and deemed effective when executed by each
Borrower, Agent, and each Lender whose signature is provided for on the
signature pages hereof.
17.2. Section Headings.
Headings and numbers have been set forth herein for convenience only.  Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
17.3. Interpretation.
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or any Borrower, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
17.4. Severability of Provisions.
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
 
-96-

--------------------------------------------------------------------------------

17.5. Bank Product Providers.
Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting; provided, that no
provision of any Loan Document shall be construed to give any Bank Product
Provider a right to consent to any amendment, modification, waiver or other
action contemplated by any Loan Document, except that each Bank Product
Provider's consent shall be required with respect to any amendment,
modification, waiver or other action that would have the effect of (a) limiting
or eliminating any Lien securing the Bank Product Obligation, unless any such
Liens securing the other Obligations are similarly limited or eliminated or
(b) changing Section 2.4(b)(ii) in a manner adverse to any such Bank Product
Provider.  Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider's
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not.  In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution.  Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider.  In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof).  Any Borrower may obtain Bank
Products from any Bank Product Provider, although no Borrower is required to do
so.  Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
 
-97-

--------------------------------------------------------------------------------

17.6. Debtor-Creditor Relationship.
The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor.  No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
17.7. Counterparts; Electronic Execution.
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
17.8. Revival and Reinstatement of Obligations.
If the incurrence or payment of the Obligations by any Borrower or Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
"Voidable Transfer"), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys' fees of the Lender
Group related thereto, the liability of Borrowers or Guarantor automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.
17.9. Confidentiality.
(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except: 
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on
 
-98-

--------------------------------------------------------------------------------

a confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation, provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Administrative Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
(b) Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services,
and (ii) use the name, logos, and other insignia of Borrowers and Loan Parties
and the Total Commitments provided hereunder in any "tombstone" or comparable
advertising, on its website or in other marketing materials of the Agent.
 
-99-

--------------------------------------------------------------------------------

17.10. Lender Group Expenses.
Borrowers agree to pay any and all Lender Group Expenses promptly after receipt
of written demand therefor by Agent, and agree that their obligations contained
in this Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.
17.11. Survival.
All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instru-ments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstand-ing and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
17.12. Patriot Act; Due Diligence.
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.  In addition, Agent and each Lender shall have
the right to periodically conduct due diligence on all Loan Parties, their
senior management and key principals and legal and beneficial owners, in each
case to the extent reasonably related to compliance with the Patriot Act and
beneficial ownership regulations set forth in 31 CFR § 1020.230 or otherwise
promulgated by the Financial Crimes Enforcement Network.  Each Loan Party agrees
to cooperate in respect of the conduct of such due diligence and further agrees
that the reasonable and documented out-of-pocket costs and charges for any such
due diligence by Agent shall constitute Lender Group Expenses hereunder and be
for the account of Borrowers.
17.13. Integration.
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.  The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.
 
-100-

--------------------------------------------------------------------------------

17.14. Wabash as Agent for Borrowers.
Each Borrower hereby irrevocably appoints Wabash as the borrowing agent and
attorney-in-fact for all Borrowers (the "Administrative Borrower") which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement, (b) to take such action as
the Administrative Borrower deems appropriate on its behalf to obtain Advances
and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement, and (c) to
represent such Borrower in all respects under this Agreement and the other Loan
Documents.  It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein and in the
other Loan Documents, is done solely as an accommodation to Borrowers in order
to utilize the collective borrowing powers of Borrowers in the most efficient
and economical manner and at their request, and that Lender Group shall not
incur liability to any Borrower as a result hereof.  Each Borrower expects to
derive benefit, directly or indirectly, from the handling of the Loan Account
and the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group.  To induce the Lender Group to do so, and in consideration thereof, each
Borrower hereby jointly and severally agrees to indemnify each member of the
Lender Group and hold each member of the Lender Group harmless against any and
all liability, expense, loss or claim of damage or injury, made against the
Lender Group by any Borrower or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Loan Account and Collateral of
Borrowers as herein provided, or (b) the Lender Group's relying on any
instructions of the Administrative Borrower, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.14 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
bad faith, gross negligence or willful misconduct of such Agent-Related Person
or Lender-Related Person, as the case may be.
17.15. Intercreditor Agreement.
Agent and each Lender hereunder, by its acceptance of the benefits provided
hereunder, (a) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement, and
(c) authorizes and instructs the Agent to enter into the Intercreditor Agreement
as Agent on behalf of each Lender.  Agent and each Lender hereby agrees that the
terms, conditions and provisions contained in this Agreement are subject to the
Intercreditor Agreement and, in the event of a conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.
17.16. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto
 
-101-

--------------------------------------------------------------------------------

acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Each Lender confirms, as of the Closing Date (or, if later, the date upon which
such Lender becomes a party to this Agreement) that, unless notified in writing
by such Lender to Agent and Administrative Borrower, such Lender is not an EEA
Financial Institution.  Each Lender shall promptly notify Agent and
Administrative Borrower if for any reason, at any time, it becomes an EEA
Financial Institution.


[Signature pages to follow.]


-102-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


WABASH NATIONAL CORPORATION,
a Delaware corporation


By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Vice President and Chief Financial Officer



WABASH NATIONAL, L.P.,
a Delaware limited partnership

By: Wabash National Trailer Centers, Inc.,
 Its General Partner
 
By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Treasurer



WABASH WOOD PRODUCTS, INC. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas
corporation


By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Vice President and Treasurer



TRANSCRAFT CORPORATION,
a Delaware corporation


By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Vice President and Treasurer

 
 
Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation


By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Treasurer



WALKER GROUP HOLDINGS LLC,
a Texas limited liability company

By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
 
By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Treasurer



BULK SOLUTIONS LLC, a Texas limited liability company

By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
 
By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Treasurer

 
 

Second Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

GARSITE/PROGRESS LLC, a Texas limited liability company

By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Treasurer



WALKER STAINLESS EQUIPMENT COMPANY LLC, a Delaware limited liability company

By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
 
By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Treasurer

 
 
Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

BRENNER TANK LLC, a Wisconsin limited liability company

By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
 
By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Treasurer



BRENNER TANK SERVICES LLC, a Wisconsin limited liability company

By: Brenner Tank LLC,
 Its Sole Member

 By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
 
By: /s/ Jeffery L. Taylor
Name: Jeffery L. Taylor
Title: Treasurer





Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------





WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender


By: /s/ Daniel J. Manella
Name: Daniel J. Manella
Title: Authorized Signatory

Second Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------




 
CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc., as a
Lender


By: /s/ James Zamborsky
Title: Vice President

 
 
Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Andrew Schuler
Title: VP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of _______________________________ between
_______________________________ ("Assignor") and _______________________________
("Assignee").  Reference is made to the Agreement described in Annex I hereto
(the "Credit Agreement").  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.
1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Commitments, all to the extent specified on Annex I.
2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor's share of the Advances assigned hereunder,
as reflected on Assignor's books and records.
3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee and is not a
Disqualified Institution; (d) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (e) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; [and (f) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee's status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty].
 

--------------------------------------------------------------------------------

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent.  The effective date of this Assignment (the "Settlement
Date") shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $5,000 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender's obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I).  From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date.  On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.
7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.
8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
-2-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
 
 
                           

[NAME OF ASSIGNOR]
as Assignor


By 
Name:
Title:



[NAME OF ASSIGNEE]
as Assignee


By 
Name:
Title:



ACCEPTED THIS ____ DAY OF
_______________

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent


By 
Name:
Title:



-3-

--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE


ANNEX I




1.
Borrowers:

Wabash National Corporation, Wabash National, L.P., Wabash Wood Products, Inc.,
Transcraft Corporation, Wabash National Trailer Centers, Inc., Walker Group
Holdings LLC, Brenner Tank LLC, Brenner Tank Services LLC, Bulk Solutions LLC,
Garsite/Progress LLC, Walker Stainless Equipment Company LLC and the Additional
Borrowers from time to time party to the Credit Agreement
2.
Name and Date of Credit Agreement:

Second Amended and Restated Credit Agreement, dated as of December __, 2018, by
and among Borrowers, the lenders from time to time a party thereto (the
"Lenders"), Wells Fargo Capital Finance, LLC, a Delaware limited liability
company, as the arranger and administrative agent for the Lenders
3.
Date of Assignment Agreement:__________

4.
Amounts:

(a)
Assigned Amount of Revolver Commitment $__________

(b)
Assigned Amount of Advances $__________

5.
Settlement Date:__________

6.
Purchase Price $__________

7.
Notice and Payment Instructions, etc.

Assignee:

_______________________________
_______________________________
_______________________________
Assignor:

_______________________________
_______________________________
_______________________________



Annex 1 - Page1

--------------------------------------------------------------------------------

8.
Agreed and Accepted:

[ASSIGNOR]


By:____________________________
Title:___________________________
[ASSIGNEE]


By:____________________________
Title:___________________________





Accepted:

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent


By 
Name:
Title:



[WABASH NANTIONAL CORPORATION, as Administrative Borrower


By
Name:
Title:]

Annex 1 - Page2

--------------------------------------------------------------------------------

EXHIBIT B-1
FORM OF BORROWING BASE CERTIFICATE


Wells Fargo Capital Finance, LLC
150 South Wacker Drive
Suite 2200
MAC N2814-220
Chicago, Illinois 60606
The undersigned, Wabash National Corporation ("Administrative Borrower"),
pursuant to Schedule 5.2 of that certain Second Amended and Restated Credit
Agreement dated as of December __, 2018 (as amended, restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the "Credit
Agreement"), entered into among Administrative Borrower, Wabash National, L.P.,
Wabash Wood Products, Inc., Transcraft Corporation, Wabash National Trailer
Centers, Inc., Walker Group Holdings LLC, Brenner Tank LLC, Brenner Tank
Services LLC, Bulk Solutions LLC, Garsite/Progress LLC, Walker Stainless
Equipment Company LLC and the Additional Borrowers from time to time party
thereto (collectively with Administrative Borrower, the "Borrowers"), the
lenders signatory thereto from time to time and Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as the arranger and administrative
agent (in such capacity, together with its successors and assigns, if any, in
such capacity, "Agent"), hereby certifies to Agent that the following items,
calculated in accordance with the terms and definitions set forth in the Credit
Agreement for such items are true and correct.
All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.


[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Effective Date of Calculation: (the "Statement Date")
 
   
A. Borrowing Base Calculation
   
1. Borrowing Base
   
a.            (i)            85% of Eligible Accounts1
$ 
 
(ii)           the amount, if any, of the Dilution Reserve
$ 
 
(iii)          Item 1.a.(i) minus Item 1.a.(ii)
 
 
$ 
b.            Eligible Inventory (other than Build to Order Inventory)
   
(i)           85% of Eligible Inventory2 (other than Build to Order Inventory)
consisting of finished goods (including without limitation new and used
trailers, FRAC tanks and portable storage containers)3
$ 
 
(ii)         70% of Eligible Inventory2 consisting of raw materials3
$ 
 
(iii)        50% of Eligible Inventory2 consisting of work in process3
   
(iv)         Item 1.b.(i) plus Item 1.b.(ii) plus Item 1.b.(iii)
 
$ 
(v)          85% times the Net Liquidation Percentage
$ 
 
(vi)         the value of Borrowers' Eligible Inventory (other than Build to
Order Inventory)2, 3
$ 
 
(vii)        Item 1.b.(v) times Item 1.b.(vi)
$ 
 
(viii)       The lesser of Items 1.b.(iv) and 1.b.(vii)
 
 
$ 
c.            Eligible Inventory consisting of Build to Order Inventory
   
(i)           90% of Eligible Inventory2 (calculated at cost on a basis
consistent with Borrowers' historical accounting practices) consisting of Build
to Order inventory
$ 
 
(ii)         90% times the Net Liquidation Percentage
$ 
 
(iii)        the value (calculated at the lower of cost or market on a basis
consistent with Borrowers' historical accounting practices) of Borrowers'
Eligible Inventory consisting of Build to Order Inventory
$ 
 
(iv)         Item 1.c.(ii) times Item 1.c.(iii)
$ 
 
(v)          The lesser of Items 1.c.(i) and 1.c.(iv)
 
 
$ 
2.            Reserves
 
   
a.            Bank Product Reserve Amount
$ 
 
b.            the sum of the aggregate amount of reserves, if any, established
by Agent under Section 2.1(c) of the Credit Agreement
$ 
 
c.            Sum of Items 2.a. and 2.b.
 
 
$ 
3.            Borrowing Base (Item 1.a.(iii) plus Item 1.b.(viii) plus Item
1.c.(v) minus Item 2.c.)
 
 
$ 
4.            Availability calculation
   
a.            (i)           Maximum Revolver Amount
$ 
 
(ii)          Letter of Credit Usage as of Statement Date
$ 
 
(iii)        Amount of outstanding Advances (including Swing Loans) as of
Statement Date
$ 
 
(iv)         Item 4.a.(i) minus Item 4.a.(ii) minus Item 4.a.(iii)
$ 
 
b.            (i)           Borrowing Base as of Statement Date (Item 3)
$ 
 
(ii)          Letter of Credit Usage as of Statement Date
$ 
 
(iii)         Amount of outstanding Advances (including Swing Loans) as of
Statement Date
$ 
 
(iv)         Item 4.b.(i) minus Item 4.b.(ii) minus Item 4.b.(iii)
$ 
 
c.            Lesser of Item 4.a.(iv) and 4.b(iv).
 
$ 
d.            outstanding Advances against the value of Eligible Inventory that
has been sold on a bill and hold basis4
 
 
$ 
B.           Letters of Credit Calculation
 
   
1.            Maximum L/C amount
 
$15,000,000
2.            L/Cs permitted under Borrowing Base
   
a.            Borrowing Base (from Section A, Item 3)
$ 
 
b.            Amount of outstanding Advances as of Statement Date (including
Swing Loans)
$ 
 
c.            Item 2.a. minus Item 2.b.
 
$ 
3.            L/Cs permitted under Maximum Revolver Amount
   
a.            Maximum Revolver Amount
$ 
 
b.            Amount of outstanding Advances as of Statement Date (including
Swing Loans)
$ 
 
c.            Item 3.a. minus Item 3.b.
 
$ 
4.            Letter of Credit Usage plus the amount of any proposed Letters of
Credit
 
$ 
5.            No L/C Availability if Item 4 is greater than Item 1, Item 2.c. or
Item 3.c.
 
$ 






--------------------------------------------------------------------------------

1 See Annex A
2 See Annex B
3 Value calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices.
4 In no event shall outstanding Advances against the value of Eligible Inventory
that has been sold on a bill and hold basis exceed $9,000,000 in the aggregate.
-2-

--------------------------------------------------------------------------------

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrowers that all of the foregoing is true and
correct as of the effective date of the calculations set forth above and that
such calculations have been made in accordance with the requirements of the
Credit Agreement.


WABASH NATIONAL CORPORATION
as Administrative Borrower


By: 
Title: 



-3-

--------------------------------------------------------------------------------

Annex A – Eligible Accounts


Accounts created in the ordinary course arising out of sale of goods or
rendition of services
 
$ 
less (without duplication)
 
   
Accounts that the Account Debtor has failed to pay by the earlier of (i) the
105th day after the original invoice date thereof or (ii) the 60th day after the
due date thereof
 
$ 
 
Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are ineligible under
the immediately preceding clause
 
$ 
 
Accounts with respect to which the Account Debtor is an Affiliate of a Borrower
or an employee or agent of a Borrower or any Affiliate of a Borrower
 
$ 
 
Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional
 
$ 
 
Accounts that are not payable in Dollars
 
$ 
 
Accounts with respect to which the Account Debtor either (i) does not maintain
its chief executive office in the United States or Canada, or (ii) is not
organized under the laws of the United States or any state thereof, or Canada or
any province thereof, or (iii) is the government of any foreign country or
sovereign state (other than Canada), or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (z) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent
 
$ 
 
Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC § 3727), or (ii) any state of the United States
 
$ 
 
Accounts with respect to which the Account Debtor is a creditor of a Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute
 
$ 
 
Accounts with respect to which (i) the Account Debtor, or an Affiliate thereof,
is a Person with an investment grade rating by S&P or Moody's (such Person,
together with its Affiliates, a "Rated Account Debtor"), and total obligations
owing to Borrowers by such Rated Account Debtor exceed 30% (such percentage as
applied to such Rated Account Debtor, being subject to reduction by Agent in its
Permitted Discretion by at least five (5) Business Days prior written notice to
Administrative Borrower if the creditworthiness of such Rated Account Debtor
deteriorates) of the aggregate unpaid balance of all Eligible Accounts, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage, or (ii) an Account Debtor's (other than a Rated Account Debtor)
whose total obligations owing to Borrowers exceed 20% (such percentage, as
applied to a particular Account Debtor, being subject to reduction by Agent in
its Permitted Discretion by at least five (5) Business Days prior written notice
to Administrative Borrower if the creditworthiness of such Account Debtor
deteriorates) of the aggregate unpaid balance of all Eligible Accounts, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the applicable foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon such
concentration limit
 
$ 
 
Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which a Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor
 
$ 
 
Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful by reason of the Account Debtor's financial condition, if Agent
has provided written notice thereof to Administrative Borrower
 
$ 
 
Accounts that are not subject to a valid and perfected first priority Agent's
Lien
 
$ 
 
Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor
$ 
 
Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity
 
$ 
 
Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by a Borrower of
the subject contract for goods or services
 
$ 
 
Accounts owned by a target acquired in connection with a Permitted Acquisition
until the completion of a field examination with respect to such target, in each
case, reasonably satisfactory to Agent (which field examination may be conducted
prior to the closing of such Acquisition
 
$ 
 
Total Excluded Accounts
 
 
$ 
Eligible Accounts (Total Accounts less Total Excluded Accounts):
 
$ 

-4-

--------------------------------------------------------------------------------



Annex B – Eligible Inventory


Inventory consisting of merchantable quality finished goods, raw materials or
work-in-process held for sale in the ordinary course of Borrowers' business
 
 
$ 
less (without duplication)
 
   
Inventory which a Borrower does not have good, valid, and marketable title
thereto
 
$ 
 
Inventory which a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of Borrowers)
 
$ 
 
Inventory not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Credit Agreement (or in-transit from one such
location to another such location), as such Schedule may be updated by notice
from Administrative Borrower to Agent from time to time in a manner consistent
with Section 5.15
 
$ 
 
Inventory in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Exhibit E-1 to another location set forth on
Exhibit E-1), as such Schedule may be updated by notice from Administrative
Borrower to Agent from time to time in a manner consistent with Section 5.15
 
$ 
 
Inventory located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises
 
$ 
 
Inventory that is the subject of a bill of lading or other document of title
 
$ 
 
Inventory not subject to a valid and perfected first priority Agent's Lien
 
$ 
 
Inventory consisting of goods returned or rejected by a Borrower's customers
 
$ 
 
Inventory consisting of goods that are obsolete or slow moving, restrictive or
custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrowers' business, defective goods,
"seconds," or Inventory acquired on consignment
 
$ 
 
Inventory subject to third party trademark, licensing or other proprietary
rights, unless Agent is reasonably satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of Default despite such
third party rights
 
$ 
 
Inventory acquired in connection with a Permitted Acquisition or the Closing
Date Acquisition, as applicable, until the completion of an appraisal and field
examination of the Inventory acquired in connection with such Acquisition, in
each case, reasonably satisfactory to Agent (which appraisal and field
examination may be conducted prior to the closing of such Permitted Acquisition)
 
$ 
 
Inventory owned by Garsite and Administrative Borrower has not delivered to
Agent recorded UCC-3 amendment amending UCC financing statement number
07-0025610102 filed against Garsite
 
$ 
 
Total Excluded Inventory
 
 
$ 
Eligible Inventory (Total Inventory less Total Excluded Inventory):
 
$ 



-5-

--------------------------------------------------------------------------------

EXHIBIT B-2
FORM OF BANK PRODUCTS PROVIDER LETTER AGREEMENT
[Letterhead of Specified Bank Products Provider]
[Date]
Wells Fargo Capital Finance, LLC as Agent
150 South Wacker Drive, Suite 2200
MAC N2814-220
Chicago, Illinois 60606
Attention: [                                   ]
Fax No.:


Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of December __, 2018 (as amended, restated, supplemented, or
modified from time to time, the "Credit Agreement"), by and among the lenders
party thereto (such lenders, together with their respective successors and
assigns, are referred to hereinafter each individually as a "Lender" and
collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (together
with its successors and assigns in such capacity, "Agent"), and WABASH NATIONAL
CORPORATION, WABASH NATIONAL, L.P., WABASH WOOD PRODUCTS, INC., TRANSCRAFT
CORPORATION, WABASH NATIONAL TRAILER CENTERS, INC., WALKER GROUP HOLDINGS LLC,
BRENNER TANK LLC, BRENNER TANK SERVICES LLC, BULK SOLUTIONS LLC,
GARSITE/PROGRESS LLC, WALKER STAINLESS EQUIPMENT COMPANY LLC and the Additional
Borrowers from time to time party thereto (collectively, the "Borrowers"). 
Capitalized terms used herein but not specifically defined herein shall have the
meanings ascribed to them in the Credit Agreement.
Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the "Specified Bank Product Agreement [Agreements]") dated as of
[__________] by and between [Lender or Affiliate of Lender] (the "Specified Bank
Products Provider") and [identify the Loan Party or Subsidiary].

1. Appointment of Agent.  The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12,
15.13, 15.14, 15.15, 15.19 and 17.5 (collectively such sections are referred to
herein as the "Agency Provisions"), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof.  Specified Bank Products Provider and Agent each
agree that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.
 

--------------------------------------------------------------------------------

2. Acknowledgement of Certain Provisions of Credit Agreement.  The Specified
Bank Products Provider hereby acknowledges that it has reviewed the provisions
of Sections 2.4(b)(ii), 14.1, 15.10, 15.11, 15.19 and 17.5 of the Credit
Agreement, including, as applicable, the defined terms referenced therein, and
agrees to be bound by the provisions thereof.  Without limiting the generality
of any of the foregoing referenced provisions, Specified Bank Product Provider
understands and agrees that its rights and benefits under the Loan Documents
consist solely of it being a beneficiary of the Liens and security interests
granted to Agent and the right to share in Collateral as set forth in the Credit
Agreement.
3. Reporting Requirements.  Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products.  On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider's reasonable determination of
the credit exposure (and mark- to-market exposure) of Borrowers and their
Subsidiaries in respect of the Bank Products provided by Specified Bank Products
Provider pursuant to the Specified Bank Products Agreement[s].  If Agent does
not receive such written report within the time period provided above, Agent
shall be entitled to assume that the reasonable determination of the credit
exposure of Borrowers and their Subsidiaries with respect to the Bank Products
provided pursuant to the Specified Bank Products Agreement[s] is zero.
4. Bank Product Reserve Conditions.  Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right, but shall have no
obligation to establish, maintain, relax or release reserves in respect of any
of the Bank Product Obligations and that if reserves are established there is no
obligation on the part of the Agent to determine or insure whether the amount of
any such reserve is appropriate or not. If Agent so chooses to implement a
reserve, Specified Bank Products Provider acknowledges and agrees that Agent
shall be entitled to rely on the information in the reports described above to
establish the Bank Product Reserve Amount.
5. Bank Product Obligations.  From and after the delivery to Agent of this
letter agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this letter agreement by Agent and each Borrower, the
obligations and liabilities of Borrowers and their Subsidiaries to Specified
Bank Product Provider in respect of Bank Products evidenced by the Specified
Bank Product Agreement[s] shall constitute Bank Product Obligations (and which,
in turn, shall constitute Obligations), and Specified Bank Product Provider
shall constitute a Bank Product Provider until such time as Specified Bank
Products Provider or its affiliate is no longer a Lender. Specified Bank
Products Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.
 
-2-

--------------------------------------------------------------------------------

6. Notices.  All notices and other communications provided for hereunder shall
be given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to Borrowers, shall be mailed, sent,
or delivered to Borrowers in accordance with Section 11 in the Credit Agreement,
and, if to Specified Bank Products Provider, shall be mailed, sent or delivered
to the address set forth below, or, in each case as to any party, at such other
address as shall be designated by such party in a written notice to the other
party.
If to Specified Bank Products Provider:
_______________________
 
 
_________________________
 
_________________________
 
Attn: ____________________
 
Fax No. __________________
   



7. Miscellaneous.  This letter agreement is for the benefit of the Agent, the
Specified Bank Products Provider, each Borrower and each of their respective
successors and assigns (including any successor agent pursuant to Section 15.9
of the Credit Agreement, but excluding any successor or assignee of a Specified
Bank Products Provider that does not qualify as a Bank Product Provider). 
Unless the context of this letter agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms "includes" and  "including" are not limiting, and
the term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or."  This letter agreement may be executed in
any number of counterparts and by different parties on separate counterparts. 
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement. 
Delivery of an executed counterpart of this letter by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.
8. Governing Law.
(a) THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE COURTS,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE
COUNTY OF COOK, STATE OF ILLINOIS.  EACH OF EACH BORROWER, SPECIFIED BANK
PRODUCTS PROVIDER, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 8(b).
 
-3-

--------------------------------------------------------------------------------

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, SPECIFIED
BANK PRODUCTS PROVIDER, AND AGENT EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH OF EACH BORROWER, SPECIFIED BANK PRODUCTS PROVIDER, AND
AGENT EACH REPRESENTS  TO THE OTHERS THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS LETTER AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature pages to follow]
-4-

--------------------------------------------------------------------------------



Sincerely,

[SPECIFIED BANK PRODUCTS PROVIDER]


By: 
Name: 
Title: 



-5-

--------------------------------------------------------------------------------

Acknowledged, accepted, and agreed
as of the date first written above:


WABASH NATIONAL CORPORATION,
a Delaware corporation, as a Borrower


By: 
Name: 
Title: 



WABASH NATIONAL, L.P.,
a Delaware limited partnership, as a Borrower

By: Wabash National Trailer Centers, Inc.,
 Its General Partner
By: 
Name: 
Title: 



WABASH WOOD PRODUCTS, INC. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas
corporation, as a Borrower


By: 
Name: 
Title: 



TRANSCRAFT CORPORATION,
a Delaware corporation, as a Borrower


By: 
Name: 
Title: 



-6-

--------------------------------------------------------------------------------

WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation, as a Borrower


By: 
Name: 
Title: 



WALKER GROUP HOLDINGS LLC,
a Texas limited liability company, as a Borrower

By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
By: 
Name: 
Title: 



BULK SOLUTIONS LLC, a Texas limited liability company, as a Borrower

By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
By: 
Name: 
Title: 



-7-

--------------------------------------------------------------------------------

WALKER STAINLESS EQUIPMENT COMPANY LLC, a Delaware limited liability company, as
a Borrower

By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
By: 
Name: 
Title: 



BRENNER TANK LLC, a Wisconsin limited liability company, as a Borrower

By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
By: 
Name: 
Title: 



-8-

--------------------------------------------------------------------------------

GARSITE/PROGRESS LLC, a Texas limited liability company, as a Borrower

By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
By: 
Name: 
Title: 



BRENNER TANK SERVICES LLC, a Wisconsin limited liability company, as a Borrower

By: Brenner Tank LLC,
 Its Sole Member

 By: Walker Group Holdings LLC,
 Its Sole Member

 By: Wabash National, L.P.,
 Its Sole Member

 By: Wabash National Trailer Centers, Inc.,
 Its General Partner
By: 
Name: 
Title: 








   

-9-

--------------------------------------------------------------------------------

Acknowledged, accepted, and
agreed as of _____________, 20__:

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company,
as Agent
 
By: 
Name: 
Title: 



-10-

--------------------------------------------------------------------------------

EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Borrowers' letterhead]



To:
Wells Fargo Capital Finance, LLC
150 South Wacker Drive, Suite 2200
MAC N2814-220
Chicago, Illinois  60606
Attn:  Business Finance Division Manager

Re:
Compliance Certificate dated _____________

Ladies and Gentlemen:
Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(the "Credit Agreement") dated as of December __, 2018, by and among the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a "Lender" and collectively as the "Lenders"), WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders ("Agent"), WABASH NATIONAL CORPORATION,
WABASH NATIONAL, L.P., WABASH WOOD PRODUCTS, INC., TRANSCRAFT CORPORATION,
WABASH NATIONAL TRAILER CENTERS, INC., WALKER GROUP HOLDINGS LLC, BRENNER TANK
LLC, BRENNER TANK SERVICES LLC, BULK SOLUTIONS LLC, GARSITE/PROGRESS LLC, WALKER
STAINLESS EQUIPMENT COMPANY LLC and the Additional Borrowers from time to time
party thereto (collectively, the "Borrowers").  Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.
Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned chief
financial officer of the Administrative Borrower hereby certifies, in his
capacity as an officer of the Administrative Borrower and not individually,
that:
1. The financial information of Borrowers and their Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrowers and their Subsidiaries.
2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrowers and their Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.
3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrowers and their
Subsidiaries have taken, are taking, or propose to take with respect thereto.
 

--------------------------------------------------------------------------------

4. The representations and warranties of Borrowers and their Subsidiaries set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof (except to the extent they
relate to a specified date, in which case such representations and warranties
are true and correct in all material respects on and as of such earlier date),
except as set forth on Schedule 3 attached hereto.
5. Borrowers and their Subsidiaries are in compliance with the applicable
covenants contained in Section 7 of the Credit Agreement as demonstrated on
Schedule 4 hereof.
6. Since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, there has been no change in the identity of the
Material Subsidiaries, Immaterial Subsidiaries and Foreign Subsidiaries as at
the end of such [fiscal year or period], as the case may be, from the Material
Subsidiaries, Immaterial Subsidiaries and Foreign Subsidiaries, except as set
forth on Schedule 5 hereof.


-2-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.


WABASH NATIONAL CORPORATION, as Administrative Borrower


By: 
Name: 
Title: 



-3-

--------------------------------------------------------------------------------

SCHEDULE 1


Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2


Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3


Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4


Financial Covenants
Fixed Charge Coverage Ratio.
A Financial Covenant Trigger Event [has/has not] occurred during the month for
which financial statements are being delivered herewith.
[Borrowers' Fixed Charge Coverage Ratio, measured on a month-end basis, for the
period ending _________, ________ is ___:1.0, which [is/is not] greater than or
equal to the amount set forth in Section 7 of the Credit Agreement for the
corresponding period.]5



--------------------------------------------------------------------------------

5 Include if a Financial Covenant Trigger Event has occurred during the month
for which financial statements are being delivered.

--------------------------------------------------------------------------------

SCHEDULE 5


Change in Identity of Material Subsidiaries,
Immaterial Subsidiaries and Foreign Subsidiaries



--------------------------------------------------------------------------------



EXHIBIT D-1


FORM OF NOTICE OF ADDITIONAL BORROWER


[   ], 20[   ]
This NOTICE OF ADDITIONAL BORROWER (this "Notice") is delivered under and
pursuant to Section 2.19(a) of that certain Second Amended and Restated Credit
Agreement, dated as of December __, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the "Credit Agreement";
the terms defined therein being used herein as therein defined), among WABASH
NATIONAL CORPORATION ("Administrative Borrower"), WABASH NATIONAL, L.P., WABASH
WOOD PRODUCTS, INC., TRANSCRAFT CORPORATION, WABASH NATIONAL TRAILER CENTERS,
INC., WALKER GROUP HOLDINGS LLC, BRENNER TANK LLC, BRENNER TANK SERVICES LLC,
BULK SOLUTIONS LLC, GARSITE/PROGRESS LLC, WALKER STAINLESS EQUIPMENT COMPANY LLC
and the Additional Borrowers from time to time party thereto (collectively with
Administrative Borrower, the "Borrowers"), the lenders from time to time party
thereto (the "Lenders"), and Wells Fargo Capital Finance, LLC, as administrative
agent for the Lenders ("Agent").
Pursuant to Section 2.19(a) of the Credit Agreement, Administrative Borrower and
[insert Additional Borrower name], a[n] [insert jurisdiction and type of
organization] (the "Additional Borrower"), desire that the Additional Borrower
become a "Borrower" under the Credit Agreement and, in connection therewith,
hereby certify to Agent and Lenders as of the date hereof as follows:
1. No Default or Event of Default has occurred and is continuing or would result
from the joinder of the Additional Borrower as a "Borrower" under the Credit
Agreement;
2. The Additional Borrower is a wholly-owned Domestic Subsidiary of the
Administrative Borrower and is not an Excluded Subsidiary; and
3. Administrative Borrower and/or the Additional Borrower have delivered to
Agent a duly executed copy of each document, instrument or agreement required by
Section 2.19(a) of the Credit Agreement in connection with the joinder of the
Additional Borrower as a "Borrower" under the Credit Agreement, including each
of the documents, instruments and agreements set forth on Schedule 1 hereto.


[Signature Page to Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Notice to be
executed and delivered by an authorized officer as of the date first above
written. This Notice may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Delivery by facsimile transmission or other electronic
transmission of an executed counterpart of a signature page to this Notice shall
be effective as delivery of an original executed counterpart of this Notice.


WABASH NATIONAL CORPORATION INC., as Administrative Borrower
 
By:
 
   
Name:
 
Title:



[INSERT NAME OF ADDITIONAL BORROWER], as the Additional Borrower
 
By:
 
   
Name:
 
Title:




--------------------------------------------------------------------------------



Schedule 1 to Notice of Additional Borrower


List of Joinder Documents


[see attached]



--------------------------------------------------------------------------------

EXHIBIT E-1
FORM OF BORROWER TERMINATION NOTICE
[   ], 20[   ]
This BORROWER TERMINATION NOTICE (this "Notice") is delivered under and pursuant
to Section 2.19(c) of that certain Second Amended and Restated Credit Agreement,
dated as of December __, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"; the terms defined
therein being used herein as therein defined), among WABASH NATIONAL CORPORATION
("Administrative Borrower"), WABASH NATIONAL, L.P., WABASH WOOD PRODUCTS, INC.,
TRANSCRAFT CORPORATION, WABASH NATIONAL TRAILER CENTERS, INC., WALKER GROUP
HOLDINGS LLC, BRENNER TANK LLC, BRENNER TANK SERVICES LLC, BULK SOLUTIONS LLC,
GARSITE/PROGRESS LLC, WALKER STAINLESS EQUIPMENT COMPANY LLC and the Additional
Borrowers from time to time party thereto (collectively with Administrative
Borrower, the "Borrowers"), the lenders from time to time party thereto (the
"Lenders"), and Wells Fargo Capital Finance, LLC, as administrative agent for
the Lenders ("Agent").
Pursuant to Section 2.19(c) of the Credit Agreement, [insert Resigning Borrower
name], a[n] [insert jurisdiction and type of organization] (the "Resigning
Borrower"), no longer desires to be a "Borrower" under the Credit Agreement and,
in connection therewith, Administrative Borrower hereby certifies to Agent and
the Lenders that (i) a new Borrowing Base Certificate reflecting the removal of
the Resigning Borrower has been delivered to Agent, (ii) all Loans made to the
Resigning Borrower have been repaid, (iii) all Letters of Credit issued for the
account of the Resigning Borrower have been drawn in full or have expired or
have been cash collateralized in an amount equal to 103% of the then extant
Letter of Credit Usage with respect thereto and all amounts payable by the
Resigning Borrower in respect of the Issuing Lender, interest and/or fees (and,
to the extent notified by Agent, the Issuing Lender or any Lender, any other
amounts payable under the Credit Agreement by the Resigning Borrower) have been
paid in full.
The Resigning Borrower acknowledges and agrees that upon the satisfaction of the
requirements in Section 2.19(c) of the Credit Agreement it no longer has the
right to receive or request further Advances under the Credit Agreement.  For
the avoidance of doubt, nothing in this Notice shall impair the obligations of
the Resigning Borrower under any other Loan Document, including the Guaranty,
the Security Agreement and the Intercreditor Agreement.
[signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Notice to be
executed and delivered by a Responsible Officer as of the date first above
written.  This Notice may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Delivery by facsimile transmission or other electronic
transmission of an executed counterpart of a signature page to this Notice shall
be effective as delivery of an original executed counterpart of this Notice.
WABASH NATIONAL CORPORATION, as Administrative Borrower
 
By:
 
   
Name:
 
Title:





Acknowledged and Agreed:


[INSERT NAME OF RESIGNING BORROWER], as the Resigning Borrower
 
By:
 
   
Name:
 
Title:

--------------------------------------------------------------------------------

EXHIBIT L-1
FORM OF LIBOR NOTICE


Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
150 South Wacker Drive, Suite 2200
MAC N2814-220
Chicago, Illinois  60606
Ladies and Gentlemen:
Reference hereby is made to that certain Second Amended and Restated Credit
Agreement, dated as of December __, 2018 (the "Credit Agreement"), among Wabash
National Corporation, Wabash National, L.P., Wabash Wood Products, Inc.,
Transcraft Corporation, Wabash National Trailer Centers, Inc., Walker Group
Holdings LLC, Brenner Tank LLC, Brenner Tank Services LLC, Bulk Solutions LLC,
Garsite/Progress LLC, Walker Stainless Equipment Company LLC and the Additional
Borrowers from time to time party thereto (collectively, "Borrowers"), the
lenders signatory thereto (the "Lenders"), and Wells Fargo Capital Finance, LLC,
a Delaware limited liability company, as the arranger and administrative agent
for the Lenders ("Agent").  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
This LIBOR Notice represents Administrative Borrower's request to elect the
LIBOR Option with respect to outstanding Advances in the amount of $________
(the "LIBOR Rate Advance"), and is a written confirmation of the telephonic
notice of such election given to Agent, if any.
The LIBOR Rate Advance will have an Interest Period of 1 week, 1 month, 2
months, 3 months or 6 months commencing on ______________.
This LIBOR Notice further confirms Administrative Borrower's acceptance, for
purposes of determining the rate of interest based on the LIBOR Rate under the
Credit Agreement, of the LIBOR Rate as determined pursuant to the Credit
Agreement.
Administrative Borrower represents and warrants that no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof
occur as a result of giving effect to the request above.

--------------------------------------------------------------------------------

Wells Fargo Capital Finance, LLC as Agent
Page 2

 
Dated:
 

WABASH NATIONAL CORPORATION, a Delaware corporation, as Administrative Borrower


By: 
Name: 
Title: 



Acknowledged by:

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent


By 
Name: 
Title: 




--------------------------------------------------------------------------------

EXHIBIT 3.1
CLOSING CHECKLIST
[See attached]



--------------------------------------------------------------------------------

CLOSING CHECKLIST
Second Amended and Restated Credit Facility
with Wells Fargo Capital Finance, LLC, as Agent,
to
Wabash National Corporation and certain of its Subsidiaries
Closing Date:  December 21, 2018
1. Parties:
(a)
Wells Fargo Capital Finance, LLC, as Administrative Agent ("Agent")
10 South Wacker Drive, 13th Floor
Chicago, Illinois  60606

(b)
Lenders listed on Exhibit A (the "Lenders")

(c)
Wabash National Corporation ("Wabash")
1000 Sagamore Parkway
Lafayette, Indiana  47905

(d)
Domestic Subsidiaries of Wabash listed on Exhibit B
    (collectively with Wabash, the "Borrowers")

(e)
Domestic Subsidiaries of Wabash listed on Exhibit C
   (collectively, the "Guarantors")

(Borrowers and Guarantors are collectively referred to as "Loan Parties")
(f)
Morgan Stanley Senior Funding, Inc.,
   as Term Loan Administrative Agent ("Term Loan Agent")
1 Pierrepont Plaza, 7th Floor
New York, New York  11201

2. Counsel to Parties:
(a)
Agent:

Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois  60603

(b)
Loan Parties:

Foley & Lardner LLP
777 E. Wisconsin Avenue
Milwaukee, Wisconsin  53202

--------------------------------------------------------------------------------

(c)
Term Loan Agent:

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York  10017

3. Closing Documents:
(a)
Loan and Security Documents:

(i)
Second Amended and Restated Credit Agreement, together with Schedules and
Exhibits

(ii)
Disqualified Lenders list

(iii)
Representations and Warranties of Officers

(iv)
Amended and Restated Fee Letter

(v)
Reaffirmation of Loan Documents (regarding the below documents) and Second
Amendment to Amended and Restated Security Agreement (regarding amended and
restated disclosure schedules)

(A)
Amended and Restated Security Agreement

(B)
Amended and Restated General Continuing Guaranty

(C)
Amended and Restated Collateral Assignment of Tycorra documents

(D)
Assignment of Interruption of Service Insurance Policy as Collateral Security
(2)

(E)
Amended and Restated Assignment of Interruption of Service Insurance Policy as
Collateral Security

(F)
Amended and Restated Intercompany Subordination Agreement

(G)
Intercreditor Agreement (2)

(H)
Collateral Access Agreements listed on Exhibit D

(I)
Processor Agreements for processing locations set forth on Exhibit D

(J)
IP Security Agreements listed on Exhibit E

(K)
Deposit Account Control Agreements listed on Exhibit F

-2-

--------------------------------------------------------------------------------

(vi)
Closing Certificate

(vii)
Solvency Certificate

(viii)
Initial Borrowing Base Certificate

(ix)
Supplement to Trademark Security Agreement

(x)
Supplement to Patent Security Agreement

(b)
Items pertaining to, or to be executed by, all Loan Parties:

(i)
Omnibus Secretary's Certificate for all Loan Parties

Certificate of Incorporation/Formation
Bylaws/Operating Agreement
Authorizing Resolutions
Incumbency
(ii)
Certificates of Good Standing as listed on Exhibit G

(c)
Other Items:

(i)
Opinion of Foley & Lardner (Delaware, Wisconsin, California, Arkansas, Indiana
and Texas law)

(ii)
Summary of pre-closing lien searches

(iii)
Summary of pre-closing IP searches

(d)
Post-Closing Items:

(i)
Mortgage Releases with respect to the properties listed on Exhibit H

(ii)
UCC amendment (see Section 5.19 of Credit Agreement)

(iii)
UCC termination (see Section 5.19 of Credit Agreement)

(iv)
California Certificate of Good Standing for Walker Stainless Equipment Company
LLC

(v)
Joinder Documents with respect to Supreme Armored, Inc. (or confirmation that no
joinder is required as an "Excluded Subsidiary") (see Section 5.19 of Credit
Agreement)

(vi)
Third Party Access Agreements / Lien Waivers (see Section 5.19 of Credit
Agreement)

(vii)
Deposit Account Control Agreements (PNC Bank, N.A.) (see Section 5.19 of Credit
Agreement)

-3-

--------------------------------------------------------------------------------

(viii)
Items to be delivered with respect to insurance (see Section 5.19 of Credit
Agreement)

(A)
Certificates of insurance with respect to property, casualty, business
interruption policies, showing Agent as certificate holder and lender loss
payee, with lender's loss payable clause in favor of Agent, together with a
lender's loss payable endorsement

(B)
Certificates of insurance with respect to liability and other third party
policies, showing Agent as certificate holder and additional insured party,
together with an additional insured endorsement and a notice of cancellation
endorsement

(ix)
 Inventory appraisal (see Section 5.19 of Credit Agreement)



-4-

--------------------------------------------------------------------------------

EXHIBIT A


Lenders
Wells Fargo Capital Finance, LLC
Citizens Business Capital
PNC Bank, National Association
A-1

--------------------------------------------------------------------------------

EXHIBIT B


Domestic Subsidiary Borrowers
DOMESTIC SUBSIDIARY BORROWER NAME
STATE OF INCORPORATION
Wabash National Trailer Centers, Inc. ("WNTC")
Delaware
Wabash National, L.P. ("WNLP")
Delaware
Wabash Wood Products, Inc. ("Wood")
Arkansas
Transcraft Corporation ("Transcraft")
Delaware
Walker Group Holdings LLC ("Walker Holdings")
Texas
Bulk Solutions LLC ("Bulk Solutions")
Texas
Garsite/Progress LLC ("Garsite")
Texas
Walker Stainless Equipment Company LLC ("Walker Stainless")
Delaware
Brenner Tank LLC ("Brenner Tank")
Wisconsin
Brenner Tank Services LLC ("Brenner Services")
Wisconsin



B-1

--------------------------------------------------------------------------------

EXHIBIT C


Domestic Subsidiary Guarantors
DOMESTIC SUBSIDIARY GUARANTOR NAME
STATE OF INCORPORATION
Cloud Oak Flooring Company, Inc. ("Cloud")
Arkansas
National Trailer Funding, L.L.C. ("Funding")
Delaware
Wabash National Manufacturing, L.P. ("WNM")
Delaware
Continental Transit Corporation ("CTC")
Indiana
Wabash National Services, L.P. ("Services")
Delaware
FTSI Distribution Company, L.P. ("FTSI")
Delaware
Supreme Industries, Inc. ("Supreme")
Delaware
Supreme Corporation ("SC")
Texas
Supreme Indiana Operations, Inc. ("Supreme Indiana")
Delaware
Supreme Corporation of Georgia ("Supreme Georgia")
Texas
Supreme Corporation of Texas ("Supreme Texas")
Texas
Supreme Truck Bodies of California, Inc. ("Supreme Truck")
California
Supreme Mid-Atlantic Corporation ("Mid-Atlantic")
Texas
SC Tower Structural Laminating, Inc. ("SC Tower")
Texas



C-1

--------------------------------------------------------------------------------

EXHIBIT D


Collateral Access Agreements/Processor Agreements
Collateral Access Agreements
1.
Collateral Access Agreement dated as of June 15, 2011 among Benson
International, LLC, Transcraft Corporation and Wells Fargo Capital Finance, LLC
re 489 International Drive, Cadiz, Kentucky 42211.

2.
Collateral Access Agreement dated as of June 9, 2011 among Tate & Lyle
Ingredients Americas LLC, Wabash National, L.P. and Wells Fargo Capital Finance,
LLC re Tippecanoe County, Indiana.

Bailee / Processor Agreements
1.
Processor's Letter dated as of June 15, 2011 among AZZ Galvanizing Services,
Wells Fargo Capital Finance, LLC, Wabash National Corporation and Wabash
National, L.P.

2.
Processor's Letter dated as of June 13, 2011 among Greenbush Industries, Wells
Fargo Capital Finance, LLC, Wabash National Corporation and Wabash National,
L.P.

3.
Processor's Letter dated as of June 16, 2011 among Roll Coater, Inc., Wells
Fargo Capital Finance, LLC and Wabash National, L.P.





D-1

--------------------------------------------------------------------------------

EXHIBIT E


IP Security Agreements


1.
Patent Security Agreement dated as of June 28, 2011 by Wabash National, L.P. in
favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on June
29, 2011 at Reel/Frame 26524/566.

2.
[Supplement to] Patent Security Agreement dated as of June 28, 2011 by Wabash
National, L.P. in favor of Wells Fargo Capital Finance, LLC and recorded with
the USPTO on May 14, 2013 at Reel/Frame 30409/823.

3.
[Supplement to] Patent Security Agreement dated as of June 28, 2011 by Wabash
National, L.P. in favor of Wells Fargo Capital Finance, LLC and recorded with
the USPTO on June 4, 2015 at Reel/Frame 35827/769.

4.
Patent Security Agreement dated as of May 8, 2012 by Walker Group Holdings LLC
in favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on May
10, 2012 at Reel/Frame 28185/935.

5.
Patent Security Agreement dated as of May 8, 2012 by Walker Stainless Equipment
Company LLC in favor of Wells Fargo Capital Finance, LLC and recorded with the
USPTO on May 10, 2012 at Reel/Frame 28186/048.

6.
[Supplement to] Patent Security Agreement dated as of May 8, 2012 by Walker
Stainless Equipment Company LLC in favor of Wells Fargo Capital Finance, LLC and
recorded with the USPTO on June 4, 2015 at Reel/Frame 35787/937.

7.
Patent Security Agreement dated as of May 8, 2012 by Brenner Tank LLC in favor
of Wells Fargo Capital Finance, LLC and recorded with the USPTO on May 9, 2012
at Reel/Frame 28184/968.

8.
Patent Security Agreement dated as of May 8, 2012 by Brenner Tank Services LLC
in favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on May
9, 2012 at Reel/Frame 28185/103.

9.
Trademark Security Agreement dated as of June 28, 2011 by Wabash National, L.P.
in favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on June
28, 2011 at Reel/Frame 4571/610.

10.
[Supplement to] Trademark Security Agreement dated as of June 28, 2011 by Wabash
National, L.P. in favor of Wells Fargo Capital Finance, LLC and recorded with
the USPTO on May 14, 2013 at Reel/Frame 5027/151.

11.
[Supplement to] Trademark Security Agreement dated as of June 28, 2011 by Wabash
National, L.P. in favor of Wells Fargo Capital Finance, LLC and recorded with
the USPTO on June 04, 2015 at Reel/Frame 5545/722.

E-1

--------------------------------------------------------------------------------

12.
Trademark Security Agreement dated as of June 28, 2011 by Transcraft Corporation
in favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on June
28, 2011 at Reel/Frame 4571/619.

13.
Trademark Security Agreement dated as of May 8, 2012 by Brenner Tank LLC in
favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on May 10,
2012 at Reel/Frame 4776/878.

14.
Trademark Security Agreement dated as of May 8, 2012 by Walker Group Holdings
LLC in favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on
May 10, 2012 at Reel/Frame 4776/869.

15.
Trademark Security Agreement dated as of May 8, 2012 by Garsite/Progress LLC in
favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on May 10,
20121 at Reel/Frame 4776/849.

16.
Trademark Security Agreement dated as of October 12, 2017 by Supreme Indiana
Operations, Inc., SC Tower Structural Laminating, Inc. and Supreme Corporation
in favor of Wells Fargo Capital Finance, LLC and recorded with the USPTO on
October 13, 2017 at Reel/Frame 6182/320.



E-2

--------------------------------------------------------------------------------

EXHIBIT F


Deposit Account Control Agreements


1.
Deposit Account Control Agreement dated as of August 30, 2012 among Wabash
National Corporation, Wells Fargo Capital Finance, LLC ("First Lien Agent"),
Morgan Stanley Senior Funding, Inc. ("Second Lien Agent") and RBS Citizens,
National Association d/b/a Charter One.

2.
Deposit Account Control Agreement (Access Restricted After Notice – Two Secured
Parties) dated as of July 9, 2015 among Wabash National Corporation, Wells Fargo
Capital Finance, LLC ("First Lien Agent"), Morgan Stanley Senior Funding, Inc.
("Second Lien Agent") and Wells Fargo Bank, National Association.

3.
Deposit Account Control Agreement (Access Restricted After Notice – Two Secured
Parties) dated as of October 13, 2017 among Supreme Corporation, Wells Fargo
Capital Finance, LLC ("First Lien Agent"), Morgan Stanley Senior Funding, Inc.
("Second Lien Agent") and Wells Fargo Bank, National Association.

4.
Deposit Account Control Agreement (Access Restricted After Notice – Two Secured
Parties) dated as of April ___, 2015 among Wabash National Corporation, Morgan
Stanley Senior Funding, Inc. ("First Lien Agent"), Wells Fargo Capital Finance,
LLC ("Second Lien Agent") and Wells Fargo Bank, National Association.

5.
Amended and Restated Deposit Account Control Agreement (Access Restricted
Immediately – ZBA Transfers – Two Secured Parties) dated as of April 29, 2015
among Wabash National Corporation, Wells Fargo Capital Finance, LLC ("First Lien
Agent"), Morgan Stanley Senior Funding, Inc. ("Second Lien Agent") and Wells
Fargo Bank, National Association.

6.
Amended and Restated Deposit Account Control Agreement (Access Restricted after
Notice – Two Secured Parties) dated as of April 29, 2015 among Wabash National
Corporation, Wells Fargo Capital Finance, LLC ("First Lien Agent"), Morgan
Stanley Senior Funding, Inc. ("Second Lien Agent") and Wells Fargo Bank,
National Association.

7.
Deposit Account Control Agreement dated as of July 7, 2015 among Wabash National
Corporation, Wells Fargo Capital Finance, LLC ("First Lien Agent"), Morgan
Stanley Senior Funding, Inc. ("Second Lien Agent") and Citizens Business
Capital, a division of Citizens Asset Finance, Inc.





F-1

--------------------------------------------------------------------------------

EXHIBIT G


Good Standing Certificates
BORROWER GOOD STANDING CERTIFICATES
ENTITY
STATES
Wabash
Arizona, California, Delaware and Indiana
WNTC
Arizona, Colorado, Delaware, Florida, Indiana, Kentucky, Michigan, New Mexico,
Nevada, New York, Ohio, Pennsylvania, Tennessee, Texas, West Virginia and
Wyoming
WNLP
California, Colorado, Delaware, Indiana, Missouri, Ohio, Pennsylvania, Texas and
Washington
Wood
Arkansas
Transcraft
Delaware and Kentucky
Walker Holdings
Texas
Walker Stainless
Delaware, Florida, Missouri, New Mexico, Pennsylvania, Texas and Wisconsin
Garsite
Kansas, Missouri and Texas
Brenner Tank
Wisconsin
Brenner Services
Arkansas, Illinois, Kentucky, Louisiana, Tennessee and Wisconsin
Bulk Solutions
Texas
GUARANTOR GOOD STANDING CERTIFICATES
ENTITY
STATES
Cloud
Arkansas
Funding
Delaware
WNM
Delaware and Indiana
CTC
Indiana
Services
Delaware and Indiana
FTSI
Delaware and Indiana
Supreme
Delaware
SC
Texas
Supreme Indiana
Delaware and Indiana
Supreme Georgia
Georgia and Texas
Supreme Texas
Texas
Supreme Truck
California
Mid-Atlantic
Pennsylvania and Texas
SC Tower
Indiana and Texas

G-1

--------------------------------------------------------------------------------

EXHIBIT H


Mortgage Releases


(A)
Morrison County, MN

(B)
Fairfield, IN (Tippecanoe County)

(C)
Columbus, OH (Franklin County)

(D)
Harrison, AR (Boone County)

(E)
Fond du Lac, WI (Fond du Lac County)

(F)
New Liston, WI and Elroy, WI (Juneau County)







H-1

--------------------------------------------------------------------------------

Schedule A-1


Agent's Account




Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA
ABA Number: 121-000-248


Beneficiary Information:


Account Name: Wells Fargo Capital Finance, LLC
Account Number: 37072820231201728
Reference: Wabash National Corporation
Address:
2450 Colorado Avenue, Suite 3000W
Santa Monica, CA 90404









--------------------------------------------------------------------------------

Schedule A-2


Authorized Persons


Brent L. Yeagy


Jeffery L. Taylor


Justin M. Ross


Melanie D. Margolin





--------------------------------------------------------------------------------

Schedule C-1


Commitments






Lender
Revolver
Commitment
Total Commitment
Wells Fargo Capital Finance, LLC
$75,000,000
$75,000,000
Citizens Business Capital, a division of Citizens Asset Finance, Inc.
$55,000,000
$55,000,000
PNC Bank, National Association
$45,000,000
$45,000,000
All Lenders
$175,000,000
$175,000,000






--------------------------------------------------------------------------------

Schedule D-1


Designated Account


Account No. ******3097 maintained with Wells Fargo Bank, N.A. (the "Designated
Account Bank")











--------------------------------------------------------------------------------

Schedule E-1


Eligible Inventory Locations


Owned Property

 
(Wabash National Trailer Centers, Inc.)
1525 Georgesville Road
Columbus, OH
 
(Wabash Wood Products, Inc.)
339 West Industrial Park Road
Harrison, AR
 
(Wabash National, L.P.)
3550 East Veterans Memorial Parkway
(also known as 3550 & 3600 East County Road
Lafayette, IN
 
(Wabash National, L.P.)
1440 Navco Drive;
1450 Navco Drive ;
3459 McCarty Lane; and
3460 McCarty Lane
Lafayette, IN
 
(Wabash National L.P.)
3439 McCarty Lane
Lafayette, IN
 
(Wabash National, L.P.)
700 Paul Larson Memorial Drive NW
Little Falls, MN 56345
 
(Transcraft Corporation)
Cadiz Warehouse
44 Industrial Drive
Cadiz, KY 42211
 
(Wabash National, L.P.)
3000 Main Street;
3288 Kossuth Street;
1000 Sagamore Parkway South (also known as Sagamore Parkway); and
3244 McCarty Lane
Lafayette, IN
 
(Walker Stainless Equipment Company LLC)
618 W. State Street
New Lisbon, WI (with adjacent lot)
 
(Walker Stainless Equipment Company LLC)
625 W. State Street
New Lisbon, WI
 
(Walker Stainless Equipment Company LLC)
New Lisbon, WI (including 601 State Street)
902 2nd Main Street
Elroy, WI
 
(Brenner Tank LLC)
450 Arlington Avenue
Fond du Lac, WI (includes 727-739 Military Road address)
 
(Brenner Tank LLC)
9200 East Ramsey
Portland, OR 97203
 
(Supreme Midwest Properties, Inc.)
2572-2592, 2581 East Kercher Road
Goshen, IN 46528
 
(SC Tower Structural Laminating, Inc.)
1491 Gerber Street, Ligonier, IN 46767
 
(Supreme Southeast Properties, Inc.)
2051 U.S. Highway 41
Griffin, GA 30224
 
(Supreme Southeast Properties, Inc.)
475 Liberty Road
Griffin, GA 30224
 
(Supreme Southeast Properties, Inc.)
3127 Etheridge Mill Road
Griffin, GA 30224
 
(Supreme Southeast Properties, Inc.)
3191 Etheridge Mill Road
Griffin, GA 30224
 
(Supreme Southeast Properties, Inc.)
Land Lots 134 and 155
Griffin, GA 30224
 
(Supreme Mid-Atlantic Corporation)
24 Howard Lane
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
401 Jonestown Road
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
411 Jonestown Road
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
NS Jonestown Road
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
2490 State Route 72
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
429 Jonestown Rd.
Jonestown, PA 17038
 
(Supreme Southwest Properties, Inc.)
500 Commerce Blvd.
Cleburne, TX 76033
 
(Supreme Southwest Properties, Inc.)
515 West Commerce Blvd.
Cleburne, TX 76031
 
(Supreme Southwest Properties, Inc.)
3001 N. Main St.
Cleburne, TX 76031
 
(Supreme West Properties, Inc.)
22135-22211 Alessandro Blvd.
Moreno Valley, CA 92553
 

--------------------------------------------------------------------------------

Leased Locations


Frankfort Realty Partners LLC


(Wabash National LP)
901 W. Morrison
Frankfort, IN 46041


Cadiz-Trigg Industrial Development Authority


(Transcraft Corporation)
489 International Drive
Cadiz, KY 42211


Tate & Lyle Ingredients Americas LLC


(Wabash National, L.P.)
65 acres of Wabash Vacant Land south of US 52 and located on part of the
Northwest and (Northeast Quarters of Section 11, Township 22 North, Range 4 West
of the Second Principal Meridian, Wea Township, Tippecanoe County, Indiana.


David P. Reckell


Walker Stainless Steel Equipment Company LLC
27620 Highway 561
Tavares, FL


RLK Properties, LLC


Brenner Tank Services LLC
2105 Donna Drive, Suite 5
 Ashland, KY


TC Bellbrook Industrial, LLC


Brenner Tank Services LLC.
3135-3139 Fleetbrook Drive
Memphis, TN


Pantano Land Holdings, LLC


Garsite/Progress LLC
539 S. 10th Street
Kansas City, KS


Pantano Land Holdings, LLC


Garsite/Progress LLC
920 McAlpine Avenue
Kansas City, KS



--------------------------------------------------------------------------------

Pantano Land Holdings, LLC


Garsite/Progress LLC
500 S. Mill Street
Kansas City, KS


Pantano Land Holdings, LLC


Garsite/Progress LLC
501 S. Boeke Street
Kansas City, KS


Scully Real Estate Company, II LLC


Brenner Tank Services LLC
N3670 Hwy 12 & 16, Mauston, WI


GSL Partners SUB ONE, L.P.


Brenner Tank Services LLC
2840 Appelt Road
Houston, TX


Ridge Road Associates


Walker Stainless Equipment Company LLC
950 Ridge Road
Claymont, DE


PSC Container Services, LLC (sublessor)


Brenner Tank Services LLC (sublessee)
400 Mound City Road
West Memphis, Arkansas


Uncle Bob's Self Storage


Walker Stainless Equipment Company LLC
2305 Manana Drive
Dallas, TX, Unit 316



--------------------------------------------------------------------------------

Qualawash Holdings LLC (sublessor)


Brenner Tank Services LLC (sublessee)
801 East 120th Street
Chicago, IL


Qualawash Holdings LLC (sublessor)


Brenner Tank Services LLC (sublessee)
6735 Airline Highway
Baton Rouge, LA


Wabash National Support Services (FedEx) Locations


6000 Riverside Dr.
Keasbey, NJ  08832


3410 S. 51st Ave.
Phoenix, AZ  85043


1525 Woodson Road
 St. Louis, MO  63114


12501 NE 40th
Kansas City, MO 64161


7 Long Lake Road
St. Paul, MN  55115


330 Ruby Road
Willington, CT  06279


3779 Lake Shore Dr.
Blasdell, NY  14219


63 Stults Road
Dayton, NJ  08810


5959 W. Howard St.
Niles, IL  60714


1049 Secaucus Rd.
Jersey City, NJ  07307


8951 Yosemite St.
Henderson, CO 80640



--------------------------------------------------------------------------------

253 Troy Rd
Rensselaer, NY  12144


601 River Rd
Bridgeport, PA  19405


4350 Fortune Ave NW
Concord, NC  28027


450 Falling Creek Rd.
Spartanburg, SC  29301


650 Braselton Parkway
Braselton, GA  30517


9500 Sergo Dr.
LaGrange, IL  60525


Non-Owned Locations


GC3 Logistics
3535 Brady Lane, Lafayette, IN


3D Machine
215 S Newton Street, Goodland, IN


Crossroads Galvanizing
4877 E Old 350 S, Lafayette, IN


Jay Manufacturing
2045 W 20th Ave, Oshkosh, WI


Oscar Winski Logistics
1451 Veterans Memorial Parkway East, Lafayette, IN 47905


Alterri Distribution
9002 Killam Industrial Blvd, Laredo, TX


CH Robinson
309 NAFTA Blvd
Laredo, TX



--------------------------------------------------------------------------------

Roll Coater, Inc.
        (Wabash National, L.P.)
        1950 E. Main St.
        Greenfield, IN  46140


        (Wabash National, L.P.)
        858 E. Hupp Rd.
        LaPorte, IN  46350
 
        (Wabash National, L.P.)
        4502 Freedom Way
        Weirton, WV  26062
       
        (Wabash National, L.P.)
        2604 River Road
        Hawesville, KY  42348


          (Wabash National, L.P.)
5888 CR East 180
          Blytheville, AR  72315


Greenbush Industries


(Wabash National, L.P.)
2000 Greenbush St.
Lafayette, IN  47904


AZZ Galvanizing


(Wabash National, L.P.)
2631 Jim Neu Drive
Plymouth, IN 46563


(Wabash National, L.P.)
625 Mills Rd.
Joliet, IL  60433


(Wabash National, L.P.)
7825 S. Homestead Dr.
Hamilton, IN  46742


(Wabash National, L.P.)
2415 S. Walnut St.
Muncie, IN  47302





--------------------------------------------------------------------------------

Schedule P-1


Permitted Investments


None.









--------------------------------------------------------------------------------

Schedule P-2


Permitted Liens


Filing Number
(Debtor)
Filing Date
Type of Filing
Secured Party
Collateral Description
20124559870
(Transcraft Corporation)
11/27/12
UCC-1
GE Government Finance, Inc.
(Assigned to Wells Fargo Equipment Finance, Inc.)
Equipment and proceeds thereof related to the Paint Line Project specified in
the Loan Agreement (11/1/12)
20186126441
(Wabash National Corporation)
09/05/18
UCC-1
Ford Motor Company
All motor vehicles owned by consignor/secured party and on consignment with
consignee/debtor
20188173466
(Wabash National Corporation)
11/27/18
UCC-1
ED Stivers Ford, Inc.
All motor vehicles owned by consignor/secured party and on consignment with
consignee/debtor
20162017471
(Wabash National, L.P.)
04/05/16
UCC-1
The Dow Chemical Company
PMSI in consigned products and related proceeds
20162017505
(Wabash National, L.P.)
04/05/16
UCC-1
The Dow Chemical Company
PMSI in inventory released from DOW Chemical's consignment into the inventory of
Debtor
20174711005
(Wabash National Corporation)
07/17/17
UCC-1
Toyota Industries Commercial Finance, Inc.
Specific equipment
20123717040
(Wabash National Corporation)
9/26/12
UCC-1
Raymond Leasing Corporation
Leased specific equipment
20145313440
(Wabash National Corporation)
12/31/14
UCC-1
NMHG Financial Services, Inc.
Leased specific equipment and proceeds thereof
20151536944
(Wabash National Corporation)
3/30/15
UCC-1
Toyota Motor Credit Corporation
Specific equipment
17-0017289459
(Wabash National Trailer Centers, Inc.)
Additional Debtor: Fresherized Foods
05/19/17
UCC-1
Convoy Servicing Company
Specific equipment
40000147819397
(Wabash Wood Products, Inc.)
05/02/17
UCC-1
Wells Fargo Equipment Finance, Inc.
Specific equipment and related proceeds
201600004880039
(Continental Transit Corporation)
06/20/16
UCC-1
De Lage Landen Financial Services, Inc.
All equipment leased or financed pursuant to Contract No. 100-10099430 and
related proceeds
201800006754912
(Continental Transit Corporation)
08/17/18
UCC-1
M & K Truck Leasing, LLC dba M & K Nationalease
Lease vehicles and related proceeds
10-0012136478
(Supreme Corporation)
04/29/10
UCC-1
Freightliner Custom Chassis Corporation
All motor vehicle chassis manufactured by Freightliner Custom Chassis
Corporation and all related inventory, equipment and proceeds
20103632548
(Supreme Indiana Operations, Inc.)
10/18/10
UCC-1
Ford Motor Company
All motor vehicles owned by consignor/bailor/secured party and on
consignment/bailment with or otherwise delivered to consignee/bailee/debtor
20104091199
(Supreme Indiana Operations, Inc.)
11/22/10
UCC-1
Sutton Ford, Inc.
All motor vehicle owned by consignor/secured party and on consignment with or
otherwise delivered to consignee/debtor for upfitting, modification or sale
20110269251
(Supreme Indiana Operations, Inc.)
01/25/11
UCC-1
Sawgrass Ford, Inc.
All motor vehicle owned by consignor/secured party and on consignment with or
otherwise delivered to consignee/debtor for upfitting, modification or sale
20110269384
(Supreme Indiana Operations, Inc.)
01/25/11
UCC-1
Hooley Family Management, Inc.
All motor vehicle owned by consignor/secured party and on consignment with or
otherwise delivered to consignee/debtor for upfitting, modification or sale
20110269673
(Supreme Indiana Operations, Inc.)
01/25/11
UCC-1
Brasada Ford, Ltd.
All motor vehicle owned by consignor/secured party and on consignment with or
otherwise delivered to consignee/debtor for upfitting, modification or sale
20111965147
(Supreme Indiana Operations, Inc.)
05/24/11
UCC-1
Watson Quality Ford, Inc.
All motor vehicle owned by consignor/secured party and on consignment with or
otherwise delivered to consignee/debtor for upfitting, modification or sale
08-7179811638
(Supreme Truck Bodies of California, Inc.)
11/28/08
UCC-1
South Bay Ford, Inc.
All motor vehicles owned by consignor/secured party and on consignment with or
otherwise delivered to consignee/debtor for upfitting, modification or sale.





1.
Lien pursuant to Lease Agreement among the Cadiz-Trigg Industrial Development
Authority, Inc. and Transcraft Corporation, dated February 7, 2012.






--------------------------------------------------------------------------------

Schedule 1.1




As used in the Agreement, the following terms shall have the following
definitions:
"2025 Notes" means debt securities issued by Wabash pursuant to the 2025 Notes
Documents.
"2025 Notes Documents" that certain Indenture dated as of September 26, 2017 by
and among Wabash, the "Guarantors" (as defined therein) party thereto, and Wells
Fargo Bank, National Association, as Trustee, and all other agreements,
instruments and documents executed or delivered in connection therewith.
"ABL Priority Collateral" has the meaning specified therefor in the
Intercreditor Agreement.
"Account" means an account (as that term is defined in the Code).
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
"Accounting Changes" means changes in accounting principles or in the
application thereof required or permitted by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants (or successor thereto
or any agency with similar functions).
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Stock is
acquired by a Borrower or its Subsidiaries in a Permitted Acquisition; provided,
however, that such Indebtedness (a) is either Purchase Money Indebtedness or a
Capital Lease with respect to Equipment or mortgage financing with respect to
Real Property, (b) was in existence prior to the date of such Permitted
Acquisition, and (c) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition.
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person. 
Notwithstanding the foregoing, "Acquisition" shall not include any transaction
solely among one or more of Wabash and its Subsidiaries.
"Additional Borrower" mean each wholly-owned Domestic Subsidiary that is added
as an additional Borrower hereunder in accordance with the provisions set forth
in Section 2.19, until such Domestic Subsidiary ceases to be an Additional
Borrower in accordance with the provisions set forth in Section 2.19(c).
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
 
Schedule 1.1 - Page 1

--------------------------------------------------------------------------------

"Administrative Borrower" has the meaning specified therefor in Section 17.14 of
the Agreement.
"Advances" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
"Agent" has the meaning specified therefor in the preamble to the Agreement.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1.
"Agent's Liens" means the Liens granted by any Loan Party to Agent under the
Loan Documents.
"Agreed Alternate Currency" has the meaning specified therefor in
Section 2.11(a).
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
"AHYDO Payment" means the minimum amount of a cash payment required to be made
by any Borrower with respect to any accrual period after the fifth anniversary
of the issue date of Borrower's debt instrument necessary to prevent such debt
instrument from being an "applicable high yield discount obligation" within the
meaning of IRC Sections 163(e)(5) and 163(i).
"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery or corruption in any jurisdiction in which any Loan Party or
any of its Subsidiaries or Affiliates is located or is doing business.
 
Schedule 1.1 - Page 2

--------------------------------------------------------------------------------

"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
"Applicable Transaction" has the meaning set forth in Section 1.6.
"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Latest Maturity Date, or (b) an Event of
Default and the election by Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of
the Agreement.
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
"Authorized Person" means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.
"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bank Product" means any one or more of the following financial products or
accommodations extended to any Borrower or its Subsidiaries by a Bank Product
Provider:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
"procurement cards" or "P-cards"), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.
"Bank Product Agreements" means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
"Bank Product Collateralization" means providing cash collateral or a standby
letter of credit (pursuant to documentation reasonably satisfactory to Agent) to
be held by Agent for the benefit of the Bank Product Providers (other than the
Hedge Providers) in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure with respect to the then existing Bank
Product Obligations (other than Hedge Obligations).
 
Schedule 1.1 - Page 3

--------------------------------------------------------------------------------

"Bank Product Obligations" means, without duplication, (a) all obligations,
liabilities, reimbursement obligations, fees, or expenses owing by a Borrower or
its Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Borrower or its Subsidiaries; provided, however, in order for any item described
in clauses (a), (b), or (c) above, as applicable, to constitute "Bank Product
Obligations", (i) if the applicable Bank Product Provider is Wells Fargo or its
Affiliates, then, if requested by Agent, Agent shall have received a Bank
Product Provider Letter Agreement within 10 days after the date of such request,
or (ii) if the applicable Bank Product Provider is any other Person, the
applicable Bank Product must have been provided on or after the Existing Credit
Facility Closing Date and Agent shall have received a Bank Product Provider
Letter Agreement (or a "Bank Product Provider Letter Agreement" pursuant to the
Existing Credit Agreement) within 10 days after the date of the provision of the
applicable Bank Product to a Borrower or its Subsidiaries.
"Bank Product Provider" means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until (i) Agent shall have received a Bank Product Provider Letter Agreement
from such Person and with respect to the applicable Bank Product within 10 days
after the provision of such Bank Product to a Borrower or its Subsidiaries and
(ii) to the extent that such Lender or any of its Affiliates are lenders with
respect to the Term Loan Indebtedness, Agent shall have consented in writing to
the designation of such Lender or its Affiliate as a Bank Product Provider
hereunder with respect to such Bank Product; provided further, however, that if,
at any time, a Lender ceases to be a Lender under the Agreement, then, from and
after the date on which it ceases to be a Lender thereunder, neither it nor any
of its Affiliates shall constitute Bank Product Providers and the obligations
with respect to Bank Products provided by such former Lender or any of its
Affiliates shall no longer constitute Bank Product Obligations.
"Bank Product Provider Letter Agreement" means a letter agreement in
substantially the form attached hereto as Exhibit B-2 or otherwise in form and
substance reasonably satisfactory to Agent, duly executed by the applicable Bank
Product Provider, Borrowers, and Agent.
"Bank Product Reserve Amount" means, as of any date of determination, the Dollar
amount of reserves that Agent has established (at the request of the applicable
Bank Product Provider based upon such Bank Product Provider's reasonable
determination of its credit exposure to Borrowers and their Subsidiaries that
are Loan Parties in respect of Bank Product Obligations, but in any event
subject to any limitations agreed upon between the Bank Product Provider and the
applicable Loan Party) in respect of Bank Products then provided or outstanding.
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
 
Schedule 1.1 - Page 4

--------------------------------------------------------------------------------

"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).
"Base Rate Loan" means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.
"Base Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that corresponds to the
average daily Excess Availability for the most recently ended month (the
"Monthly Average Excess Availability"); provided, however, that for the period
from the Closing Date through the last day of the first full month following the
Closing Date, the Base Rate Margin shall be at the margin in the row styled
"Level I" below:
Level
Monthly Average Excess Availability
Base Rate Margin
I
If the Monthly Average Excess Availability is greater than 35% of the Maximum
Revolver Amount
25 percentage points
II
If the Monthly Average Excess Availability is greater than 17.5% of the Maximum
Revolver Amount and less than or equal to 35% of the Maximum Revolver Amount
50 percentage points
III
If the Monthly Average Excess Availability is less than or equal to 17.5% of the
Maximum Revolver Amount
75 percentage points



Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Monthly Average Excess Availability, which will be
calculated as of the end of each fiscal month.  Except as set forth in the
foregoing proviso, the Base Rate Margin shall be re-determined monthly on the
first day of the month; provided, however, that if Borrowers fail to provide any
Borrowing Base Certificate or other information required by this Agreement with
respect thereto for any period on the date required hereunder, the Base Rate
Margin shall be set at the margin in the row styled "Level III" as of the first
day of the month following the date on which such Borrowing Base Certificate or
other information was required to be delivered until the date on which such
Borrowing Base Certificate or other information is delivered (on which date (but
not retroactively), without constituting a waiver of any Default or Event of
Default occasioned by the failure to timely deliver such Borrowing Base
Certificate or other information, the Base Rate Margin shall be set at the
margin based upon the calculations disclosed by such Borrowing Base Certificate
or other information.  In the event that the information regarding the Monthly
Average Excess Availability contained in any Borrowing Base Certificate or other
information delivered by Borrower to Agent is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher Base
Rate Margin for any period (a "Base Rate Period") than the Base Rate Margin
actually applied for such Base Rate Period, then (i) Borrowers shall deliver to
Agent a correct Borrowing Base Certificate or other information for such Base
Rate Period as promptly as practicable (but in any event within 2 Business
Days), (ii) the Base Rate Margin shall be determined as if the correct Base Rate
Margin (as set forth in the table above) were applicable for such Base Rate
Period, and (iii) Borrowers shall deliver to Agent full payment in respect of
the accrued additional interest as a result of such increased Base Rate Margin
for such Base Rate Period as promptly as practicable (but in any event within 2
Business Days), which payment shall be promptly applied by Agent to the affected
Obligations.
 
Schedule 1.1 - Page 5

--------------------------------------------------------------------------------

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.
"Board of Directors" means the board of directors (or comparable managers) of a
Loan Party (as context indicates) or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to the Agreement.
"Borrower Termination Notice" means a Borrower Termination Notice, substantially
in the form of Exhibit E-1.
"Borrowing" means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.
"Borrowing Base" means, as of any date of determination, the result of:
(a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b) the lesser of
(i) the sum of (A) 85% of the value of Eligible Inventory (other than Build to
Order Inventory) consisting of finished goods (including without limitation new
and used trailers, FRAC tanks and portable storage containers), (B) 70% of the
value of Eligible Inventory consisting of raw materials, and (C) 50% of the
value of Eligible Inventory consisting of work in process; provided that for the
purposes of subclauses (A), (B), and (C) of this clause (i), (x) value shall be
calculated at the lower of cost or market on a basis consistent with Borrowers'
historical accounting practices and, (y) Inventory consisting of Build to Order
Inventory shall not be included in any of such subclauses, and
 
Schedule 1.1 - Page 6

--------------------------------------------------------------------------------

(ii) 85% times the most recently determined Net Liquidation Percentage times the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Borrowers' Eligible Inventory
(other than Build to Order Inventory), plus
(c) the lesser of
(i) 90% of the value (calculated at cost on a basis consistent with Borrowers'
historical accounting practices) of Eligible Inventory consisting of Build to
Order Inventory, and
(ii) 90% times the most recently determined Net Liquidation Percentage times the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Borrowers' Eligible Inventory
consisting of Build to Order Inventory, minus
(d) the aggregate amount of reserves, if any, established by Agent under Section
2.1(c) of the Agreement.  Notwithstanding the foregoing, in no event shall
outstanding Advances against the value of Eligible Inventory that has been sold
on a bill and hold basis exceed $9,000,000 in the aggregate.
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.
"Borrowing Base Excess Amount" has the meaning set forth in Section 2.4(e)(i).
"Brenner" means Brenner Tank Services LLC.
"Build to Order Inventory" means finished goods Inventory of a Borrower as to
which a Borrower has issued an invoice for payment to the customer, but which,
pursuant to such customers' instructions or such Borrower's normal business
practices, has not yet been shipped to such customer and title to which has not
yet passed to such customer.
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of EBITDA for such
period; provided, however, that the defined term "Capital Expenditures" shall
not include (a) costs incurred in connection with Permitted Acquisitions, and
(b) reinvestment of Net Cash Proceeds from any voluntary or involuntary sale or
disposition in assets that are useful in the business of the Loan Parties.
 
Schedule 1.1 - Page 7

--------------------------------------------------------------------------------

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP
(subject to Section 1.2).
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP (subject to Section 1.2).
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof, which certificates of deposit, overnight
bank deposits or bankers' acceptances are either (i) issued by any bank
organized under the laws of the United States or any state thereof or the
District of Columbia or any United States branch of a foreign bank, which bank
has a rating of A or A2, or better, from S&P or Moody's, or (ii) are less than
or equal to $250,000 in the aggregate and are issued by any other bank insured
by the Federal Deposit Insurance Corporation, (e) Deposit Accounts maintained
with (i) any bank that satisfies the criteria described in clause (d) above, or
(ii) any other bank organized under the laws of the United States or any state
thereof so long as the full amount maintained with any such other bank is
insured by the Federal Deposit Insurance Corporation, (f) repurchase obligations
of any commercial bank satisfying the requirements of clause (d) of this
definition or recognized securities dealer having combined capital and surplus
of not less than $250,000,000, having a term of not more than seven days, with
respect to securities satisfying the criteria in clauses (a) or (d) above,
(g) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
"CERCLIS" means the Comprehensive Environmental Response, Compensation Liability
Information System List maintained by the U.S. Environmental Protection Agency.
"CFC" means a controlled foreign corporation (as that term is defined in Section
957(a) of the IRC) in which any Loan Party is a United States shareholder within
the meaning of Section 951(c) of the IRC.
 
Schedule 1.1 - Page 8

--------------------------------------------------------------------------------

"Change of Control" means that (a) any "person" or "group" (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
40%, or more, of the Stock of Administrative Borrower having the right to vote
for the election of members of the Board of Directors, (b) Administrative
Borrower fails to own and control, directly or indirectly, 100% of the Stock of
each other Loan Party (other than as the result of a Loan Party ceasing to be a
Subsidiary of Administrative Borrower as the result of a transaction permitted
under this Agreement), or (c) any "change in control" or "change of control" or
terms or circumstances of similar import occurs under the Term Loan Indebtedness
Documents at a time when any of the Term Loan Indebtedness Documents remain in
effect or the 2025 Notes Documents at a time when any of the 2025 Notes
Documents remain in effect.
"Closing Date" means the date on which this Agreement becomes effective upon the
satisfaction or waiver of the conditions precedent set forth on Schedule 3.1.
"Code" means the Illinois Uniform Commercial Code, as in effect from time to
time.
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or any of its Subsidiaries in or
upon which a Lien is granted by such Person in favor of Agent or the Lenders
under any of the Loan Documents.
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Borrower's or its Domestic Subsidiaries' books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
"Commitment" means, with respect to each Lender, its Revolver Commitment or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender's name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement,
increased pursuant to Section 2.2 of the Agreement or reduced pursuant to
Section 2.4(c) or Section 3.5 of the Agreement.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.
 
Schedule 1.1 - Page 9

--------------------------------------------------------------------------------

"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
"Consolidated Tangible Assets" shall mean (x) the total assets of the Borrower
and its Subsidiaries less (y) all goodwill and other intangible assets of the
Borrower and its Subsidiaries, as shown on the most recent balance sheet
constituting financial statements delivered pursuant to Section 5.1 of the
Agreement (or, prior to the first delivery of financial statements under such
Section pursuant to the Agreement, those delivered pursuant to Section 5.1 of
the Existing Credit Agreement) that had been delivered immediately preceding the
date on which any calculation of Consolidated Tangible Assets is being made.
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Domestic Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).
"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would (unless cured or waived in accordance with
the express terms of the Agreement) be an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified any Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent or
Administrative Borrower, to confirm that it will comply with the terms of the
Agreement relating to its obligations to fund any amounts required to be funded
by it under the Agreement, (e) otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it under the Agreement on
the date that it is required to do so under the Agreement, (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or Insolvency Proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or Insolvency Proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (g) becomes the subject
of a Bail-in Action; provided, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
 
Schedule 1.1 - Page 10

--------------------------------------------------------------------------------

"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
"Deposit Account" means any deposit account (as that term is defined in the
Code).
"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1.
"Designated Account Bank" has the meaning specified therefor in Schedule D-1.
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately preceding 90 consecutive days, that is the result
of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers' Accounts during such period, by (b) Borrowers' billings with respect
to Accounts during such period.
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
"Disposition Base Amount" means the greater of (x) $60,000,000 and (y) 4.0% of
Wabash's consolidated total assets (as determined at the time of the applicable
disposition) in the aggregate in any one calendar year.
"Disqualified Institution" means, on any date, (a) any Person designated by
Administrative Borrower as a "Disqualified Institution" by written notice
delivered to Agent prior to the date hereof, and (b) those Persons who are
direct competitors of the Borrowers identified in writing by Administrative
Borrower to Agent from time to time; provided, that "Disqualified Institutions"
shall exclude any Person that Administrative Borrower has designated as no
longer being a "Disqualified Institution" by written notice delivered to Agent
from time to time; provided further, that (i) in connection with any assignment
or participation, the Assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has a non-controlling
economic interest in any such direct competitor, and is not itself such a direct
competitor of Borrower or its Subsidiaries, shall not be deemed to be a
Disqualified Institution for the purposes of this definition, and (ii) any
update to the list of Disqualified Institutions in accordance with the terms
hereof shall not apply retroactively to disqualify any such Person that is
already a Lender or participant hereunder with respect to the interests
previously acquired by such Person.
"Disqualified Stock" means any Stock that, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Stock), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Advances and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) are redeemable at the
option of the holder thereof (other than solely for Qualified Stock), in whole
or in part, (c) provide for the scheduled payments of dividends in cash, or
(d) are or become convertible into or exchangeable for Indebtedness or any other
Stock that would constitute Disqualified Stock, in each case, prior to the date
that is 91 days after the Latest Maturity Date.
 
Schedule 1.1 - Page 11

--------------------------------------------------------------------------------

"Dollar Equivalent" means the amount of Dollars as of any date of determination
into which any Agreed Alternate Currency can be converted or determined in
accordance with Section 2.14 of the Agreement.
"Dollars" or "$" means United States dollars.
"Dominion Period" means the period of time commencing on a Triggering Event and
ending upon the delivery of a Rescission Notice.
"Domestic Subsidiary" means any Subsidiary of a Borrower that is incorporated or
organized under the laws of a State within the United States or the District of
Columbia and that is not a Foreign Subsidiary.
"EBITDA" means, with respect to any fiscal period, Borrowers' consolidated net
earnings (or loss), minus (a) the following to the extent included in
calculating consolidated net earnings (or loss) and without duplication: (i)
non-recurring or unusual gains, (ii) interest income, and (iii) any software
development costs to the extent capitalized during such period, plus (b) the
following to the extent deducted in calculating consolidated net earnings (or
loss) and without duplication (i) non-cash non-recurring or unusual losses,
charges or expenses, (ii) interest expense, (iii) income taxes, (iv)
depreciation and amortization for such period, (v) expenses related to stock
options, (vi) restricted stock grants and stock derivatives issued to employees
and directors of the Loan Parties during such period, (vii) out-of-pocket
expenses incurred in connection with the transactions occurring on the Closing
Date, but not in excess of $500,000 in the aggregate, (viii) non-cash charges,
expenses, losses and other non-cash deductions which do not represent a cash
item in such period or any future period, (ix) any transaction fees, costs and
expenses, premiums, make-whole amounts, penalty payments and other similar items
incurred in connection with the consummation of any of the following
transactions to the extent permitted hereunder: any issuance or offering of
Stock, any Investment (including any Permitted Acquisition), any Disposition and
any incurrence, repayment, refinancing, amendment or modification of
Indebtedness (provided that expenses under each of the foregoing shall, upon the
reasonable request of the Agent, be outlined and described to the Agent in
reasonable detail (with supporting data, calculations and information as may be
reasonably requested by Agent), in each case, determined on a consolidated basis
in accordance with GAAP, and (x) any fees, costs, expenses or other losses
incurred in connection with any casualty or condemnation event, restructuring or
the discontinuation of operations in an aggregate amount not to exceed
$30,000,000 for any period of 4 consecutive fiscal quarters.  For the purposes
of calculating EBITDA for any period of 4 consecutive fiscal quarters (each, a
"Reference Period"), if at any time during such Reference Period (and after the
Closing Date), Borrowers or any of their Subsidiaries shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case to be mutually and reasonably agreed upon by Borrowers and Agent or in such
other manner acceptable to Agent as if any such Permitted Acquisition or
adjustment occurred on the first day of such Reference Period).
 
Schedule 1.1 - Page 12

--------------------------------------------------------------------------------

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Eligible Accounts" means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Borrower's sale of goods or
rendition of services, that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below; provided, however, that such
criteria may be revised from time to time by Agent in Agent's Permitted
Discretion to address the results of any audit performed by Agent from time to
time after the Closing Date in accordance with the terms of this Agreement. 
Agent shall provide Administrative Borrower with at least five (5) Business Days
prior written notice of any revision of such criteria.  In determining the
amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash.  Eligible Accounts shall not include the following:
(a) Accounts that the Account Debtor has failed to pay by the earlier of (i) the
105th day after the original invoice date thereof or (ii) the 60th day after the
due date thereof,
(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are ineligible
under clause (a) above,
(c) Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,
(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,
(e) Accounts that are not payable in Dollars,
(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof, or
Canada or any province thereof, or (iii) is the government of any foreign
country or sovereign state (other than Canada), or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,
 
Schedule 1.1 - Page 13

--------------------------------------------------------------------------------

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States,
(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,
(i) Accounts with respect to which (i) the Account Debtor, or an Affiliate
thereof, is a Person with an investment grade rating by S&P or Moody's (such
Person, together with its Affiliates, a "Rated Account Debtor"), and total
obligations owing to Borrowers by such Rated Account Debtor exceed 30% (such
percentage, as applied to any Rated Account Debtor, being subject to reduction
by Agent in its Permitted Discretion by at least five (5) Business Days prior
written notice to Administrative Borrower if the creditworthiness of such Rated
Account Debtor deteriorates) of the aggregate unpaid balance of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage or (ii) an Account Debtor's (other than a Rated
Account Debtor) total obligations owing to Borrowers exceed 20% (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion by at least five (5) Business
Days prior written notice to Administrative Borrower if the creditworthiness of
such Account Debtor deteriorates) of the aggregate unpaid balance of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Accounts that are excluded because they exceed the applicable
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon such
concentration limit,
(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor's financial condition,
if Agent has provided written notice thereof to Administrative Borrower,
(l) Accounts that are not subject to a valid and perfected first priority
Agent's Lien,
 
Schedule 1.1 - Page 14

--------------------------------------------------------------------------------

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,
(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services; or
(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition until the completion of a field examination with respect to such
target, in each case, reasonably satisfactory to Agent (which field examination
may be conducted prior to the closing of such Acquisition).
"Eligible Inventory" means Inventory consisting of merchantable quality finished
goods, raw materials or work-in-process held for sale in the ordinary course of
Borrowers' business, that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent's Permitted Discretion to
address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date in accordance with the terms of this Agreement. 
Agent shall provide Administrative Borrower with at least five (5) Business Days
prior written notice of any revision of such criteria.  In determining the
amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Borrowers' historical accounting practices. 
An item of Inventory shall not be included in Eligible Inventory if:
(a) a Borrower does not have good, valid, and marketable title thereto,
(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of Borrowers),
(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 (or in-transit from one such location to another such
location), as such Schedule may be updated by notice from Administrative
Borrower to Agent from time to time in a manner consistent with Section 5.15,
(d) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule E-1 to another location set forth on
Schedule E-1, as such Schedule may be updated by notice from Administrative
Borrower to Agent from time to time in a manner consistent with Section 5.15),
(e) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,
(f) it is the subject of a bill of lading or other document of title,
 
Schedule 1.1 - Page 15

--------------------------------------------------------------------------------

(g) it is not subject to a valid and perfected first priority Agent's Lien,
(h) it consists of goods returned or rejected by a Borrower's customer,
(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, or goods that constitute spare parts, packaging and shipping materials,
supplies used or consumed in Borrowers' business, defective goods, "seconds," or
Inventory acquired on consignment,
(j) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is reasonably satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights,
(k) it was acquired in connection with a Permitted Acquisition until the
completion of an appraisal and field examination of the Inventory acquired in
connection with such Acquisition, in each case, reasonably satisfactory to Agent
(which appraisal and field examination may be conducted prior to the closing of
such Acquisition), or
(l) such Inventory is owned by Garsite and Administrative Borrower has not
delivered to Agent recorded UCC-3 amendments amending UCC financing statement
number 07-0025610102 filed against Garsite.
"Eligible Transferee" means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Administrative Borrower (such approval by
Administrative Borrower not to be unreasonably withheld, conditioned or
delayed), and (f) during the continuation of an Event of Default, any other
Person approved by Agent.
"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, which provides benefits
to any employees of a Loan Party or Subsidiary thereof or to which a Loan Party
or Subsidiary thereof has an obligation to make contributions, including as the
result of being an ERISA Affiliate.
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication to a Loan Party or
any of its Subsidiaries from any Governmental Authority, or any third party,
alleging that any Loan Party or any of its Subsidiaries is in violation of
Environmental Laws or is liable for releases of Hazardous Materials (a) from any
assets, properties, or businesses of any Loan Party, any Subsidiary of a Loan
Party, or any of their predecessors in interest, (b) from adjoining properties
or businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Loan Party, any Subsidiary of a Loan Party, or any of
their predecessors in interest.
 
Schedule 1.1 - Page 16

--------------------------------------------------------------------------------

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any Subsidiary of a Loan Party, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand by any third party or Governmental Authority, or
Remedial Action required, by any Environmental Law, and which relate to any
Environmental Action.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
"Equipment" means equipment (as that term is defined in the Code).
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
any of its Subsidiaries under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of any Loan Party or any of its Subsidiaries under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which any Loan Party or any of its Subsidiaries is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of any Loan Party or any of its Subsidiaries
under IRC Section 414(o).
"ERISA Event" means (a) a Reportable Event with respect to a Benefit Plan;
(b) the failure by any Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(c) the incurrence by any Borrower or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with
respect to a Benefit Plan within the meaning of Section 4062(e) of ERISA; (d) a
complete or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Title IV of ERISA); (e) the filing of a notice of intent
to terminate a Benefit Plan under, or the treatment of a Benefit Plan amendment
as a termination under, Section 4041 of ERISA; (f) the institution by the PBGC
 
Schedule 1.1 - Page 17

--------------------------------------------------------------------------------

of proceedings to terminate a Benefit Plan; (g) any event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan; (h) the determination
that any Benefit Plan is in at-risk status (within the meaning of Section 430 of
the IRC or Section 303 of ERISA) or that a Multiemployer Plan is in endangered
or critical status (within the meaning of Section 432 of the IRC or Section 305
of ERISA); (i) the imposition or incurrence of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower or any ERISA Affiliate; (j) the engagement by any
Borrower or any ERISA Affiliate in a transaction that could reasonably be
expected to be subject to Section 4069 or Section 4212(c) of ERISA; (k) the
imposition of a lien upon the assets of any Loan Party pursuant to
Section 430(k) of the IRC or Section 303(k) of ERISA; or (l) the making of an
amendment to a Benefit Plan that could reasonably be expected to result in the
posting of bond or security under Section 436(f)(1) of the IRC.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Domestic Subsidiaries aged in excess of 60 days of their
respective due dates and all book overdrafts of Borrowers and their Domestic
Subsidiaries in excess of 60 days past due, in each case as determined by Agent
in its Permitted Discretion.
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
"Excluded Subsidiary" means (a) Immaterial Subsidiaries, (b) any Foreign
Subsidiary, (c) any Domestic Subsidiary of a Loan Party that is a direct or
indirect subsidiary of a Foreign Subsidiary that is a CFC, (d) any
not-for-profit subsidiary or captive insurance subsidiary, (e) any Subsidiary to
the extent and for so long as a guarantee of the Obligations by such Subsidiary
is prohibited or restricted by applicable law, or would require or be subject to
any Governmental Authority or regulatory consent, license, authorization or
approval, (f) any Subsidiary to the extent and for so long as a guarantee of the
Obligations by such Subsidiary would result in material adverse tax consequences
to Administrative Borrower or any of its direct or indirect Subsidiaries, as
reasonably determined by Administrative Borrower and Agent, (g) any
bankruptcy-remote special purpose entity engaging in receivables financing
transactions permitted under this Agreement, (h) any Subsidiary created solely
for the purpose of consummating a Permitted Acquisition and meeting the
requirements thereof, provided that such Subsidiary shall be an Excluded
Subsidiary under this clause (h) solely until the consummation of such
acquisition and (i) any Subsidiary where Agent and Administrative Borrower agree
the cost of obtaining a guarantee by such Subsidiary would be excessive in light
of the practical benefit to the Lenders afforded thereby.
 
Schedule 1.1 - Page 18

--------------------------------------------------------------------------------

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure
the guaranty of, such Swap Obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party's failure for any reason to constitute an "eligible
contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
Agent, any Lender or Participant (each a "Recipient") or required to be withheld
or deducted from a payment to a Recipient:  (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in
an Advance or commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Advance or commitment (other than
pursuant to an assignment request by any Loan Party) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 16.1, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) United States
Taxes attributable to such Recipient's failure to comply with Section 16.2, and
(d) any United States federal withholding Taxes imposed under FATCA.
"Existing Credit Agreement" has the meaning specified therefor in the Statement
of Purpose hereof.
"Existing Credit Facility Closing Date" means May 8, 2012.
"Existing Letters of Credit" has the meaning specified therefor in Section
2.11(g) of the Agreement.
"Existing Obligations" means the "Obligations" as defined in the Existing Credit
Agreement, including, without limitation, interest and fees accrued to the
Closing Date.
"Exiting Lender" has the meaning specified in Section 14.1(e).
"Extraordinary Receipts" means any payments received by any Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of such Borrower or any of its Subsidiaries,
(ii) received by such Borrower or any of its Subsidiaries as reimbursement for
any payment previously made to such Person or (iii) received pursuant to the
indemnity provisions of the Redhawk Acquisition Agreement), (c) any purchase
price adjustment (other than a working capital adjustment) received in
connection with any purchase agreement (other than the Redhawk Acquisition
Agreement), or at any other time, any purchase price adjustment (other than a
working capital adjustment) in excess of $5,000,000 in connection with any
purchase agreement (other than the Redhawk Acquisition Agreement), (d) tax
refunds, and (e) pension plan reversions.
 
Schedule 1.1 - Page 19

--------------------------------------------------------------------------------

"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention with the implementing such Sections of the IRC.
"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
"Fee Letter" means that certain amended and restated fee letter, dated as of the
Closing Date, among Borrowers and Agent.
"Financial Covenant Trigger Event" means that Excess Availability on any date is
less than 10% of the Maximum Revolver Amount.
"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period (and excluding, for the avoidance of doubt, any
Interest Expense arising from the effects of applying FASB ASC 815 (Derivatives
and Hedging) and any related interpretations), (b) scheduled principal payments
in respect of Indebtedness that are required to be paid during such period, and
(c) all federal, state, and local income taxes paid in cash during such period. 
For the avoidance of doubt, mandatory payments of "Excess Cash Flow" in respect
of the Term Loan Indebtedness shall not be deemed to be "scheduled principal
payments".
"Fixed Charge Coverage Ratio" means, with respect to Borrowers and their
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
unfinanced Capital Expenditures made (to the extent not already incurred in a
prior period) or incurred during such period, to (ii) Fixed Charges for such
period.
 
Schedule 1.1 - Page 20

--------------------------------------------------------------------------------

"Foreign Acquisition" means an Acquisition in which the assets being acquired
(other than a de minimis amount of assets in relation to the assets being
acquired) are located outside of the United States, or the Person whose Stock is
being acquired is organized in a jurisdiction located outside the United States.
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
"Foreign Subsidiary" means (i) a Subsidiary that is a CFC, (ii) a Subsidiary
substantially all of whose assets consist of the equity in a Subsidiary
described in clause (i) of this definition, or (iii) an entity treated as
disregarded for U.S. federal income tax purposes that owns more than 65% of the
voting equity in a Subsidiary described in clauses (i) or (ii) of this
definition.
"Funding Date" means the date on which a Borrowing occurs.
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States; provided, however, that all calculations relative to
liabilities shall be made without giving effect to Statement of Financial
Accounting Standards No. 159.
"Garsite" means Garsite/Progress LLC.
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
"Guarantors" means (a) each Subsidiary of a Borrower (other than (i) WNC
Receivables Management Corp., WNC Receivables, LLC and Wabash Financing, LLC,
and (ii) any Subsidiary that is not required to become a Guarantor pursuant to
Section 5.11 (including any Excluded Subsidiary)) and (b) each other Person that
becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement, and "Guarantor" means any one of them, it being understood, in each
case, that a Person shall cease to constitute a "Guarantor" if it is released as
such in accordance with the terms of the Loan Documents.
"Guaranty" means that certain amended and restated general continuing guaranty,
dated as of the Existing Credit Facility Closing Date, executed and delivered by
each extant Guarantor in favor of Agent, for the benefit of the Lender Group and
the Bank Product Providers.
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as "hazardous
substances," "hazardous materials," "hazardous wastes," "toxic substances," or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or "TCLP toxicity", (b) oil, petroleum,
or petroleum derived substances, natural gas, natural gas liquids, synthetic
gas, drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.
 
Schedule 1.1 - Page 21

--------------------------------------------------------------------------------

"Hedge Agreement" means a "swap agreement" as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Borrower or its Subsidiaries arising under, owing pursuant to, or existing
in respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.
"Hedge Provider" means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Hedge Provider unless and until (i) Agent shall have received a Bank Product
Provider Letter Agreement (or a "Bank Product Provider Letter Agreement"
pursuant to the Existing Credit Agreement) from such Person and with respect to
the applicable Hedge Agreement within 10 days after the execution and delivery
of such Hedge Agreement with a Borrower or its Subsidiaries and (ii) to the
extent that such Lender or any of its Affiliates are lenders with respect to the
Term Loan Indebtedness, Agent shall have consented in writing to the designation
of such Lender or its Affiliate as a Hedge Provider hereunder with respect to
such Hedge Agreement; provided further, however, that if, at any time, a Lender
ceases to be a Lender under the Agreement, then, from and after the date on
which it ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Hedge Providers and the obligations with respect to Hedge
Agreements entered into with such former Lender or any of its Affiliates shall
no longer constitute Hedge Obligations.
"Holdout Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
"Immaterial Subsidiary" means any Subsidiary that is not a Material Subsidiary.
"Inactive Subsidiaries" means WNC Receivables Management Corp., WNC Receivables,
LLC, Wabash Financing LLC, FTSI Distribution Company, LP, National Trailer
Funding, LLC, Wabash National Manufacturing, LP, Wabash National Services, LP,
Cloud Oak Flooring Company, Inc., and Continental Transit Corporation.
"Increased Reporting Period" means the period commencing on any date on which
Excess Availability is less than 15% of the Maximum Revolver Amount, and
continuing until the date on which Excess Availability equals or exceeds 15% of
the Maximum Revolver Amount for 30 consecutive days.
"Indebtedness" as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other
 
Schedule 1.1 - Page 22

--------------------------------------------------------------------------------

 than trade payables and accounts payable incurred in the ordinary course of
business and repayable in accordance with customary trade practices, accrued
expenses and employee compensation and employee benefit obligations, in each
case accrued or arising in the ordinary course of business), (f) all net
obligations of such Person owing under Hedge Agreements (which amount shall be
calculated based on the net amount that would be payable by such Person if the
Hedge Agreement were terminated on the date of determination), (g) any
obligations of such Person in respect of Disqualified Stock, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above.  For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation, and (iii) Indebtedness shall not include
(x) any indebtedness that is defeased and/or discharged in accordance with its
terms by the deposit of cash or Cash Equivalents or is cash collateralized or
(y) interest, fees, premium or expenses, if any, relating to the principal
amount of Indebtedness.
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
"Insolvency Laws of Canada" means each of the Bankruptcy and Insolvency Act
(Canada) and the Companies Creditors' Arrangement Act (Canada), each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar laws of any Canadian jurisdiction including, without
limitation, any law of any Canadian jurisdiction permitting a debtor to obtain a
stay or a compromise of the claims of its creditors against it.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of (a) the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief or
(b) the Insolvency Laws of Canada.
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of the Existing Credit Facility Closing Date, executed and
delivered by Borrowers, each of their Subsidiaries, Term Loan Administrative
Agent and Agent.
 
Schedule 1.1 - Page 23

--------------------------------------------------------------------------------

"Intercreditor Agreement" means, collectively, that certain Intercreditor
Agreement dated as of the Existing Credit Facility Closing Date among Agent and
Term Loan Administrative Agent, together with the Acknowledgement executed by
the Loan Parties with respect thereto, as amended, restated, supplemented or
otherwise modified from time to time.
"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1 week, 1 month, 2 months, 3 months or 6 months
thereafter; provided, however, that (a) interest shall accrue at the applicable
rate based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (b) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (c) with respect to an Interest Period of 1, 2, 3 or 6
months that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period), the Interest Period shall end on the last Business Day
of the calendar month that is 1, 2, 3 or 6 months after the date on which the
Interest Period began, as applicable, and (d) Borrowers may not elect an
Interest Period which will end after the Latest Maturity Date.
"Inventory" means inventory (as that term is defined in the Code).
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, but without duplication of any other increase in
baskets or amounts hereunder, giving effect to any returns or distributions of
capital or repayment of principal actually received in cash by such Person with
respect thereto (but only to the extent that the aggregate amount of all such
returns, distributions and repayments with respect to such Investment does not
exceed the principal amount of such Investment).
"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.
"Issuing Lender" means (a) WFCF or (b) any Lender other than WFCF that, at the
request of any Borrower and with the consent of Agent, agrees, in such Lender's
sole discretion, to become an Issuing Lender for the purpose of issuing Letters
of Credit or Reimbursement Undertakings pursuant to Section 2.11 of the
Agreement and the Issuing Lender shall be a Lender.
 
Schedule 1.1 - Page 24

--------------------------------------------------------------------------------

"Joint Venture" means a Person in which any Borrower or any of its Subsidiaries
owns Stock, but which is not a Subsidiary of a Loan Party.
"Judgment Conversion Date" has the meaning specified therefor in Section 2.16 of
the Agreement.
"Judgment Currency" has the meaning specified therefor in Section 2.16 of the
Agreement.
"Latest Maturity Date" means, as of any date of determination, the latest
maturity or expiration date applicable to any Advance or Commitment hereunder at
such time, including the latest maturity of any Extended Revolver Commitment as
extended in accordance with this Agreement from time to time.  If no Extension
has been consummated pursuant to Section 2.18 of this Agreement, the Latest
Maturity Date is the Maturity Date.
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and "Lenders" means each of the Lenders or any one
or more of them.
"Lender Group" means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.
"Lender Group Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Loan Party or any of its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by Agent or the Lender Group, (b) reasonable and documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group's transactions with any Loan Party or any of its Subsidiaries under
any of the Loan Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication and appraisal (including
periodic collateral appraisals or business valuations to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement
or the Fee Letter), (c) reasonable and documented out-of-pocket costs and
expenses incurred by Agent in the disbursement of funds to Borrowers or other
members of the Lender Group (by wire transfer or otherwise), (d) reasonable and
documented out-of-pocket charges paid or incurred by Agent resulting from the
dishonor of checks payable by or to any Loan Party, (e) reasonable and
documented out-of-pocket costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable and documented out-of-pocket audit
fees and expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable and documented out-of-pocket costs and expenses of third party
claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group's relationship with any Loan Party or
any of its Subsidiaries, (h) Agent's reasonable and documented costs and
expenses (including reasonable and documented attorneys' fees) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating, or amending the Loan Documents, and
(i) Agent's and each Lender's reasonable and documented costs and expenses
(including reasonable and documented attorneys, accountants, consultants, and
other advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a "workout," a "restructuring," or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.
 
Schedule 1.1 - Page 25

--------------------------------------------------------------------------------

"Lender Group Representatives" has the meaning specified therefor in
Section 17.9 of the Agreement.
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
"Letter of Credit" means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 103% of the then existing Letter of
Credit Usage, (b) causing the Letters of Credit to be returned to the Issuing
Lender, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank reasonably
acceptable to Agent (in its Permitted Discretion) in an amount equal to 103% of
the then existing Letter of Credit Usage (it being understood that the Letter of
Credit fee and all usage charges set forth in the Agreement will continue to
accrue while the Letters of Credit are outstanding and that any such fees that
accrue must be an amount that can be drawn under any such standby letter of
credit).
"Letter of Credit Disbursement" means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's Pro Rata Share of the Letter of Credit Usage on
such date.
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
"LIBOR Notice" means a written notice in the form of Exhibit L-1.
"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.
"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may reasonably designate from time to time) as of 11:00
a.m., London time, two Business
 
Schedule 1.1 - Page 26

--------------------------------------------------------------------------------

Days prior to the commencement of the requested Interest Period, for a term, and
in an amount, comparable to the Interest Period and the amount of the LIBOR Rate
Loan requested (whether as an initial LIBOR Rate Loan or as a continuation of a
LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrowers in accordance with the Agreement (and, if any such published rate is
below zero, then the rate determined shall be deemed to be zero).  Each
determination of the LIBOR Rate shall be made by the Agent and shall be
conclusive in the absence of manifest or clearly demonstrable error.
"LIBOR Rate Loan" means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate, other than pursuant to clause (b) of
the definition of "Base Rate".
"LIBOR Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Monthly Average Excess Availability; provided, however, that for the
period from the Closing Date through the last day of the first full month
following the Closing Date, the LIBOR Rate Margin shall be at the margin in the
row styled "Level I" below:
Level
Monthly Average Excess Availability
LIBOR Rate Margin
I
If the Monthly Average Excess Availability is greater than 35% of the Maximum
Revolver Amount
125 percentage points
II
If the Monthly Average Excess Availability is greater than 17.5% of the Maximum
Revolver Amount and less than or equal to 35% of the Maximum Revolver Amount
150 percentage points
III
If the Monthly Average Excess Availability is less than or equal to 17.5% of the
Maximum Revolver Amount
175 percentage points



Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent Monthly Average Excess Availability, which will be
calculated as of the end of each fiscal month.  Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined monthly on the
first day of the month; provided, however, that if Borrowers fails to provide
any Borrowing Base Certificate or other information required by this Agreement
with respect thereto for any period on the date required hereunder, the LIBOR
Rate Margin shall be set at the margin in the row styled "Level III" as of the
first day of the month following the date on which such Borrowing Base
Certificate or other information was required to be delivered until the date on
which such Borrowing Base Certificate or other information is delivered (on
which date (but not retroactively), without constituting a waiver of any Default
or
 
Schedule 1.1 - Page 27

--------------------------------------------------------------------------------

Event of Default occasioned by the failure to timely deliver such Borrowing Base
Certificate or other information, the LIBOR Rate Margin shall be set at the
margin based upon the calculations disclosed by such Borrowing Base Certificate
or other information.  In the event that the information regarding the Monthly
Average Excess Availability contained in any Borrowing Base Certificate or other
information delivered by Borrowers to Agent is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher LIBOR
Rate Margin for any period (a "LIBOR Rate Period") than the LIBOR Rate Margin
actually applied for such LIBOR Rate Period, then (i) Borrowers shall deliver to
Agent a correct Borrowing Base Certificate or other information for such LIBOR
Rate Period as promptly as practicable (and in any event within 2 Business
Days), (ii) the LIBOR Rate Margin shall be determined as if the correct LIBOR
Rate Margin (as set forth in the table above) were applicable for such LIBOR
Rate Period, and (iii) Borrowers shall deliver to Agent full payment in respect
of the accrued additional interest and Letter of Credit fees as a result of such
increased LIBOR Rate Margin for such LIBOR Rate Period as promptly as
practicable (and in any event within 2 Business Days), which payment shall be
promptly applied by Agent to the affected Obligations.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment for
security purposes, charge, deposit arrangement, encumbrance, easement, lien
(statutory or other), security interest, or other security arrangement and any
other preference, priority, or preferential arrangement of any kind or nature
whatsoever in the nature of a security interest, including any conditional sale
contract or other title retention agreement, the interest of a lessor under a
Capital Lease and any synthetic or other financing lease having substantially
the same economic effect as any of the foregoing.
"Liquidity" shall mean, as of any date, the sum of (a) Qualified Cash on such
date (i) not subject to any Liens other than Permitted Liens permitted by
clauses (a), (s) and (w) of the definition thereof and (ii) not subject to legal
or contractual obligations to be used for a particular purpose plus (b)
Availability on such date minus (c) the amount necessary to repay in full the
Term Loan Indebtedness.
"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
"Loan Documents" means the Agreement, any Borrowing Base Certificate, the
Control Agreements, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Patent Security Agreement, the Security
Agreement, the Trademark Security Agreement, any note or notes executed by any
Borrower in connection with the Agreement and payable to any member of the
Lender Group, any letter of credit application entered into by any Borrower in
connection with the Agreement, and any other agreement entered into, now or in
the future, by any Loan Party or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.
"Loan Party" means any Borrower or any Guarantor.
"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
"Material Adverse Change" means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and
 
Schedule 1.1 - Page 28

--------------------------------------------------------------------------------

their Subsidiaries, taken as a whole, (b) a material impairment of the Loan
Parties' and their Subsidiaries ability, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group's ability to enforce the Obligations or realize upon a material portion of
the Collateral, or (c) a material impairment of the enforceability or priority
of Agent's Liens with respect to a material portion of the Collateral as a
result of an action or failure to act on the part of the Loan Parties or their
Subsidiaries.
"Material Contract" means, with respect to any Person as of any date of
determination, (i) each contract or agreement to which such Person or any of its
Subsidiaries is a party involving aggregate consideration payable to or by such
Person or such Subsidiary of $5,000,000 or more (other than purchase agreements
and purchase orders in the ordinary course of the business of such Person or
such Subsidiary and other than contracts that by their terms may be terminated
by such Person or Subsidiary in the ordinary course of its business upon less
than 60 days' notice without penalty or premium), and (ii) all other contracts
or agreements, the loss of which could reasonably be expected to result in a
Material Adverse Change.
"Material Foreign Subsidiary" means a Foreign Subsidiary that at any time
(a) generates annual revenues that exceed 5% of the consolidated annual revenues
of the Borrowers and all of their Subsidiaries or (b) owns assets the book value
of which exceeds 5% of the consolidated book value of the assets of the
Borrowers and all of their Subsidiaries; provided, that, Material Foreign
Subsidiary shall include all Foreign Subsidiaries that are not Material Foreign
Subsidiaries which, in the aggregate, own consolidated total assets the book
value of which is in excess of 10% of the book value of the consolidated total
assets of the Borrowers and their Subsidiaries, or have consolidated revenue
which is in excess of 10% of the consolidated revenue of the Borrowers and their
Subsidiaries.
"Material Subsidiary" means a Subsidiary that, together with its Subsidiaries on
a consolidated basis, as of the date of the most recently delivered pursuant
financial statements required to be delivered at the end of any fiscal year or
fiscal quarter, (a) generates annual revenue in excess of 5.0% of the
consolidated annual revenue of the Borrowers and their Subsidiaries or (b) owns
assets the book value of which exceeds 5.0% of the consolidated book value of
the total assets of the Borrowers and their Subsidiaries provided that no
Subsidiary shall be excluded as an Material Subsidiary until, and for so long
as, the Administrative Borrower shall have designated such Subsidiary's status
as an Immaterial Subsidiary in writing to Agent; and provided further that no
Subsidiary shall be excluded as a Material Subsidiary if the consolidated total
assets or consolidated revenue of such Subsidiary, taken together with the
consolidated total assets and consolidated revenue of all other Subsidiaries
then excluded as Material Subsidiaries, exceeds 10.0% of consolidated total
assets or consolidated revenue, as the case may be, of the Borrowers and their
Subsidiaries. As of the Closing Date, the Administrative Borrower hereby
designates each of WNC Receivables Management Corp., WNC Receivables, LLC,
Wabash Financing LLC, Supreme Midwest Properties, Inc., a Texas corporation,
Supreme Southeast Properties, Inc., a Texas corporation, Supreme Southwest
Properties, Inc., a Texas corporation, Supreme West Properties, Inc., a Texas
corporation, Supreme STB, LLC, a California limited liability company, Supreme
Northwest, L.L.C., a Texas limited liability company, and Supreme/Murphy Truck
Bodies, Inc., a North Carolina corporation, as an Immaterial Subsidiary.  For
the sake of clarity, on the Closing Date, upon the effectiveness of this
Agreement, each of the foregoing entities that, immediately prior to the
effectiveness of this Agreement, is a Guarantor shall no longer be a Guarantor.
 
Schedule 1.1 - Page 29

--------------------------------------------------------------------------------

"Maturity Date" shall mean December 21, 2023; provided that if the Term Loan
Indebtedness (and any Refinancing Indebtedness in respect thereof) is not repaid
or refinanced in full on or before the date that is 91 days prior to the
maturity date of the Term Loan Indebtedness pursuant to one or more transactions
permitted under this Agreement, such that the maturity date in respect of the
Term Loan Indebtedness (and any Refinancing Indebtedness in respect thereof) is
not at least 91 days after the Maturity Date, the Maturity Date shall be the
date that is 91 days prior to the maturity date of the Term Loan Indebtedness
(such date, the "Term Loan Springing Maturity Date"); provided further, that no
Term Loan Springing Maturity Date shall be deemed to occur if on the Term Loan
Springing Maturity Date and at all times following the Term Loan Springing
Maturity Date until the Term Loan Indebtedness (and any permitted Refinancing
Indebtedness in respect thereof, the maturity date of which is not at least 91
days after the Maturity Date) is repaid or refinanced in full, (a) the Borrowers
maintain Liquidity of not less than $125,000,000 and (b) after giving pro forma
effect to such repayment or refinance of the Term Loan Indebtedness, Excess
Availability would be at least $25,000,000.
"Maximum Revolver Amount" means $175,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) or
Section 3.5 of the Agreement, and increased by the amount of any Revolver
Increases made in accordance with Section 2.2 of the Agreement.
"Merger Sub" means Redhawk Acquisition Corporation, a Delaware corporation, and
a wholly-owned Subsidiary of Wabash.
"Monthly Average Excess Availability" has the meaning specified therefor in the
definition of Base Rate Margin.
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, during the preceding five plan years has
made or been obligated to make contributions, or has any liability.
"National Priorities List" means the National Priorities List maintained by the
U.S. Environmental Protection Agency.
"Net Cash Proceeds" means:
(a) with respect to any sale or disposition by any Loan Party or any of its
Subsidiaries of assets, the amount of cash proceeds actually received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment of deferred consideration) by or on behalf of any Loan Party or any
of its Subsidiaries, in connection therewith after deducting therefrom only
(i) the amount of any Indebtedness (and related interest, premiums, penalties
and other amounts) secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent or any Lender under the Agreement or the other
Loan Documents and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Loan Party or such Subsidiary in connection with
such sale or disposition, and (iii) taxes paid or payable to any taxing
authorities by such Loan Party or such Subsidiary in connection with such sale
or disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of any Loan Party or any of its
Subsidiaries, and are properly attributable to such transaction; and
 
Schedule 1.1 - Page 30

--------------------------------------------------------------------------------

(b) with respect to the issuance or incurrence of any Indebtedness by any Loan
Party or any of its Subsidiaries, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Loan Party or such Subsidiary in connection with such issuance or
incurrence, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, and (ii) taxes paid
or payable to any taxing authorities by such Loan Party or such Subsidiary in
connection with such issuance or incurrence, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of any
Loan Party or any of its Subsidiaries, and are properly attributable to such
transaction; and
(c) with respect to Extraordinary Receipts, the aggregate amount of such
Extraordinary Receipts after deducting therefrom (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by any Loan or
any of its Subsidiaries in connection with such Extraordinary Receipts, and
(ii) taxes paid or payable to any taxing authorities by an Loan Party or any of
its Subsidiaries in connection with such Extraordinary Receipts, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such case, actually paid or payable to a Person that is not
an Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such Extraordinary Receipts.
"Net Liquidation Percentage" means the percentage of the book value of
Borrowers' Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by, with
respect to finished goods Inventory consisting of new and used trailers, FRAC
tanks and portable storage containers, Taylor & Martin or such other appraisal
company with expertise in the industry in which Borrowers operate their
businesses as selected by Agent in its Permitted Discretion in consultation with
Administrative Borrower, and with respect to all other Inventory, an appraisal
company with expertise in the industry in which Borrowers operate their
businesses as selected by Agent in its Permitted Discretion in consultation with
Administrative Borrower.
"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.
"Notice of Additional Borrower" means a Notice of Additional Borrower and
Assumption Agreement in substantially the form of Exhibit D-1 hereto.
"Obligation Currency" has the meaning specified therefor in Section 2.16 of the
Agreement.
 
Schedule 1.1 - Page 31

--------------------------------------------------------------------------------

"Obligations" means, without duplication, (a) all loans (including the Advances
(inclusive of Protective Advances and Swing Loans)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Reimbursement Undertakings or with respect to
Letters of Credit (irrespective of whether contingent), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any
Borrower or any other Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit, and (c) all Bank
Product Obligations; provided, that anything to the contrary contained in the
foregoing notwithstanding, the Obligations shall not include any Excluded Swap
Obligations.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except Excluded Taxes and any such
Taxes that are Other Connection Taxes imposed with respect to an assignment by a
Lender after the date hereof (other than an assignment made at the request of
any Loan Party or during an Event of Default described in Section 8.1, 8.4, or
8.5).
"Overadvance" has the meaning specified therefor in Section 2.5 of the
Agreement.
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
Schedule 1.1 - Page 32

--------------------------------------------------------------------------------

"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.
"Patent Security Agreement" has the meaning specified therefor in the Security
Agreement.
"Patriot Act" has the meaning specified therefor in Section 4.18 of the
Agreement.
"Payment Conditions" means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:
(a) no Default or Event of Default then exists or would arise upon giving effect
to the consummation of such Specified Transaction,
(b) either
(i) Excess Availability (x) at all times during the 30 consecutive days
immediately preceding the date of such proposed payment and the consummation of
such Specified Transaction, calculated on a pro forma basis as if such proposed
payment was made, and the Specified Transaction was consummated, on the first
day of such period, and (y) immediately after giving effect to such proposed
payment and Specified Transaction, in each case, is not less than (A) in the
case of a Specified Transaction consisting of an Acquisition or other
Investment, 17.5% of the Maximum Revolver Amount, or (B) in the case of a
Specified Transaction consisting of a prepayment of Indebtedness or a Restricted
Junior Payment, 20% of the Maximum Revolver Amount, or
(ii) both (A) the Fixed Charge Coverage Ratio of Borrowers and their
Subsidiaries is equal to or greater than (x) in the case of a Specified
Transaction consisting of an Acquisition or other Investment, 1.00:1.00, and (y)
in the case of a Specified Transaction consisting of a prepayment of
Indebtedness or a Restricted Junior Payment, 1.10:1.00, in each case for the
trailing 12 month period most recently ended for which financial statements are
required to have been delivered to Agent pursuant to Schedule 5.1 to this
Agreement (calculated on a pro forma basis as if such proposed payment is a
Fixed Charge made on the last day of such 12 month period (it being understood
that such proposed payment shall also be a Fixed Charge made on the last day of
such 12 month period for purposes of calculating the Fixed Charge Coverage Ratio
under this clause (ii) for any subsequent proposed payment to fund a Specified
Transaction)), and (B) Excess Availability (x) at all times during the 60
consecutive days immediately preceding the date of such proposed payment and the
consummation of such Specified Transaction, calculated on a pro forma basis as
if such proposed payment was made, and the Specified Transaction was
consummated, on the first day of such period, and (y) immediately after giving
effect to such proposed payment and Specified Transaction, in each case, is not
less than (1) in the case of a Specified Transaction consisting of an
Acquisition or other Investment, 12.5% of the Maximum Revolver Amount, (2) in
the case of a Specified Transaction consisting of a prepayment of Indebtedness
or a Restricted Junior Payment, 15% of the Maximum Revolver Amount and
(c) Administrative Borrower has delivered a certificate to Agent certifying that
all conditions described in clauses (a) and (b) above have been satisfied.
 
Schedule 1.1 - Page 33

--------------------------------------------------------------------------------

"Payoff Date" means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the IRC and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Benefit Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the IRC and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the IRC and
Sections 302, 303, 304 and 305 of ERISA.
"Permitted Acquisition" means any Acquisition so long as:
(a) no Default or Event of Default shall have occurred and be continuing or
would exist upon giving effect to the consummation of the proposed Acquisition
and the proposed Acquisition is consensual,
(b) no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower or its Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of any Borrower or its Subsidiaries as a result of
such Acquisition other than Permitted Liens,
(c) either (i) (A) Borrowers have provided Agent with written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis
(including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowers and Agent created by adding the historical combined financial
statements of Borrowers (including the combined financial statements of any
other Person or assets that were the subject of a prior Permitted Acquisition
during the relevant period) to the historical consolidated financial statements
of the Person to be acquired (or the historical financial statements related to
the assets to be acquired) pursuant to the proposed Acquisition), Borrowers and
their Subsidiaries (1) would have been in compliance with the financial
covenants in Section 7 of the Agreement for the 4 fiscal quarter period ended
immediately prior to the proposed date of consummation of such proposed
Acquisition (including, without limitation, Borrowers and their Subsidiaries
would have a Fixed Charge Coverage Ratio of not less than 1.0 to 1.0 for such
period), and (2) are projected to be in compliance with the financial covenants
in Section 7 for the 4 fiscal quarter period ended one year after the proposed
date of consummation of such proposed Acquisition (including, without
limitation, Borrowers and their Subsidiaries would have a Fixed Charge Coverage
Ratio of not less than 1.0 to 1.0 for such period), and (B) Borrowers shall have
Excess Availability in an amount equal to or greater than 15% of the Maximum
Revolver Amount both immediately prior to, and immediately after giving effect
to, the consummation of the proposed Acquisition, or (ii) Borrowers shall have
Excess Availability in an amount equal to or greater than 20% of the Maximum
Revolver Amount both immediately prior to, and immediately after giving effect
to, the consummation of the proposed Acquisition, or (iii) the Payment
Conditions are satisfied,
 
Schedule 1.1 - Page 34

--------------------------------------------------------------------------------

(d) Borrowers have provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person's (or assets') historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,
(e) [reserved],
(f) the assets being acquired or the Person whose Stock is being acquired did
not have negative EBITDA during the 12 consecutive month period most recently
concluded prior to the date of the proposed Acquisition,
(g) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 4 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,
(h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers' and their Subsidiaries' total assets), or the Person
whose Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrowers and their Subsidiaries or a business reasonably related
thereto or a business that is a reasonable extension thereof,
(i) (i) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Stock is being acquired is organized in a jurisdiction located
within the United States, or (ii) if such Acquisition is a Foreign Acquisition,
the total consideration being paid for such Acquisition that is derived from
Advances under the Agreement and cash of the Borrowers or other Loan Parties
shall be counted against the limit under clause (o) of the definition of
"Permitted Investments",
(j) the subject assets or Stock, as applicable, are being acquired directly by a
Borrower or one of its Subsidiaries that is a Loan Party, and, in connection
therewith, such Borrower or the applicable Loan Party shall have complied with
Section 5.11 or 5.12, as applicable, of the Agreement, to the extent required
thereunder, and
(k) such Acquisition shall not be prohibited under either the Term Loan
Indebtedness Documents or Agent shall have received evidence that the requisite
number of lenders under the Term Loan Indebtedness Documents have consented to
such Acquisition.
 
Schedule 1.1 - Page 35

--------------------------------------------------------------------------------

The parties hereto agree that any Accounts and Inventory acquired in connection
with any Permitted Acquisition may be included in the Borrowing Base to the
extent that (A) such Accounts and Inventory, as the case may be, satisfy the
criteria of Eligible Accounts and Eligible Inventory, as applicable, as set
forth in the definitions of such terms in this Schedule 1.1, (B) Agent receives
an appraisal of such assets by a valuation firm selected by Borrowers and
reasonably acceptable to Agent and that is in form and substance reasonably
satisfactory to Agent, and (C) Agent receives a field examination in connection
with such assets that is in form and substance reasonably satisfactory to Agent.
The parties hereto further agree that, notwithstanding the foregoing
requirements, the Redhawk Acquisition shall be deemed to be a Permitted
Acquisition for the purposes of this Agreement and the other Loan Documents.
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
"Permitted Dispositions" means:
(a) sales, abandonment, or other dispositions of Equipment or other assets not
constituting ABL Priority Collateral that are substantially worn, damaged,
surplus or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business,
(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
(e) the granting of Permitted Liens,
(f) the sale or discount, in each case without recourse or with de minimis
recourse (other than credit recourse) for breach of customary representations,
warranties and covenants and aggregate credit recourse no greater than $100,000
outstanding at any time, and so long as such sale or discount constitutes a true
sale for accounting purposes notwithstanding such de minimis recourse, of
Accounts arising in the ordinary course of business, but only in connection with
the compromise or collection thereof,
(g) any involuntary loss, damage or destruction of property,
(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,
(i) the leasing or subleasing of assets of any Borrower or its Subsidiaries in
the ordinary course of business,
(j) the sale or issuance of Stock (other than Disqualified Stock) of
Administrative Borrower (so long as a Change of Control does not occur as a
result thereof),
 
Schedule 1.1 - Page 36

--------------------------------------------------------------------------------

(k) the lapse of registered patents, trademarks and other intellectual property
of any Borrower and its Subsidiaries, the lapse of which could not reasonably be
expected to result in a Material Adverse Change and so long as such lapse is not
materially adverse to the interests of the Lenders,
(l) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,
(m) the making of a Permitted Investment,
(n) dispositions of assets acquired by Borrowers and their Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed Disposition (the "Subject Permitted Acquisition") so long as (i) the
consideration received for the assets to be so disposed is at least equal to the
fair market value thereof, (ii) in the case of dispositions involving aggregate
consideration of at least $5,000,000, not less than 75% of the consideration for
such disposition is in the form of cash received by a Loan Party or its
Subsidiaries (it being agreed that the following shall be considered "cash" for
purposes of this sub-clause (n): (x) liabilities assumed by the transferee or
that are otherwise cancelled or terminated in connection with the disposition;
(y) securities, notes or other obligations or assets received from the
transferee that are converted into cash or Cash Equivalents within 180 days of
the disposition and (z) Indebtedness of a Subsidiary that ceases to be a
Subsidiary as a result of the disposition, so long as there is no recourse to
any Loan Party in connection with such Indebtedness), (iii) the assets to be so
disposed are not necessary in connection with the business of Borrowers and
their Subsidiaries, and (iv) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the subject Permitted Acquisition,
(o) sales, leases and other dispositions of assets on an arm's length basis with
a fair market value of up to the Disposition Base Amount (provided, that any
unused amounts may be carried forward to the next succeeding calendar year if
not used in such calendar year; provided further, that any amount so carried
over may not be used in that calendar year until the Disposition Base Amount
permitted to be expended in such calendar year has first been used in full and
any such carry-over amount applicable to a succeeding fiscal year may not be
carried forward to another fiscal year), in each case so long as (i) no Default
or Event of Default is in existence or would result therefrom, (ii) in the case
of dispositions involving aggregate consideration of at least $5,000,000, not
less than 75% of the consideration received in respect thereof is cash received
by a Loan Party or its Subsidiaries (it being agreed that the following shall be
considered "cash" for purposes of this sub-clause (o): (x) liabilities assumed
by the transferee or that are otherwise cancelled or terminated in connection
with the disposition; (y) securities, notes or other obligations or assets
received from the transferee that are converted into cash or Cash Equivalents
within 180 days of the disposition and (z) Indebtedness of a Subsidiary that
ceases to be a Subsidiary as a result of the disposition, so long as there is no
recourse to any Loan Party in connection with such Indebtedness), and (iii) the
consideration received for the assets to be so disposed is at least equal to the
fair market value thereof, and
(p) any disposition of Stock of a Lender received as the result of a Bail-In
Action.
 
Schedule 1.1 - Page 37

--------------------------------------------------------------------------------

"Permitted Indebtedness" means
(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,
(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,
(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d) endorsement of instruments or other payment items for deposit,
(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of a Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(f) unsecured Indebtedness that is incurred in connection with a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such unsecured Indebtedness is not incurred for working capital
purposes, (iii) such unsecured Indebtedness does not mature prior to the date
that is 12 months after the Latest Maturity Date (as in effect at the time of
such Permitted Acquisition), (iv) such Indebtedness is subordinated in right of
payment to the Obligations on terms and conditions reasonably satisfactory to
Agent, and (v) the only interest that accrues with respect to such Indebtedness
is payable in kind,
(g) Acquired Indebtedness of Redhawk outstanding as of the consummation of the
Redhawk Acquisition and permitted to remain outstanding under the Redhawk
Acquisition Agreement, plus additional Acquired Indebtedness in an aggregate
principal amount not to exceed $10,000,000 outstanding at any one time;
(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,
(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j) the incurrence by any Borrower or any of its Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with any
Borrower's and its Subsidiaries' operations and not for speculative purposes,
 
Schedule 1.1 - Page 38

--------------------------------------------------------------------------------

(k) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards"), or Cash Management Services, in each case,
incurred in the ordinary course of business,
(l) unsecured Indebtedness of Administrative Borrower owing to former employees,
officers or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Administrative Borrower
of the Stock of Administrative Borrower that has been issued to such Person, so
long as (i) no Default or Event of Default has occurred and is continuing or
would result from the incurrence of such Indebtedness, (ii) the aggregate amount
of all such Indebtedness incurred and outstanding plus the amount of redemptions
made by Borrowers in accordance with Section 6.9(b), does not exceed the Stock
Redemption Base Amount in any fiscal year; provided, that an amount of up to the
Stock Redemption Carry-Forward Amount (minus the amount of any Stock Redemption
Carry-Forward Amount for such year under clause (l) of the definition of
Permitted Indebtedness) may be carried forward to the next succeeding fiscal
year if not used in such fiscal year; provided further, that any amount so
carried over may not be used in that fiscal year until the Stock Redemption Base
Amount permitted to be expended in such fiscal year has first been used in full
and any such carry-over amount applicable to a succeeding fiscal year may not be
carried forward to another fiscal year, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent,
(m) unsecured Indebtedness (including any earnouts) owing to sellers of assets
or Stock to a Loan Party that is incurred by the applicable Loan Party in
connection with the consummation of one or more Permitted Acquisitions so long
as such Indebtedness (i) is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent (it being understood that the
requirement in this clause (i) shall not apply to earnouts in an aggregate
amount of up to $5,000,000 (if fully earned) outstanding at any time), and
(ii) is otherwise on terms and conditions (including all economic terms and the
absence of covenants) reasonably acceptable to Agent,
(n) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligations of Borrowers
or the applicable Loan Party incurred in connection with the consummation of one
or more Permitted Acquisitions,
(o) Indebtedness comprising Permitted Investments,
(p) [Reserved],
(q) [Reserved],
(r) Term Loan Indebtedness in an aggregate principal amount not to exceed (i)
$186,168,694.07, plus (ii) an amount equal to the amount of the "Incremental
Loans" and the "Incremental Commitments" (as such terms are defined in the Term
Loan Credit Agreement as in effect on the Closing Date) that can be incurred
under Section 2.15 of the Term Loan Credit Agreement (as in effect on the
Closing Date), plus (iii) the amount of obligations in respect of (A) Secured
Hedge Obligations and (B) Secured Cash Management Obligations (in the case of
each of the foregoing clauses (A) and (B), as defined in the Term Loan
Agreement) at any time outstanding, in each case, and any Refinancing
Indebtedness in respect of such Indebtedness,
 
Schedule 1.1 - Page 39

--------------------------------------------------------------------------------

(s) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at any
time outstanding not to exceed $15,000,000,
(t) the 2025 Notes, in an aggregate principal amount not to exceed $325,000,000,
and Refinancing Indebtedness in respect thereof, in each case with a maturity
date no earlier than 91 days after the Latest Maturity Date,
(u) [Reserved],
(v) [Reserved],
(w) Indebtedness owing under the Permitted Inventory Financing, and
(x) Indebtedness not otherwise permitted pursuant to clauses (a) through (w)
above that is incurred by the Loan Parties in an aggregate principal amount not
to exceed at any one time up to the greater of (x) $60,000,000 and (y) 4.0% of
Wabash's consolidated total assets (as determined at the time of such
incurrence).
"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party that is not an Inactive Subsidiary, (b) a non-Loan Party to
another non-Loan Party, (c) a non-Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, and
(d) Investments made in cash by a Loan Party in a Subsidiary that is not a Loan
Party; provided, that such Investments made pursuant to this clause (d) shall
not exceed the greater of (x) $15,000,000 and (y) 1.0% of Wabash's consolidated
total assets (as determined at the time of such Investment) (net of any return
of capital or repayments in each case received in cash by the Loan Parties on
account of such Investments).
"Permitted Inventory Financing" means (a) the financing available under that
certain Inventory Loan and Security Agreement among Supreme Corporation, a Texas
corporation, Supreme Indiana Operations, Inc., a Delaware corporation, and Ally
Financial Inc. and/or its Affiliates, and each of the other agreements,
instruments and documents executed in connection therewith, as in effect on the
Closing Date (the "Ally Financing Documents"), or (b) any financing entered into
by Redhawk or one or more of its Subsidiaries in substitution of the financing
under the Ally Financing Documents that is substantially similar to the
financing under the Ally Financing Documents in all material respects, as
determined in Agent's reasonable discretion, in each case, which shall be
subject to a Permitted Inventory Financing Intercreditor Agreement unless
otherwise agreed by Agent in its reasonable discretion.
"Permitted Inventory Financing Intercreditor Agreement" means, (a) with respect
to the Permitted Inventory Financing described in clause (a) of the definition
thereof, that certain Intercreditor Agreement dated as of December 19, 2017,
effective as of October 12, 2017, entered into in connection with the Permitted
Inventory Financing among the Loan Parties, Agent, the Term Loan Administrative
Agent and Ally Financial Inc., and (b) with respect to the Permitted Inventory
Financing described in clause (b) of the definition thereof, an intercreditor
agreement entered into in connection with such Permitted Inventory Financing
among the Loan Parties, Agent, the Term Loan Administrative Agent and the lender
providing such Permitted Inventory Financing, in form and substance reasonably
satisfactory to Agent.
 
Schedule 1.1 - Page 40

--------------------------------------------------------------------------------

"Permitted Inventory Financing Inventory" means (a) Inventory of Supreme
Corporation, a Texas corporation, and Supreme Indiana Operations, Inc., a
Delaware corporation, the purchase of which is financed by Ally Financial Inc.
or its Affiliates, pursuant to the terms of the Ally Financing Documents (the
"Ally Inventory"), or (b) Inventory of Redhawk or one or more of its
Subsidiaries that is substantially similar to the Ally Inventory in all material
respects, as determined in Agent's reasonable discretion.
"Permitted Investments" means:
(a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business,
(d) Investments received in settlement of amounts due to any Borrower or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Borrower or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of any Borrower or any of its Subsidiaries,
(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1,
(f) guarantees permitted under the definition of Permitted Indebtedness and
guaranties by a Loan Party of obligations of any other Loan Party that do not
constitute Indebtedness,
(g) Permitted Intercompany Advances,
(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to any Borrower or any of its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,
(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j) non-cash loans to employees, officers, and directors of any Loan Party or
any of its Subsidiaries for the purpose of purchasing Stock in Administrative
Borrower so long as the proceeds of such loans are used in their entirety to
purchase such stock in Administrative Borrower,
(k) Permitted Acquisitions other than Foreign Acquisitions, and any customary
cash earnest money deposits made in connection with such Acquisitions,
 
Schedule 1.1 - Page 41

--------------------------------------------------------------------------------

(l) Investments in the form of capital contributions and the acquisition of
Stock made by any Loan Party in any other Loan Party (other than capital
contributions to or the acquisition of Stock of Administrative Borrower),
(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(n) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(o) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments (including without limitation
Investments in Joint Ventures and Investments in the form of Permitted
Acquisitions that are Foreign Acquisitions in an aggregate amount from and after
the Closing Date not to exceed the greater of (x) $60,000,000 and (y) 4.0% of
Wabash's consolidated total assets (as determined at the time of such
Investment) (net of any return of capital or repayments, in each case received
in cash by the Borrowers and their Subsidiaries, on account of such
Investments); provided, however, that any Investments made by a Loan Party in an
Affiliate that is not a Loan Party must be made in cash,
(p) obligations under letters of intent or similar agreements that are
conditioned upon satisfying any applicable approval or other requirements
contained in the Agreement,
(q) to the extent constituting an Investment, escrow deposits to secure
indemnification obligations in connection with a Permitted Disposition or a
Permitted Acquisition,
(r) Investments constituting non-cash consideration received in connection with
any Permitted Disposition,
(s) [Reserved],
(t) Investments by Administrative Borrower resulting from the redemption,
purchase or other acquisition of Stock permitted under any of Sections 6.9(b),
(c), (d) or (f),
(u) other Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied; provided, however, that any such Investments made by a
Loan Party in an Affiliate that is not a Loan Party must be made in cash, and
(v) any Stock of a Lender received as the result of a Bail-In Action.
"Permitted Liens" means:
(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent for more than 30 days, or (ii) do not
have priority over Agent's Liens and the underlying taxes, assessments, or
charges or levies are the subject of Permitted Protests,
 
Schedule 1.1 - Page 42

--------------------------------------------------------------------------------

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d) Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,
(f) Liens securing Permitted Purchase Money Indebtedness (including the
interests of lessors under Capital Leases and floor plan financing arrangements)
and any Refinancing Indebtedness in respect thereof, to the extent that
(x) solely in the case of Permitted Purchase Money Indebtedness other than floor
plan financing arrangements, (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures
Indebtedness incurred to acquire the asset purchased or acquired and other
assets purchased or acquired from the same lender and/or its Affiliates, the
repayment of costs incurred in connection with the collection of such
Indebtedness and any Refinancing Indebtedness in respect thereof, and (y) solely
in the case of floor plan financing arrangements, (i) such Lien attaches only to
the assets purchased or acquired in connection with such floor plan financing
arrangement and the proceeds thereof, and (ii) such Lien only secures
Indebtedness that was incurred under such floor plan financing arrangement to
acquire or purchase such assets, the repayment of costs incurred in connection
with the collection of such Indebtedness and any Refinancing Indebtedness in
respect thereof.
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h) Liens on amounts deposited to secure a Borrower's and its Subsidiaries'
obligations in connection with worker's compensation, unemployment insurance or
other types of social security,
(i) Liens on amounts deposited to secure a Borrower's and its Subsidiaries'
obligations in connection with the making or entering into of bids, tenders,
statutory obligations, licenses, or leases in the ordinary course of business
and not in connection with the borrowing of money,
(j) Liens on amounts deposited to secure a Borrower's and its Subsidiaries'
reimbursement obligations with respect to surety, performance or appeal bonds
obtained in the ordinary course of business,
(k) with respect to any Real Property, easements, rights of way, covenants,
conditions and zoning restrictions and minor defects in title that do not
materially interfere with or impair the use or operation thereof,
 
Schedule 1.1 - Page 43

--------------------------------------------------------------------------------

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness (and related interest, premiums and other amounts) is the
subject of permitted Refinancing Indebtedness and so long as the replacement
Liens only encumber those assets within the scope of the collateral grant that
secured the original Indebtedness and products and proceeds thereof,
(n) rights of setoff or bankers' liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,
(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
(q) Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r) Liens assumed by a Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
(s) Liens on Collateral securing the Term Loan Indebtedness subject to the
Intercreditor Agreement, and any Refinancing Indebtedness in respect thereof,
subject to an intercreditor agreement containing terms, taken as a whole, that
are at least as favorable to Agent and the Lenders as those terms contained in
the Intercreditor Agreement, taken as a whole,
(t) Liens in favor of the consignor thereof on Inventory consigned by such
Person to Garsite from time to time in the ordinary course of business, to the
extent permitted pursuant to Section 6.15 and so long as such Inventory is
readily identifiable as the property of the consignor,
(u) Liens on the assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted pursuant to clause (s) of the definition of
"Permitted Indebtedness",
(v) [Reserved],
(w) Liens securing the Permitted Inventory Financing solely on the Permitted
Inventory Financing Inventory,
(x) [Reserved],
(y) other Liens, so long as the aggregate principal amount of the obligations
secured thereby does not exceed $25,000,000 at any time outstanding;  provided
that
 
Schedule 1.1 - Page 44

--------------------------------------------------------------------------------

the aggregate principal amount of obligations that may be secured by assets
constituting Collateral pursuant to this clause (y) shall not exceed $10,000,000
at any time outstanding; and provided, further, that any such obligations
secured by Liens constituting Collateral are subject to the Intercreditor
Agreement in the capacity of "Other Pari Passu Lien Obligations" or "Term Loan
Obligations" and such Liens are granted pursuant to one or more Security
Documents or have "Junior Lien Priority" (and are subject to the Intercreditor
Agreement in such capacity),
(z) [Reserved], and
(aa) Liens on any amounts held by a trustee or similar party under any indenture
or other debt agreement pursuant to customary discharge, redemption or
defeasance provisions thereunder in connection with any repayment thereof
permitted hereunder.
"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien, unless otherwise approved by Agent in its sole discretion), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on such Loan Party's or its Subsidiaries' books and records in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Loan Party or its Subsidiary, as applicable,
in good faith, and (c) Agent is reasonably satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent's Liens.
"Permitted Purchase Money Indebtedness" means as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date (i) other than in
respect of floor plan financing arrangements, in an aggregate principal amount
outstanding at any one time up to the greater of (x) $30,000,000 and (y) 2.0% of
Wabash's consolidated total assets (as determined at the time of such
incurrence), and (ii) in respect of floor plan financing arrangements, in an
aggregate principal amount outstanding at any one time up to the greater of
(x) $15,000,000 and (y) 1.0% of Wabash's consolidated total assets (as
determined at the time of such incurrence).
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
"Plan" means any plan of reorganization or plan of liquidation pursuant to any
Insolvency Proceeding.
"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
"Pro Rata Share" means, as of any date of determination:
(a) with respect to a Lender's obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender's Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender's Advances by (z) the outstanding principal amount of all Advances,
 
Schedule 1.1 - Page 45

--------------------------------------------------------------------------------

(b) with respect to a Lender's obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender's Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender's Advances by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero, and
(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender's Revolver Commitment, by
(z) the aggregate amount of Revolver Commitments of all Lenders, and (ii) from
and after the time that the Revolver Commitments have been terminated or reduced
to zero, the percentage obtained by dividing (y) the outstanding principal
amount of such Lender's Advances, by (z) the outstanding principal amount of all
Advances; provided, however, that if all of the Advances have been repaid in
full and Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.
"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred (a) in connection with
floor plan financing arrangements or (b) at the time of, or within 180 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof.
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
"eligible contract participant" under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
"eligible contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
Schedule 1.1 - Page 46

--------------------------------------------------------------------------------

"Qualified Stock" means and refers to any Stock issued by Administrative
Borrower (and not by one or more of its Subsidiaries) that is not Disqualified
Stock.
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrowers or their Domestic Subsidiaries and the
improvements thereto.
"Recipient" has the meaning set forth in the definition of Excluded Taxes.
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
"Redhawk" means Supreme Industries, Inc., a Delaware corporation.
"Redhawk Acquisition" means the merger of Merger Sub with and into Redhawk, with
Redhawk being the surviving entity of such merger and a wholly-owned Subsidiary
of Wabash, pursuant to the terms of the Redhawk Acquisition Agreement.
"Redhawk Acquisition Agreement" means that certain Agreement and Plan of Merger
dated as of August 8, 2017 by and among Wabash, Merger Sub and Redhawk (without
giving effect to any amendment, modification, supplement, consent or waiver that
is materially adverse to the Lenders, unless consented to by Agent.
"Refinancing Indebtedness" means refinancings, renewals, amendments,
replacements or extensions of Indebtedness so long as:
(a) except in the case of Term Loan Indebtedness and any refinancing,
replacement, renewal of extension thereof, such refinancings, renewals,
amendments, replacements or extensions do not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto,
(b) except in the case of Term Loan Indebtedness and any refinancing,
replacement, renewal of extension thereof, such refinancings, renewals,
amendments, replacements or extensions do not result in a shortening of the
average weighted maturity (measured as of the refinancing, renewal, amendment,
replacement or extension) of the Indebtedness so refinanced, renewed, amended,
replaced or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,
(c) if the Indebtedness that is refinanced, renewed, amended, replaced or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, amendment, replacement or extension
must include subordination terms and conditions that are at least as favorable
in all material respects to the Lender Group as those that were applicable to
the refinanced, renewed, amended, replaced or extended Indebtedness,
 
Schedule 1.1 - Page 47

--------------------------------------------------------------------------------

(d) the Indebtedness that is refinanced, renewed, amended, replaced or extended
is not recourse to any Person that is liable on account of the Obligations other
than (x) those Persons which were obligated with respect to the Indebtedness
that was refinanced, renewed, or extended, or (y) in the case of a refinancing,
renewal or extension of Term Loan Indebtedness, any Borrower or Guarantor,
(e) [Reserved], and
(f) in the case of Term Loan Indebtedness and any refinancing, replacement,
renewal or extension thereof, such refinancings, renewals, amendments,
replacements or extensions are made in compliance with the terms of the
Intercreditor Agreement.
"Rejected Term Loan Prepayment Proceeds" shall have the meaning specified
therefor in Section 2.4(e)(v).
"Register" has the meaning set forth in Section 13.1(h) of the Agreement.
"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.
"Reimbursement Undertaking" has the meaning specified therefor in
Section 2.11(a) of the Agreement.
"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address releases or
threatened releases of Hazardous Materials in the indoor or outdoor environment,
(b) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment in response to a release or
threatened release of Hazardous Materials, (c) restore or reclaim natural
resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities related to
any release or threatened release of Hazardous Materials, or (e) conduct any
other actions with respect to a release or threatened release of Hazardous
Materials required by Environmental Laws.
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
"Required Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, "Required
Lenders" must include at least 2 Lenders.
 
Schedule 1.1 - Page 48

--------------------------------------------------------------------------------

"Rescission Notice" has the meaning set forth in the Security Agreement.
"Restricted Junior Payment" means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Administrative
Borrower (including any payment in connection with any merger or consolidation
involving Administrative Borrower) (other than dividends or distributions
payable in Qualified Stock issued by Administrative Borrower), or (b) purchase,
redeem, or otherwise acquire or retire for value (including in connection with
any merger or consolidation involving Administrative Borrower) any Stock issued
by Administrative Borrower.
"Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement,
increased pursuant to Section 2.2 of the Agreement or otherwise in accordance
with the Agreement, or reduced pursuant to Section 2.4(c) or Section 3.5 of the
Agreement or otherwise in accordance with the Agreement.
"Revolver Increase" has the meaning specified therefor in Section 2.2 of the
Agreement.
"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
"Revolving Loan Exposure" means, with respect to any Lender, as of any date of
determination, the aggregate outstanding principal amount of such Lender's
Advances.
"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.
"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person organized or resident in a Sanctioned Entity, or
(d) any Person directly or indirectly owned or controlled (individually or in
the aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.
"Sanctions" means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including, but not limited to, those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State) the United Nations Security Council, the European Union,
Her Majesty's Treasury, or other relevant sanctions authority with jurisdiction
over any Borrower or any of its Subsidiaries or Affiliates.
 
Schedule 1.1 - Page 49

--------------------------------------------------------------------------------

"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Securities Account" means a securities account (as that term is defined in the
Code).
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
"Security Agreement" means an amended and restated security agreement, dated as
of the Existing Credit Facility Closing Date, executed and delivered by
Borrowers and Guarantors to Agent.
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Solvent" shall mean, with respect to any Person and its Subsidiaries, on a
consolidated basis, that as of the date of determination, both (a) (i) the sum
of such Person's and its Subsidiaries' debts (including contingent liabilities)
does not exceed the present fair saleable value of such Person's and its
Subsidiaries' present assets, (ii) such Person and its Subsidiaries' capital is
not unreasonably small in relation to their businesses as contemplated on the
date of determination, and (iii) such Person and its Subsidiaries have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such Person and its
Subsidiaries are "solvent," on a consolidated basis, within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances.  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that such Person reasonably expects to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).
"Specified Event of Default" means any Event of Default described in any of
Sections 8.1, 8.4 or 8.5.
"Specified Transaction" means any Investment, prepayment of Indebtedness or
Restricted Junior Payment (or declaration of any prepayment or Restricted Junior
Payment).
"Stock" means all shares, limited liability company or partnership interests
(whether general or limited), options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).
 
Schedule 1.1 - Page 50

--------------------------------------------------------------------------------

"Stock Redemption Base Amount" means $2,500,000 in the aggregate in any fiscal
year.
"Stock Redemption Carry-Forward Amount" means an aggregate amount of up to
$1,000,000 in any fiscal year.
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
"Swing Lender" means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.
"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
"Term Loan Administrative Agent" means Morgan Stanley Senior Funding, Inc., in
its capacity as administrative agent and collateral agent under the Term Loan
Credit Agreement or any other Term Loan Indebtedness Document, or any successor
administrative agent and collateral agent under the Term Loan Credit Agreement.
"Term Loan Collateral Accounts" means one or more segregated Deposit Accounts
and Securities Accounts maintained by the Administrative Borrower and its
Domestic Subsidiaries from time to time, in each case with respect in which the
proceeds of Term Priority Collateral are held and in each case which is subject
to a perfected Lien in favor of the "Collateral Agent" (as defined in the Term
Loan Credit Agreement).
 
Schedule 1.1 - Page 51

--------------------------------------------------------------------------------

"Term Loan Credit Agreement" means that certain credit agreement dated as of May
8, 2012, among the Administrative Borrower, the lenders party thereto and Morgan
Stanley Senior Funding, Inc., as administrative agent and collateral agent, as
the same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced, from time to time, in whole or in part, in one
or more agreements (in each case with the same or new lenders, institutional
investors or agents), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder or
increasing the amount loaned or issued thereunder or altering the maturity
thereof, in each case as and to the extent permitted by this Agreement and the
Intercreditor Agreement.
"Term Loan Indebtedness" means all Indebtedness and other "Obligations" (as
defined in the Term Loan Credit Agreement) incurred by the Administrative
Borrower and its Subsidiaries under the Term Loan Indebtedness Documents from
time to time.
"Term Loan Indebtedness Documents" means the Term Loan Credit Agreement, and any
agreements or instruments in respect of the Refinancing Indebtedness in respect
thereof, the Intercreditor Agreement and such other agreements, documents and
instruments relating thereto and executed in connection therewith.
"Term Loan Mandatory Prepayment Amendment" means a fully executed amendment to
the Term Loan Credit Agreement, a copy of which has been delivered to Agent, and
which amends the mandatory prepayment provision of the Term Loan Credit
Agreement with respect to asset sales to: (i) increase the materiality threshold
which triggers a mandatory prepayment from an asset sale in Section 5.2(a) of
the Term Loan Credit Agreement (or any analogous provision with respect to any
Refinancing Indebtedness thereof) to at least $5,000,000, and (ii) remove in
their entirety any monetary caps on reinvestments of proceeds from asset sales
in Section 5.2(a) of the Term Loan Credit Agreement (or any analogous provision
with respect to any Refinancing Indebtedness thereof).
"Term Loan Springing Maturity Date" has the meaning specified therefor in the
definition of "Maturity Date".
"Term Priority Collateral" has the meaning specified therefor in the
Intercreditor Agreement.
"Total Commitment" means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement, increased pursuant to Section 2.2 of the Agreement or
otherwise in accordance with the Agreement, or reduced pursuant to
Section 2.4(c) or Section 3.5 of the Agreement or otherwise in accordance with
the Agreement.
"Trademark Security Agreement" has the meaning specified therefor in the
Security Agreement.
"Triggering Event" has the meaning set forth in the Security Agreement.
"Underlying Issuer" means Wells Fargo or one of its Affiliates.
 
"Underlying Letter of Credit" means a Letter of Credit that has been issued by
an Underlying Issuer.
"United States" means the United States of America.
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
"Wabash" has the meaning specified therefor in the preamble of the Agreement.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"WFCF" means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Schedule 1.1 - Page 52

--------------------------------------------------------------------------------



 
 

 
Schedule 2.11(g)


Existing Letters of Credit


Letters of Credit issued in the amounts indicated below.



 
Amount
Issuer
 
$4,000,000.00
Wells Fargo
 
$1,062,047.00
Wells Fargo
 
$533,000
Wells Fargo
 
$837,994.00
Wells Fargo
 
$118,764.00
Wells Fargo
 
$1,037,819.98
Wells Fargo
 
$382,425.62
Wells Fargo
 
$250,000.00
Wells Fargo
Total
$8,222,050.60
----





 

--------------------------------------------------------------------------------

Schedule 3.1


 
The effectiveness of this Agreement on the Closing Date is subject to the
fulfillment, to the satisfaction of Agent and each Lender, of each of the
following conditions precedent:
(a) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent and each Lender, duly executed by each party
thereto:
(i) this Agreement,
(ii) representations and warranties certificate,
(iii) closing certificate,
(iv) the Fee Letter,
(v)  a certificate from the Secretary of each Borrower (i) attesting to the
resolutions of such Borrower's Board of Directors authorizing its execution,
delivery, and performance of this Agreement and the other Loan Documents to
which such Borrower is a party, and authorizing specific officers (or the
equivalent) of such Borrower to execute the same, and (ii) attesting to the
incumbency and signatures of such specific officers (or the equivalent) of such
Borrower,
(vi) copies of each Borrower's Governing Documents, as amended, modified, or
supplemented to the Closing Date, certified by the Secretary, an Assistant
Secretary or another appropriate officer, manager or the equivalent of such
Borrower,
(vii) a certificate of status with respect to each Borrower, dated as of a
recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Borrower, which certificate shall indicate
that such Borrower is in good standing (or the equivalent) in such jurisdiction,
(viii) certificates of status with respect to each Borrower, each dated as of a
recent date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Borrower) in
which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that such Borrower is in good
standing (or the equivalent) in such jurisdictions,
(ix) a certificate from the Secretary, an Assistant Secretary or another
appropriate officer, manager or the equivalent of each Guarantor (i) attesting
to the resolutions of such Guarantor's Board of Directors authorizing its
execution, delivery, and performance of the Loan Documents to which such
Guarantor is a party, and authorizing specific officers (or the equivalent) of
such Guarantor to execute the same and (ii) attesting to the incumbency and
signatures of such specific officers (or the equivalent) of such Guarantor,
(x) copies of each Guarantor's Governing Documents, as amended, modified, or
supplemented to the Closing Date, certified by the Secretary, an Assistant
Secretary or another appropriate officer, manager or the equivalent of such
Guarantor,
 
Schedule 3.1 - Page 1

--------------------------------------------------------------------------------

(xi) a certificate of status with respect to each Guarantor, dated as of a
recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Guarantor, which certificate shall indicate
that such Guarantor is in good standing (or the equivalent) in such
jurisdiction,
(xii) certificates of status with respect to each Guarantor, each dated as of a
recent date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Guarantor) in
which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that such Guarantor is in good
standing (or the equivalent) in such jurisdictions,
(xiii) certificates of insurance, together with the endorsements thereto, as are
required by Section 5.6, the form and substance of which shall be satisfactory
to Agent,
(xiv) one or more opinions of Borrowers' and Guarantors' counsel under the laws
of the States of Delaware, California, Arkansas, Indiana, Texas and Wisconsin,
respectively, in form and substance satisfactory to Agent, and
(xv) subject to Section 5.19, all other agreements, instruments and documents
listed on the Closing Checklist attached hereto as Exhibit 3.1;
(b) Agent shall have received the results of recent lien searches against each
Loan Party, in each case, the scope and results of which shall be satisfactory
to Agent;
(c) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Borrower, and (ii) OFAC/PEP
searches and customary individual background searches for each Borrower's senior
management and key principals, and each Guarantor, in each case, the results of
which shall be satisfactory to Agent;
(d)  Agent shall have received a set of Projections of Borrowers for the 3 year
period following the Closing Date (on a year by year basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;
(e) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement, to the extent invoiced to
Borrowers at least one (1) Business Day in advance of the Closing Date;
(f) Agent shall have received a Borrowing Base Certificate setting forth the
Borrowing Base as of the date set forth therein, which shall be completed in a
manner reasonably satisfactory to Agent and duly authorized, executed and
delivered by an Authorized Person of Administrative Borrower; and
(g) since December 31, 2017, there shall not have been a Material Adverse
Change.








Schedule 3.1 - Page 2

--------------------------------------------------------------------------------

Schedule 4.1(b)


Capitalization of Borrowers


The following table sets forth the authorized capital Stock of each Borrower, by
class, and a description of the number of shares of each such class that are
issued and outstanding, in each case as of the Closing Date.


Name
Class of Securities
Number of Securities Issued and Outstanding
Number of Securities Authorized
Wabash National Corporation
Common Stock
Preferred Stock
55,137,088
-
200,000,000
25,000,000
Wabash National, L.P.
N/A
N/A
N/A
Wabash Wood Products, Inc.
Common Stock
100
100
Transcraft Corporation
Common Stock
Preferred Stock
915
-
3,000
17,000
Wabash National Trailer Centers, Inc.
Common Stock
Preferred Stock
100
-
400
100
Walker Group Holdings LLC
Membership Interests
N/A
N/A
Bulk Solutions LLC
Membership Interests
N/A
N/A
Garsite/Progress LLC
Membership Interests
N/A
N/A
Walker Stainless Equipment Company LLC
Membership Interests
N/A
N/A
Brenner Tank LLC
Membership Interests
N/A
N/A
Brenner Tank Services LLC
Membership Interests
N/A
N/A



Wabash National Corporation also had 633,593 stock options outstanding as of the
Closing Date.







--------------------------------------------------------------------------------

Schedule 4.1(c)


Capitalization of Borrowers' Subsidiaries


Name
Class of Securities
Number of Securities Issued and Outstanding
Record Owners
Number of Securities Authorized
Wabash National, L.P.
N/A
N/A
Wabash National Corporation** and Wabash National Trailer Centers, Inc.*
N/A
Wabash Wood Products, Inc.
Common Stock
100
Wabash National Corporation
100
Transcraft Corporation
Common Stock
Preferred Stock
915
-
Wabash National Corporation
3,000
17,000
Wabash National Trailer Centers, Inc.
Common Stock
Preferred Stock
100
-
Wabash National Corporation
400
100
Cloud Oak Flooring Company, Inc.
Common Stock
890
Wabash National Corporation
1,000
Wabash National Manufacturing, L.P.
N/A
N/A
Wabash National Corporation* and Wabash National Trailer Centers, Inc.**
N/A
Wabash National Services, L.P.
Partnership Interests
N/A
Wabash National Trailer Centers, Inc.* and Wabash National , L.P.**
N/A
FTSI Distribution Company, L.P.
Partnership Interests
N/A
Wabash National Corporation** and Wabash National Trailer Centers, Inc.*
N/A
National Trailer Funding, L.L.C.
Membership Interests
N/A
Wabash National Trailer Centers, Inc.: 100%
N/A
Continental Transit Corporation
Common Stock
100
Wabash National Corporation
100
WNC Receivables Management Corporation
Common Stock
50
Wabash National Corporation
100
WNC Receivables, LLC
Membership Interests
N/A
Wabash National Trailer Centers, Inc.: 50%
Wabash National, L.P.: 50%
N/A
Wabash Financing LLC
Membership Interests
N/A
Wabash National Corporation: 100%
N/A
Walker Group Holdings LLC
Membership Interests
N/A
Wabash National L.P.: 100%
N/A
Brenner Tank LLC
Membership Interests
N/A
Walker Group Holdings LLC: 100%
N/A
Brenner Tank Services LLC
Membership Interests
N/A
Brenner Tank LLC: 100%
N/A
Garsite/Progress LLC
Membership Interests
N/A
Walker Group Holdings LLC: 100%
N/A
Walker Stainless Equipment Company LLC
Membership Interests
N/A
Walker Group Holdings LLC: 100%
N/A
Bulk Solutions LLC
Membership Interests
N/A
Walker Group Holdings LLC: 100%
N/A
Wabash International Holdings, Inc.
Common Stock
100
Wabash National Corporation: 100%
100
Wabash UK Holdings Limited
Ordinary Shares
999
Wabash International Holdings, Inc.: 100%
999
 
Bulk Systems Mexico, S. de R.L. de C.V
Equity Quotas
4
Walker Stainless Equipment Company LLC: 50%
Brenner Tank: 50%
N/A
Bulk Tank International, S. de R.L. de C.V.
Equity Quotas
4
Walker Stainless Equipment Company LLC: 50%
Brenner Tank: 50%
N/A
Bulk Services, S. de R.L. de C.V
Equity Quotas
4
Walker Stainless Equipment Company LLC: 50%
Brenner Tank: 50%
N/A
Extract Technology Limited
Ordinary Shares
671
Wabash UK Holdings Limited: 100%
N/A
Extract Technology Pte. Ltd.
Ordinary Shares
2
Extract Technology Limited: 100%
N/A
Supreme Industries, Inc.
Common Stock
1,000
Wabash National Corporation: 100%
1,000
Supreme Insurance Company, Inc.
Common Stock
1,000
Supreme Industries, Inc.: 100%
1,000
SC Tower Structural Laminating, Inc.
Common Stock
1,000
Supreme Corporation: 100%
1,000
Supreme Armored, Inc.
Common Stock
1,000
Supreme Corporation of Texas: 100%
1,000
Supreme Corporation
Common Stock
1,000
Supreme Industries, Inc.: 100%
1,000
Supreme Corporation of Georgia
Common Stock
1,000
Supreme Corporation: 100%
1,000
Supreme Corporation of Texas
Common Stock
1,000
Supreme Corporation: 100%
1,000
Supreme Indiana Operations, Inc.
Common Stock
1,000
Supreme Corporation: 100%
1,000
Supreme Mid-Atlantic Corporation
Common Stock
1,000
Supreme Corporation: 100%
1,000
Supreme Truck Bodies of California, Inc.
Common Stock
1,000
Supreme Corporation: 100%
1,000
Supreme Midwest Properties, Inc.
Common Stock
1,000
Supreme Indiana Operations, Inc.: 100%
1,000
Supreme Northwest, L.L.C.
Membership Interests
N/A
Supreme Corporation: 100%
N/A
Supreme Southeast Properties, Inc.
Common Stock
1,000
Supreme Corporation of Georgia: 100%
1,000
Supreme Southwest Properties, Inc.
Common Stock
1,000
Supreme Corporation of Texas: 100%
1,000
Supreme STB, LLC
Membership Interests
N/A
Supreme Truck Bodies of California, Inc.: 100%
N/A
Supreme West Properties, Inc.
Common Stock
1,000
Supreme Truck Bodies of California, Inc.: 100%
1,000
Supreme/Murphy Truck Bodies, Inc.
Common Stock
1,000
Supreme Corporation: 100%
1,000

*     Indicates a general partner
**   Indicates a limited partner


There are no subscriptions, options, warrants, or calls relating to any shares
of Borrowers' Subsidiaries' capital Stock or membership interests.

--------------------------------------------------------------------------------

Schedule 4.6(a)


Jurisdictions of Organization


Name
Jurisdiction of Organization
Wabash National Corporation
DE
Wabash National, L.P.
DE
Wabash Wood Products, Inc.
AR
Transcraft Corporation
DE
Wabash National Trailer Centers, Inc.
DE
Cloud Oak Flooring Company, Inc.
AR
Wabash National Manufacturing, L.P.
DE
Wabash National Services, L.P.
DE
FTSI Distribution Company, L.P.
DE
National Trailer Funding, L.L.C.
DE
Continental Transit Corporation
IN
Walker Group Holdings LLC
TX
Brenner Tank LLC
WI
Brenner Tank Services LLC
WI
Garsite/Progress LLC
TX
Walker Stainless Equipment Company LLC
DE
Bulk Solutions LLC
TX
Wabash International Holdings, Inc.
DE
WNC Receivables, LLC
DE
WNC Receivables Management Corporation
DE
Wabash Financing LLC
DE
Supreme Industries, Inc.
DE
Supreme Corporation
TX
Supreme Indiana Operations, Inc.
DE
Supreme Corporation of Georgia
TX
Supreme Corporation of Texas
TX
Supreme Truck Bodies of California, Inc.
CA
Supreme Mid-Atlantic Corporation
TX
SC Tower Structural Laminating, Inc.
TX
Supreme/Murphy Truck Bodies, Inc.
NC
Supreme Northwest, LLC
TX
Supreme Midwest Properties, Inc.
TX
Supreme Southeast Properties, Inc.
TX
Supreme Southwest Properties, Inc.
TX
Supreme Armored, Inc.
TX
Supreme West Properties, Inc.
TX
Supreme STB, LLC
CA
Supreme Insurance Company, Inc.
NV
Wabash UK Holdings Limited
United Kingdom
Extract Technology Limited
United Kingdom
Extract Technology Pte. Ltd.
Singapore
Bulk Services, S. de R.L. de C.V.
Mexico
Bulk Tank International, S. de R.L. de C.V.
Mexico
Bulk Systems Mexico, S. de R.L. de C.V
Mexico






--------------------------------------------------------------------------------

Schedule 4.6(b)


Chief Executive Offices


Entity
Address of Chief Executive Office
Wabash National Corporation
Wabash National Trailer Centers, Inc.
Wabash National, L.P.
Wabash National Services, L.P.
Continental Transit Corporation
FTSI Distribution Company, L.P.
Wabash National Manufacturing, L.P.
National Trailer Funding, L.L.C.
Wabash International Holdings, Inc.
WNC Receivables, LLC
WNC Receivables Management Corporation
Wabash Financing LLC
P.O. Box 6129
Lafayette, Indiana 47903
 
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Wabash Wood Products, Inc.
P.O. Box 597, 339 Industrial Park Rd.
Harrison, Arkansas 72601
Transcraft Corporation
489 International Drive
Cadiz, Kentucky 42211
Cloud Oak Flooring Company, Inc.
P.O. Box 540, 606 East Center Street
Sheridan, Arkansas 72150
Walker Group Holdings LLC
Walker Stainless Equipment Company LLC
625 W. State Street
New Lisbon, WI 53950
Brenner Tank LLC
Brenner Tank Services LLC
450 Arlington Avenue,
Fond du Lac, WI 54935
Garsite/Progress LLC
539 S. 10th Street
Kansas City, KS 66105
Supreme Industries, Inc.
Supreme Corporation
Supreme Indiana Operations, Inc.
Supreme Midwest Properties, Inc.
Supreme Southeast Properties, Inc.
Supreme Southwest Properties, Inc.
Supreme West Properties, Inc.
Supreme Insurance Company, Inc.
2581 E. Kercher Road
Goshen, IN 46528
Supreme Corporation of Georgia
2051 US Highway 41
Griffin, GA 30224
Supreme Corporation of Texas
500 W. Commerce
Cleburne, TX 76003
Supreme Truck Bodies of California, Inc.
Supreme STB, LLC
22135 Alessandro Blvd.
Moreno Valley, CA 92504
Supreme Mid-Atlantic Corporation
411 Jonestown Road
Jonestown, PA 17038
SC Tower Structural Laminating, Inc.
1491 Gerber Street
Ligonier, IN 46767
Supreme Armored, Inc.
3001 North Main Street
Cleburne, TX 76033
Supreme/Murphy Truck Bodies, Inc.
4000 Airport Drive NW
Wilson, NC 27893
Supreme Northwest, LLC
2450 Progress Way
Woodburn, OR 97071
Bulk Solutions LLC
Bulk Services, S. de R.L. de C.V.
Bulk Tank International, S. de R.L. de C.V.
Bulk Systems Mexico, S. de R.L. de C.V
Carretera QRO-SLP km. 58
Parque Industrial Opcion
San Jose Iturbide
GTO 37890
Extract Technology Limited
Wabash UK Holdings Limited
Bradley Junction Industrial Estate
Leeds Road, HD2 1UR
Huddersfield, West Yorkshire, UK
Extract Technology Pte. Ltd.
110 Middle Road, #05-03
Chiat Hong Building
Singapore 188968

--------------------------------------------------------------------------------

Schedule 4.6(c)


Organizational Identification Numbers


Entity
Organizational I.D. Number
Tax I.D. Number
Wabash National Corporation
2273455
52-1375208
Wabash National, L.P.
3067889
35-2080779
Wabash Wood Products, Inc.
AR100160973
71-0812121
Transcraft Corporation
3014313
13-4067585
Wabash National Trailer Centers, Inc.
2735206
35-2012484
Cloud Oak Flooring Company, Inc.
AR100108157
71-0747690
Wabash National Manufacturing, L.P.
3277493
43-1900264
Wabash National Services, L.P.
3066179
35-2080781
FTSI Distribution Company, L.P.
3132296
35-2091340
National Trailer Funding, L.L.C.
3107585
36-4324443
Continental Transit Corporation
198508-844
35-1652755
Wabash International Holdings, Inc.
5139932
45-5205800
Walker Group Holdings LLC
800701712
37-1528973
Brenner Tank LLC
B045510
39-2034630
Brenner Tank Services LLC
B045781
39-2036936
Garsite/Progress LLC
800774304
75-3231169
Walker Stainless Equipment Company LLC
2544919
41-2216106
Bulk Solutions LLC
801023526
80-0256391
WNC Receivables, LLC
3508224
47-0858184
WNC Receivables Management Corporation
3508223
47-0858177
Wabash Financing LLC
3436042
35-2150809
Supreme Industries, Inc.
2194699
75-1670945
Supreme Corporation
801377655
90-0911103
Supreme Indiana Operations, Inc.
3869935
20-2007769
Supreme Corporation of Georgia
801692378
46-1495094
Supreme Corporation of Texas
44046400
74-2283398
Supreme Truck Bodies of California, Inc.
C1270935
35-1676396
Supreme Mid-Atlantic Corporation
101792500
35-1714584
SC Tower Structural Laminating, Inc.
139907800
35-2015418
Supreme/Murphy Truck Bodies, Inc.
351217
56-1891328
Supreme Northwest, LLC
800264134
20-0364574
Supreme Midwest Properties, Inc.
801693873
36-4748439
Supreme Southeast Properties, Inc.
801693870
36-4748490
Supreme Southwest Properties, Inc.
801693865
90-0916938
Supreme Armored, Inc.
801693875
37-1708328
Supreme West Properties, Inc.
801693858
37-1708295
Supreme STB, LLC
200635610151
26-4120982
Supreme Insurance Company, Inc.
NV20041626636
38-3708447






--------------------------------------------------------------------------------

Schedule 4.6(d)


Commercial Tort Claims


None.

























--------------------------------------------------------------------------------

Schedule 4.11


Benefit Plans




None.







--------------------------------------------------------------------------------

Schedule 4.12


Environmental Matters




None.





--------------------------------------------------------------------------------

Schedule 4.13


[Intellectual Property]


Below and attached are listings of all material trademarks, trade names,
copyrights, patents, and licenses as to which any Borrower or one of its
Domestic Subsidiaries is the owner or is an exclusive licensee.


Tradename
Registration Number
Status
Owner
 
State/Country
Wabash National Trailer Centers, Inc.
286131
Registered
Wabash National Trailer Centers, Inc.
AZ, United States
Wabash National Trailer Centers, Inc.
576691
Registered
Wabash National Trailer Centers, Inc.
LA, United States







License Agreements


Wabash is the Licensor:


1.
License Agreement, dated June 28, 2011 and Amended July 1, 2013, by and between
Wabash National, L.P. and Truck Lite Co., LLC.

2.
License Agreement, dated January 1, 2016, by and between Wabash National, L.P.
and Truck Lite Co., LLC.

3.
License Agreement, dated October 1, 2010, by and between Wabash National, L.P.
and Truck Lite Co., LLC.

4.
License Agreement, dated December 16, 2014, by and between Wabash National, L.P.
and TODCO Division of Overhead Door Corporation.

5.
License Agreement, dated March 22, 2012, by and between Wabash National L.P. and
Transglobal.

6.
License Agreement, dated July 31, 2013, by and between Wabash National, L.P. and
Whiting Door Manufacturing Corp.

7.
License Agreement, dated June 30, 2007, by and between Wabash National, L.P. and
Kirloskar Pneumatic Co., Ltd.



Wabash is the Licensee:


1.
License Agreement, dated June 20, 2016, by and between Wabash National
Corporation and Econcore N.V.

2.
Structural Composites, Inc. et al.

a.
License Agreement, dated March 24, 2016, by and between Wabash National, L.P.,
Structural Composites, Inc., and Composites Intellectual Holdings, Inc.

b.
Stock Purchase Agreement, dated March 24, 2016, by and between Wabash National
Corporation and The Composites Company, Inc.

c.
The Composites Company, Inc. Stockholders' Agreement dated March 24, 2016

d.
Research and Development Agreement, dated March 24, 2016, by and between Wabash
National Corporation and Structural Composites, Inc.

--------------------------------------------------------------------------------

e.
Stock Transfer Agreement, dated March 24, 2016, by and among Structural
Composites, Inc., the Composites Company, Inc., Compsys, Inc., Composites
Intellectual Holdings, Inc.,

Other Agreements:


1.
Joint Ownership Agreement, dated July 15, 2005, by and between P&S Investment
Company, Inc., and Brenner Tank LLC

2.
Joint Development Agreement, dated May 2018, by and between Wabash National,
L.P. and BASF Corporation.

3.
Development Agreement, dated as of August 25, 2016, by and between Supreme
Corporation and Precision Distribution Consulting, Inc., as amended by Amendment
No. 1 to the Development Agreement, dated as of May 15, 2017, by and between
Supreme Corporation and Precision Distribution Consulting.






--------------------------------------------------------------------------------



Owner
Country
Application Status
Application Number
Patent Number
Filing Date
Issue Date
Title
Wabash National, L.P.
CA
Granted
2,613,808
2613808
20-Jun-2006
09-Nov-2010
VISCOUS PRODUCT TRANSPORTATION TRAILER
Wabash National, L.P.
MX
Pending
mx/A/20008/000085
 
07-Jan-2008
 
VISCOUS PRODUCT TRANSPORTATION TRAILER
Brenner Tank LLC
US
Granted
11/425,270
7,645114
20-Jun-2006
12-Jan-2010
VISCOUS PRODUCT TRANSPORTATION TRAILER
Wabash National, L.P.
US
Granted
12/113,751
7815212B2
01-May-2008
19-Oct-2010
AIR-OPERATED COUPLING ASSEMBLY
Wabash National, L.P.
CA
Granted
2578627
2,578,627
14-Feb-2007
24-Dec-2013
INTERLOCKING JOINT FOR A WALL OR DOOR OF A TRAILER
Wabash National, L.P.
MX
Granted
MXa2007002343
280804
14-Feb-2007
10-Nov-2010
INTERLOCKING JOINT FOR A WALL OR DOOR OF A TRAILER
Wabash National, L.P.
US
Granted
11/672240
7500713
07-Feb-2007
10-Mar-2009
INTERLOCKING JOINT FOR A WALL OR DOOR OF A TRAILER
Wabash National, L.P.
US
Granted
12/369538
7862103
11-Feb-2009
04-Jan-2011
INTERLOCKING JOINT FOR A WALL OR DOOR OF A TRAILER
Wabash National, L.P.
CA
Granted
2599678
2599678
30-Aug-2007
15-Jul-2014
LOGISTICS PANEL FOR USE IN A SIDEWALL OF A TRAILER AND METHOD OF FORMING SAME
Wabash National, L.P.
MX
Granted
MXa2007012452
299150
05-Oct-2007
14-May-2012
METHOD OF FORMING A LOGISTICS PANEL FOR USE IN A SIDEWALL OF A TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2012/005354
325002
07-May-2012
31-Oct-2014
LOGISTICS PANEL FOR USE IN A SIDEWALL OF A TRAILER AND METHOD OF FORMING SAME
Wabash National, L.P.
MX
Granted
MX/a/2014/008836
338222
21-Jul-2014
07-Apr-2016
LOGISTRICS PANEL FOR USE IN A SIDEWALL OF A TRAILER AND METHOD OF FORMING SAME
Wabash National, L.P.
US
Granted
11/856272
7588286
17-Sep-2007
15-Sep-2009
LOGISTICS PANEL FOR USE IN A SIDEWALL OF A TRAILER
Wabash National, L.P.
US
Granted
12/429384
7762618
24-Apr-2009
27-Jul-2010
LOGISTICS PANEL FOR USE IN A SIDEWALL OF A TRAILER
Wabash National, L.P.
US
Granted
12/819594
7931328
21-Jun-2010
26-Apr-2011
LOGISTICS PANEL FOR USE IN A SIDEWALL OF A TRAILER
Wabash National, L.P.
CA
Granted
2617996
2617996
11-Jan-2008
02-Jun-2015
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
CA
Granted
2714890
2714890
17-Sep-2010
12-Sep-2017
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
CA
Granted
2884037
2884037
11-Jan-2008
04-Jul-2017
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
MX
Granted
MXa2008000612
295039
10-Jan-2008
20-Jan-2012
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
MX
Granted
MXa2010010808
320033
30-Sep-2010
09-May-2014
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
MX
Granted
MX/a/2012/000869
347393
18-Jan-2012
25-Apr-2017
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
US
Granted
11/972730
7677642
11-Jan-2008
16-Mar-2010
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
US
Granted
12/573229
8424958
05-Oct-2009
23-Apr-2013
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
US
Granted
12/575594
8256827
08-Oct-2009
04-Sep-2012
BUTT JOINT FOR TRAILER SIDE WALL
Wabash National, L.P.
CA
Granted
2601396
2601396
11-Sep-2007
10-Mar-2015
TRAILER REAR DOOR FRAME WITH ANGLED REAR SILL
Wabash National, L.P.
MX
Granted
MXa2007011716
308760
21-Sep-2007
16-Apr-2013
TRAILER REAR DOOR FRAME WITH ANGLED REAR SILL
Wabash National, L.P.
US
Granted
11/846100
8100465
28-Aug-2007
24-Jan-2012
TRAILER REAR DOOR FRAME WITH ANGLED REAR SILL
Wabash National, L.P.
CA
Granted
2574568
2574568
19-Jan-2007
15-Apr-2014
INTEGRATED REAR IMPACT GUARD AND PINTLE HOOK ASSEMBLY
Wabash National, L.P.
MX
Granted
MXa2007010483
275443
27-Aug-2007
23-Apr-2010
INTEGRATED REAR IMPACT GUARD AND PINTLE HOOK ASSEMBLY
Wabash National, L.P.
US
Granted
11/625908
7527309
23-Jan-2007
05-May-2009
INTEGRATED REAR IMPACT GUARD AND PINTLE HOOK ASSEMBLY
Wabash National, L.P.
CA
Granted
2604282
2604282
26-Sep-2007
12-Nov-2013
COMPOSITE PANEL FOR A TRAILER WALL
Wabash National, L.P.
MX
Granted
MXa2007011860
277226
24-Sep-2007
13-Jul-2010
COMPOSITE PANEL FOR A TRAILER WALL
Wabash National, L.P.
US
Granted
11/859014
7722112
21-Sep-2007
25-May-2010
COMPOSITE PANEL FOR A TRAILER WALL
Wabash National, L.P.
CA
Granted
129512
129512
04-Feb-2009
23-Jun-2010
SKYLIGHT
Wabash National, L.P.
CA
Granted
2706474
2706474
21-Jan-2009
22-Apr-2014
VEHICLE SKYLIGHT AND METHOD FOR INSTALLING SAME
Wabash National, L.P.
MX
Granted
MXa2010005687
305710
21-Jan-2009
30-Nov-2012
VEHICLE SKYLIGHT AND METHOD FOR INSTALLING SAME
Wabash National, L.P.
US
Granted
12/357204
7878574
21-Jan-2009
01-Feb-2011
VEHICLE SKYLIGHT AND METHOD FOR INSTALLING SAME
Wabash National, L.P.
US
Granted
29/322402
D619505
04-Aug-2008
13-Jul-2010
SKYLIGHT
Wabash National, L.P.
CA
Granted
2953523
2953523
28-Oct-2008
17-Jul-2018
MULTI-LAYER HOLD DOWN ASSEMBLY
Wabash National, L.P.
CA
Granted
2695743
2695743
28-Oct-2008
14-Mar-2017
MULTI-LAYER HOLD DOWN ASSEMBLY
Wabash National, L.P.
CN
Granted
2008801146802
ZL200880114680.2
28-Oct-2008
22-May-2013
MULTI-LAYER HOLD DOWN ASSEMBLY
Wabash National, L.P.
MX
Granted
MX/a/2012/014823
319801
14-Dec-2012
30-Apr-2014
MULTI-LAYER HOLD DOWN ASSEMBLY
Wabash National, L.P.
MX
Granted
MX/a/2010001810
307990
28-Oct-2008
15-Mar-2013
MULTI-LAYER HOLD DOWN ASSEMBLY
Wabash National, L.P.
US
Granted
12/259440
8079793
28-Oct-2008
20-Dec-2011
MULTI-LAYER HOLD DOWN ASSEMBLY
Wabash National, L.P.
US
Granted
13/297,986
8662804
16-Nov-2011
04-Mar-2014
MULTI-LAYER HOLD DOWN ASSEMBLY
Wabash National, L.P.
US
Granted
29/297593
D573874
14-Nov-2007
29-Jul-2008
HOLD DOWN DEVICE
Wabash National, L.P.
US
Granted
14/156,518
8,956,094
16-Jan-2014
17-Feb-2015
MULTI-LAYER HOLD DOWN ASSEMBLY
Wabash National, L.P.
US
Published
15/912,970
 
06-Mar-2018
 
COMPOSITE PANEL HAVING PERFORATED FOAM CORE AND METHOD OF MAKING THE SAME
Wabash National, L.P.
US
Granted
14/454,097
9,908,315
07-Aug-2014
06-Mar-2018
COMPOSITE PANEL HAVING PERFORATED FOAM CORE AND METHOD OF MAKING THE SAME
Wabash National, L.P.
CA
Published
2748616
 
09-Aug-2011
 
COMPOSITE PANEL HAVING PERFORATED FOAM CORE
Wabash National, L.P.
MX
Granted
MX/a/2011/008411
352991
09-Aug-2011
15-Dec-2017
COMPOSITE PANEL HAVING PERFORATED FOAM CORE
Wabash National, L.P.
CA
Granted
2717603
2717603
10-Mar-2009
21-Jun-2016
METHOD FOR MOUNTING LOGISTICS STRIPS TO AN INNER SURFACE OF A STORAGE CONTAINER
WALL
Wabash National, L.P.
MX
Granted
MXa2010009591
313483
10-Mar-2009
20-Sep-2013
METHOD FOR MOUNTING LOGISTICS STRIPS TO AN INNER SURFACE OF A STORAGE CONTAINER
WALL
Wabash National, L.P.
US
Granted
12/400978
8016527
10-Mar-2009
13-Sep-2011
METHOD FOR MOUNTING LOGISTICS STRIPS TO AN INNER SURFACE OF A STORAGE CONTAINER
SIDEWALL
Wabash National, L.P.
US
Granted
13/204,977
8506221
08-Aug-2011
13-Aug-2013
METHOD FOR MOUNTING LOGISTICS STRIPS TO AN INNER SURFACE OF A STORAGE CONTAINER
WALL
Wabash National, L.P.
CA
Granted
2718131
2718131
18-Mar-2009
06-Jun-2017
DOOR LOCKING ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
MX
Granted
MXa2010009606
315738
18-Mar-2009
26-Nov-2013
DOOR LOCKING ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
US
Granted
12/406,563
8231150
18-Mar-2009
31-Jul-2012
DOOR LOCKING ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
US
Granted
13/537,794
8720957
29-Jun-2012
13-May-2014
DOOR LOCKING ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
US
Granted
14/225,576
9,284,756
26-Mar-2014
15-Mar-2016
DOOR LOCKING ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
US
Granted
15/012,154
9,863,173
01-Feb-2016
09-Jan-2018
DOOR LOCKING ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
CA
Granted
2657870
2657870
11-Mar-2009
29-Dec-2015
ROOF ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
MX
Granted
MXa2009002761
306887
12-Mar-2009
21-Jan-2013
ROOF ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
US
Granted
12/400384
8025331
09-Mar-2009
27-Sep-2011
ROOF ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
MX
Pending
MX/a/2017/000653
 
30-Jul-2014
 
SIDE SKIRT AND SIDE UNDERRIDE CABLE SYSTEM FOR A TRAILER
Wabash National, L.P.
BR
Pending
Pl1010207-8
 
14-Oct-2011
 
SIDE SKIRT AND SIDE UNDERRIDE CABLE SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Published
2948802
 
15-Apr-2010
 
SIDE SKIRT AND SIDE UNDERRIDE CABLE SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Granted
2758500
2758500
15-Apr-2010
10-Jan-2017
SIDE SKIRT AND SIDE UNDERRIDE CABLE SYSTEM FOR A TRAILER
Wabash National, L.P.
EP
Granted
10765160.6
2419300
07-Oct-2011
23-Aug-2017
SIDE SKIRT AND SIDE UNDERRIDE CABLE SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2014/009254
345182
15-Apr-2010
19-Jan-2017
SIDE SKIRT AND SIDE UNDERRIDE CABLE SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2011/010739
322538
11-Oct-2011
04-Aug-2014
SIDE SKIRT AND SIDE UNDERRIDE CABLE SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
12/760798
8177286
15-Apr-2010
15-May-2012
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
12/760802
8162384
15-Apr-2010
24-Apr-2012
SIDE UNDERRIDE CABLE SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/049,851
8801078
09-Oct-2013
12-Aug-2014
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
13/448,931
8398150
17-Apr-2012
19-Mar-2013
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
13/741639
8579359
15-Jan-2013
12-Nov-2013
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/321,977
9199676
02-Jul-2014
01-Dec-2015
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
15/190,648
9,914,389
23-Jun-2016
13-Mar-2018
Theft Deterrent Vehicle Lamp Mount System
Wabash National, L.P.
CA
Published
2933891
 
23-Jun-2016
 
Theft Deterrent Vehicle Lamp Mount System
Wabash National, L.P.
MX
Pending
MX/a/2016/008513
 
24-Jun-2016
 
Theft Deterrent Vehicle Lamp Mount System
Wabash National, L.P.
AR
Published
20100102156
 
18-Jun-2010
 
SEMI-TRAILER FOR TRANSPORTING CIRCULAR OBJECTS
Wabash National, L.P.
AU
Granted
2010260122
2010260122
17-Jun-2010
08-May-2014
SEMI-TRAILER FOR TRANSPORTING CIRCULAR OBJECTS
Wabash National, L.P.
BO
Pending
SP-00176-10
 
18-Jun-2010
 
SEMI-TRAILER FOR TRANSPORTING CIRCULAR OBJECTS
Wabash National, L.P.
CA
Granted
2763798
2,763,798
16-Jun-2010
09-Feb-2016
SEMI-TRAILER FOR TRANSPORTING CIRCULAR OBJECTS
Wabash National, L.P.
US
Granted
12/816740
8220817
16-Jun-2010
17-Jul-2012
SEMI-TRAILER FOR TRANSPORTING CIRCULAR OBJECTS
Wabash National, L.P.
US
Granted
13/526,050
8,434,778
18-Jun-2012
07-May-2013
SEMI-TRAILER FOR TRANSPORTING CIRCULAR OBJECTS
Wabash National, L.P.
VE
Pending
10-00982
 
18-Jun-2010
 
SEMI-TRAILER FOR TRANSPORTING CIRCULAR OBJECTS
Wabash National, L.P.
ZA
Granted
2011/08995
2011/08995
17-Jun-2010
28-May-2014
SEMI-TRAILER FOR TRANSPORTING CIRCULAR OBJECTS
Wabash National, L.P.
CA
Granted
2766863
2766863
01-Feb-2012
17-Jul-2018
Visual Indicator and Assembly For a Tractor Trailer
Wabash National, L.P.
US
Granted
12/793,132
9,649,975
03-Jun-2010
16-May-2017
Visual Indicator Adaptor and Assembly For a Tractor Trailer
Wabash National, L.P.
CA
Granted
2706141
2706141
04-Jun-2010
06-Feb-2018
VISUAL SIGNALING INDICATOR AND ASSEMBLY FOR A TRACTOR TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2010/006189
319187
04-Jun-2010
09-Apr-2014
VISUAL SIGNALING INDICATOR AND ASSEMBLY FOR A TRACTOR TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2012/001564
321920
03-Feb-2012
11-Jul-2014
VISUAL SIGNALING INDICATOR AND ASSEMBLY FO RA TRACTOR TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2013/010851
348014
04-Jun-2010
23-May-2017
VISUAL INDICATOR ADAPTOR AND ASSEMBLY FOR A TRACTOR TRAILER
Wabash National, L.P.
US
Granted
13/023,206
8653957
08-Feb-2011
18-Feb-2014
VISUAL INDICATOR ADAPTOR AND ASSEMBLY FOR A TRACTOR TRAILER
Wabash National, L.P.
CA
Granted
2740523
2740523
19-May-2011
08-Nov-2016
OVERHEAD DOOR ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
MX
Granted
MX/a/2011/005557
335244
25-May-2011
30-Nov-2015
OVERHEAD DOOR ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
US
Granted
13/113144
8528622
23-May-2011
10-Sep-2013
OVERHEAD DOOR ASSEMBLY FOR A STORAGE CONTAINER
Wabash National, L.P.
US
Granted
13/301,471
9,296,280
21-Nov-2011
29-Mar-2016
Hinged Bottom Roller Assembly And Counterbalance Mechanism For Overhead Door
Wabash National, L.P.
CA
Granted
2818655
2818655
21-Nov-2011
03-Jul-2018
HINGED BOTTOM ROLLER ASSEMBLY AND COUNTERBALANCE MECHANISM FOR OVERHEAD DOOR
Wabash National, L.P.
MX
Granted
MX/a/2016/007223
339726
02-Jun-2016
07-Jun-2016
HINGED BOTTOM ROLLER ASSEMBLY AND COUNTERBALANCE MECHANISM FOR OVERHEAD DOOR
Wabash National, L.P.
MX
Granted
MX/a/2013/05676
339726
21-Nov-2011
07-Jun-2016
HINGED BOTTOM ROLLER ASSEMBLY AND COUNTERBALANCE MECHANISM FOR OVERHEAD DOOR
Wabash National, L.P.
US
Granted
13/301,471
9296280
21-Nov-2011
29-Mar-2016
HINGED BOTTOM ROLLER ASSEMBLY AND COUNTERBALANCE MECHANISM FOR OVERHEAD DOOR
Wabash National, L.P.
US
Published
15/048,245
 
19-Feb-2016
 
HINGED BOTTOM ROLLER ASSEMBLY AND COUNTERBALANCE MECHANISM FOR OVERHEAD DOOR
Wabash National, L.P.
CA
Granted
2763094
2763094
03-Jan-2012
24-Jul-2018
FIBER-REINFORCED FLOOR SYSTEM
Wabash National, L.P.
MX
Granted
MX/a/2012/000350
342711
04-Jan-2012
10-Oct-2016
FIBER-REINFORCED FLOOR SYSTEM
Wabash National, L.P.
US
Granted
13/331,419
8696048
20-Dec-2011
15-Apr-2014
FIBER-REINFORCED FLOOR SYSTEM
Wabash National, L.P.
CA
Published
2794509
 
06-Nov-2012
 
BIASING AIR SUSPENSION SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2012/013275
330127
14-Nov-2012
18-May-2015
BIASING AIR SUSPENSION SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
13/662,958
8720938
29-Oct-2012
13-May-2014
BIASING AIR SUSPENSION SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
13/547,145
8876193
12-Jul-2012
04-Nov-2014
INNER WALL LINER FOR A REFRIGERATED TRAILER WALL PANEL
Wabash National, L.P.
US
Granted
13/623,295
8562019
20-Sep-2012
22-Oct-2013
BUMPER BLOCK ASSEMBLY FOR A REAR BUMPER OF A TRAILER
Wabash National, L.P.
CA
Published
2830680
 
23-Oct-2013
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Pending
MX/a/2016/003542
 
28-Oct-2013
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2013/012609
337874
28-Oct-2013
23-Mar-2016
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/928,056
9,855,982
30-Oct-2015
02-Jan-2018
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/049,506
9,199,673
09-Oct-2013
01-Dec-2015
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Published
2809530
 
14-Mar-2013
 
SIDE RAIL OF A FLATBED TRAILER FOR USE WITH CARGO RESTRAINT DEVICES
Wabash National, L.P.
MX
Pending
MX/a/2016/005694
 
29-Apr-2016
 
SIDE RAIL OF A FLATBED TRAILER FOR USE WITH CARGO RESTRAINT DEVICES
Wabash National, L.P.
MX
Granted
MX/a/2013/002940
338842
14-Mar-2013
03-May-2016
SIDE RAIL OF A FLATBED TRAILER FOR USE WITH CARGO RESTRAINT DEVICES
Wabash National, L.P.
US
Granted
14/619,808
9434293
11-Feb-2015
06-Sep-2016
SIDE RAIL OF A FLATBED TRAILER FOR USE WITH CARGO RESTRAINT DEVICES
Wabash National, L.P.
US
Granted
15/229,527
9,637,042
05-Aug-2016
02-May-2017
SIDE RAIL OF A FLATBED TRAILER FOR USE WITH CARGO RESTRAINT DEVICES
Wabash National, L.P.
US
Granted
13/803,092
8985921
14-Mar-2013
24-Mar-2015
SIDE RAIL OF A FLATBED TRAILER FOR USE WITH CARGO RESTRAINT DEVICES
Wabash National, L.P.
CA
Published
2849696
 
24-Apr-2014
 
AERODYNAMIC REAR FAIRING SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2014/005065
355578
25-Apr-2014
23-Apr-2018
AERODYNAMIC REAR FAIRING SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/257,257
8973974
21-Apr-2014
10-Mar-2015
AERODYNAMIC REAR FAIRING SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Published
2830053
 
15-Oct-2013
 
INTERIOR DECK SYSTEM FOR A TRAILER OR OTHER STORAGE CONTAINER
Wabash National, L.P.
MX
Granted
MX/a/2013/012097
344814
16-Oct-2013
09-Jan-2017
INTERIOR DECK SYSTEM FOR A TRAILER OR OTHER STORAGE CONTAINER
Wabash National, L.P.
US
Granted
14/049914
8894122
09-Oct-2013
25-Nov-2014
INTERIOR DECK SYSTEM FOR A TRAILER OR OTHER STORAGE CONTAINER
Wabash National, L.P.
US
Granted
14/975,012
9,834,264
18-Dec-2015
05-Dec-2017
Upper Coupler Assembly
Wabash National, L.P.
CA
Published
2916111
 
21-Dec-2015
 
Upper Coupler Assembly
Wabash National, L.P.
MX
Pending
MX/a/2015/018020
 
21-Dec-2015
 
Upper Coupler Assembly
Wabash National, L.P.
US
Granted
14/819,881
9,394,010
06-Aug-2015
19-Jul-2016
Logistics Post
Wabash National, L.P.
US
Granted
14/645,095
9,566,923
11-Mar-2015
14-Feb-2017
Rear Impact Guard
Wabash National, L.P.
US
Granted
15/384,812
10,053,037
20-Dec-2016
21-Aug-2018
Rear Impact Guard
Wabash National, L.P.
US
Granted
15/267,362
10,035,483
16-Sep-2016
31-Jul-2018
Rear Impact Guard
Wabash National, L.P.
US
Published
16/050,293
 
31-Jul-2018
 
Rear Impact Guard
Wabash National, L.P.
US
Published
16/107,451
 
21-Aug-2018
 
Rear Impact Guard
Wabash National, L.P.
CA
Published
2884516
 
11-Mar-2015
 
Rear Impact Guard
Wabash National, L.P.
CA
Published
2942098
 
15-Sep-2016
 
Rear Impact Guard
Wabash National, L.P.
MX
Pending
MX/a/2015/003263
 
11-Mar-2015
 
Rear Impact Guard
Wabash National, L.P.
MX
Pending
MX/a/2016/012090
 
19-Sep-2016
 
Rear Impact Guard
Wabash National, L.P.
US
Granted
14/812,710
9,550,533
29-Jul-2015
24-Jan-2017
Mud Flap Assembly
Wabash National, L.P.
CA
Published
2859148
 
13-Aug-2014
 
SIDE SKIRT SYSTEM FOR REDUCING DRAG
Wabash National, L.P.
MX
Granted
MX/a/2014/009848
354689
14-Aug-2014
15-Mar-2018
SIDE SKIRT SYSTEM FOR REDUCING DRAFT
Wabash National, L.P.
US
Granted
14/457,222
9,919,750
12-Aug-2014
20-Mar-2018
SIDE SKIRT SYSTEM FOR REDUCING DRAG
Wabash National, L.P.
US
Granted
14/470,461
9242591
27-Aug-2014
26-Jan-2016
INSERT FOR LOGISTICS SLOT IN LOGISTICS STRIP ASSEMBLY
Wabash National, L.P.
US
Granted
14/620,517
9,580,119
12-Feb-2015
28-Feb-2017
GALVANIZED UPPER COUPLER ASSEMBLY
Wabash National, L.P.
US
Published
15/403,607
 
11-Jan-2017
 
GALVANIZED UPPER COUPLER ASSEMBLY
Wabash National, L.P.
CA
Published
2881657
 
12-Feb-2015
 
GALVANIZED UPPER COUPLER ASSEMBLY
Wabash National, L.P.
MX
Published
MX/a/2015/001944
 
12-Feb-2015
 
GALVANIZED UPPER COUPLER ASSEMBLY
Wabash National, L.P.
CA
Published
2881500
 
11-Feb-2015
 
COMPOSITE WOOD FLOORING AND METHOD OF MAKING THE SAME
Wabash National, L.P.
MX
Granted
MX/a/2015/001839
350177
09-Feb-2015
29-Aug-2017
COMPOSITE WOOD FLOORING AND METHOD OF MAKING THE SAME
Wabash National, L.P.
US
Published
15/658,739
 
25-Jul-2017
 
COMPOSITE WOOD FLOORING AND METHOD OF MAKING THE SAME
Wabash National, L.P.
US
Granted
14/615,927
9,744,753
06-Feb-2015
29-Aug-2017
COMPOSITE WOOD FLOORING AND METHOD OF MAKING THE SAME
Wabash National, L.P.
CA
Published
2980863
 
29-Sep-2017
 
OVERHEAD DOOR ROTATING SEAL
Wabash National, L.P.
US
Published
15/715,867
 
26-Sep-2017
 
OVERHEAD DOOR ROTATING SEAL
Wabash National, L.P.
MX
Pending
MX/a/2017/012676
 
29-Sep-2017
 
OVERHEAD DOOR ROTATING SEAL
Wabash National, L.P.
CA
Published
2912490
 
19-Nov-2015
 
BASE RAIL WITH BUMPER GUARD FOR A TRAILER
Wabash National, L.P.
MX
Pending
MX/a/2015/016623
 
02-Dec-2015
 
BASE RAIL WITH BUMPER GUARD FOR A TRAILER
Wabash National, L.P.
US
Granted
14/956,452
9,802,662
02-Dec-2015
31-Oct-2017
BASE RAIL WITH BUMPER GUARD FOR A TRAILER
Wabash National, L.P.
CA
Granted
2884510
2884510
11-Mar-2015
11-Sep-2015
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2015/003178
355798
11-Mar-2015
30-Apr-2018
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
15/200,628
9,919,749
01-Jul-2016
20-Mar-2018
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/644,508
9409610
11-Mar-2015
09-Aug-2016
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/969,987
9,896,223
15-Dec-2015
20-Feb-2018
Pump Systems For Controlling Pressure Loads
Wabash National, L.P.
CA
Published
2891265
 
13-May-2015
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Granted
MX/a/2015/006063
358635
13-May-2015
29-Aug-2018
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/709,980
9,616,944
12-May-2015
11-Apr-2017
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Published
2943500
 
28-Sep-2016
 
Insulated Transportation Trailer
Wabash National, L.P.
MX
Pending
MX/a/2016/012943
 
30-Sep-2016
 
Insulated Transportation Trailer
Wabash National, L.P.
US
Published
15/278,536
 
28-Sep-2016
 
Insulated Transportation Trailer
Wabash National, L.P.
US
Granted
15/161,583
10,099,729
23-May-2016
16-Oct-2018
Nose Gap Reducers For Trailers
Wabash National, L.P.
CA
Published
2901497
 
24-Aug-2015
 
Nose Gap Reducers For Trailers
Wabash National, L.P.
MX
Pending
MX/a/2015/011112
 
26-Aug-2015
 
Nose Gap Reducers For Trailers
Wabash National, L.P.
CA
Published
2902607
 
31-Aug-2015
 
Landing Gear Aero Skirt
Wabash National, L.P.
MX
Pending
MX/a/2015/011331
 
31-Aug-2015
 
Landing Gear Aero Skirt
Wabash National, L.P.
CA
Published
2910650
 
28-Oct-2015
 
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Pending
MX/a/2015/015082
 
28-Oct-2015
 
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
14/923,610
9,688,320
27-Oct-2015
27-Jun-2017
SIDE SKIRT SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Published
2921058
 
16-Feb-2016
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Pending
MX/a/2016/002088
 
16-Feb-2016
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
15/044,220
9,950,752
16-Feb-2016
24-Apr-2018
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Published
2943929
 
30-Sep-2016
 
Trailer Conveyor System
Wabash National, L.P.
US
Published
15/441,554
 
24-Feb-2017
 
TRAILER CONVEYOR SYSTEM AND SPRING HINGE FOR A LOAD DECK PANEL
Wabash National, L.P.
US
Published
15/279,802
 
29-Sep-2016
 
Trailer Conveyor System
Wabash National, L.P.
MX
Pending
MX/a/2016/012942
 
30-Sep-2016
 
TRAILER CONVEYER SYSTEM
Wabash National, L.P.
US
Published
15/689,913
 
29-Aug-2017
 
FLOOR ASSEMBLY AND FLOOR SECURING APPARATUS
Wabash National, L.P.
US
Granted
15/406,343
9,776,674
13-Jan-2017
03-Oct-2017
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Published
2990648
 
03-Jan-2018
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Pending
MX/a/2018/000322
 
09-Jan-2018
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Published
15/690,891
 
30-Aug-2017
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
CA
Published
2928493
 
29-Apr-2016
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
MX
Pending
MX/a/2016/005692
 
28-Apr-2016
 
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
US
Granted
15/141,409
9,834,262
28-Apr-2016
05-Dec-2017
AERODYNAMIC REAR DRAG REDUCTION SYSTEM FOR A TRAILER
Wabash National, L.P.
WO
Published
US2018/015984
 
30-Jan-2018
 
COMPOSITE CORE WITH REINFORCED AREAS AND METHOD
Wabash National, L.P.
US
Published
15/786,827
 
18-Oct-2017
 
COOLING SYSTEM FOR MOBILE BULK TANKS
Wabash National, L.P.
US
Published
15/447,808
 
02-Mar-2017
 
CARGO TANK ASSEMBLIES WITH GROUND LEVEL ACCESS
Wabash National, L.P.
CA
Published
2959888
 
03-Mar-2017
 
Cargo Tank Assemblies with Ground Level Access
Wabash National, L.P.
CA
Published
2980861
 
29-Sep-2017
 
SKIRT SYSTEM MOUNT BRACKET ASSEMBLY
Wabash National, L.P.
US
Published
15/716,672
 
27-Sep-2017
 
SKIRT SYSTEM MOUNT BRACKET ASSEMBLY
Wabash National, L.P.
MX
Pending
MX/a/2017/012675
 
29-Sep-2017
 
SKIRT SYSTEM MOUNT BRACKET ASSEMBLY
Wabash National, L.P.
CA
Published
2943937
 
30-Sep-2016
 
A Base for a Modular Shipping Container
Wabash National, L.P.
MX
Pending
MX/a/2016/012944
 
30-Sep-2016
 
A BASE FOR A MODULAR SHIPPING CONTAINER
Wabash National, L.P.
US
Published
15/280,510
 
29-Sep-2016
 
BASE FOR A MODULAR SHIPPING CONTAINER
Wabash National, L.P.
CA
Published
2943940
 
30-Sep-2016
 
A Roof for a Modular Shipping Container
Wabash National, L.P.
MX
Pending
MX/a/2016/012946
 
30-Sep-2016
 
A ROOF FOR A MODULAR SHIPPING CONTAINER
Wabash National, L.P.
US
Published
15/280,583
 
29-Sep-2016
 
ROOF FOR A MODULAR SHIPPING CONTAINER
Wabash National, L.P.
CA
Published
2943924
 
30-Sep-2016
 
A SIDE WALL ASSEMBLY FOR A MODULAR SHIPPING CONTAINER
Wabash National, L.P.
MX
Pending
MX/a/2016/012945
 
30-Sep-2016
 
A SIDE WALL ASSEMBLY FOR A MODULAR SHIPPING CONTAINER
Wabash National, L.P.
US
Published
15/280,696
 
29-Sep-2016
 
SIDE WALL ASSEMBLY FOR A MODULAR SHIPPING CONTAINER
Wabash National, L.P.
US
Published
15/610,949
 
01-Jun-2017
 
Load Regulated Tire Inflation System
Wabash National, L.P.
CA
Published
2969447
 
02-Jun-2017
 
Load Regulated Tire Inflation System
Wabash National, L.P.
MX
Pending
MX/a/2017/007038
 
05-Jun-2017
 
LOAD REGULATED TIRE INFLATION SYSTEM
Wabash National, L.P.
US
Published
15/881,233
 
26-Jan-2018
 
Single Shear Fastener Stabilizer
Wabash National, L.P.
CA
Published
2986177
 
20-Nov-2017
 
COMPOSITE CORE WITH REINFORCED PLASTIC STRIPS AND METHOD THEREOF
Wabash National, L.P.
US
Published
15/818,033
 
20-Nov-2017
 
COMPOSITE CORE WITH REINFORCED PLASTIC STRIPS AND METHOD THEREOF
Wabash National, L.P.
MX
Pending
MX/a/2017/014933
 
21-Nov-2017
 
COMPOSITE CORE WITH REINFORCED PLASTIC STRIPS AND METHOD THEREOF
Wabash National, L.P.
US
Published
15/716,877
 
27-Sep-2017
 
INTEGRATED TIRE INFLATION VALVE
Wabash National, L.P.
WO
Published
US2018/018151
 
14-Feb-2018
 
HYBRID COMPOSITE PANEL AND METHOD
Wabash National, L.P.
CA
Published
2995252
 
14-Feb-2018
 
LOGISTIC RAIL ASSEMBLY FOR A COMPOSITE PANEL
Wabash National, L.P.
US
Published
15/896,186
 
14-Feb-2018
 
LOGISTIC RAIL ASSEMBLY FOR A COMPOSITE PANEL
Wabash National, L.P.
MX
Pending
MX/a/2018/001938
 
14-Feb-2018
 
LOGISTIC RAIL ASSEMBLY FOR A COMPOSITE PANEL
Wabash National, L.P.
US
Granted
29/586,489
D833,921
05-Dec-2016
20-Nov-2018
TRACTOR TRAILER LANDING GEAR ASSEMBLY WITH GALVANIZED SURFACE TREATMENT
Wabash National, L.P.
CA
Published
2985921
 
17-Nov-2017
 
HOLLOW SHANK RIVET AND RIVET COUPLING METHOD
Wabash National, L.P.
US
Published
15/815,003
 
16-Nov-2017
 
HOLLOW SHANK RIVET AND RIVET COUPLING METHOD
Wabash National, L.P.
MX
Pending
MX/a/2017/014866
 
17-Nov-2017
 
HOLLOW SHANK RIVET AND RIVET COUPLING METHOD
Wabash National, L.P.
CA
Published
2988494
 
12-Dec-2017
 
OVERHEAD DOOR HEADER WITH MAXIMUM CLEARANCE
Wabash National, L.P.
US
Published
15/837,581
 
11-Dec-2017
 
OVERHEAD DOOR HEADER WITH MAXIMUM CLEARANCE
Wabash National, L.P.
MX
Pending
MX/a/2017/016446
 
15-Dec-2017
 
OVERHEAD DOOR HEADER WITH MAXIMUM CLEARANCE
Wabash National, L.P.
MX
Pending
MX/a/2018/004888
 
20-Apr-2018
 
Side Underride Guard
Wabash National, L.P.
US
Published
15/955,209
 
17-Apr-2018
 
Side Underride Guard
Wabash National, L.P.
CA
Published
3002195
 
19-Apr-2018
 
Side Underride Guard
Wabash National, L.P.
MX
Pending
MX/a/2018/010603
 
31-Aug-2018
 
DEVICE FOR IN-CONTAINER OPERATIONS
Wabash National, L.P.
US
Pending
16/117,242
 
30-Aug-2018
 
DEVICE FOR IN-CONTAINER OPERATIONS
Wabash National, L.P.
CA
Pending
3015806
 
29-Aug-2018
 
REAR IMPACT GUARD FOR A TANK TRAILER
Wabash National, L.P.
MX
Pending
MX/a/2018/010396
 
29-Aug-2018
 
REAR IMPACT GUARD FOR A TANK TRAILER
Wabash National, L.P.
US
Pending
16/115,245
 
28-Aug-2018
 
REAR IMPACT GUARD FOR A TANK TRAILER
Wabash National, L.P.
CA
Pending
3017256
 
13-Sep-2018
 
SIDE UNDERRIDE GUARD
Wabash National, L.P.
US
Pending
16/130,248
 
13-Sep-2018
 
SIDE UNDERRIDE GUARD
Wabash National, L.P.
MX
Pending
MX/a/2018/011178
 
13-Sep-2018
 
SIDE UNDERRIDE GUARD
Wabash National, L.P.
US
Pending
62/627,093
 
06-Feb-2018
 
INTERLOCKING COMPOSITE CORE AND METHOD
Wabash National, L.P.
US
Pending
62/728,422
 
07-Sep-2018
 
VACUUM FORMING TOOL AND METHOD OF PRODUCING
Wabash National, L.P.
US
Pending
62/728,423
 
07-Sep-2018
 
EXTRUDED AND FOLDED HONEYCOMB AND METHOD THEREOF
Wabash National, L.P.
US
Pending
62/633,313
 
21-Feb-2018
 
SIDE UNDERRIDE GUARD
Wabash National, L.P.
US
Pending
62/755,015
 
02-Nov-2018
 
SHIPLAP BONDING SYSTEM AND METHOD
Wabash National, L.P.
US
Granted
11/039,358
7,553,435
19-Jan-2005
30-Jun-2009
METHOD AND APPARATUS FOR MOLDING COMPOSITE ARTICLES
Wabash National, L.P.
US
Granted
10/118,589
6,994,051
08-Apr-2002
07-Feb-2006
BOAT AND METHOD FOR MANUFACTURING USING RESIN TRANSFER MOLDING
Wabash National, L.P.
US
Granted
11/288,646
7,156,043
28-Nov-2005
02-Jan-2007
BOAT AND METHOD FOR MANUFACTURING USING RESIN TRANSFER MOLDING
Wabash National, L.P.
US
Granted
11/561,974
7,373,896
21-Nov-2006
20-May-2008
BOAT AND METHOD FOR MANUFACTURING USING RESIN TRANSFER MOLDING
Wabash National, L.P.
US
Granted
12/123,627
7,533,626
20-May-2008
19-May-2009
BOAT AND METHOD FOR MANUFACTURING USING RESIN TRANSFER MOLDING
Wabash National, L.P.
US
Granted
09/664,019
6,367,406
19-Sep-2000
09-Apr-2002
BOAT AND METHOD FOR MANUFACTURING USING RESIN TRANSFER MOLDING
Wabash National, L.P.
US
Granted
12/658,981
7,875,225
17-Feb-2010
25-Jan-2011
METHOD FOR MANUFACTURING A GLASS FIBER REINFORCED ARTICLE; AND A GLASS FIBER
REINFORCED ARTICLE
Wabash National, L.P.
US
Granted
13/012,232
8,147,741
24-Jan-2011
03-Apr-2012
METHOD FOR MANUFACTURING A GLASS FIBER REINFORCED ARTICLE; AND A GLASS FIBER
REINFORCED ARTICLE
Wabash National, L.P.
US
Granted
11/770,866
7,691,311
29-Jun-2007
06-Apr-2010
METHOD FOR MANUFACTURING A GLASS FIBER REINFORCED ARTICLE; AND A GLASS FIBER
REINFORCED ARTICLE
Wabash National, L.P.
US
Granted
12/872,918
8,845,947
31-Aug-2010
30-Sep-2014
METHOD AND APPARATUS FOR MOLDING COMPOSITE ARTICLES
Wabash National, L.P.
US
Granted
12/009,636
7,785,518
18-Jan-2008
31-Aug-2010
METHOD AND APPARATUS FOR MOLDING COMPOSITE ARTICLES
Wabash National, L.P.
MX
Granted
PAa2002002776
235246
15-Sep-2000
27-Mar-2006
COMPOSITE JOINT CONFIGURATION
Wabash National, L.P.
US
Granted
09/397810
6199939
17-Sep-1999
13-Mar-2001
COMPOSITE JOINT CONFIGURATION
Wabash National, L.P.
CA
Granted
2361169
2361169
02-Nov-2001
06-Oct-2009
DOOR LOCK FOR A SEMI-TRAILER
Wabash National, L.P.
MX
Granted
PAa2001011515
249171
12-Nov-2001
19-Sep-2007
DOOR LOCK FOR A SEMI-TRAILER
Wabash National, L.P.
US
Granted
09/982289
6886870
17-Oct-2001
03-May-2005
DOOR LOCK FOR A SEMI-TRAILER
Wabash National, L.P.
CA
Granted
2363379
2363379
15-Nov-2001
29-Jan-2008
METHOD OF ATTACHING A LOGISTICS RAIL TO A TRAILER SIDE WALL
Wabash National, L.P.
MX
Granted
PAa2001011809
230209
15-Nov-2001
30-Aug-2005
METHOD OF ATTACHING A LOGISTICS RAIL TO A TRAILER SIDE WALL
Wabash National, L.P.
US
Granted
09/998840
6662424
15-Nov-2001
16-Dec-2003
METHOD OF ATTACHING A LOGISTICS RAIL TO A TRAILER SIDE WALL
Wabash National, L.P.
CA
Granted
2355755
2355755
23-Aug-2001
14-Feb-2006
SEVEN-WAY TRAILER CONNECTOR
Wabash National, L.P.
MX
Granted
PAa2001008555
229853
23-Aug-2001
09-Aug-2005
SEVEN-WAY TRAILER CONNECTOR
Wabash National, L.P.
US
Granted
09/645838
6450833
25-Aug-2000
17-Sep-2002
SEVEN-WAY TRAILER CONNECTOR
Wabash National, L.P.
MX
Granted
PAa2001008171
222456
13-Aug-2001
02-Sep-2004
BRAKE LAMP ILLUMINATION ON A TRAILER BY SENSING WHEEL SPEED DECELERATION
Wabash National, L.P.
US
Granted
10/632325
6870473
01-Aug-2003
22-Mar-2005
CORNER-POST MOUNTED, STATUS LIGHT DISPLAY FOR A SEMI-TRAILER
Wabash National, L.P.
US
Granted
10/192913
6824341
10-Jul-2002
30-Nov-2004
INTEGRATED ANCHORING SYSTEM AND COMPOSITE PLATE FOR A TRAILER SIDE WALL JOINT
Wabash National, L.P.
US
Granted
10/999090
7134820
29-Nov-2004
14-Nov-2006
INTEGRATED ANCHORING SYSTEM AND COMPOSITE PLATE FOR A TRAILER SIDE WALL JOINT
Wabash National, L.P.
CA
Granted
2456467
2456467
30-Jan-2004
13-Mar-2007
SIDEWALL OF A SEMI-TRAILER HAVING A HIGH BASERAIL
Wabash National, L.P.
MX
Granted
PAa2004/00098
244493
30-Jan-2004
27-Mar-2007
SIDEWALL OF A SEMI-TRAILER HAVING A HIGH BASERAIL
Wabash National, L.P.
US
Granted
10/762738
7114762
22-Jan-2004
03-Oct-2006
SIDEWALL OF A SEMI-TRAILER HAVING A HIGH BASERAIL
Wabash National, L.P.
US
Granted
12/503234
8,006,386
15-Jul-2009
30-Aug-2011
METHOD OF MAKING A ONE-PIECE SIDEWALL LINER WITH LOGISTIC SLOT
Wabash National, L.P.
CA
Granted
2611344
2611344
21-Nov-2007
06-Oct-2015
INSULATING SHEET AND REFRIGERATED TRAILER COMPONENTS FORMED FROM SAME
Wabash National, L.P.
MX
Granted
MXa2007014541
308037
20-Nov-2007
19-Mar-2013
INSULATING SHEET AND REFRIGERATED TRAILER COMPONENTS FORMED FROM SAME
Wabash National, L.P.
US
Granted
11/943022
8375656
20-Nov-2007
19-Feb-2013
INSULATING SHEET AND REFRIGERATED TRAILER COMPONENTS FORMED FROM SAME

--------------------------------------------------------------------------------

Title
Owner
Country
Case Status
Application
No.
Filing
Date
Registration
No.
Registration
Date
COMPOSITE REFRIGERATED TRUCK BODY AND METHOD OF MAKING THE SAME
Wabash National, L.P.
US (Prov)
Converted
62/119,460
2/23/2015
 
 
US (Prov)
Converted
62/235,166
9/30/2015
 
 
US (Prov)
Converted
62/245,227
10/22/2015
 
 
PCT
Completed
PCT/US2016/019100
2/23/2016
 
 
AU
Pending
2016222917
8/15/2017
 
 
CA
Pending
2,977,131
8/17/2017
 
 
MX
Pending
MX/a/2017/010504
8/15/2017
 
 
US
Pending
15/550,366
8/10/2017
 
 
JOINING A SUSPENSION ASSEMBLY TO A COMPOSITE TRAILER STRUCTURE
Wabash National, L.P.
US (Prov)
Converted
62/215,660
9/8/2015
 
 
PCT
Completed
PCT/US2016/50510
9/7/2016
 
 
CA
Pending
2,997,908
3/7/2018
 
 
MX
Pending
MX/a/2018/002939
3/8/2018
 
 
US
Pending
15/758,338
3/7/2018
 
 
JOINING A RAIL MEMBER TO A COMPOSITE TRAILER STRUCTURE
Wabash National, L.P.
US (Prov)
Converted
62/215,671
9/8/2015
 
 
PCT
Completed
PCT/US2016/050509
9/7/2016
 
 
CA
Pending
2,997,903
3/7/2018
 
 
MX
Pending
MX/a/2018/002946
3/8/2018
 
 
US
Pending
15/758,341
3/7/2018
 
 
ALUMINUM EXTRUSIONS FOR CONSTRUCTION OF COMPOSITE OR FIBERGLASS MOLDS
Wabash National, L.P.
US (Prov)
Converted
62/245,503
10/23/2015
 
 
CA
Pending
2,946,030
10/21/2016
 
 
MX
Pending
MX/a/2016/013715
10/19/2016
 
 
US
Pending
15/299,810
10/21/2016
 
 
COMPOSITE REFRIGERATED SEMI TRAILER AND METHOD OF MAKING THE SAME
Wabash National, L.P.
US (Prov)
Converted
62/299,265
2/24/2016
 
 
CA
Pending
2,958,838
2/23/2017
 
 
MX
Pending
MX/a/2017/002432
2/23/2017
 
 
US
Pending
15/438,667
2/21/2017
 
 
COMPOSITE FLOOR FOR A DRY TRUCK BODY
Wabash National, L.P.
US (Prov)
Converted
62/299,308
2/24/2016
 
 
CA
Pending
2,958,805
2/23/2017
 
 
MX
Pending
MX/a/2017/002431
2/23/2017
 
 
US
Pending
15/437,290
2/20/2017
 
 
COMPOSITE FLOOR STRUCTURE AND METHOD OF MAKING THE SAME
Wabash National, L.P.
US (Prov)
Converted
62/299,215
2/24/2016
 
 
CA
Pending
2,958,837
2/23/2017
 
 
MX
Pending
MX/a/2017/002434
2/23/2017
 
 
US
Pending
15/439,662
2/22/2017
 
 
COMPOSITES FORMED FROM CO-CURE ADHESIVE
Wabash National, L.P.
US (Prov)
Converted
62/357,045
6/30/2016
 
 
CA
Pending
2,958,839
2/23/2017
 
 
MX
Pending
MX/a/2017/002445
2/23/2017
 
 
US
Pending
15/439,789
2/22/2017
 
 
MOUNTING BRACKET FOR A COMPOSITE TRUCK BODY FLOOR
Wabash National, L.P.
US (Prov)
Converted
62/382,095
8/31/2016
 
 
US
Pending
15/686,903
8/25/2017
 
 
MOUNTING BRACKET FOR A TRUCK BODY AND METHOD FOR MOUNTING A COMPOSITE TRUCK BODY
TO A CHASSIS
Wabash National, L.P.
US (Prov)
Converted
62/444,981
1/11/2017
 
 
CA
Pending
2991480
1/10/2018
 
 
MX
Pending
MX/a/2018/000469
1/11/2018
 
 
US
Pending
15/867,227
1/10/2018
 
 
TRANSVERSE BEAM CONSTRUCTION FOR VEHICLE FLOOR
Wabash National, L.P.
US (Prov)
Converted
62/543,467
8/10/2017
 
 
CA
Pending
3013741
8/9/2018
 
 
MX
Pending
MX/a/2018/009693
8/8/2018
 
 
US
Pending
16/100,276
8/10/2018
 
 
AIR CHUTE SYSTEM FOR REFRIGERATED VEHICLES
Wabash National, L.P.
US (Prov)
Abandoned
62/462,234
2/22/2017
 
 
COMPOSITE FLOOR STRUCTURE WITH EMBEDDED HARDPOINT CONNECTOR AND METHOD OF MAKING
THE SAME
Wabash National, L.P.
US (Prov)
Converted
62/550,311
8/25/2017
 
 
AU
Pending
2018220122
8/24/2018
 
 
CA
Pending
3015252
8/24/2018
 
 
MX
Pending
MX/a/2018/010290
8/24/2018
 
 
US
Pending
16/111,726
8/24/2018
 
 
SLIDE RAIL ASSEMBLY AND LANDING GEAR ASSEMBLY WITH EMBEDDED HARDPOINT CONNECTORS
Wabash National, L.P.
US (Prov)
Pending
62/764,693
8/15/2018
 
 
LOW-PROFILE SLIDE RAIL ASSEMBLY WITH EMBEDDED HARD POINT CONNECTORS ("MAX CUBE")
Wabash National, L.P.
US (Prov)
Pending
62/725,594
8/31/2018
 
 
COMPOSITE FLOOR WITH INTEGRATED CONDUIT
Wabash National, L.P.
US (Prov)
Pending
62/748,857
10/22/2018
 
 
COMPOSITE STRUCTURAL PANEL AND METHOD OF FABRICATION ("Bridge Deck")
Wabash National, L.P.
US (Con)
Pending
16/189,026
11/13/2018
 
 




--------------------------------------------------------------------------------

Trademark Name
Owner Name
Country
Status
B&T Matter
Classes / Goods
App. Number
Filing Date
Reg. Number
Reg. Date
BRENNER
Brenner Tank LLC
Canada
Registered
223893
CA 1 stainless steel, carbon steel, and aluminum tank trailers

CA 2 tanker trailers
1074987
09/13/2000
602042
02/12/2004
BRENNER
Brenner Tank LLC
Mexico
Registered
223889
12 Int. stainless steel, carbon steel and aluminum tank trailers
455536
10/30/2000
697446
04/30/2001
SHAKERTANK
Brenner Tank LLC
United States of America
Registered
223890
12 Int. tankers
78-910314
06/16/2006
3478227
07/29/2008
BRENNER
Brenner Tank LLC
United States of America
Registered
223891
12 Int. tankers
77-514373
07/03/2008
3575671
02/17/2009
BRENNER
Brenner Tank LLC
United States of America
Registered
223894
12 Int. stainless steel, [carbon steel,] and aluminum tank trailers
76-051989
05/10/2000
2584454
06/25/2002

 

                   
e extract TECHNOLOGY
Extract Technology Limited
China
Registered
238176
06 Int. transportable buildings of metal; buildings and building structures,
prefabricated buildings, containment buildings, including those being in modular
form; prefabricated buildings being laboratories; laboratories; contained
environments for the manipulation and handling of pharmaceutical, chemical and
hazardous materials; containment booths; downflow containment booths; laminar
flow containment booths; solvent control booths; glove bag containment
facilities; containment drums; parts, fittings, fixtures, components and
furniture for any or all of the aforesaid goods in this class

07 Int. pallet staging areas, namely, conveyors

09 Int. scientific apparatus and instruments; glove boxes; isolators; barrier
isolators; furniture especially made for laboratories; parts, fittings,
fixtures, components and furniture for any or all of the aforesaid goods in this
class

19 Int. non-metallic transportable buildings; buildings and building structures,
prefabricated buildings, containment buildings, including those being in modular
form; prefabricated buildings being laboratories; laboratories; contained
environments for the manipulation and handling of pharmaceutical, chemical and
hazardous materials; containment booths; downflow containment booths; laminar
flow containment booths; solvent control booths; reactor containment booths made
of glass; glove bag containment facilities; containment drums; parts, fittings,
fixtures, components and furniture for any or all of the aforesaid goods in this
class

22 Int. containment bags and sealing heads therefor; parts and fittings for any
or all of the aforesaid goods in this class

37 Int. building construction services; installing, commissioning, validating,
and repairing services in relation to the following: buildings and building
structures, prefabricated buildings, containment buildings, laboratories,
contained environments for the manipulation and handling of pharmaceutical,
chemical and hazardous materials, glove boxes, isolators, barrier isolators,
pallet staging areas, containment booths, downflow containment booths, laminar
flow containment booths, solvent control booths, reactor containment booths made
of glass, containment bags and sealing heads therefor, glove bag containment
facilities, and containment drums; consultancy, advisory and information
services for or in relation to any or all of the aforementioned services in this
class
1258076
01/05/2015
1258076
01/05/2015
[image0.jpg]





E EXTRACT TECHNOLOGY and Design
Extract Technology Limited
European Union
Registered
231384
06 Int. transportable buildings of metal; buildings and building structures,
prefabricated buildings, containment buildings, including those being in modular
form; prefabricated buildings being laboratories; laboratories; contained
environments for the manipulation and handling of pharmaceutical, chemical and
hazardous materials; containment booths; downflow containment booths; laminar
flow containment booths; solvent control booths; glove bag containment
facilities; containment drums; parts, fittings, fixtures, components and
furniture for any or all of the aforesaid goods

07 Int. pallet staging areas, namely, conveyors

09 Int. scientific apparatus and instruments; glove boxes; isolators; barrier
isolators; furniture especially made for laboratories; parts, fittings,
fixtures, components and furniture for any or all of the aforesaid goods

19 Int. Non-metallic transportable buildings; buildings and building structures,
prefabricated buildings, containment buildings, including those being in modular
form; prefabricated buildings being laboratories; laboratories; contained
environments for the manipulation and handling of pharmaceutical, chemical and
hazardous materials; containment booths; downflow containment booths; laminar
flow containment booths; solvent control booths; reactor containment booths made
of glass; glove bag containment facilities; containment drums; parts, fittings,
fixtures, components and furniture for any or all of the aforesaid goods

22 Int. Containment bags and sealing heads therefor; parts and fittings for any
or all of the aforesaid goods

37 Int. building construction services; installing, commissioning, validating,
and repairing services in relation to the following: buildings and building
structures, prefabricated buildings, containment buildings, laboratories,
contained environments for the manipulation and handling of pharmaceutical,
chemical and hazardous materials, glove boxes, isolators, barrier isolators,
pallet staging areas, containment booths, downflow containment booths, laminar
flow containment booths, solvent control booths, reactor containment booths made
of glass, containment bags and sealing heads therefor, glove bag containment
facilities, and containment drums; consultancy, advisory and information
services for or in relation to any or all of the aforementioned services
13056866
07/04/2014
13056866
07/04/2014
EXTRACT TECHNOLOGY
Extract Technology Limited
European Union
Registered
223247
06 Int. buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; laboratories; contained environments for
manipulation and handling of pharmaceutical, chemical, biotechnological and
hazardous materials; glove boxes; isolators; barrier isolators; aseptic
processing isolators; pallet staging areas; containment booths; downflow
containment booths; laminar flow containment booths; solvent control booths;
glove bag containment facilities; containment drums; all of the aforesaid goods
in class 6 and parts, fittings and furniture for all of the aforesaid goods in
class 6

19 Int. buildings and building structures; prefabricated buildings, containment
buildings, all being in modular form; laboratories; contained environments for
manipulation and handling of pharmaceutical, chemical, biotechnological and
hazardous materials; glove boxes; isolators; barrier isolators; aseptic
processing isolators; pallet staging areas; containment booths; downflow
containment booths; laminar flow containment booths; solvent control booths;
reactor containment booths made of glass; glove bag containment facilities;
containment drums; all of the aforesaid goods in class 19 and parts, fittings
and furniture for all of the aforesaid goods in class 19

22 Int. containment bags and sealing heads therefor

37 Int. installing, commissioning, validating, and repairing the following;
buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; laboratories; contained environments for
manipulation and handling of pharmaceutical, chemical, biotechnological and
hazardous materials; glove boxes; isolators; barrier isolators; aseptic
processing isolators; laminar flow containment booths; solvent control booths;
reactor containment booths made of glass; containment bags and sealing heads
therefor; glove bag containment facilities; containment drums
002625606
03/21/2002
002625606
09/11/2003
EXTRACT TECHNOLOGY
Extract Technology Limited
Int'l Registration - Madrid Protocol
Registered
224666
06 Int. buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; prefabricated buildings being
laboratories; prefabricated buildings being contained environments for
manipulation and handling of pharmaceutical, chemical and hazardous materials;
containment booths; downflow containment booths; laminar flow containment
booths; solvent control booths; glove bag containment facilities; containment
drums; all of the aforesaid goods made of metal and included in this class and
parts and fittings for all of the aforesaid goods in this class

09 Int. glove boxes; isolators; barrier isolators; pallet staging areas;
furniture especially made for laboratories

19 Int. buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; prefabricated buildings being
laboratories; prefabricated buildings being contained environments for
manipulation and handling of pharmaceutical, chemical and hazardous materials;
containment booths; downflow containment booths; laminar flow containment
booths; solvent control booths; reactor containment booths made of glass; glove
bag containment facilities; containment drums; all of the aforesaid goods made
of non-metallic material and included in this class and parts and fittings for
all of the aforesaid goods included in this class

22 Int. containment bags; and sealing heads for containment bags

37 Int. installing, maintaining, and repairing the following: buildings and
building structures, prefabricated buildings, containment buildings, all being
in modular form, laboratories, contained environments for manipulation and
handling of pharmaceutical, chemical and hazardous materials, glove boxes,
isolators, barrier isolators, pallet staging areas, containment booths, downflow
containment booths, laminar flow containment booths, solvent control booths,
reactor containment booths made of glass, containment bags and sealing heads
therefor, glove bag containment facilities, and containment drums
 
 
1118137
07/28/2011
EXTRACT TECHNOLOGY
Extract Technology Limited
Singapore
Registered
233875
09 Int. scientific apparatus and instruments; glove boxes; inflatable glove
boxes; isolators for laboratory use; barrier isolators for laboratory use;
furniture specially made for laboratories; parts and fittings for the aforesaid
goods
40201500748T
01/14/2015
40201500748T
01/14/2015
EXTRACT TECHNOLOGY
Extract Technology Limited
Singapore
Registered
223248
06 Int. metal buildings, structures of metal for buildings, prefabricated
buildings (metal), metal containment buildings, all being in modular form;
prefabricated metal laboratories; metal containment structures for manipulation
and handling of pharmaceutical, chemical and hazardous materials; enclosures of
metal for isolation purposes; barriers of metal for isolation purposes; pallet
storage areas of metal construction [structures]; containment chambers (metal
structures); downflow containment chambers (metal structures); laminar flow
containment chambers (metal structures); solvent control chambers (metal
structures); drums (containers) of metal (other than household containers);
parts and fittings for the aforesaid goods

19 Int. non-metallic buildings, non-metallic building structures, non-metallic
prefabricated buildings, non-metallic laboratories; non-metallic structures,
namely, containment structures for manipulation and handling of pharmaceutical,
chemical and hazardous materials; non-metallic enclosures for isolation
purposes; non-metallic containment chambers; non-metallic downflow containment
chambers; laminar flow containment booths (enclosures) of on-metallic materials;
solvent control booths (enclosures) of non-metallic materials reactor
containment booths (enclosures) of non-metallic materials for clean air; parts
and fittings for the aforesaid goods

37 Int. installation and repair services in relation to buildings and building
structures, prefabricated buildings, containment buildings, all being in modular
form, laboratories, contained environments for manipulation and handling of
pharmaceutical, chemical and hazardous materials, glove boxes, isolators,
barrier isolators, pallet staging areas, containment booths, downflow
containment booths, laminar flow containment booths, solvent control booths,
reactor containment booths made of glass, containment bags and sealing heads
therefor, glove bag containment facilities, containment drums; building project
management (building construction supervision)
T11-14582D
10/18/2011
T1114582D
10/18/2011
[image0.jpg]





E EXTRACT TECHNOLOGY and Design
Extract Technology Limited
Turkey
Registered
222914
06 Int. buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; laboratories; contained environments for
manipulation and handling of pharmaceutical, chemical and hazardous materials;
glove boxes; isolators of metal; barrier isolators of metal; pallet staging
areas of metal; containment booths; downflow containment booths; laminar flow
containment booths; solvent control booths; reactor containment booths made of
glass; glove bag containment facilities of metal; containment drums; all of the
aforesaid goods in class 6 and parts, fittings and furniture for all of the
aforesaid goods in class 6.

19 Int. buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; laboratories; contained environments for
manipulation and handling of pharmaceutical, chemical and hazardous materials;
glove boxes; isolators not of metal; barrier isolators not of metal; pallet
staging areas not of metal; containment booths; downflow containment booths;
laminar flow containment booths; solvent control booths; glove bag containment
facilities not of metal; containment drums not of metal; furniture for all of
the aforesaid goods in class 19 (used in conjunction with thereof) and parts and
fittings for all of the aforesaid goods in class 19.
201045148
07/09/2010
201045148
07/09/2010
EXTRACT TECHNOLOGY
Extract Technology Limited
United Kingdom
Registered
223249
06 Int. buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; laboratories; contained environments for
manipulation and handling of pharmaceutical, chemical and hazardous materials;
glove boxes; isolators; barrier isolators; pallet staging areas; containment
booths; downflow containment booths; laminar flow containment booths; solvent
control booths; glove bag containment facilities; containment drums; all of the
aforesaid goods in class 6 and parts, fittings and furniture for all of the
aforesaid goods in class 6

19 Int. buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; laboratories; contained environments for
manipulation and handling of pharmaceutical, chemical and hazardous materials;
glove boxes; isolators; barrier isolators; pallet staging areas; containment
booths; downflow containment booths; laminar flow containment booths; solvent
control booths; reactor containment booths made of glass; glove bag containment
facilities; containment drums; all of the aforesaid goods in class 19 and parts,
fittings and furniture for all of the aforesaid goods in class 19

22 Int. containment bags and sealing heads therefor

37 Int. installing, commissioning, validating, and repairing the following:
buildings and building structures, prefabricated buildings, containment
buildings, all being in modular form; laboratories; contained environments for
manipulation and handling of pharmaceutical, chemical and hazardous materials;
glove boxes; isolators; barrier isolators; pallet staging areas; containment
booths; downflow containment booths; laminar flow containment booths; solvent
control booths; reactor containment booths made of glass; containment bags and
sealing heads therefor; glove bag containment facilities; containment drums
2254988
12/05/2000
2254988
07/28/2001
[image1.jpg]





TST OVER 100 YEARS OF EXPERIENCE SERVICING YOU & Design
Garsite/Progress LLC
United States of America
Registered
227797
37 Int. installation, maintenance, and repair of trucks for hauling propane,
refined fuel, and heating oil
76-019709
04/06/2000
2444400
04/17/2001
BENSON
Transcraft Corporation
Canada
Registered
207464
12 Int. trailers; dump trucks; vehicle bodies
1427425
02/10/2009
786550
01/06/2011
[image2.jpg]





DESIGN
Transcraft Corporation
Canada
Registered
207466
12 Int. trailers, dump trucks, sidewall panels sold as a component of trucks;
vehicle bodies
1427426
02/10/2009
772825
07/23/2010
TRANSCRAFT EAGLE
Transcraft Corporation
Canada
Registered
201191
12 Int. cargo trailers
 
 
418885
10/29/1993
TRANSCRAFT
Transcraft Corporation
Canada
Registered
201198
12 Int. platform trailers for trucks and parts therefor
699152
 
411881
04/30/1993
SUPER-BEAM
Transcraft Corporation
Canada
Registered
201195
12 Int. vehicles, namely, platform trailers for trucks and parts therefor;
platform trailers for trucks and structural parts therefor
 
 
440538
03/17/1995
TRANSCRAFT
Transcraft Corporation
Mexico
Registered
201197
12 Int. vehicles, locomotion, land, air or maritime apparatus
179271
09/29/1993
464131
06/21/1994
SUPER-BEAM
Transcraft Corporation
Mexico
Registered
201196
12 Int. vehicle, apparatus for locomotion by land, air or water
179272
09/29/1993
448174
12/06/1993
BENSON
Transcraft Corporation
Mexico
Registered
207465
12 Int. trailers; dump trucks; vehicle bodies
989193
02/12/2009
1113433
07/31/2009
TRANSCRAFT EAGLE
Transcraft Corporation
Mexico
Registered
201189
12 Int. flat-bed trailers for tractor-trailer trucks
180739
10/15/1993
449105
12/14/1993
[image3.jpg]





DESIGN
Transcraft Corporation
Mexico
Registered
207467
12 Int. trailers(vehicles), dump trucks, sidewall panels sold as a component of
trucks; vehicle bodies
989191
02/11/2009
1136500
12/18/2009
BENSON
Transcraft Corporation
United States of America
Registered
205681
12 Int. trailers; dump trucks; vehicle bodies
77-547110
08/14/2008
3638140
06/16/2009
724
Transcraft Corporation
United States of America
Registered
205685
12 Int. trailers
77-548149
08/15/2008
3594652
03/24/2009
524
Transcraft Corporation
United States of America
Registered
205684
12 Int. trailers
77-548148
08/15/2008
3594651
03/24/2009
TRANSCRAFT EAGLE
Transcraft Corporation
United States of America
Registered
201190
12 Int. cargo trailers
74-133824
01/28/1991
1692844
06/09/1992
TRANSCRAFT EAGLE II
Transcraft Corporation
United States of America
Registered
201025
12 Int. flat bed cargo and bulk hauling trailer made of steel and aluminum
construction
76-341481
11/19/2001
2639285
10/22/2002
TRANSCRAFT D-EAGLE
Transcraft Corporation
United States of America
Registered
201024
12 Int. drop deck flat bed cargo and bulk hauling trailer made of steel and
aluminum construction
76-341486
11/19/2001
2651789
11/19/2002
TRANSCRAFT
Transcraft Corporation
United States of America
Registered
201022
12 Int. platform trailers for trucks and parts therefor
76-386313
03/20/2002
2677629
01/21/2003
[image4.jpg]




B Design
Transcraft Corporation
United States of America
Registered
205688
12 Int. trailers, dump trucks, sidewall panels sold as a component of trucks;
vehicle bodies
77-547031
08/14/2008
3716481
11/24/2009
TRANSCRAFT
Transcraft Corporation
United States of America
Registered
201200
25 Int. clothing, namely shirts, jackets and hats
75-623607
01/19/1999
2319011
02/15/2000
DURAPLATE
Wabash National, L.P.
Australia
Registered
217779
06 Int. structural parts, namely, metal walls and doors for shipping containers


12 Int. structural parts for trucks, trailers and railcars; trailer vans
1443763
08/19/2011
1443763
08/19/2011
ARCTICLITE
Wabash National, L.P.
Australia
Registered
217778
12 Int. refrigerated semi-trailers
1443764
08/19/2011
1443764
12/19/2011
WABASH NATIONAL
Wabash National, L.P.
Australia
Registered
217777
12 Int. trailers

35 Int. retail outlets and wholesale distributorships featuring new and used
semi-trailers and parts and accessories therefor; retail outlets and wholesale
distributorships featuring new and used trucks and parts and accessories
therefor


37 Int. repair of semi-trailers and trucks
1443768
08/19/2011
1443768
08/19/2011
WABASH
Wabash National, L.P.
Australia
Registered
217776
12 Int. surface freight transportation equipment, namely, semi-trailers and
parts therefore; accessories for semi-trailers, namely, converter dollies;
railroad cars and parts therefor; and accessories for railroad cars, namely,
rail bogies and couplermade transition bogies
1443761
08/19/2011
1443761
08/19/2011
[image5.jpg]




BEALL and Design
Wabash National, L.P.
Canada
Registered
224313
CA 1 truck bodies; tanker trailers; dump trailers; and pneumatic trailers

CA 2 parts, accessories and fittings for truck bodies, tanker trailers, dump
trailers and pneumatic trailers, namely suspension parts, product valves, vent
valves, internal valves, manholes and fill covers, pipe fittings and couplings,
mud flaps, tool boxes, hose tube doors, hose, aeration valves and plenums
0743786
12/17/1993
448847
10/13/1995
AEROFIN XL
Wabash National, L.P.
Canada
Allowed
246715
12 Int. aerodynamic fairings for vehicles
1765376
01/28/2016
 
 
AEROTANK
Wabash National, L.P.
Canada
Registered
222808
NA 44 Liquid bulk transportation tankers
1434153
04/09/2009
862706
10/21/2013
DURAPLATE XD-35
Wabash National, L.P.
Canada
Registered
217913
12 Int. cargo trailers
1542374
09/06/2011
888280
10/20/2014
BEALL
Wabash National, L.P.
Canada
Registered
224309
CA 1 truck bodies, tanker trailers, dump trailers and pneumatic trailers

CA 2 parts, acessories and fittings for truck bodies, tanker trailers, dump
trailers and pneumatic trailers, namely manholes and fill covers, mud flaps,
tool boxes, hose tube doors, hose
0743805
12/17/1993
569077
10/18/2002
ROADRAILER
Wabash National, L.P.
Canada
Registered
207830
12 Int. vehicles for traveling either on roadways or on rails
597349
12/15/1987
353129
03/17/1989
DURAPLATE
Wabash National, L.P.
Canada
Registered
207828
12 Int. cargo trailers; bimodal cargo trailers for traveling over roads and
railways; structural parts for cargo shipping containers; stuctural parts for
cargo trailers; trailer vans; truck bodies; railcars; truck bodies; structural
parts for trucks; structural parts for railcars
1213297
04/14/2004
677550
11/24/2006
DURAPLATE HD
Wabash National, L.P.
Canada
Registered
207829
12 Int. cargo trailers
1278835
11/08/2005
695747
09/06/2007
DURAPLATE AEROSKIRT
Wabash National, L.P.
Canada
Registered
209019
12 Int. aerodynamic fairings for vehicles
1447133
08/05/2009
794030
03/28/2011
WABASH NATIONAL
Wabash National, L.P.
Canada
Registered
209789
NA 44 railroad cars and semi-trailers for transporting goods for commercial sale
and purchase; and

CA 1 semi-trailers for transporting goods for commercial sale and purchase

CA 2 operation of retail and service outlets for the sale, service and repair of
railroad cars and semi-trailers
1236244
11/04/2004
770401
06/22/2010
SUPREME
Wabash National, L.P.
Canada
Registered
275437
12 Int. truck bodies
1272850
09/21/2005
TMA753408
11/18/2009
LOCK-RITE
Wabash National, L.P.
Canada
Registered
229185
06 Int. cargo restraint system comprised of metal side rails, brackets, and
chain tie-downs, sold as a component of a flatbed trailer
1687402
07/29/2014
913975
09/15/2015
MAXCLEARANCE
Wabash National, L.P.
Canada
Registered
224704
12 Int. overhead doors sold as a component of dry vans and trailers
1620800
04/02/2013
TMA931517
03/14/2016
TRUST LOCK PLUS
Wabash National, L.P.
Canada
Registered
204476
12 Int. metal vehicle door locking mechanisms sold as an integral component of
vehicles
1380407
01/23/2008
778423
09/29/2010
ROADRAILER
Wabash National, L.P.
China
Registered
207331
12 Int. vehicles for traveling either on roadway and on railroads
88-1304
01/13/1988
332247
12/10/1988
WABASH
Wabash National, L.P.
China
Registered
204833
12 Int. vehicles for railways and vehicles for roadways
6601678
03/17/2008
6601678
03/28/2010
WABASH
Wabash National, L.P.
European Union
Registered
207838
12 Int. surface freight transportation equipment, namely, semi-trailers, parts
and accessories for semi-trailers, railroad cars, parts and accessories for
railroad cars
002241511
05/22/2001
002241511
12/16/2002
DURAPLATE
Wabash National, L.P.
European Union
Registered
217908
06 Int. metal walls and doors for shipping containers

12 Int. structural parts for trucks, trailers and railway cars and railway
carriages

35 Int. retail and wholesale services relating to metal walls and doors for
shipping containers, structural parts for trucks, trailers, railway cars and
railway carriages
10256451
09/12/2011
10256451
02/16/2012
ROADRAILER
Wabash National, L.P.
Japan
Registered
220960
12 Int. Railway Rolling Stock and Their Parts and Fittings; Automobiles and
Their Parts and Fittings; Two-wheeled Motor Vehicles·Bicycles and Their Parts
and Fittings; Baby Carriages [Prams], Richshaws, Sleighs and Sleds [Vehicles],
Wheelbarrows, Carts, Horse Drawn Carriages, Bicycle Trailers [Riyakah]; Adhesive
Rubber Patches for Repairing Tubes or Tires
050412
05/02/1989
2439493
07/31/1992
ROADRAILER
Wabash National, L.P.
Japan
Registered
204400
12 Int. vehicles for traveling either on roadways or on rails
2007-117772
11/22/2007
5210481
09/08/2008
DURAPLATE AEROSKIRT
Wabash National, L.P.
Mexico
Registered
209020
12 Int. aerodynamic fairings for vehicles
1024934
08/05/2009
1171480
07/30/2010
WABASH
Wabash National, L.P.
Mexico
Registered
232698
12 Int. land vehicles, vehicles for rail and road, engines for land vehicles,
trucks, trailers (vehicles), semi- trailers (vehicles), truck bodies, bodyworks,
railroad cars
1549261
11/14/2014
1830477
12/07/2017
WABASH
Wabash National, L.P.
Mexico
Registered
232700
37 Int. repair services of vehicles
1549263
11/14/2014
1526453
03/30/2015
WABASH
Wabash National, L.P.
Mexico
Registered
232699
35 Int. demonstration of goods; getting together land vehicles, trucks, trailers
(vehicles), semi- trailers (vehicles), truck bodies, bodyworks, railroad cars
benefit of others, for consumers to view and purchase them at their convenience,
these services can be provided in wholesale, retail, through catalog orders and
/or by other electronic means
1549262
11/14/2014
1830478
12/07/2017
AEROFIN XL
Wabash National, L.P.
Mexico
Registered
246716
12 Int. aerodynamic fairings for vehicles
1709274
02/03/2016
1642162
06/02/2016
Ventix DRS
Wabash National, L.P.
Mexico
Registered
246720
12 Int. aero-dynamic fairings for vehicles
1709272
02/03/2016
1642160
06/02/2016
AeroFin
Wabash National, L.P.
Mexico
Registered
246721
12 Int. aerodynamic fairings for vehicles
1709273
02/03/2016
1642161
06/02/2016
Aeroskirt CX
Wabash National, L.P.
Mexico
Registered
246719
12 Int. aerodynamic fairings for vehicles
1709271
02/03/2016
1642159
06/02/2016
BEALL
Wabash National, L.P.
Mexico
Registered
224310
12 Int. chassis for trucks, trailer tanks, trailers discharge and trailers
tires; suspension parts, ventilation valves, valves internal; loderas
709477
03/30/2005
919564
02/17/2006
DURAPLATE XD-35
Wabash National, L.P.
Mexico
Registered
217914
12 Int. cargo trailers
1209772
09/07/2011
1338590
12/13/2012
[image5.jpg]




BEALL and Design
Wabash National, L.P.
Mexico
Registered
224314
12 Int. vehicles; apparatus for locomotion by land, air or maritime, truck
bodies for vehicles, trailer tanks, trailers discharge and trailers tires.
suspension parts, ventilation valves, valves internal; loderas
709478
03/30/2005
919565
02/17/2006
DURAPLATE
Wabash National, L.P.
Mexico
Registered
207826
12 Int. trailer vans, truck bodies, bimodal trailers for traveling over roads
and tailways, and structural parts for trucks, trailers and railcars
651702
04/14/2004
839457
06/22/2004
DURAPLATE
Wabash National, L.P.
Mexico
Registered
207827
17 Int. metal, strucural parts for shipping containers
651703
04/14/2004
910358
11/28/2005
DURAPLATE HD
Wabash National, L.P.
Mexico
Registered
207825
12 Int. cargo trailers
749392
11/08/2005
920312
02/22/2006
ROADRAILER
Wabash National, L.P.
Mexico
Registered
207832
19 Int. marine, land and locomation vehicles and apparatus (except their motors)
60584
03/14/1989
365646
03/14/1989
ROADRAILER
Wabash National, L.P.
South Africa
Registered
204401
12 Int. vehicles for traveling either on roadways or on rails
2007-27213
11/22/2007
2007-27213
07/30/2010
MSCt Technology
Wabash National, L.P.
United States of America
Filed
284411
12 Int. truck bodies; trailers
88-059027
07/31/2018
 
 
MSC Technology
Wabash National, L.P.
United States of America
Filed
284412
12 Int. truck bodies; trailers
88-059030
07/31/2018
 
 
DURAPLATE HD
Wabash National, L.P.
United States of America
Registered
207824
12 Int. cargo trailers
78-704457
08/31/2005
3141656
09/12/2006
[image6.jpg]





SOLARGUARD and Design
Wabash National, L.P.
United States of America
Registered
207836
12 Int. non-metal roofs capable of reflecting solar radiation and sold as part
of cargo trailers
77-186101
05/21/2007
3372463
01/22/2008
VENTIXDRS
Wabash National, L.P.
United States of America
Registered
233821
12 Int. aero-dynamic fairings for vehicles
86-539603
02/19/2015
5105660
12/20/2016
AeroFin
Wabash National, L.P.
United States of America
Registered
233822
12 Int. aerodynamic fairings for vehicles
86-539590
02/19/2015
4957107
05/10/2016
SOLARGUARD
Wabash National, L.P.
United States of America
Registered
237775
12 Int. non-metal roofs capable of reflecting solar radiation and sold as a part
of cargo trailers
75-048815
01/26/1996
2181015
08/11/1998
Aeroskirt CX
Wabash National, L.P.
United States of America
Registered
233883
12 Int. aerodynamic fairings for vehicles
86-559251
03/10/2015
4970080
05/31/2016
LOCK-RITE
Wabash National, L.P.
United States of America
Registered
228635
06 Int. cargo restraint system comprised of metal side rails, brackets, and
chain tie-downs, sold as a component of a flat bed trailer
86-179579
01/30/2014
4736306
05/12/2015
INER-CITY VAN
Wabash National, L.P.
United States of America
Registered
275432
12 Int. truck bodies
73-188923
10/11/1978
1137829
07/15/1980
SIGNATUREPLATE
Wabash National, L.P.
United States of America
Registered
275435
12 Int. body panels for trucks
86-292381
05/27/2014
5003854
07/19/2016
KOLD KING
Wabash National, L.P.
United States of America
Registered
275433
12 Int. refrigerated truck bodies
78-604148
04/07/2005
3137188
08/29/2006
SUPREME
Wabash National, L.P.
United States of America
Registered
275436
12 Int. truck bodies
73-389568
09/27/1982
1249791
08/30/1983
[image7.jpg]





S STYLIZED
Wabash National, L.P.
United States of America
Registered
275434
12 Int. truck and van bodies; trolleys; refrigerated van bodies; freight van
bodies; cargo delivery van bodies; service van bodies; stake truck bodies;
specialty vehicle bodies, namely, bodies for armored SUVs, trucks and passenger
vans, armored SWAT transports, SWAT deployment vans, bomb squad vans, cash-in
transit vans, crime scene vans, prisoner transport vans and multi-purpose vans;
truck and van body panels
86-558672
03/10/2015
4989690
06/28/2016
FIBERPANEL
Wabash National, L.P.
United States of America
Registered
275431
12 Int. body panels for trucks
86-219958
03/13/2014
4693602
02/24/2015
TRANS-LINER
Wabash National, L.P.
United States of America
Registered
224317
12 Int. truck bodies, tanker trailers, dump trailers and pneumatic trailers
75-352935
09/08/1997
2266201
08/03/1999
BEALL
Wabash National, L.P.
United States of America
Registered
224308
12 Int. truck bodies, tanker trailers, dump trailers and pneumatic trailers
77-783118
02/27/1989
1623529
11/20/1990
[image5.jpg]




BEALL and Design
Wabash National, L.P.
United States of America
Registered
224312
12 Int. truck bodies, tanker trailers, dump trailers, and pneumatic trailers,
suspension systems and parts therefor, namely trailer suspension springs,
trailer suspension hangers; product valves, vent valves, internal valves, mud
flaps, tool boxes, hose tube doors, aeration valves and plenums all used for
truck bodies; tanker trailers, dump trailers, and pneumatic trailers; bulk
transport trailer manholes; bulk transport trailer fill covers; bulk transport
trailer hoses for delivery of liquid and dry bulk products; truck/trailer
fittings; and truck trailer couplings
74-521646
05/09/1994
1958326
02/27/1996
MAXCLEARANCE
Wabash National, L.P.
United States of America
Registered
224614
12 Int. overhead doors sold as a component of dry vans and trailers
85-891624
04/01/2013
4561175
07/01/2014
EZ-ADJUST
Wabash National, L.P.
United States of America
Registered
224615
12 Int. winding gear sold as a component of door systems in trailer vans
85-891626
04/01/2013
4573306
07/22/2014
AEROFIN XL
Wabash National, L.P.
United States of America
Registered
240034
12 Int. aerodynamic fairings for vehicles
86-731154
08/20/2015
5276954
08/29/2017
DURAPLATE AEROSKIRT
Wabash National, L.P.
United States of America
Registered
208267
12 Int. aerodynamic fairings for vehicles
77-685287
03/06/2009
3785939
05/04/2010
EZ-7
Wabash National, L.P.
United States of America
Registered
207841
09 Int. electrical connector system comprised of a receptacle on a trailer for
use in receiving a plug from a truck
76-264095
05/30/2001
2792086
12/09/2003
ARCTIC LITE
Wabash National, L.P.
United States of America
Registered
207842
12 Int. refrigerated semi-trailers
76-408325
09/20/2001
2744682
07/29/2003
TRUST LOCK
Wabash National, L.P.
United States of America
Registered
207843
12 Int. metal vehicle door locking mechanisms sold as an integral components of
vehicles
76-361840
01/23/2002
2940427
04/12/2005
DURAPLATE
Wabash National, L.P.
United States of America
Registered
207823
06 Int. structural parts, namely, metal walls and doors for shipping containers

12 Int. structural parts for trucks, trailers and railcars
76-577873
02/26/2004
3010104
11/01/2005
WABASH NATIONAL
Wabash National, L.P.
United States of America
Registered
207844
35 Int. retail outlets and wholesale distributorships featuring new and used
semi-trailers and parts and accessories therefor; retail outlets and wholesale
distributorships featuring new and used trucks and parts and accessories
therefor

37 Int. repair of semi-trailers and trucks
76-620527
11/15/2004
3043990
01/17/2006
DURAPLATE
Wabash National, L.P.
United States of America
Registered
207853
12 Int. trailer van
75-113440
06/03/1996
2177280
07/28/1998
DURAPLATE
Wabash National, L.P.
United States of America
Registered
207854
12 Int. truck bodies
76-017487
04/04/2000
2553821
03/26/2002
WABASH
Wabash National, L.P.
United States of America
Registered
207839
12 Int. surface freight transportation equipment, namely, semi-trailers and
parts therefore; accessories for semi-trailers, namely, converter dollies;
railroad cars and parts therefor; and accessories for railroad cars, namely,
rail bogies and couplermade transition bogies
76-262685
05/25/2001
2624209
09/24/2002
COUPLERMATE
Wabash National, L.P.
United States of America
Registered
207855
12 Int. an adapter to couple a railroad bogie to highway semi-trailers and to
railroad cars and locomotives
73-769697
12/16/1988
1547270
07/11/1989
[image8.jpg]



ROADRAILER and Design
Wabash National, L.P.
United States of America
Registered
207834
12 Int. highway semi-trailers adapted for use on highways and railroad tracks
73-754590
09/28/1988
1539255
05/16/1989
WABASH NATIONAL
Wabash National, L.P.
United States of America
Registered
207845
12 Int. trailers
73-588293
03/17/1986
1414152
10/21/1986
[image9.jpg]





WABASH NATIONAL and Design
Wabash National, L.P.
United States of America
Registered
207846
12 Int. cargo trailers
74-510431
04/06/1994
1921853
09/26/1995
TRUST LOCK PLUS
Wabash National, L.P.
United States of America
Registered
204406
12 Int. metal vehicle door locking mechanisms sold as an integral component of
vehicles
77-344736
12/05/2007
3677245
09/01/2009
DURAPLATE XD-35
Wabash National, L.P.
United States of America
Registered
217887
12 Int. cargo trailers
85-413845
09/02/2011
4365299
07/09/2013
ROADRAILER
Wabash National, L.P.
United States of America
Registered
203997
12 Int. vehicles for traveling either on roadways or on rails
72-118413
04/24/1961
0742259
12/18/1962
TST
Garsite/Progress LLC
United States of America
Registered
 
INSTALLATION, MAINTENANCE, AND REPAIR OF TRUCKS FOR HAULING PROPANE, REFINED
FUEL, AND HEATING OIL
76019328
04/02/2000
2437131
03/20/2001














--------------------------------------------------------------------------------

Schedule 4.15


Deposit Accounts and Securities Accounts


Bank
Description
Account Number (Last Four Digits)
Account Name
Account Address
Wells Fargo Bank, National Association
WNTC Local Deposits
8185
Wabash National Corporation Local Desktop Deposits
PO Box 6129, Lafayette, IN 47903
Wells Fargo Bank, National Association
Master Operating Agreement
3097
 
Wabash National Corporation Master Account
 
PO Box 6129, Lafayette, IN 47903
Wells Fargo Bank, National Association
Commercial Checking Account
4326
Wabash National Corporation
1000 Sagamore Parkway, Lafayette, IN 47905
Wells Fargo Bank, National Association
TPCA
8240
Wabash National Corporation Term Priority Collateral Account
1000 Sagamore Parkway, Lafayette
Wells Fargo Bank, National Association
Walker Group ZBA
6350
Wabash National Corporation Walker Group
1000 Sagamore Parkway, Lafayette
Wells Fargo Bank, National Association
Brenner Tank Services CDA
1727
Wabash National Corporation Brenner Tank Services
1000 Sagamore Parkway, Lafayette
Wells Fargo Bank, National Association
Brenner Tank CDA
1218
Wabash National Corporation Brenner Tank
1000 Sagamore Parkway, Lafayette
Wells Fargo Bank, National Association
Garsite Progress CDA
1117
Wabash National Corporation Garsite Progress
1000 Sagamore Parkway, Lafayette
Wells Fargo Bank, National Association
Walker Stainless CDA
1125
Wabash National Corporation Walker Stainless
1000 Sagamore Parkway, Lafayette
Wells Fargo Bank, National Association
Bulk Solutions CDA
2968
Wabash National Corporation Bulk Solutions
1000 Sagamore Parkway, Lafayette
Citizens Bank, N.A.
WNTC Desktop Deposits
5977
Wabash National Corporation WNTC Sub
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Manufacturing Receivables
5985
Wabash National Corporation Manufacturing Sub
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
WNC Depository
5993
Wabash National Corporation WNC Sub Account
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
WNTC Lockbox
6000
Wabash National Corporation WNTC Lbx Account
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Transcraft Receivables
6027
Transcraft Corporation
Depository Account
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
WWP Depository
6310
Wabash National Corporation WWP Sub Acct.
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Master Account
5969
Wabash National Corporation Master Account
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Walker Stainless Receivables
8336
Wabash National Corporation Walker Stainless
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Brenner Tank Receivables
8441
Wabash National Corporation BT
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Brenner Tank Services Receivables
8468
Wabash National Corporation BTS
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Garsite Receivables
8433
Wabash National Corporation Garsite
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Bulk Solutions Receivables
8344
Wabash National Corporation Bulk
PO Box 6129 Lafayette, IN 47903
Citizens Bank, N.A.
Fleet Receivables
7763
FTSI Distribution Company LP Wabash National
PO Box 6129 Lafayette, IN 47903
PNC Bank
Columbus Branch Deposits
4043
Wabash National MMKT Account
1000 Sagamore Parkway, Lafayette, IN 47905
PNC Bank
Money Market – Excess Cash Investments
9097
Wabash National Corporation
1000 Sagamore Parkway, Lafayette, IN 47905
PNC Bank
Merchant Services
0993
Wabash National Corporation
1000 Sagamore Parkway, Lafayette, IN 47905
BMO Harris Bank
Money Market – Excess Cash Investments
9500
Wabash National Corporation
PO Box 6129 Lafayette, IN 47903
BMO Harris Bank
Money Market – Excess Cash Investments
4117
Wabash National LP
PO Box 6129 Lafayette, IN 47903
Wells Fargo Bank, N.A.
Operating Account
3648
Supreme Corporation
2581 Kercher Rd Goshen, IN 46528
Wells Fargo Bank, N.A.
Controlled Disbursements
2981
Supreme Corporation
2581 Kercher Rd Goshen, IN 46528
Wells Fargo Bank, N.A.
Controlled Disbursements
7878
Supreme Corporation
2581 Kercher Rd Goshen, IN 46528








--------------------------------------------------------------------------------

Schedule 4.17


Material Contracts






2025 Notes Documents


Executive Employment Agreement, dated as of June 28, 2002, by and between Wabash
National Corporation and Richard J. Giromini


Corporate Plan for Retirement – Executive Plan


Amendment to Executive Employment Agreement, dated as of January 1, 2007, by and
between the Wabash National Corporation and Richard J. Giromini


Form of Non-Qualified Stock Option Agreement under the 2007 Omnibus Incentive
Plan


2007 Omnibus Incentive Plan, as amended


2011 Omnibus Incentive Plan


2017 Omnibus Incentive Plan


Change in Control Severance Pay Plan


Wabash National Corporation Executive Severance Plan


Term Loan Indebtedness Documents


Form of Indemnification Agreement with Directors and Executive Officers


Employment Transition Agreement, dated as of December 14, 2017, by and between
Wabash National Corporation and Richard J. Giromini





--------------------------------------------------------------------------------

Schedule 4.19


Permitted Indebtedness


Immediately after the Closing Date, Transcraft Corporation shall remain indebted
under the Lease Agreement among Cadiz-Trigg County Industrial Development
Authority, Inc. and Transcraft Corporation, dated February 7, 2012.  As of
September 30, 2018, the balance of that capital lease liability was $1,086,599.


For the purposes of Clause (b) of the definition of Permitted Indebtedness, this
Schedule 4.19 shall be deemed to include all indebtedness of each Loan Party and
each of its Subsidiaries in an amount less than $5,000,000 with respect to any
one transaction or series of related transactions outstanding on the Closing
Date, but in no event in an aggregate amount in excess of $15,000,000.









--------------------------------------------------------------------------------

Schedule 4.24


Employee and Labor Matters


Agreement, dated September 30, 2018, between Garsite/Progress LLC, UAW and its
Local Union No. 710.







--------------------------------------------------------------------------------

Schedule 4.29


Locations of Inventory and Equipment


Leased Locations


Frankfort Realty Partners LLC


        (Wabash National LP)
        901 W. Morrison
        Frankfort, IN 46041


Cadiz-Trigg County Industrial Development Authority


(Transcraft Corporation)
489 International Drive
Cadiz, KY 42211


Tate & Lyle Ingredients Americas LLC


(Wabash National, L.P.)
65 acres of Wabash Vacant Land south of US 52 and located on part of the
Northwest and  (Northeast Quarters of Section 11, Township 22 North, Range 4
West of the Second Principal Meridian, Wea Township, Tippecanoe County, Indiana.


Cascada Properties LLC


(Wabash National, LP)
3900 McCarty Lane
Lafayette, Indiana 47905




David P. Reckell


(Walker Stainless Steel Equipment Company LLC)
27620 Highway 561
Travares, FL


RLK Properties, LLC


(Brenner Tank Services LLC)
2105 Donna Drive, Suite 5
Ashland, KY (currently on month-to-month basis)


TC Bellbrook Industrial, LLC


(Brenner Tank Services LLC)
3135-3139 Fleetbrook Drive
Memphis, TN



--------------------------------------------------------------------------------



Uncle Bob's Self Storage


Walker Stainless Equipment Company LLC
2305 Manana Drive
Dallas, TX, Unit 316


Pantano Land Holdings, LLC


(Garsite/Progress LLC)
539 S. 10th Street
Kansas City, KS (includes 920 McAlpine Avenue, 500 S. Mill Street and 501 S.
Boeke Street)


Scully Real Estate Company, II LLC
(Brenner Tank Services LLC)
3670 Hwy 12&16, Mauston, WI 53948




GSL Partners SUB ONE, L.P.


(Brenner Tank Services LLC)
2840 Appelt Road
Houston, TX


Ridge Road Associates


(Walker Stainless Equipment Company LLC)
950 Ridge Road
Claymont, DE




PSC Container Services, LLC, as sublessor


(Brenner Tank Services LLC)
400 Mound City Road
West Memphis, Arkansas




Qualawash Holdings LLC, as sublessor


(Brenner Tank Services LLC)
801 East 120th Street
Chicago, IL


Qualawash Holdings LLC, as sublessor


(Brenner Tank Services LLC)
6735 Airline Highway
Baton Rouge, LA



--------------------------------------------------------------------------------

Brady Family Trust


        Supreme West Properties, Inc.
        14340 Veterans Way,
        Moreno Valley, CA 92553


Andland, LLC


        Supreme West Properties, Inc.
        21921 Alessandro Blvd
        Moreno Valley, CA 92553


George C. Motter Jr.


        Supreme Mid-Atlantic Corporation
        451 Jonestown Rd.
        Jonestown, PA 17038


Raylin Properties, LLC


        Supreme Mid-Atlantic Corporation
        1956 SR 22
        Jonestown, PA 17038


Wabash National Support Services (FedEx) Locations


6000 Riverside Dr.
Keasbey, NJ  08832


3410 S. 51st Ave.
Phoenix, AZ  85043


1525 Woodson Road
St. Louis, MO  63114


12501 NE 40th
Kansas City, MO 64161


7 Long Lake Road
St. Paul, MN  55115


330 Ruby Road
Willington, CT  06279



--------------------------------------------------------------------------------

3779 Lake Shore Dr.
Blasdell, NY  14219


63 Stults Road
Dayton, NJ  08810


5959 W. Howard St.
Niles, IL  60714


        1049 Secaucus Rd.
        Jersey City, NJ  07307


        8951 Yosemite St.
        Henderson, CO 80640


        253 Troy Rd
        Rensselaer, NY  12144


        601 River Rd
        Bridgeport, PA  19405


        4350 Fortune Ave NW
        Concord, NC  28027


        450 Falling Creek Rd.
        Spartanburg, SC  29301


        650 Braselton Parkway
        Braselton, GA  30517


        9500 Sergo Dr.
        LaGrange, IL  60525



--------------------------------------------------------------------------------

Owned Property
 
(Wabash National Trailer Centers, Inc.)
1525 Georgesville Road
Columbus, OH
 
(Wabash Wood Products, Inc.)
339 West Industrial Park Road
Harrison, AR
 
(Wabash National, L.P.)
3550 East Veterans Memorial Parkway
(also known as 3550 & 3600 East County Road
and 350 South & 3550 Concord Road
Lafayette, IN
 
(Wabash National, L.P.)
1450 Navco Drive;
3459 McCarty Lane; and
3460 McCarty Lane
Lafayette, IN
 
(Wabash National, L.P.)
3000 Main Street;
3288 Kossuth Street;
1000 Sagamore Parkway South; and
3244 McCarty Lane
Lafayette, IN
 
(Wabash National, L.P.)
700 Paul Larson Memorial Drive NW
Little Fallls, MN 56345
 
(Transcraft Corporation)
44 Industrial Drive
Cadiz, KY 42211
 
(Walker Stainless Equipment Company LLC)
618 W. State Street
New Lisbon, WI (with adjacent lot)
 
(Walker Stainless Equipment Company LLC)
625 W. State Street
New Lisbon, WI (includes 601 State Street)
 
(Walker Stainless Equipment Company LLC)
902 2nd Main Street
Elroy, WI
 
(Brenner Tank LLC)
450 Arlington Avenue,
Fond du Lac, WI (includes 727-739 Military Road)
 
(Brenner Tank LLC)
9200 East Ramsey
Portland, OR 97203
 
(Supreme Midwest Properties, Inc.)
2572-2592, 2581 East Kercher Road
Goshen, IN 46528
 
(SC Tower Structural Laminating, Inc.)
1491 Gerber Street, Ligonier, IN 46767
 
(Supreme Southeast Properties, Inc.)
2051 U.S. Highway 41
Griffin, GA 30224
 
(Supreme Southeast Properties, Inc.)
475 Liberty Road
Griffin, GA 30224
 
(Supreme Southeast Properties, Inc.)
3127 Etheridge Mill Road
Griffin, GA 30224
 
(Supreme Southeast Properties, Inc.)
3191 Etheridge Mill Road
Griffin, GA 30224
 
(Supreme Southeast Properties, Inc.)
Land Lots 134 and 155
Griffin, GA 30224
 
(Supreme Mid-Atlantic Corporation)
24 Howard Lane
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
401 Jonestown Road
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
411 Jonestown Road
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
NS Jonestown Road
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
2490 State Route 72
Jonestown, PA 17038
 
(Supreme Mid-Atlantic Corporation)
429 Jonestown Rd.
Jonestown, PA 17038
 
(Supreme Southwest Properties, Inc.)
500 Commerce Blvd.
Cleburne, TX 76033
 
(Supreme Southwest Properties, Inc.)
515 West Commerce Blvd.
Cleburne, TX 76031
 
(Supreme Southwest Properties, Inc.)
3001 N. Main St.
Cleburne, TX 76031
 
(Supreme West Properties, Inc.)
22135-22211 Alessandro Blvd.
Moreno Valley, CA 92553
 

 
 

--------------------------------------------------------------------------------

Non-Owned Locations


GC3 Logistics
3535 Brady Lane, Lafayette, IN


3D Machine
215 S Newton Street, Goodland, IN


Crossroads Galvanizing
4877 E Old 350 S, Lafayette, IN


Jay Manufacturing
2045 W 20th Ave, Oshkosh, WI


Oscar Winski Logistics
1451 Veterans Memorial Parkway East, Lafayette, IN 47905


Alterri Distribution
9002 Killam Industrial Blvd, Laredo, TX



--------------------------------------------------------------------------------

CH Robinson
309 NAFTA Blvd
Laredo, TX


Roll Coater, Inc.

        (Wabash National, L.P.)
        1950 E. Main St.
        Greenfield, IN  46140

        (Wabash National, L.P.)
        858 E. Hupp Rd.
        LaPorte, IN  46350
       
        (Wabash National, L.P.)
        4502 Freedom Way
        Weirton, WV  26062
       
        (Wabash National, L.P.)
        2604 River Road
        Hawesville, KY  42348

        (Wabash National, L.P.)
        5888 CR East 180
        Blytheville, AR  72315


Greenbush Industries


(Wabash National, L.P.)
2000 Greenbush St.
Lafayette, IN  47904


AZZ Galvanizing


(Wabash National, L.P.)
2631 Jim Neu Drive
Plymouth, IN 46563


(Wabash National, L.P.)
625 Mills Rd.
Joliet, IL  60433


(Wabash National, L.P.)
7825 S. Homestead Dr.
Hamilton, IN  46742


(Wabash National, L.P.)
2415 S. Walnut St.
Muncie, IN  47302









--------------------------------------------------------------------------------

Schedule 5.1
 

 
Deliver to Agent each of the financial statements, reports, or other items set
forth set forth below at the following times in form satisfactory to Agent (it
being understood that the items specified below in clauses (a), (c), (f) and (g)
(to the extent any such documents are included in materials otherwise filed with
the SEC) (i) will be deemed to have been delivered hereunder upon Administrative
Borrower filing such documents with the SEC via the EDGAR filing system (or any
successor system) to the extent such documents are publicly available and (ii)
otherwise may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date (A) on which Administrative Borrower posts
such documents, or provides a link thereto, on Administrative Borrower's website
on the Internet at www.wabashnational.com; or (B) on which such documents are
posted on Administrative Borrower's behalf on an Internet or intranet website
(such as Intralinks), if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that Administrative Borrower shall notify Agent (by facsimile or
electronic mail) of the posting of any such documents (which shall notify each
Lender), and if requested by Agent, Administrative Borrower shall provide to
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Administrative Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


As soon as available, but in any event within 45 days after the end of each
fiscal quarter of Administrative Borrower or, during an Increased Reporting
Period, within 30 days after the end of each fiscal month of Administrative
Borrower (or 45 days in the case of a fiscal month that is also the end of a
fiscal quarter)
(a) an unaudited consolidated balance sheet, income statement, and statement of
cash flow covering Administrative Borrower's and its Subsidiaries' operations
during such period, and
(b) a Compliance Certificate.
As soon as available, but in any event within 120 days after the end of each of
Administrative Borrower's fiscal years
(c) consolidated financial statements of Administrative Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent (it being acknowledged and agreed
that Ernst & Young LLP satisfies such standard) and certified, without any
qualifications (including any (A) "going concern" or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Article 7), except for a qualification for a change in
accounting principles with which the accountant concurs, by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants' letter to management) and such report may contain
references (excluding formal qualifications) regarding audits performed by other
auditors as contemplated by AU Section 543, Part of Audit Performed by Other
Independent Auditors (or any successor or similar standard under GAAP), and
(d) a Compliance Certificate.
As soon as available, but in any event within 45 days after the start of each of
Administrative Borrower's fiscal years,
(e) copies of Administrative Borrower's Projections, in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 2 years, year by year,
and for the forthcoming fiscal year, month by month, certified by the chief
financial officer of Administrative Borrower as being such officer's good faith
estimate of the financial performance of Administrative Borrower during the
period covered thereby.
Promptly upon filing thereof by Administrative Borrower,
(f) notice of the filing of Form 10-Q quarterly reports, Form 10-K annual
reports, and Form 8-K current reports,
(g) notice of any other filings made by Administrative Borrower with the SEC
which have become publicly available, and
(h) any other information that is provided by Administrative Borrower to its
shareholders generally.
Promptly, but in any event within 5 days after Administrative Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default,
(i) notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.
Promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Administrative Borrower or any of
its Subsidiaries,
(j) notice of all actions, suits, or proceedings brought by or against
Administrative Borrower or any of its Subsidiaries before any Governmental
Authority which reasonably could be expected to result in liability in excess of
$5,000,000 (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage).
Upon the request of Agent,
(k) any other information reasonably requested relating to the financial
condition of Administrative Borrower or its Subsidiaries.









Schedule 5.1 - Page 1

--------------------------------------------------------------------------------

Schedule 5.2
 
Provide Agent with each of the documents set forth below at the following times
in form satisfactory to Agent:
 
Monthly (no later than the 20th day of each month)
(a) if (i) Excess Availability is less than $100,000,000 or (ii) the outstanding
principal balance of Advances exceeds $50,000,000, in each case at any time, a
Borrowing Base Certificate.
Quarterly (no later than the 20th day of the first month in each fiscal quarter)
(b) if (i) Excess Availability is greater than or equal to $100,000,000  and
(ii) the outstanding principal balance of Advances is less than $50,000,000, in
each case at all times during such period, a Borrowing Base Certificate,

 
With each Borrowing Base Certificate
(c) a detailed aging, by total, of each Borrower's Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting).
Annually (together with annual financial statements)
(d) a detailed list of Borrower's and its Domestic Subsidiaries' customers, with
address and contact information.
Upon request by Agent; provided that in the absence of a Default or Event of
Default and when Excess Availability is not less than 12.5% of the Maximum
Revolver Amount for 3 consecutive Business Days, Agent shall not request such
information more than 4 times in any fiscal year
(e) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,
(f) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to each Borrower's and its Domestic Subsidiaries' Accounts, and
(g) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the Permitted Discretion of Agent, from time to time.
Upon request by Agent
(h) such other reports as to the Collateral or the financial condition of each
Borrower and its Domestic Subsidiaries, as Agent may reasonably request.





Schedule 5.2 - Page 1

--------------------------------------------------------------------------------

Schedule 6.6


Nature of Business


Wabash National Corporation (and its Subsidiaries) is a diversified industrial
manufacturer and a leading producer of semi-trailers, truck bodies and liquid
transportation systems.  The Company manufactures a diverse range of products
including: dry freight and refrigerated trailers, platform trailers, bulk tank
trailers, dry and refrigerated truck bodies, truck-mounted tanks, intermodal
equipment, aircraft refueling equipment, structural composite panels and
products, trailer aerodynamic solutions, and specialty food grade and
pharmaceutical equipment. The Company's innovative products are sold under the
following brand names: Wabash National®, Beall®, Benson®, Brenner® Tank, Bulk
Tank International, DuraPlate®, Extract Technology®, Garsite, Progress Tank,
Supreme®, Transcraft®, Walker Engineered Products, and Walker Transport.




